Exhibit 10.5

 

 

Execution Version

 

 

REVOLVING CREDIT AGREEMENT

 

among

 

 

GREENLIGHT ACQUISITION CORPORATION,

as HOLDINGS,

 

 

ATS CONSOLIDATED, INC.,

as LEAD BORROWER,

 

 

the other Parties listed as a Borrower on the signature pages hereto,

as BORROWERS,

 

VARIOUS LENDERS

 

and

 

BANK OF AMERICA, N.A.,

as ADMINISTRATIVE AGENT and COLLATERAL AGENT

 

 

 

Dated as of March 1, 2018

 

BANK OF AMERICA, N.A.,

BMO CAPITAL MARKETS CORP.,

CREDIT SUISSE SECURITIES (USA) LLC,

DEUTSCHE BANK SECURITIES INC.
and

MORGAN STANLEY SENIOR FUNDING, INC.,

as JOINT LEAD ARRANGERS

 

BANK OF AMERICA, N.A.,

as SOLE BOOKRUNNER

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

DEUTSCHE BANK SECURITIES INC.,

as CO-DOCUMENTATION AGENTS

 

BMO CAPITAL MARKETS CORP.

and

CREDIT SUISSE SECURITIES (USA) LLC,

as CO-SYNDICATION AGENTS

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE 1 Definitions and Accounting Terms

1

 

 

 

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally and Certain Interpretive Provisions

47

Section 1.03

Limited Condition Transactions

48

Section 1.04

Classification and Reclassification

49

 

 

ARTICLE 2 Amount and Terms of Credit

49

 

 

 

Section 2.01

The Commitments

49

Section 2.02

Loans

49

Section 2.03

Borrowing Procedure

50

Section 2.04

Evidence of Debt; Repayment of Loans

51

Section 2.05

Fees

52

Section 2.06

Interest on Loans

52

Section 2.07

Termination and Reduction of Commitments

53

Section 2.08

Interest Elections

54

Section 2.09

Optional and Mandatory Prepayments of Loans

55

Section 2.10

Payments Generally; Pro Rata Treatment; Sharing of Set‑offs

56

Section 2.11

Defaulting Lenders

57

Section 2.12

Swingline Loans

58

Section 2.13

Letters of Credit

59

Section 2.14

Settlement Amongst Lenders

64

Section 2.15

Revolving Commitment Increase

64

Section 2.16

Lead Borrower

66

Section 2.17

Overadvances

66

Section 2.18

Protective Advances

66

Section 2.19

Extended Loans

66

 

 

ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders

68

 

 

 

Section 3.01

Increased Costs, Illegality, etc.

68

Section 3.02

Compensation

70

Section 3.03

Change of Lending Office

70

Section 3.04

Replacement of Lenders

70

Section 3.05

Inability to Determine Rates

71

Section 3.06

LIBOR Successor Rate

71

 

 

ARTICLE 4 [Reserved]

72

 

 

ARTICLE 5 Taxes

72

 

 

 

Section 5.01

Net Payments

72

 

 

ARTICLE 6 Conditions Precedent to Credit Extensions on the Closing Date

74

 

 

 

Section 6.01

Revolving Credit Agreement

74

Section 6.02

[Reserved].

74

Section 6.03

Opinions of Counsel

74

-i-

--------------------------------------------------------------------------------

 

Section 6.04

Corporate Documents; Proceedings, etc.

74

Section 6.05

Acquisition; Refinancing

74

Section 6.06

[Reserved]

75

Section 6.07

Intercreditor Agreement

75

Section 6.08

[Reserved]

75

Section 6.09

Security Agreement

75

Section 6.10

Guaranty Agreement

75

Section 6.11

Financial Statements; Pro Forma Balance Sheets; Projections

76

Section 6.12

Solvency Certificate

76

Section 6.13

Fees, etc.

76

Section 6.14

Representations and Warranties

76

Section 6.15

Patriot Act

76

Section 6.16

Notice of Borrowing

76

Section 6.17

Officer’s Certificate

77

Section 6.18

Material Adverse Effect

77

Section 6.19

Borrowing Base Certificate

77

Section 6.20

Availability

77

 

 

ARTICLE 7 Conditions Precedent to All Credit Extensions after the Closing Date

77

 

 

 

Section 7.01

Notice of Borrowing

77

Section 7.02

Availability

77

Section 7.03

No Default

77

Section 7.04

Representations and Warranties

77

 

 

ARTICLE 8 Representations, Warranties and Agreements

77

 

 

 

Section 8.01

Organizational Status

77

Section 8.02

Power and Authority; Enforceability

78

Section 8.03

No Violation

78

Section 8.04

Approvals

78

Section 8.05

Financial Statements; Financial Condition; Projections

78

Section 8.06

Litigation

79

Section 8.07

True and Complete Disclosure

79

Section 8.08

Use of Proceeds; Margin Regulations

79

Section 8.09

Tax Returns and Payments

80

Section 8.10

ERISA

80

Section 8.11

The Security Documents

81

Section 8.12

Properties

81

Section 8.13

Capitalization

81

Section 8.14

Subsidiaries

81

Section 8.15

Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA

81

Section 8.16

Investment Company Act

82

Section 8.17

[Reserved]

82

Section 8.18

Environmental Matters

82

Section 8.19

Labor Relations

82

Section 8.20

Intellectual Property

82

Section 8.21

EEA Financial Institutions

83

Section 8.22

Borrowing Base Certificate

83

 

 

ARTICLE 9 Affirmative Covenants

83

 

 

 

Section 9.01

Information Covenants

83

Section 9.02

Books, Records and Inspections; Conference Calls

86

Section 9.03

Maintenance of Property; Insurance

87

-ii-

--------------------------------------------------------------------------------

 

Section 9.04

Existence; Franchises

88

Section 9.05

Compliance with Statutes, etc.

88

Section 9.06

Compliance with Environmental Laws

88

Section 9.07

ERISA

88

Section 9.08

End of Fiscal Years; Fiscal Quarters

89

Section 9.09

Assignment of Claims Act

89

Section 9.10

Payment of Taxes

89

Section 9.11

Use of Proceeds

89

Section 9.12

Additional Security; Further Assurances; etc.

89

Section 9.13

Post-Closing Actions

90

Section 9.14

Permitted Acquisitions

90

Section 9.15

[Reserved]

91

Section 9.16

Designation of Subsidiaries

91

Section 9.17

Collateral Monitoring and Reporting

91

 

 

ARTICLE 10 Negative Covenants

93

 

 

 

Section 10.01

Liens

93

Section 10.02

Consolidation, Merger, or Sale of Assets, etc.

97

Section 10.03

Dividends

100

Section 10.04

Indebtedness

103

Section 10.05

Advances, Investments and Loans

106

Section 10.06

Transactions with Affiliates

110

Section 10.07

Limitations on Payments, Certificate of Incorporation, By-Laws and Certain Other
Agreements, etc.

111

Section 10.08

Limitation on Certain Restrictions on Subsidiaries

112

Section 10.09

Business

113

Section 10.10

Negative Pledges

114

Section 10.11

Financial Covenant

115

 

 

ARTICLE 11 Events of Default

116

 

 

 

Section 11.01

Payments

116

Section 11.02

Representations, etc.

116

Section 11.03

Covenants

116

Section 11.04

Default Under Other Agreements

116

Section 11.05

Bankruptcy, etc.

117

Section 11.06

ERISA

117

Section 11.07

Security Documents

117

Section 11.08

Guarantees

117

Section 11.09

Judgments

117

Section 11.10

Change of Control

117

Section 11.11

Application of Funds

118

 

 

ARTICLE 12 The Administrative Agent and the Collateral Agent

119

 

 

 

Section 12.01

Appointment and Authorization

119

Section 12.02

Delegation of Duties

120

Section 12.03

Exculpatory Provisions

120

Section 12.04

Reliance by Administrative Agent and Collateral Agent

120

Section 12.05

No Other Duties, Etc.

121

Section 12.06

Non-reliance on Administrative Agent, Collateral Agent and Other Lenders

121

Section 12.07

Indemnification by the Lenders

121

Section 12.08

Rights as a Lender

121

Section 12.09

Administrative Agent May File Proofs of Claim; Credit Bidding

121

-iii-

--------------------------------------------------------------------------------

 

Section 12.10

Resignation of the Agents

122

Section 12.11

Collateral Matters and Guaranty Matters

123

Section 12.12

Bank Product Providers

124

Section 12.13

Withholding Taxes

124

 

 

ARTICLE 13 Miscellaneous

126

 

 

 

Section 13.01

Payment of Expenses, etc.

126

Section 13.02

Right of Set-off

127

Section 13.03

Notices

128

Section 13.04

Benefit of Agreement; Assignments; Participations, etc.

129

Section 13.05

No Waiver; Remedies Cumulative

133

Section 13.06

[Reserved]

133

Section 13.07

Calculations; Computations

133

Section 13.08

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

134

Section 13.09

Counterparts

135

Section 13.10

Joint and Several Liability of Borrowers

135

Section 13.11

Headings Descriptive

137

Section 13.12

Amendment or Waiver; etc.

137

Section 13.13

Survival

138

Section 13.14

Domicile of Loans

139

Section 13.15

Register

139

Section 13.16

Confidentiality

139

Section 13.17

USA Patriot Act Notice

140

Section 13.18

[Reserved]

140

Section 13.19

Waiver of Sovereign Immunity

140

Section 13.20

[Reserved]

140

Section 13.21

INTERCREDITOR AGREEMENT

141

Section 13.22

Absence of Fiduciary Relationship

141

Section 13.23

Electronic Execution of Assignments and Certain Other Documents

141

Section 13.24

Entire Agreement

141

Section 13.25

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

141

 

 



-iv-

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.01(A)

Closing Date Refinancing Indebtedness

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

SCHEDULE 1.02

Existing Letters of Credit

SCHEDULE 2.01

Commitments

SCHEDULE 2.02(c)

Designated Account

SCHEDULE 8.12

Real Property

SCHEDULE 8.14

Subsidiaries

SCHEDULE 8.19

Labor Matters

SCHEDULE 9.13

Post-Closing Actions

SCHEDULE 9.17

Deposit Accounts

SCHEDULE 10.01(iii)

Existing Liens

SCHEDULE 10.04

Existing Indebtedness

SCHEDULE 10.05(iii)

Existing Investments

SCHEDULE 10.06(viii)

Affiliate Transactions

 

 

EXHIBIT A-1

Form of Notice of Borrowing

EXHIBIT A-2

Form of Notice of Conversion/Continuation

EXHIBIT B-1

Form of Revolving Note

EXHIBIT B-2

Form of Swingline Note

EXHIBIT C

Form of U.S. Tax Compliance Certificate

EXHIBIT D

Form of Notice of Secured Bank Product Provider

EXHIBIT E

Form of Officers’ Certificate

EXHIBIT F

[Reserved]

EXHIBIT G

Form of Security Agreement

EXHIBIT H

Form of Guaranty Agreement

EXHIBIT I

Form of Solvency Certificate

EXHIBIT J

Form of Compliance Certificate

EXHIBIT K

Form of Assignment and Assumption

EXHIBIT L

Form of Intercreditor Agreement

 

 

 

-v-

--------------------------------------------------------------------------------

 

THIS REVOLVING CREDIT AGREEMENT, dated as of March 1, 2018, among GREENLIGHT
ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), ATS CONSOLIDATED,
INC., a Delaware corporation (“Lead Borrower”), each of the other Borrowers (as
defined herein) party hereto from time to time, the Lenders party hereto from
time to time and BANK OF AMERICA, N.A. (“Bank of America”), as the
Administrative Agent and the Collateral Agent.  All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, Lead Borrower will acquire 100%
of the outstanding Equity Interests (to the extent remaining outstanding after
giving effect to the transactions contemplated by the Acquisition Agreement) of
each of Highway Toll Administration, LLC, a New York limited liability company
(“HTA New York”), and Canada Highway Toll Administration, LTD, a British
Columbia corporation (“HTA Canada” and, together with HTA New York,
collectively, the “HTA Targets”) (the “Acquisition”);

WHEREAS, on the Closing Date, (i) Holdings, certain Borrowers, certain lenders
party thereto and Bank of America, as administrative agent and collateral agent,
will enter into the First Lien Term Loan Credit Agreement and (ii) Holdings,
certain Borrowers, certain lenders party thereto and Bank of America, as
administrative agent and collateral agent, will enter into the Second Lien Term
Loan Credit Agreement;

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $75,000,000 (or such higher amount as permitted hereunder), (b)
the Borrowers have requested that the Issuing Bank issue Letters of Credit in an
aggregate stated amount at any time outstanding not to exceed $35,000,000 and
(c) the Borrowers have requested that the Swingline Lender extend credit in the
form of Swingline Loans in an aggregate principal amount at any time outstanding
not to exceed $15,000,000; and  

WHEREAS, the Lenders are willing to extend such credit to the Borrowers, the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrowers and the Swingline Lender is willing to make Swingline Loans to the
Borrowers, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE 1

Definitions and Accounting Terms

Section 1.01Defined Terms.  As used in this Agreement, the following terms shall
have the following meanings:

“2017 ATS Financial Statements” shall have the meaning provided in Section
9.01(b).

“2017 HTA Targets Financial Statements” shall have the meaning provided in
Section 9.01(b).  

“ATS Borrowers” shall mean Lead Borrower, American Traffic Solutions, Inc.,
Lasercraft, Inc., American Traffic Solutions Consolidated, L.L.C., Platepass,
L.L.C., ATS Processing Services, L.L.C., ATS Tolling LLC, Sunshine State Tag
Agency LLC, Auto Tag of America LLC, Auto Titles of America LLC, American
Traffic Solutions, L.L.C., Mulvihill ICS, Inc. and Mulvilhill Electrical
Enterprises, Inc.

“ABL Collateral” shall have the meaning set forth in the Intercreditor
Agreement.

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

-1-

--------------------------------------------------------------------------------

 

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of Lead Borrower, which assets
shall, as a result of the respective acquisition, become assets of Lead Borrower
or a Restricted Subsidiary of Lead Borrower (or assets of a Person who shall be
merged with and into Lead Borrower or a Restricted Subsidiary of Lead Borrower)
or (y) a majority of the Equity Interests of any such Person, which Person
shall, as a result of the respective acquisition, become a Restricted Subsidiary
of Lead Borrower (or shall be merged with and into Lead Borrower or a Restricted
Subsidiary of Lead Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Unit Purchase Agreement
(including the schedules, exhibits and disclosure letters thereto), dated as of
February 3, 2018, by and among Lead Borrower, certain indirect Parent Companies
of Lead Borrower, the Sellers (as defined therein) named therein and HTA
Holdings, Inc., as the Seller Representative (as defined therein).

“Acquisition Agreement Representations” shall mean the representations made by
the HTA Targets in the Acquisition Agreement as are material to the interests of
the Agents and their Affiliates that are Lenders on the Closing Date, but only
to the extent that Lead Borrower or its Affiliates have the right (taking into
account any applicable cure periods) to terminate their obligations (or refuse
to consummate the Acquisition) under the Acquisition Agreement or not to close
thereunder as a result of the failure of such representations to be true and
correct.

“Additional Security Documents” shall have the meaning provided in Section
9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean Bank of America, in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.10.

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of May 31, 2017 by and between Greenlight Holding Corporation
and the Sponsor, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person.  A Person shall be deemed to control another Person
if such Person possesses, directly or indirectly, the power to direct or cause
the direction of the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise; provided,
however, that neither the Administrative Agent nor any Lender (nor any Affiliate
thereof) shall be considered an Affiliate of Lead Borrower or any Subsidiary
thereof as a result of this Agreement, the extensions of credit hereunder or its
actions in connection therewith.

“Agent Parties” shall have the meaning provided in Section 13.03(d).

“Agents” shall mean the Administrative Agent, the Collateral Agent, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers, the Co-Documentation Agents and the
Co-Syndication Agents.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.  The Aggregate Commitments as of the
Closing Date are $75,000,000.

-2-

--------------------------------------------------------------------------------

 

“Aggregate Commitment Adjustment Factor” shall mean, as of any date of
determination, a fraction, the numerator of which is the Aggregate Commitments
as in effect at such date and the denominator of which is the Aggregate
Commitments as of the Closing Date.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the aggregate LC Exposure, each
determined at such time.

“Agreement” shall mean this Revolving Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time.

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Lead Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

“Applicable Margin” shall mean with respect to any Revolving Loan, the per annum
margin set forth below, as determined by the Average Availability as of the most
recent Adjustment Date or otherwise in accordance with the provisions set forth
below:

Level

Average Availability (percentage of Line Cap)

Base Rate Loans

LIBO Rate Loans

I

≥  66%

0.25%

1.25%

II

≥  33% but < 66%

0.50%

1.50%

III

< 33%

0.75%

1.75%

 

Until the first Adjustment Date occurring after completion of the first full
fiscal quarter after the Closing Date, the Applicable Margin shall be determined
as if Level II were applicable.  Thereafter, the Applicable Margin shall be
subject to increase or decrease on each Adjustment Date based on Average
Availability during the immediately preceding fiscal quarter. If Lead Borrower
fails to deliver any Borrowing Base Certificate on or before the date required
for delivery thereof, then, upon written notice from the Administrative Agent
(delivered at the request of the Required Lenders) to Lead Borrower, the
Applicable Margin shall be determined as if Level III were applicable, from the
first day of the calendar month following the date such Borrowing Base
Certificate was required to be delivered until the date of delivery of such
Borrowing Base Certificate.  

“Approved Fund” shall mean any Person (other than a natural person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person)) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) an existing Lender,
(b) an Affiliate of an existing Lender or (c) an entity or an Affiliate of an
entity that administers or manages an existing Lender.

“Asset Retirement Obligation” shall mean costs required to be paid under any
contract or agreement underlying any Eligible Accounts or Eligible Due From
Agent Accounts at the time of any termination or lapse thereof.

“Asset Retirement Reserve” shall mean a Reserve in an amount not to exceed, with
respect to any Eligible Account or Eligible Due From Agent Account, the lesser
of (i) the Asset Retirement Obligation with respect to the applicable contracts
or agreement and (ii) the amount included in the Borrowing Base pursuant to
clause (a) or (b), as applicable, of the definition thereof and attributable to
such Eligible Account or Eligible Due From Agent Account, which can be taken by
the Administrative Agent in its Permitted Discretion at any time within the
three months prior to the termination or lapse of the applicable agreement.  

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and Lead Borrower (such
approval by Lead Borrower not to be unreasonably withheld, delayed or
conditioned).

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

-3-

--------------------------------------------------------------------------------

 

“Availability” shall mean, as of any applicable date, the amount by which the
Line Cap at such time exceeds the Aggregate Exposures on such date.

“Average Availability” shall mean, at any Adjustment Date, the average daily
Availability for the fiscal quarter immediately preceding such Adjustment Date.

“Average Usage” shall mean, at any Adjustment Date, the average utilization of
Revolving Commitments (expressed as a percentage) for the fiscal quarter
immediately preceding such Adjustment Date.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank of America” shall have the meaning provided in the preamble hereto.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Subsidiaries:  (a) Cash Management
Services; (b) products under Swap Contracts; (c) commercial credit card,
purchase card and merchant card services; and (d) other banking products or
services as may be requested by any Borrower or any of its Subsidiaries, other
than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Restricted Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the Prime Rate and (c)
the LIBO Rate for a LIBO Rate Loan with a one month Interest Period commencing
on such day plus 1.00%.

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by Lead
Borrower at the time of the incurrence thereof or conversion thereto.

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in Section
4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower Materials” shall have the meaning provided in Section 9.01.

“Borrowers” shall mean, collectively, (a) Lead Borrower and (b) any Subsidiary
Borrower, in each case, party hereto at such time.

“Borrowing” shall mean the borrowing of the same Type of Revolving Loan by the
Borrowers from all the Lenders having Commitments on a given date (or resulting
from a conversion or conversions on such date), having, in the case of LIBO Rate
Loans, the same Interest Period.

-4-

--------------------------------------------------------------------------------

 

“Borrowing Base” shall mean at any time of calculation, an amount equal to the
sum of, without duplication:

(a)the book value of Eligible Accounts of the Borrowers multiplied by the
advance rate of 90%, plus

(b)the book value of Eligible Due From Agent Accounts of the Borrowers
multiplied by the advance rate of 90 %, plus

(c)the lesser of (i) the net book value of Eligible Inventory of the Borrowers
multiplied by the advance rate of 50% and (ii) $10,000,000, plus

(d)100% of Eligible Cash of the Borrowers, minus

(e)any Reserves established from time to time by the Administrative Agent on or
after the Closing Date Borrowing Base Termination Date in accordance herewith.

Notwithstanding the foregoing or anything to the contrary in this Agreement, the
Borrowing Base shall be deemed to be the Closing Date Borrowing Base until the
Closing Date Borrowing Base Termination Date, regardless of the actual
computation of the Borrowing Base.  

After the Closing Date Borrowing Base Termination Date, the Administrative Agent
shall (i) promptly notify Lead Borrower in writing (including via e-mail)
whenever it determines that the Borrowing Base set forth on a Borrowing Base
Certificate differs from the Borrowing Base as determined by the Administrative
Agent for such date, (ii) discuss the basis for any such deviation and any
changes proposed by Lead Borrower, including the reasons for any impositions of
or changes in Reserves or eligibility standards or criteria imposed or made by
the Administrative Agent in its Permitted Discretion, with Lead Borrower, (iii)
consider, in the exercise of its Permitted Discretion, any additional factual
information provided by Lead Borrower relating to the determination of the
Borrowing Base and (iv) promptly notify Lead Borrower of its decision with
respect to any changes proposed by Lead Borrower.  Pending a decision by the
Administrative Agent to make any requested change, the initial determination of
the Borrowing Base by the Administrative Agent shall continue to constitute the
Borrowing Base.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York City a legal holiday or a day on which banking institutions are authorized
or required by law or other government action to close and (ii) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, LIBO Rate Loans, any day which is a “Business Day” described in
clause (i) above and which is also a day for trading by and between banks in the
New York or London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord, (iv)
expenditures to the extent that they are actually paid for by any Person other
than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

-5-

--------------------------------------------------------------------------------

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateralize” shall mean (a) to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Bank or the Swingline Lender (as
applicable) and the Lenders, cash as collateral for, or (b) to provide other
credit support (including in the form of backstop letters of credit), in form
and containing terms (including, to the extent not specifically set forth in
this Agreement, the amount thereof) reasonably satisfactory to the
Administrative Agent or the Issuing Bank, as applicable, for, in either case,
the LC Exposure, Obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require).  “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and such other credit
support.

“Cash Equivalents” shall mean:

(i)U.S. Dollars, Canadian dollars, pounds sterling, euros, the national currency
of any participating member state of the European Union or, in the case of any
Foreign Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;

(ii)readily marketable direct obligations of any member of the European Economic
Area, Switzerland, or Japan, or any agency or instrumentality thereof or
obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii)marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv)securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

(v)certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi)repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii)commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii)money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix)Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

-6-

--------------------------------------------------------------------------------

 

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 3.01(c) by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after such applicable date; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” shall be deemed to occur if:

(a)at any time prior to an Initial Public Offering, any combination of Permitted
Holders shall fail to own beneficially (within the meaning of Rules 13d-3 and
13d-5 of the Exchange Act as in effect on the Closing Date), directly or
indirectly, in the aggregate Equity Interests representing at least a majority
of the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of Holdings;

(b)at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or “group” directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c)a “change of control” (or similar event) shall occur under (i) the First Lien
Term Loan Credit Agreement, (ii) the Second Lien Term Loan Credit Agreement or
(iii) the definitive agreements pursuant to which any First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing Debt
or Permitted Junior Debt was issued or incurred, in each case of this subclause
(iii) with an aggregate outstanding principal amount in respect of such series
of First Lien Incremental Equivalent/Refinancing Debt, Second Lien Incremental
Equivalent/Refinancing Debt or Permitted Junior Debt in excess of the Threshold
Amount; or

(d)Holdings shall cease to own, directly or indirectly, 100% of the Equity
Interests of Lead Borrower.

-7-

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this definition or any provision of
Section 13d-3 of the Exchange Act, no person or “group” shall be deemed to
beneficially own Equity Interests to be acquired by such person or “group”
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement until the consummation of the
acquisition of the Equity Interests in connection with the transactions
contemplated by such agreement.

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“Closing Date” shall mean March 1, 2018.

“Closing Date Borrowing Base” shall have the meaning set forth in Section
9.17(a).

“Closing Date Borrowing Base Termination Date” shall have the meaning provided
in Section 9.17(f).

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“Closing Date Refinancing” shall mean the repayment on the Closing Date of the
Indebtedness set forth on Schedule 1.01(A).

“Co-Documentation Agents” shall mean, collectively, each Person identified on
the cover of this Agreement as such, in its capacity as such.

“Co-Syndication Agents” shall mean, collectively, each Person identified on the
cover of this Agreement as such, in its capacity as such.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all property (whether real, personal or otherwise) with
respect to which any security interests have been granted (or purported to be
granted) pursuant to any Security Document (including any Additional Security
Documents), including, without limitation, all “Collateral” as described in the
Security Agreement; provided that in no event shall the term “Collateral”
include (i) any interest in Real Property or (ii) any other Excluded Collateral.

“Collateral Agent” shall mean Bank of America, in its capacity as collateral
agent for the Secured Creditors pursuant to the Security Documents, and shall
include any successor to the Collateral Agent appointed pursuant to Section
12.10.

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment of such Lender.

“Commodity Account” shall have the meaning assigned to such term in the Security
Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of a Responsible Officer of
Lead Borrower substantially in the form of Exhibit J hereto, or otherwise in
form and substance reasonably satisfactory to the Administrative Agent.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

-8-

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i)provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii)the Consolidated Depreciation and Amortization Expense of such Person and
its Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii)the sum, without duplication, of (i) the consolidated interest expense of
such Person and its Restricted Subsidiaries for such period, whether paid or
accrued, to the extent such expense was deducted in computing Consolidated Net
Income, including, without limitation, amortization of original issue discount,
the interest component of all payments associated with Capitalized Lease
Obligations, and the net of the effect of all payments made or received pursuant
to Swap Contracts (but excluding any non-cash interest expense attributable to
the mark-to-market valuation of Swap Contracts or other derivatives pursuant to
U.S. GAAP) and excluding amortization or write-off of deferred financing fees
and expensing of any other financing fees, including any expensing of bridge or
commitment fees and the non-cash portion of interest expense resulting from the
reduction in the carrying value under purchase accounting of outstanding
Indebtedness of such Person and its Restricted Subsidiaries and commissions,
discounts, yield, and other fees and charges (including any interest expense)
relating to any securitization transaction; provided that, for purposes of
calculating consolidated interest expense, no effect will be given to the
discount and/or premium resulting from the bifurcation of derivatives under ASC
815, Derivatives and Hedging, as a result of the terms of the Indebtedness to
which such consolidated interest expense applies; plus (ii) the consolidated
interest expense of such Person and its Restricted Subsidiaries that was
capitalized during such period; plus (iii) all cash dividends, whether paid or
accrued, on any series of preferred stock or any series of Disqualified Stock of
such Person or any of its Restricted Subsidiaries, excluding items eliminated in
consolidation, in each case, determined on a consolidated basis in accordance
with U.S. GAAP; minus (iv) the consolidated interest income of such Person and
its Restricted Subsidiaries for such period, whether received or accrued, to the
extent such income was included in determining Consolidated Net Income; plus

(iv)any other non-cash charges of such Person and its Restricted Subsidiaries
for such period, to the extent that such non-cash charges were included in
computing such Consolidated Net Income; provided that if any such non-cash
charge represents an accrual or reserve for anticipated cash charges in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period; plus

(v)any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi)(a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income); plus

(vii)losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

-9-

--------------------------------------------------------------------------------

 

(viii)the amount of fees and expenses incurred or reimbursed by such Person
pursuant to (a) the Advisory Agreement as in effect on the Closing Date during
such period or pursuant to any amendment, modification or supplement thereto or
replacement thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix)any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x)any fees and expenses related to a Qualified Securitization Transaction or
any Receivables Facility to the extent such fees and expenses are included in
computing Consolidated Net Income; plus

(xi)the amount of loss on sales of receivables and related assets to a
Securitization Entity in connection with a Qualified Securitization Transaction
or otherwise in connection with a Receivables Facility to the extent included in
computing Consolidated Net Income; minus

(xii)the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii)any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xiv)non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean, with respect to any Test
Period, the ratio of (a) Consolidated EBITDA of Lead Borrower and its Restricted
Subsidiaries for such Test Period, minus (x) Capital Expenditures of Lead
Borrower and its Restricted Subsidiaries paid in cash (excluding the proceeds of
any Indebtedness (other than Indebtedness hereunder)) for such Test Period, (y)
the amount of cash payments made during such Test Period (net of cash refunds
received during such period up to the amount of such cash payments) by Lead
Borrower and its Restricted Subsidiaries in respect of federal, state, local and
foreign income taxes during such Test Period and (z) Dividends permitted by
Section 10.03(xiii) or (xv) paid in cash for such Test Period to (b)
Consolidated Fixed Charges for such Test Period.

“Consolidated Fixed Charges” shall mean, with respect to any Test Period, for
Lead Borrower and its Restricted Subsidiaries on a consolidated basis, the sum,
without duplication, of (a) Consolidated Interest Charges for such period to the
extent paid in cash (or accrued and payable on a current basis in cash) and (b)
the aggregate amount of scheduled amortization payments of principal made during
such period in respect of long-term Consolidated Indebtedness.  Notwithstanding
the foregoing, for purposes of calculating Consolidated Fixed Charges for any
period that includes a fiscal quarter (or portion thereof) prior to the Closing
Date, Consolidated Fixed Charges shall be calculated for the period from the
Closing Date to the date of determination divided by the number of days in such
period and multiplied by 365.

-10-

--------------------------------------------------------------------------------

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of Lead Borrower and its
Restricted Subsidiaries in respect of Indebtedness of any third Person of the
type referred to in the preceding clauses (i) and (ii), in each case, determined
on a consolidated basis in accordance with U.S. GAAP and calculated on a Pro
Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any First Lien Incremental Equivalent/Refinancing
Debt in the form of notes, Second Lien Incremental Equivalent/Refinancing Debt
in the form of notes or Permitted Junior Notes, in each case, that have been
defeased or satisfied and discharged in accordance with the applicable indenture
or with respect to which the required deposit has been made in connection with a
call for repurchase or redemption to occur within the time period set forth in
the applicable indenture, in each case to the extent such transactions are
permitted by Section 10.07(a).  For the avoidance of doubt, it is understood
that obligations under any Receivables Facility and any Qualified Securitization
Transaction do not constitute Consolidated Indebtedness.

“Consolidated Interest Charges” shall mean, with respect to any Test Period, for
Lead Borrower and its Restricted Subsidiaries on a consolidated basis, all cash
interest, premium payments, debt discount, charges and related fees and
expenses, net of interest income, of Lead Borrower and its Restricted
Subsidiaries in connection with borrowed money (including capitalized interest)
or in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, excluding (a) up-front or
financing fees, transaction costs, commissions, expenses, premiums or charges,
(b) costs associated with obtaining, or breakage costs in respect of, swap or
hedging agreements and (c) amortization of deferred financing
costs.  Notwithstanding the foregoing, for purposes of calculating Consolidated
Interest Charges for any period that includes a fiscal quarter (or portion
thereof) prior to the Closing Date (other than as a component of Consolidated
EBITDA), Consolidated Interest Charges shall be calculated for the period from
the Closing Date to the date of determination divided by the number of days in
such period and multiplied by 365.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i)any after-tax effect of all extraordinary (as determined in accordance with
U.S. GAAP prior to giving effect to Accounting Standards Update No. 2015-01,
Income Statement—Extraordinary and Unusual Items (Subtopic 225-20), Simplifying
Income Statement Presentation by Eliminating the Concept of Extraordinary
Items), nonrecurring or unusual gains or losses or income or expenses (including
related to the Transaction) or any restructuring charges or reserves, including,
without limitation, any expenses related to any reconstruction, recommissioning
or reconfiguration of fixed assets for alternate uses, retention, severance,
system establishment cost, contract termination costs, costs to consolidate
facilities and relocate employees, advisor fees and other out of pocket costs
and non-cash charges to assess and execute operational improvement plans and
restructuring programs, will be excluded;

(ii)any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

(iii)the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

-11-

--------------------------------------------------------------------------------

 

(iv)the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v)[reserved];

(vi)the cumulative effect of any change in accounting principles will be
excluded;

(vii)(a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and (b)
any costs or expenses incurred pursuant to any management equity plan or stock
option plan or other management or employee benefit plan or agreement or any
stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of Lead Borrower or a Restricted
Subsidiary of Lead Borrower, will be excluded;

(viii)the effect of any non-cash impairment charges or write-ups, write-downs or
write-offs of assets or liabilities resulting from the application of U.S. GAAP
and the amortization of intangibles arising from the application of U.S. GAAP,
including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix)any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x)any increase in amortization or depreciation, or effect of any adjustments to
inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi)an amount equal to the tax distributions actually made to the holders of the
Equity Interests of such Person or any direct or indirect parent of such Person
in respect of such period in accordance with Section 10.03(vi) will be included
as though such amounts had been paid as income taxes directly by such Person for
such period;

(xii)unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii)any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Swap Contracts (including of ASC 815,
Derivatives and Hedging) will be excluded;

(xiv)the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

-12-

--------------------------------------------------------------------------------

 

(xv)accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
Lead Borrower and the Restricted Subsidiaries as of the last day of the most
recently ended Test Period.

“Consolidated Total Net Leverage Ratio” shall mean, with respect to any Test
Period, the ratio of (i) Consolidated Indebtedness as of the last day of such
Test Period, less the aggregate amount of (a) unrestricted cash and Cash
Equivalents of Lead Borrower and its Restricted Subsidiaries and (b) cash and
Cash Equivalents of Lead Borrower and its Restricted Subsidiaries restricted
solely in favor of or pursuant to (x) any Credit Document or (y) the First Lien
Term Loan Credit Agreement and the credit documents related thereto, the Second
Lien Term Loan Credit Agreement and the credit documents related thereto, the
definitive documents governing any First Lien Incremental Equivalent/Refinancing
Debt or the definitive documents governing any Second Lien Incremental
Equivalent/Refinancing Debt, in the case of this clause (y), to the extent such
cash and Cash Equivalents also secure the Indebtedness hereunder with the
priority required by the Intercreditor Agreement) to (ii) Consolidated EBITDA of
Lead Borrower and its Restricted Subsidiaries for such Test Period, in each
case, calculated on a Pro Forma Basis.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of
business.  Except as otherwise provided herein, the amount of any Contingent
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

“Contribution Indebtedness” shall mean Indebtedness of Lead Borrower or any
Restricted Subsidiary in an aggregate principal amount not greater than the
aggregate amount of cash contributions (other than the proceeds from the
issuance of Disqualified Stock or contributions by Lead Borrower or any
Restricted Subsidiary or any Specified Equity Contribution) made to the capital
of Lead Borrower or such Restricted Subsidiary after the Closing Date (whether
through the issuance or sale of capital stock or otherwise), in each case, to
the extent not otherwise applied to any other basket or exception under this
Agreement; provided that (a) the maturity date of such Contribution Indebtedness
is no earlier than the Latest Maturity Date as of the date such Contribution
Indebtedness was incurred and (b) such Contribution Indebtedness is so
designated as Contribution Indebtedness pursuant to a certificate of a
Responsible Officer of Lead Borrower promptly following incurrence thereof.

“Credit Documents” shall mean this Agreement and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty Agreement, each Security Document, the Intercreditor Agreement, each
Incremental Revolving Commitment Amendment and each Extension Amendment.

“Credit Event” shall mean the making of any Loan.

-13-

--------------------------------------------------------------------------------

 

“Credit Extension” shall mean, as the context may require, (a) a Credit Event or
(b) the issuance, amendment increasing the face amount thereof, extension or
renewal of any Letter of Credit by the Issuing Bank or the amendment increasing
the face amount thereof, extension or renewal of any Existing Letter of Credit;
provided that “Credit Extensions” shall not include conversions and
continuations of outstanding Loans or amendments to Letters of Credit that do
not increase the face amount thereof or constitute an extension or renewal
thereof.

“Credit Party” shall mean Holdings, each Borrower and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified Lead Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or Lead Borrower, to confirm in writing to the
Administrative Agent and Lead Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and Lead Borrower), or (d) has, or has
a direct or indirect parent company that has, other than via an Undisclosed
Administration, (i) become the subject of (A) a proceeding under any Debtor
Relief Law  or (B) a Bail-In Action, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender of the date established therefor by the Administrative Agent
in a written notice of such determination, which shall be delivered by the
Administrative Agent to Lead Borrower and each other Lender promptly following
such determination

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Borrower or any other Credit Party, in
each case as required by and in accordance with the terms of Section 9.17.

-14-

--------------------------------------------------------------------------------

 

“Designated Account” shall mean the Deposit Account of Lead Borrower identified
on Schedule 2.02(c) to this Agreement (or such other Deposit Account of Lead
Borrower that has been designated as such, in writing, by Lead Borrower to
Administrative Agent).

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by Lead Borrower or one of its Restricted Subsidiaries in
connection with an asset sale that is so designated as Designated Non-cash
Consideration pursuant to an officers’ certificate, setting forth the basis of
such valuation, less the amount of cash and Cash Equivalents received in
connection with a subsequent sale of such Designated Non-cash Consideration.

“Dilution” shall mean for any period with respect to any Borrower, the fraction,
expressed as a percentage, the numerator of which is the aggregate amount of
reductions in the Accounts of such Borrower for such period other than by reason
of dollar for dollar cash payment and the denominator of which is the aggregate
dollar amount of the sales of such Borrower for such period.

“Dilution Reserve” shall mean, as of any date of determination, an amount
(initially $0) sufficient to reduce the advance rate against Eligible Accounts
by 1 percentage point (or fraction thereof, rounding to the nearest one-tenth of
1 percentage point) for each percentage point (or fraction thereof, rounding to
the nearest one-tenth of 1 percentage point) by which Dilution is in excess of
5%.

“Disqualified Lender” shall mean (a) competitors of Lead Borrower and its
Subsidiaries (including the HTA Targets and their respective Subsidiaries), and
any person controlling or controlled by any such competitor, in each case
identified in writing by Lead Borrower (or its counsel) to the Administrative
Agent at any time, (b) institutions previously designated in writing by Lead
Borrower (or its counsel) to the Administrative Agent (or its counsel) on
February 1, 2018 and (c) any affiliates of any such competitors, controlling or
controlled persons or institutions reasonably identifiable as affiliates solely
on the basis of their names (other than bona fide fixed income investors or debt
funds that are affiliates of competitors described in clause (a) above but not
of institutions described in clause (b) above) or identified by Lead Borrower
(or its counsel) in writing to the Administrative Agent at any time (it being
understood that any update pursuant to clause (a) or clause (c) above shall not
become effective until the third business day following the Administrative
Agent’s receipt of such notice, and, in any event, shall not apply retroactively
or to any entity that is party to a pending trade as of the date of such
notice).

“Disqualified Stock” shall mean, with respect to any Person, any capital stock
of such Person other than common Equity Interests or Qualified Preferred Stock
of such Person.

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (a) no Event of Default has then occurred and is continuing or
would immediately result from any action, (b) Availability on a Pro Forma Basis
immediately after giving effect to such action (and the average Availability
over the prior 30 day period on a Pro Forma Basis assuming such action occurred
on the first day of such 30 day prior period) would be at least the greater of
(i) 15.0% of the Line Cap and (ii) $11,250,000 (in the case of this clause (ii),
to the extent there has been any optional reduction in Commitments pursuant to
Section 2.07(b) or any Revolving Commitment Increase pursuant to Section 2.15
after the Closing Date, multiplied by the Aggregate Commitment Adjustment
Factor) and (c) if Availability on a Pro Forma Basis immediately after giving
effect to such action (and the average Availability over the prior 30 day period
on a Pro Forma Basis assuming such action occurred on the first day of such 30
day prior period) is less than 25.0% of the Aggregate Commitments, the
Consolidated Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro
Forma Basis for such action.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or made or caused to be made any other payment or delivery
of property (other than common equity of such Person) to its stockholders,
partners or members as such, or redeemed, retired, purchased or otherwise
acquired, directly or indirectly, for consideration any shares of any class of
its capital stock or any partnership or membership interests outstanding on or
after the Closing Date (or any options or warrants issued by such Person with
respect to its Equity Interests).

“Domestic Subsidiary” shall mean, as to any Person, any Subsidiary of such
Person incorporated or organized under the laws of the United States, any state
thereof or the District of Columbia.

-15-

--------------------------------------------------------------------------------

 

“Dominion Account” shall mean an account at the Administrative Agent or
Affiliate thereof over which the Administrative Agent has exclusive control for
withdrawal purposes pursuant to the terms and provisions of this Agreement and
the other Credit Documents.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by any Borrower and reflected in the most recent
Borrowing Base Certificate delivered by Lead Borrower to the Administrative
Agent, all of which shall be “Eligible Accounts” for the purposes of this
Agreement, except any Account to which any of the exclusionary criteria set
forth below applies.  In addition, the Administrative Agent reserves the right,
at any time and from time to time after the Closing Date, to adjust any of the
criteria set forth below and to establish new criteria with respect to Eligible
Accounts, in each case, in its Permitted Discretion, subject to the approval of
the Supermajority Lenders in the case of adjustments which have the effect of
making more credit available than would have been available immediately prior to
the exercise of such rights by the Administrative Agent.  Eligible Accounts
shall not include any of the following Accounts:

(a)Eligible Due from Agent Accounts;

(b)any Account in which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority (subject to Permitted Borrowing Base
Liens) perfected Lien;

(c)any Account that is not owned by a Borrower;

(d)any Account due from an Account Debtor that is not domiciled in the United
States and (if not a natural person) organized under the laws of the United
States or any political subdivision thereof in the aggregate unless, in each
case, such Account is backed by a letter of credit acceptable to the
Administrative Agent with respect to which the Administrative Agent has
“control” as defined in Section 9-107 of the UCC and which is directly drawable
by the Administrative Agent;

(e)any Account that is payable in any currency other than U.S. Dollars;

(f)any Account that does not arise from the sale of goods or the performance of
services by a Borrower in the ordinary course of its business;

(g)any Account that does not comply in all material respects with all applicable
legal requirements, including, without limitation, all laws, rules, regulations
and orders of any Governmental Authority;

-16-

--------------------------------------------------------------------------------

 

(h)any Account (i) as to which a Borrower’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied, (ii) as to which a Borrower is not able to bring suit or
otherwise enforce its remedies against the Account Debtor through judicial.
administrative or arbitration process, (iii) that represents a progress billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Borrower’s completion of further performance under such contract or
in relation to which contract any surety bond issuer has performed under the
applicable surety bond and became subrogated to the rights of the Account Debtor
or (iv) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional
except that Accounts arising from sales which are on a cash-on-delivery basis
(to the extent such cash-on-delivery is in the ordinary course of business)
shall not be deemed ineligible pursuant to this definition until 14 days after
the shipment of the goods relating thereto;

(i)to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate exists or is owed, or the Account is, or is reasonably likely to
become, subject to any exercised right of set-off by the Account Debtor or
subject to any other right of non-payment, to the extent of the amount of such
set-off or right of non-payment, it being understood that the remaining balance
of the Account shall be eligible;

(j)any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(k)any Account with respect to which an invoice or other electronic transmission
constituting a request for payment, reasonably acceptable to the Administrative
Agent in form and substance, has not been sent on a timely basis to the
applicable Account Debtor according to the normal invoicing and timing
procedures of the Borrowers or with respect to which the Borrower has not
received driver information from the relevant contract counterparty or is
otherwise unable to request payment from the Account Debtor according to the
underlying contract;

(l)any Account that arises from a sale to any director, officer, other employee
or Affiliate of a Borrower (other than any portfolio company of the Sponsor to
the extent such Account is on terms and conditions not less favorable to the
applicable Borrower as would reasonably be obtained by such Borrower at that
time in a comparable arm’s-length transaction with a Person other than a
portfolio company of the Sponsor);

(m)any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following; provided further that, in
calculating delinquent portions of Accounts under clause (m)(i)(A) below, credit
balances will be excluded:

(i)such Account (A) is not paid and is more than 60 days past due according to
its original terms of sale or if no payment date is specified, more than 90 days
after the date of the original invoice therefor; (B) which has been written off
the books of the Borrowers or otherwise designated as uncollectible; or (C) in
relation to the Fleet Division the amount of the bad debt reserve as calculated
per the financial statements and calculated in a manner consistent with past
practices and based on historical collectability;

(ii)the Account Debtor obligated upon such Account suspends business, makes a
general assignment for the benefit of creditors, fails to pay its debts
generally as they come due, or is classified by the Lead Borrower and its
Subsidiaries as “cash only, bad check,” as determined by the Lead Borrower and
its Subsidiaries in the ordinary course of business consistent with
past-practice; or

-17-

--------------------------------------------------------------------------------

 

(iii)a petition is filed by or against any Account Debtor obligated upon such
Account under any Debtor Relief Law; provided that so long as an order exists
permitting payment of trade creditors specifically with respect to such Account
Debtor and such Account Debtor has obtained adequate post-petition financing to
pay such Accounts, the Accounts of such Account Debtor shall not be deemed
ineligible under the provisions of this clause (iii) to the extent the order
permitting such financing allows the payment of the applicable Account;

(n)any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the U.S. Dollar amount of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause (m)
above;

(o)except as otherwise agreed by the Administrative Agent, any Account as to
which any of the representations or warranties pertaining to Accounts set forth
in the Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(p)any Account which is evidenced by a judgment, Instrument (as defined in the
Security Agreement) or Chattel Paper (as defined in the Security Agreement) and
such Instrument or Chattel Paper is not pledged and delivered to the
Administrative Agent under the Security Documents;

(q)the portion of any Account that comprises a fine, violation or similar fee
due to a municipality;  

(r)any Account arising on account of a supplier rebate, unless the Borrowers
have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(s)any Account which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrowers exceeds (only in the case of an Account due in the Safety Division),
25% of all Eligible Accounts;

(t)any Account which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower;

(u)any Account which is owing in respect of interest and late charges or fees in
respect of Indebtedness;

(v)any Account as to which the contract or agreement underlying such Account is
governed by (or, if no governing law is expressed therein, is deemed to be
governed by) the laws of any jurisdiction other than the United States, any
state thereof, the District of Columbia, Canada or any province thereof;

(w)any Accounts (i) of an Acquired Entity or Business acquired in connection
with a Permitted Acquisition or similar Investment, or (ii) acquired in a bulk
sale transaction, in each case, until the completion of a field examination
satisfactory to Administrative Agent in its Permitted Discretion with respect to
such Accounts, in each case, to the extent that (x) unless otherwise agreed to
by the Administrative Agent in its Permitted Discretion, such Accounts are not
of a substantially similar type to the Accounts included in the Borrowing Base
or (y) such Accounts would account for more than 25% of the Borrowing Base (with
only the portion of such Accounts in excess of 25% of the Borrowing Base being
excluded pursuant to this clause (w)(y)); or

(y)other such Accounts identified in the Initial Field Exam delivered on the
Closing Date Borrowing Base Termination Date.

-18-

--------------------------------------------------------------------------------

 

“Eligible Cash” shall mean, with respect to any Person, unrestricted cash and
Cash Equivalents of such Person in each case that is on deposit in a domestic
Deposit Account or Securities Account, as applicable, that is (i) established
with the Administrative Agent, the Collateral Agent or any Revolving Lender,
(ii) subject to a control agreement in favor of the Collateral Agent in a form
reasonably acceptable to the Collateral Agent in its Permitted Discretion and
(iii) not subject to any Liens other than (x) Permitted Borrowing Base Liens,
(y) Liens pursuant to any Credit Document and (z) junior priority Liens in favor
of or pursuant to the First Lien Term Loan Credit Agreement and the credit
documents related thereto, the Second Lien Term Loan Credit Agreement and the
credit documents related thereto, the definitive documents governing any First
Lien Incremental Equivalent/Refinancing Debt or the definitive documents
governing any Second Lien Incremental Equivalent/Refinancing Debt, in each case;
provided that if the subject account is held at an institution other than
Administrative Agent or its affiliates, at any time that (i) a Credit Extension
is requested, (ii) the Payment Conditions or the Distribution Conditions are
tested or (iii) a Borrowing Base Certificate is delivered, the Collateral Agent
reserves the right to verify the balance of such account; provided, further,
that no such verification shall relieve any Lender of its obligation to make any
Credit Extensions on a timely basis in accordance with the provisions of this
Agreement.

“Eligible Due from Agent Accounts” shall mean Accounts related to open AR
settlements with rental car companies in the Fleet Division designated in the
Borrowers’ financials statements as “Due from Agent” and that would otherwise
constitute Eligible Accounts (but for clause (a) of the definition of Eligible
Accounts) net of any corresponding “Due to Agent” liability that exists on the
Borrowers’ financial statements.  

 

“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any Borrower held for sale or lease in the ordinary course of
business (excluding packing or shipping materials or maintenance
supplies).  Eligible Inventory shall exclude any Inventory to which any of the
exclusionary criteria set forth below applies.  In addition, the Administrative
Agent reserves the right, at any time and from time to time after the Closing
Date, to adjust any of the criteria set forth below and to establish new
criteria with respect to Eligible Inventory, in each case, in its Permitted
Discretion, subject to the approval of the Supermajority Lenders in the case of
adjustments which have the effect of making more credit available than would
have been available immediately prior to the exercise of such rights by the
Administrative Agent.  Eligible Inventory shall not include any Inventory of the
Borrowers that:

(a)is not solely owned by a Borrower, or is leased by or is on consignment to a
Borrower, or the Borrowers do not have title thereto;

(b)with respect to which the Collateral Agent, on behalf of the Secured
Creditors, does not have a first priority (subject to Permitted Borrowing Base
Liens) perfected Lien;

(c)(i) is stored at a location not owned by a Borrower unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves are permitted to be
established hereunder by the Administrative Agent with respect thereto, or (ii)
is stored with a bailee or warehouseman unless either (x) a reasonably
satisfactory bailee waiver letter has been delivered to the Administrative
Agent, or (y) Landlord Lien Reserves are permitted to be established hereunder
by the Administrative Agent with respect thereto, it being understood that in
each case of the foregoing clauses (i) and (ii), during the 120-day period
immediately following the Closing Date, such location or warehouse need not be
subject to a Landlord Lien Waiver and Access Agreement or bailee waiver letter,
and neither the lack thereof nor the agreement hereunder not to impose Landlord
Lien Reserves during such period shall not otherwise deem the applicable
Inventory to be ineligible;

(d)(i) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to Administrative Agent is in place with respect to such
Inventory or (ii) is in transit (except to the extent such Inventory (x) is in
transit from (1) any location in the United States for receipt by a Borrower
within fifteen (15) days of the date of determination or (2) any location
outside of the United States for receipt by a Borrower within ninety (90) days
of the date of determination, for which the document of title, to the extent
applicable, reflects a Borrower as consignee (along with delivery to such
Borrower of the documents of title, to the extent applicable, with respect
thereto), and as to which the Administrative Agent has control over the
documents of title, to the extent applicable, which evidence ownership of the
subject Inventory, or (y) is in transit between locations leased, owned or
occupied by a Borrower);

-19-

--------------------------------------------------------------------------------

 

(e)is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (c) has been complied with;

(f)is unsalable, shopworn, seconds, damaged or unfit for sale, in each case, as
determined in the ordinary course of business by the Borrowers;

(g)consists of display items or packing or shipping materials or manufacturing
supplies;

(h)is not of a type held for sale or lease in the ordinary course of business of
the Borrowers;

(i)except as otherwise agreed by the Administrative Agent, any Inventory as to
which the representations or warranties pertaining to Inventory set forth in the
Credit Documents are untrue in any material respect;

(j)is subject to any licensing arrangement or any other Intellectual Property or
other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(k)is not covered by casualty insurance maintained as required by Section 9.03;
or

(l)which is located at any location where the aggregate value of all Eligible
Inventory of the Borrowers at such location is less than $100,000.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural person),
(ii) any Disqualified Lender (solely, in the case of a sale of a Participation
to such Person, to the extent that the list of Disqualified Lenders has been
disclosed to all Lenders) and (iii) the Sponsor, Holdings, each of the Borrowers
and their respective Subsidiaries and Affiliates.

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, foreign or local
statute, law, rule, regulation, ordinance, code, binding guideline and rule of
common law, now or hereafter in effect and in each case as amended, and any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to pollution or
protection of the Environment, occupational health or Hazardous Materials.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

-20-

--------------------------------------------------------------------------------

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder.  Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Lead Borrower or a Restricted Subsidiary of Lead Borrower
would be deemed to be a “single employer” within the meaning of Section 414(b)
or (c) of the Code and solely with respect to Section 412 of the Code, Section
414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Section 412 or 430 of the Code or Section 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan, (c)
the incurrence by Lead Borrower, a Restricted Subsidiary of Lead Borrower, or an
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal (including under
Section 4062(e) of ERISA) of any of Lead Borrower, a Restricted Subsidiary of
Lead Borrower, or an ERISA Affiliate from any Plan or Multiemployer Plan, (d)
the filing of a notice of intent to terminate a Plan or the treatment of a Plan
amendment as a termination under Section 4041 of ERISA, (e) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate from
the PBGC or a plan administrator of any notice of intent to terminate any Plan
or Multiemployer Plan or to appoint a trustee to administer any Plan, (f) the
adoption of any amendment to a Plan that would require the provision of security
pursuant to the Code, ERISA or other applicable law, (g) the receipt by Lead
Borrower, a Restricted Subsidiary of Lead Borrower, or an ERISA Affiliate of any
written notice concerning statutory liability arising from the withdrawal or
partial withdrawal of Lead Borrower, a Restricted Subsidiary of Lead Borrower,
or an ERISA Affiliate from a Multiemployer Plan or a written determination that
a Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, (h) the occurrence of any non-exempt “prohibited transaction”
(within the meaning of Section 406 of ERISA or Section 4975 of the Code) with
respect to which Lead Borrower or any Restricted Subsidiary is a “disqualified
person” (within the meaning of Section 4975 of the Code) or with respect to
which Lead Borrower or any Restricted Subsidiary could reasonably be expected to
have liability, (i) the occurrence of any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of any Plan or the
appointment of a trustee to administer any Plan, (j) the filing of any request
for or receipt of a minimum funding waiver under Section 412(c) of the Code with
respect to any Plan or Multiemployer Plan, (k) a determination that any Plan is
in “at-risk” status (as defined in Section 303(i)(4) of ERISA or Section
430(i)(4) of the Code), (l) the receipt by Lead Borrower, a Restricted
Subsidiary of Lead Borrower or any ERISA Affiliate of any notice, that a
Multiemployer Plan is, or is expected to be, in endangered or critical status
under Section 305 of ERISA, or (m) any other extraordinary event or condition
with respect to a Plan or Multiemployer Plan which would reasonably be expected
to result in a Lien or any acceleration of any statutory requirement to fund all
or a substantial portion of the unfunded accrued benefit liabilities of such
plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used solely for paying taxes, including sales
taxes, (iii) which is used as an escrow account or as a fiduciary or trust
account or is otherwise held exclusively for the benefit of an unaffiliated
third party (including any account solely holding amounts representing fines,
violations, fees and similar amounts paid by third parties and owed to
municipalities), (iv) which is a zero balance Deposit Account, Securities
Account or Commodity Account or (v) which is not otherwise subject to the
provisions of this definition and together with any other Deposit Accounts,
Securities Accounts or Commodity Accounts that are excluded pursuant to this
clause (v), have an average daily balance for any fiscal month of less than
$6,750,000 in aggregate.

“Excluded Collateral” shall have the meaning assigned to such term in the
Security Agreement.

-21-

--------------------------------------------------------------------------------

 

“Excluded Subsidiary” shall mean any Subsidiary of Lead Borrower that is (a) a
Foreign Subsidiary, (b) an Unrestricted Subsidiary, (c) a FSHCO, (d) not a
Wholly-Owned Subsidiary of Lead Borrower or one or more of its Wholly-Owned
Restricted Subsidiaries, (e) an Immaterial Subsidiary, (f) established or
created pursuant to Section 10.05(xi) and meeting the requirements of the
proviso thereto; provided that such Subsidiary shall only be an Excluded
Subsidiary for the period prior to such acquisition, (g) prohibited (but only
for so long as such Subsidiary would be prohibited) by applicable law, rule or
regulation from guaranteeing the facilities under this Agreement, or which would
require governmental (including regulatory) consent, approval, license or
authorization to provide a guarantee, in each case, unless such consent,
approval, license or authorization has been received (but without obligation to
seek the same), (h) prohibited (but only for so long as such Subsidiary would be
prohibited) from guaranteeing the Obligations by any contractual obligation in
existence (x) on the Closing Date or (y) at the time of the acquisition of such
Subsidiary after the Closing Date (to the extent such prohibition was not
entered into in contemplation of such acquisition), (i) a Subsidiary with
respect to which a guarantee by it of the Obligations would result in a material
adverse tax consequence to Holdings, Lead Borrower or any of the Restricted
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent, (j) a not-for-profit Subsidiary
or a Subsidiary regulated as an insurance company, (k) any other Subsidiary with
respect to which Lead Borrower and the Administrative Agent reasonably agree in
writing that the cost or other consequences of guaranteeing the Obligations
shall be excessive in view of the benefits to be obtained by the Lenders
therefrom, and (l) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a CFC or that is a FSHCO; provided that, notwithstanding the
above, (x)  Lead Borrower may designate any Restricted Subsidiary that would
otherwise constitute an “Excluded Subsidiary” hereunder as a “Subsidiary
Guarantor” and cause such Subsidiary to execute the Guaranty Agreement as a
“Subsidiary Guarantor” (and from and after the execution of the Guaranty
Agreement, such Subsidiary shall no longer constitute an “Excluded Subsidiary”
unless released from its obligations under the Guaranty Agreement as a
“Subsidiary Guarantor” in accordance with the terms hereof and thereof; provided
that such Restricted Subsidiary shall not be released solely on the basis that
it was not required to become a Guarantor) so long as the Administrative Agent
has consented to such designation and such Subsidiary shall grant a perfected
lien on substantially all of its assets to the Collateral Agent for the benefit
of the Secured Creditors regardless of whether such Subsidiary is organized in a
jurisdiction other than the United States (notwithstanding anything to the
contrary in this Agreement), pursuant to arrangements reasonably agreed between
the Administrative Agent and Lead Borrower and subject to customary limitations
in such jurisdiction to be reasonably agreed to between the Administrative Agent
and Lead Borrower and (y) if a Subsidiary serves as a guarantor under the First
Lien Term Loan Credit Agreement, the Second Lien Term Loan Credit Agreement, any
First Lien Incremental Equivalent/Refinancing Debt or any Second Lien
Incremental Equivalent/Refinancing Debt, then it shall not constitute an
“Excluded Subsidiary.”  For the avoidance of doubt, no Borrower shall constitute
an Excluded Subsidiary.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Guarantor and any and all guarantees of such
Guarantor’s Swap Obligations by other Credit Parties) at the time the Guaranty
of such Guarantor becomes effective with respect to such Swap Obligation or (y)
as it relates to all or a portion of the grant by such Guarantor of a security
interest, any Swap Obligation if, and to the extent that, such Swap Obligation
(or such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder (determined after giving effect to any “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Credit Parties) at the time the
security interest of such Guarantor becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guaranty or security
interest is or becomes illegal.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) Taxes imposed on
(or measured by) its net income and franchise (and similar) Taxes imposed on it
in lieu of income

-22-

--------------------------------------------------------------------------------

 

Taxes, either pursuant to the laws of the jurisdiction in which such recipient
is organized or in which the principal office or applicable lending office of
such recipient is located (or any political subdivision thereof) or as a result
of any other present or former connection between it and the jurisdiction
imposing such Tax (other than a connection arising from such Administrative
Agent, Lender or other recipient having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Credit Document, or sold or assigned an interest in any Loan or
Credit Document), (b) any branch profits Taxes under Section 884(a) of the Code
or any similar Tax imposed by any jurisdiction described in clause (a) above,
(c) in the case of a Lender (other than an assignee pursuant to a request by a
Borrower under Section 3.04), any U.S. federal withholding Tax that (i) is
imposed on amounts payable to or for the account of such Lender at the time such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent such recipient (or its assignor, if any) was entitled,
immediately before the designation of a new lending office (or assignment), to
receive additional amounts from the Credit Parties with respect to such
withholding tax pursuant to Section 5.01(a) or (ii) is attributable to such
recipient’s failure to comply with Section 5.01(b) or Section 5.01(c), (d) any
Taxes imposed under FATCA and (e) U.S. federal backup withholding Taxes pursuant
to Code Section 3406.

“Existing Letters of Credit” shall mean those Letters of Credit issued under the
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing and described on Schedule 1.02 hereto.

“Existing Revolving Loans” has the meaning assigned to such term in Section
2.19(a).

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.19(a).

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19(c).  

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Extension Series” shall have the meaning provided in Section 2.19(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as

-23-

--------------------------------------------------------------------------------

 

reasonably determined by the Administrative Agent; provided further that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

“Fees” shall mean all amounts payable pursuant to or referred to in Section
2.05.

“Financial Statements Date” shall have the meaning provided in Section 6.11.

“First Lien Incremental Equivalent/Refinancing Debt” means (a) Indebtedness
permitted by Section 10.04(xxvii) or Section 10.04(xxxi) of the First Lien Term
Loan Credit Agreement, as in effect on the Closing Date, or any similar
provision of any subsequent First Lien Term Loan Credit Agreement which does not
modify the financial tests and dollar baskets set forth in such Sections of the
First Lien Term Loan Credit Agreement (as in effect on the Closing Date) in a
manner that is less restrictive to the Credit Parties in any material respect
and (b) any Permitted Refinancing Indebtedness in respect thereof.

“First Lien Term Agent” shall mean Bank of America, in its capacity as
administrative agent and collateral agent under the First Lien Term Documents,
and any successor administrative agent or collateral agent under the First Lien
Term Loan Credit Agreement.

“First Lien Term Documents” shall mean the First Lien Term Loan Credit
Agreement, any guarantees issued thereunder and the collateral and security
documents (and intercreditor agreements) entered into in connection therewith.

“First Lien Term Loans” shall have the meaning ascribed to the term “Term Loans”
in the First Lien Term Loan Credit Agreement.

“First Lien Term Loan Credit Agreement” shall mean (a) that certain First Lien
Term Loan Credit Agreement, as in effect on of the Closing Date and as the same
may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof (including by
reference to the Intercreditor Agreement) and thereof, among Holdings, the
Borrowers party thereto, certain lenders party thereto and the First Lien Term
Agent and (b) any other credit agreement, loan agreement, note agreement,
promissory note, indenture or other agreement or instrument evidencing or
governing the terms of any Indebtedness or other financial accommodation that
has been incurred to extend (subject to the limitations set forth herein
(including by reference to the Intercreditor Agreement)) or refinance in whole
or in part the Indebtedness and other obligations outstanding under (i) the
credit agreement referred to in clause (a) or (ii) any subsequent First Lien
Term Loan Credit Agreement, unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Lien Term Loan Credit
Agreement hereunder.  Any reference to the First Lien Term Loan Credit Agreement
hereunder shall be deemed a reference to any First Lien Term Loan Credit
Agreement then in existence.

“Fleet Division” shall mean the division of Lead Borrower that performs toll and
violation management solutions for the commercial fleet and rental car
industries.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by any Borrower or any one or more of its Restricted
Subsidiaries primarily for the benefit of employees of such Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

“Foreign Subsidiaries” shall mean each Subsidiary of a Borrower that is not a
Domestic Subsidiary.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

“Fronting Fee” shall have the meaning provided in Section 2.05(c)(ii).  

-24-

--------------------------------------------------------------------------------

 

“FSHCO” shall mean any Domestic Subsidiary that is a disregarded entity that has
no material assets other than Equity Interests in one or more Foreign
Subsidiaries that are CFCs.

“Governmental Authority” shall mean the government of the United States of
America, any other, supranational authority or nation or any political
subdivision thereof, whether state, provincial or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Lender Creditors,
(y) any Secured Bank Product Provider or any Person that was a Secured Bank
Product Provider on the Closing Date or at the time it entered into a Bank
Product with a Borrower or its Subsidiary and (z) any other Secured Creditor.

“Guarantor” shall mean and include Holdings, each Borrower (other than with
respect to its own Obligations) and each Subsidiary Guarantor.

“Guaranty” shall mean, as to any Guarantor, the guarantees granted by such
Guarantor pursuant to the terms of the Guaranty Agreement.

“Guaranty Agreement” shall have the meaning provided in Section 6.10.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas; (b)
any chemicals, materials or substances defined as or included in the definition
of “hazardous substances,” “hazardous waste,” “hazardous materials,” “extremely
hazardous substances,” “restricted hazardous waste,” “toxic substances,” “toxic
pollutants,” “contaminants,” or “pollutants,” or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance regulated under any Environmental Law.

“Holdings” shall have the meaning provided in the preamble hereto.

“HTA Canada” shall have the meaning provided in the recitals hereto.

“HTA New York” shall have the meaning provided in the recitals hereto.

“HTA Targets” shall have the meaning provided in the recitals hereto.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of Lead Borrower
that, as of the end of the most recently ended Test Period, does not have, when
taken together with all other Immaterial Subsidiaries, (a) assets in excess of
5.00% of Consolidated Total Assets; or (b) revenues for the period of four
consecutive fiscal quarters ending on such date in excess of 5.00% of the
combined revenues of Lead Borrower and the Restricted Subsidiaries for such
period; provided that in no event shall a Borrower be considered an Immaterial
Subsidiary.

“Increase Date” shall have the meaning provided in Section 2.15(b).  

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).  

“Incremental Revolving Commitment Amendment” shall have the meaning provided in
Section 2.15(d).

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate

-25-

--------------------------------------------------------------------------------

 

unpaid amount of Indebtedness secured by such Lien and (y) the fair market value
of the property to which such Lien relates as determined in good faith by such
Person), (iv) the aggregate amount of all Capitalized Lease Obligations of such
Person, (v) all Contingent Obligations of such Person, (vi) all obligations
under any Swap Contracts and any Bank Product Debt or under any similar type of
agreement and (vii) all Off-Balance Sheet Liabilities of such
Person.  Notwithstanding the foregoing, Indebtedness shall not include (a) trade
payables and accrued expenses incurred by any Person in accordance with
customary practices and in the ordinary course of business of such Person or (b)
earn-outs and contingent payments in respect of acquisitions except to the
extent that the liability on account of any such earn-outs or contingent payment
has become fixed, due and payable for more than 10 Business Days without being
paid and is required by U.S. GAAP to be reflected as a liability on the
consolidated balance sheet of Lead Borrower and its Restricted Subsidiaries.

“Indemnified Person” shall have the meaning provided in Section 13.01.

“Indemnified Taxes” shall mean Taxes imposed on or with respect to any payment
by or on account of any obligation of any Credit Party under any Credit Document
other than (i) Excluded Taxes and (ii) Other Taxes.

“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 5.00% of such Parent Company’s corresponding consolidated amount.

“Initial Borrowing Base Certificate” shall mean the initial Borrowing Base
Certificate delivered hereunder setting forth Lead Borrower’s calculation of the
Borrowing Base in accordance with clauses (a) through (e) of the definition
thereof as of the last Business Day of the most recent fiscal month ended at
least 20 days prior to the date of the Closing Date or the Closing Borrowing
Base Termination Date, as applicable.

“Initial Field Exam” shall mean a field examination of the Borrowers completed
by Hilco Valuation Services.

“Initial Maturity Date” shall mean the date that is five years after the Closing
Date, or if such date is not a Business Day, the next preceding Business Day.

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit M, dated as of the Closing Date, by and among the Collateral
Agent, Bank of America, as collateral agent under the First Lien Term Loan
Credit Agreement and Bank of America, as collateral agent under the Second Lien
Term Loan Credit Agreement, as may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
thereof.

“Interest Determination Date” shall mean, with respect to any LIBO Rate Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such LIBO Rate Loan.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is
one, two, three, six, or, if agreed to by all Lenders, twelve months or less
than one month thereafter, as Lead Borrower may elect, or the date any Borrowing
of a LIBO Rate Loan is converted to a Borrowing of a Base Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with Section
2.07 or Section 2.09; provided that if any Interest Period would end on a day
other than a Business Day, such Interest

-26-

--------------------------------------------------------------------------------

 

Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.

“Interim Period” shall have the meaning assigned to such term in Section
10.11(b).

“Inventory” shall mean all “inventory,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, wherever located, in which
any Person now or hereafter has rights.

“Investments” shall have the meaning provided in Section 10.05.

“Issuing Bank” shall mean, as the context may require, (a) Bank of America or
any affiliate of Bank of America with respect to Letters of Credit issued by it;
(b) any other Lender that may become an Issuing Bank pursuant to Sections
2.13(i) and 2.13(k), with respect to Letters of Credit issued by such Lender;
(c) with respect to the Existing Letters of Credit, the Lender which issued each
such Letter of Credit, or (d) collectively, all of the foregoing.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

“Landlord Lien Reserve” shall mean an amount not to exceed the lesser of (i)
three months’ rent for all of the leased locations of the Borrowers at which
Eligible Inventory is stored, other than leased locations with respect to which
the Administrative Agent has received a Landlord Lien Waiver and Access
Agreement and (ii) the aggregate amount included in the Borrowing Base pursuant
to clause (c) of the definition thereof.

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loans or Commitments hereunder at such time,
including the latest termination date of any Existing Revolving Loans or
Extended Revolving Loan Commitments, as applicable, as extended in accordance
with this Agreement from time to time.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.13.

“LC Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

“LC Documents” shall mean all documents, instruments and agreements delivered by
Lead Borrower or any Restricted Subsidiary of Lead Borrower that is a
co-applicant in respect of any Letter of Credit to the Issuing Bank or the
Administrative Agent in connection with any Letter of Credit.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time.  The LC Exposure of any Revolving Lender at any time shall mean its
Pro Rata Percentage of the aggregate LC Exposure at such time.

-27-

--------------------------------------------------------------------------------

 

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrowers for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom), and
(b) the undrawn amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning assigned to such term in Section
2.05(c)(i).

“LC Request” shall mean a request by Lead Borrower in accordance with the terms
of Section 2.13(b) in form and substance reasonably satisfactory to the Issuing
Bank.

“LCT Election” shall have the meaning provided in Section 1.03.  

“LCT Test Date” shall have the meaning provided in Section 1.03.

“Lead Arrangers” shall mean Bank of America, N.A., BMO Capital Markets Corp.,
Credit Suisse Securities (USA) LLC, Deutsche Bank Securities Inc. and Morgan
Stanley Senior Funding, Inc., in their capacities as joint lead arrangers and/or
bookrunners for this Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.

“Lender Creditors” shall mean the Agents, the Lenders and the Indemnified
Persons.

“Letter of Credit” shall mean any letters of credit issued or to be issued by an
Issuing Bank for the account of Lead Borrower or any of its Subsidiaries
pursuant to Section 2.13, including each Existing Letter of Credit.

“Letter of Credit Expiration Date” shall mean the date which is five (5)
Business Days prior to the Maturity Date unless otherwise agreed by the
Administrative Agent and the Issuing Bank.

“LIBO Rate” shall mean: (a) for any Interest Period, with respect to a LIBO Rate
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, as published on the applicable Bloomberg
screenpage (or such other commercially available source providing such
quotations as may be designated) (the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; and (b) for any
interest calculation with respect to a Base Rate Loan on any date, the rate per
annum equal to LIBOR, at approximately 11:00 a.m., London time determined two
Business Days prior to such date for U.S. Dollar deposits with a term of one
month commencing that day; provided that to the extent a comparable or successor
rate is approved by the Administrative Agent in connection herewith, the
approved rate shall be applied in a manner consistent with market practice;
provided, further that to the extent such market practice is not
administratively feasible for the Administrative Agent, such approved rate shall
be applied in a manner as otherwise reasonably determined by the Administrative
Agent.  Notwithstanding any of the foregoing, the LIBO Rate shall not at any
time be less than zero (and, if any such rate is below zero, the LIBOR Rate
shall be deemed to be zero).

“LIBO Rate Loan” shall mean each Revolving Loan which is designated as a
Revolving Loan bearing interest at the LIBO Rate by Lead Borrower at the time of
the incurrence thereof or conversion thereto.

“LIBOR Successor Rate” shall have the meaning assigned to such term in Section
3.06(a).

-28-

--------------------------------------------------------------------------------

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with Lead
Borrower).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, deemed or statutory trust, security
conveyance, lien (statutory or other), preference, priority or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement, and any lease having
substantially the same effect as any of the foregoing).

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.  

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Limited Originator Recourse” shall mean a letter of credit, cash collateral
account or other such credit enhancement issued in connection with the
incurrence of Indebtedness by a Securitization Entity under a Qualified
Securitization Transaction, in each case, solely to the extent required to
satisfy Standard Securitization Undertakings.

“Line Cap” shall mean an amount that is the lesser of (a) the Aggregate
Commitments and (b) the then applicable Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Availability
shall have been less than the greater of (i) 10.0% of the Line Cap and
(ii) $7,500,000 (in the case of this clause (ii), to the extent there has been
any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor), in either case for
five consecutive Business Days, until such date as (b) (x) Availability shall
have been at least equal to the greater of (i) 10.0% of the Line Cap and
(ii) $7,500,000 (in the case of this clause (ii), to the extent there has been
any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor) for 30 consecutive
calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to the Dominion Account, or in the case of the Dominion Account, to the
Administrative Agent on a daily basis, and (b) to cease following directions or
instructions given to such bank or other depository by any Credit Party
regarding the disbursement of funds from such Deposit Account (other than any
Excluded Account), and (c) to follow all directions and instructions given to
such bank or other depository by the Administrative Agent in each case, pursuant
to the terms of any Deposit Account Control Agreement in place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of Lead Borrower
pursuant to Section 2 hereof and may constitute Revolving Loans, Swingline Loans
or Overadvance Loans.

-29-

--------------------------------------------------------------------------------

 

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the UCC of the State of New York.

“Margin Stock” shall have the meaning provided in Regulation U.

“Master Agreement” shall have the meaning provided to such term in the
definition of  “Swap Contract”.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of Lead Borrower
and its Restricted Subsidiaries, taken as a whole, (ii) a material and adverse
effect on the rights and remedies of the Administrative Agent and Collateral
Agent, on behalf of the Lenders, taken as a whole, under the Credit Documents or
(iii) a material and adverse effect on the ability of the Credit Parties, taken
as a whole, to perform their payment obligations under the Credit Documents.

“Maturity Date” means the Initial Maturity Date or the Latest Maturity Date, as
applicable.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA and subject to Title IV of ERISA under which Lead Borrower
or a Restricted Subsidiary of Lead Borrower has any obligation or liability,
including on account of an ERISA Affiliate.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of Exhibit
A-1 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-2 hereto.

“Notice Office” shall mean the office of the Administrative Agent located at
Bank of America, N.A., 901 Main Street, Dallas, TX 75202, Attention: Milissa
Jones, Telephone: 214.209.4845, Electronic Mail: milissa.jones@baml.com; or such
other office or person as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which Lead Borrower and the Secured Bank Product
Provider thereof have notified the Administrative Agent of the intent to include
such Secured Bank Product Obligations as a Noticed Hedge hereunder and with
respect to which a Bank Products Reserve has subsequently been established in
the maximum amount thereof.

“Obligations” shall mean (i) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person, by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest on the Loans and
Letters of Credit, and to pay interest, fees, costs, charges, expenses,
professional fees, and all sums chargeable to any Credit Party or for which any
Credit Party is liable as indemnitor under the Credit Documents, whether or not
evidenced by any note or other instrument (in each case, including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) and (ii)
all liabilities and indebtedness of Lead Borrower or any of its Restricted
Subsidiaries owing in respect of Secured Bank Product Obligations (with respect
to any Subsidiary Guarantor, other than any Excluded Swap Obligation of such
Subsidiary Guarantor). Notwithstanding anything to the contrary contained above,
(x) obligations of any Credit Party or Restricted Subsidiary under any Secured
Bank Product Obligations shall be secured and guaranteed pursuant to the Credit
Documents only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed and (y) any release of Collateral or Guarantors
effected in the manner permitted by this Agreement shall not require the consent
of holders of obligations under Secured Bank Product Obligations.

-30-

--------------------------------------------------------------------------------

 

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document except any
such Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.04) that are imposed as a result of any present or former
connection between the relevant Lender and the jurisdiction imposing such Tax
(other than a connection arising from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).

“Outstanding Amount” shall mean with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.

“Overadvance” shall have the meaning of such term assigned to such term in
Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan made when an Overadvance exists
or is caused by the funding thereof.

“Parent Company” shall mean any direct or indirect parent company of Lead
Borrower (other than the Sponsor).

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Patent Security Agreement” shall have the meaning assigned to such term in the
Security Agreement.

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (a) no Event of Default has then occurred and is continuing or would
immediately result from any action, (b) Availability on a Pro Forma Basis
immediately after giving effect to such action (and the average Availability
over the prior 30 day period on a Pro Forma Basis assuming such action occurred
on the first day of such 30 day period) would be at least the greater of (i)
12.5% of the Line Cap and (ii) $9,375,000 (in the case of this clause (ii), to
the extent there has been any optional reduction in Commitments pursuant to
Section 2.07(b) or any Revolving Commitment Increase pursuant to Section 2.15
after the Closing Date, multiplied by the Aggregate Commitment Adjustment
Factor) and (c) if Availability on a Pro Forma Basis immediately after giving
effect to such action (and the average Availability over the prior 30 day period
on a Pro Forma Basis assuming such action occurred on the first day of such 30
day period) is less than 25% of the Aggregate Commitments, the Consolidated
Fixed Charge Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis
for such action.

“Payment Office” shall mean the office of the Administrative Agent located at
Bank of America, N.A., 901 Main Street, Dallas, Texas 75202, Attention: ABL
Dallas Operations, Electronic Mail:
dg.babc_abl_operations_dr_team@bankofamerica.com, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

-31-

--------------------------------------------------------------------------------

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” shall have the meaning assigned to such term in the
Security Agreement.

“Permitted Acquisition” shall mean the acquisition by Lead Borrower or any of
its Restricted Subsidiaries of an Acquired Entity or Business; provided that (i)
the Acquired Entity or Business acquired is in a business permitted by Section
10.09 and (ii) all applicable requirements of Section 9.14 are satisfied.

“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.01(i), (ii) (solely with respect to warehousemens’ liens), (xi),
(xii) and (xxiii) (in the case of Sections 10.01(ii), (xi) and (xxiii), subject
to compliance with clause (iii) of the definition of “Eligible Inventory” and in
each case, solely to the extent any such Lien set forth in Section 10.01(ii),
(xi), (xii) or (xxiii) arises by operation of law).

“Permitted Discretion” shall mean reasonable credit judgment made in good faith
in accordance with customary business practices for comparable asset-based
lending transactions, and as it relates to the establishment or adjustment of
Reserves or the modification of eligibility standards and criteria shall require
that (a) such establishment, adjustment or imposition after the Closing
Borrowing Base Termination Date be based on the analysis of facts or events
first occurring or first discovered by the Administrative Agent after the
Closing Date or are materially different from the facts or events occurring or
known to the Administrative Agent on the Closing Date Borrowing Base Termination
Date, unless Lead Borrower and the Administrative Agent otherwise agree in
writing, (b) the contributing factors to the imposition of any Reserves shall
not duplicate the exclusionary criteria set forth in the definitions of Eligible
Accounts, Eligible Due from Agent Accounts or Eligible Inventory, as applicable,
and vice versa and (c) the amount of any such Reserve so established or the
effect of any adjustment shall be a reasonable quantification (as reasonably
determined by the Administrative Agent) of the incremental dilution of the
Borrowing Base attributable to such contributing factors.

“Permitted Encumbrances” shall mean, with respect to any real property, such
exceptions to title as are set forth in any mortgage title insurance policy
delivered to any holder of a Permitted Lien thereon with respect thereto.

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or Section
14(d)(2) of the Exchange Act or any successor provision) of which any of the
foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group,” such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of Lead Borrower or any of its direct or indirect parent
entities held by such “group”.

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean any Permitted Junior Notes and any Permitted
Junior Loans.

“Permitted Junior Debt Documents” shall mean any Permitted Junior Notes
Documents and any Permitted Junior Loan Documents.

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured loans; provided that (i)
[reserved], (ii) no such Indebtedness, to the extent incurred by any Credit
Party, shall be guaranteed by any Person other than Holdings, a Borrower or a
Subsidiary Guarantor, (iii) no such Indebtedness shall be subject to scheduled
amortization or have a final stated maturity (excluding for this purpose,
interim loan financings that provide for automatic rollover, subject to
customary conditions, to Indebtedness otherwise meeting the maturity
requirements of this clause), in either case prior to the date occurring
ninety-one (91) days

-32-

--------------------------------------------------------------------------------

 

following the Latest Maturity Date  as of the date such Indebtedness was
incurred, (iv) [reserved], (v) [reserved] and (vi) to the extent incurred by any
Credit Party, the covenants and events of default, taken as a whole, shall not
be materially more favorable to the lenders providing such Permitted Junior
Loans than the related provisions contained in this Agreement; provided that (x)
any such terms may be more favorable to the extent they take effect after the
Latest Maturity Date as of the date such Indebtedness was incurred, and (y) in
the event that any agreement evidencing such Indebtedness contains financial
maintenance covenants that are effective prior to the Latest Maturity Date as of
the date such Indebtedness was incurred, the Borrowers shall have offered in
good faith to enter into an amendment to this Agreement to add any such
financial covenants as are not then contained in this Agreement (provided that a
certificate of a Responsible Officer of Lead Borrower delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that Lead Borrower has determined in good faith that
such terms and conditions satisfy the requirement set out in the foregoing
clause (vi), shall be conclusive evidence that such terms and conditions satisfy
such requirement unless the Administrative Agent provides notice to Lead
Borrower of an objection during such five Business Day period (including a
reasonable description of the basis upon which it objects)).  

“Permitted Junior Notes” shall mean any Indebtedness of Lead Borrower or any
Restricted Subsidiary in the form of unsecured notes and incurred pursuant to
one or more issuances of such notes; provided that (i) [reserved], (ii) no such
Indebtedness, to the extent incurred by any Credit Party, shall be guaranteed by
any Person other than Holdings, a Borrower or a Subsidiary Guarantor, (iii) no
such Indebtedness shall be subject to scheduled amortization or have a final
stated maturity, in either case prior to the date occurring ninety-one (91) days
following the Latest Maturity Date as of the date such Indebtedness was
incurred, (iv) [reserved], (v) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (vi) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “cross-acceleration” or a “cross-acceleration”
and “cross-payment default” rather than a “cross-default,” (vii) [reserved] and
(viii) to the extent incurred by any Credit Party, the negative covenants and
events of default, taken as a whole, contained in the indenture governing such
Indebtedness shall not be materially more favorable to the holders of such
Permitted Junior Notes than the related provisions contained in this Agreement;
provided that any such terms may be more favorable to the extent they take
effect after the Latest Maturity Date as of the date such Indebtedness was
incurred (provided that a certificate of a Responsible Officer of Lead Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).  

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Refinancing Indebtedness” shall mean Indebtedness incurred by Lead
Borrower or any Restricted Subsidiary which serves to extend, replace, refund,
refinance, renew or defease (“Refinance”) any Indebtedness, including any
previously issued Permitted Refinancing Indebtedness, so long as:

-33-

--------------------------------------------------------------------------------

 

(1)the principal amount of such new Indebtedness does not exceed (a) the
principal amount of  Indebtedness (including any unused commitments therefor
that are able to be drawn at such time) being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest and fees on such Refinanced Debt, plus (c)
the amount of any tender or redemption premium paid thereon or any penalty or
premium required to be paid under the terms of the instrument or documents
governing such Refinanced Debt and any costs, fees and expenses incurred in
connection with the issuance of such new Indebtedness and the Refinancing of
such Refinanced Debt;

(2)such Permitted Refinancing Indebtedness (excluding for this purpose, interim
loan financings that provide for automatic rollover, subject to customary
conditions, to Indebtedness otherwise meeting the requirements of this clause)
has a:

(a)Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b)final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3)to the extent such Permitted Refinancing Indebtedness Refinances (a)
Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4)subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of Lead Borrower that is not a Borrower
or a Subsidiary Guarantor that refinances Indebtedness of a Borrower or a
Subsidiary Guarantor, and (b) clause (2) of this definition will not apply to
any Refinancing of any Indebtedness under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Foreign Pension Plan or a Multiemployer Plan, which is maintained or
contributed to by (or to which there is an obligation to contribute of) Lead
Borrower or a Restricted Subsidiary of Lead Borrower or with respect to which
Lead Borrower or a Restricted Subsidiary of Lead Borrower has, or may have, any
liability, including, for greater certainty, liability arising from an ERISA
Affiliate.

“Plan of Reorganization” shall have the meaning provided in Section
13.04(j)(ii).

-34-

--------------------------------------------------------------------------------

 

“Platform” shall mean Debt Domain, Intralinks, Syndtrak, ClearPar, or a
substantially similar electronic transmission system.

“Pledged Collateral” shall have the meaning assigned to such term in the
Security Agreement.

“Prime Rate” shall mean the rate publicly announced from time to time by the
Administrative Agent as its “prime rate,” such “prime rate” to change when and
as such prime lending rate changes.  The Prime Rate is set by the Administrative
Agent based upon various factors including Administrative Agent’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by the Administrative
Agent shall take effect at the opening of business on the day specified in the
public announcement of such change.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated Fixed Charge Coverage Ratio and the Consolidated Total Net Leverage
Ratio and the calculation of Consolidated Total Assets and Availability, of any
Person and its Restricted Subsidiaries, as of any date, that pro forma effect
will be given to the Transaction, any acquisition, merger, consolidation,
Investment, any issuance, incurrence, assumption or repayment or redemption of
Indebtedness (including Indebtedness issued, incurred or assumed or repaid or
redeemed as a result of, or to finance, any relevant transaction and for which
any such test, financial ratio, basket or covenant is being calculated) (but
excluding the identifiable proceeds of any Indebtedness being incurred
substantially simultaneously therewith or as part of the same transaction or
series of related transactions for purposes of netting cash to calculate the
applicable ratio), any issuance or redemption of preferred stock, all sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division, segment or operating unit, any operational change (including
the entry into any material contract or arrangement) or any designation of a
Restricted Subsidiary to an Unrestricted Subsidiary or of an Unrestricted
Subsidiary to a Restricted Subsidiary, in each case that have occurred during
the four consecutive fiscal quarter period of such Person being used to
calculate such test, financial ratio, basket or covenant (the “Reference
Period”), or subsequent to the end of the Reference Period but prior to such
date or prior to or simultaneously with the event for which a determination
under this definition is made (including any such event occurring at a Person
who became a Restricted Subsidiary of the subject Person or was merged or
consolidated with or into the subject Person or any other Restricted Subsidiary
of the subject Person after the commencement of the Reference Period), as if
each such event occurred on the first day of the Reference Period.

For purposes of making any computation referred to above:

(1)if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Swap Contract applicable to such Indebtedness);

(2)interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of Lead Borrower to be the rate of interest implicit in such Capitalized Lease
Obligation in accordance with U.S. GAAP;

(3)interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, a eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as Lead
Borrower may designate; and

(4)interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted

-35-

--------------------------------------------------------------------------------

 

Adjustments, that consist of reductions in costs and other operating
improvements or synergies (whether added pursuant to this definition, the
definition of “Pro Forma Cost Savings” or otherwise added to Consolidated Net
Income or Consolidated EBITDA) shall be calculated in accordance with, and
satisfy the requirements specified in, the definition of “Pro Forma Cost
Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by Lead Borrower (or
any successor thereto) or any Restricted Subsidiary within 24 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 24 months after the date of such pro forma calculation and (b)
no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that the aggregate amount added in respect of
the foregoing proviso (or otherwise added to Consolidated Net Income or
Consolidated EBITDA) shall no longer be permitted to be added back to the extent
the cost savings, operating expense reductions, operating improvements and
synergies have not been achieved within 24 months of the action or event giving
rise to such cost savings, operating expense reductions, operating improvements
and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Properly Contested” shall mean with respect to any obligation of a Credit
Party, (a) the obligation is subject to a bona fide dispute regarding amount or
the Credit Party's liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with U.S. GAAP; (d) non-payment would not have a Material Adverse Effect, nor
result in forfeiture or sale of any material assets of the Credit Party; (e) no
Lien is imposed on any material assets of the Credit Party as a result of such
dispute, unless bonded and stayed to the reasonable satisfaction of
Administrative Agent; and (f) if the obligation results from entry of a judgment
or other order, such judgment or order is stayed pending appeal or other
judicial review.

“Pro Rata Percentage” of any Revolving Lender at any time shall mean the
percentage of the total Aggregate Commitments represented by such Lender’s
Revolving Commitment.

“Pro Rata Share” shall mean, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Revolving Exposure of such Lender at
such time and the denominator of which is the aggregate amount of all Aggregate
Exposures at such time.  The initial Pro Rata Shares of each Lender is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Protective Advances” shall have the meaning provided in Section 2.18.  

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public-Sider” shall mean a Lender whose representatives may trade in securities
of Lead Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by Lead Borrower under the terms
of this Agreement.

-36-

--------------------------------------------------------------------------------

 

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or Lead Borrower so long as the terms of any such preferred capital stock (x) do
not contain any mandatory put, redemption, repayment, sinking fund or other
similar provision prior to the 91st day after the Latest Maturity Date as of the
date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or Lead
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests, Qualified Preferred Stock of Holdings or Lead Borrower or cash
in lieu of fractional shares, as applicable, or any Equity Interests of any
direct or indirect Parent Company of Holdings or Lead Borrower, as applicable,
(ii) provisions requiring payment solely as a result of a change of control or
asset sale, so long as any rights of the holders thereof upon the occurrence of
a change of control or asset sale are subject to the payment in full of all
Obligations in cash (other than unasserted contingent indemnification
obligations) or such payment is otherwise permitted by this Agreement (including
as a result of a waiver or amendment hereunder) and (iii) with respect to
preferred capital stock issued to any plan for the benefit of employees of
Holdings or Lead Borrower, as applicable, or its Subsidiaries or by any such
plan to such employees, provisions requiring the repurchase thereof in order to
satisfy applicable statutory or regulatory obligations and (y) give Holdings or
Lead Borrower the option to elect to pay such dividends or distributions on a
non-cash basis or otherwise do not require the cash payment of dividends or
distributions at any time that such cash payment is not permitted under this
Agreement or would result in an Event of Default hereunder.

“Qualified Securitization Transaction” shall mean any Securitization Transaction
of a Securitization Entity that meets the following conditions:

(1)the board of directors of Lead Borrower or the applicable Restricted
Subsidiary shall have determined in good faith that such Qualified
Securitization Transaction (including financing terms, covenants, termination
events or other provisions) is in the aggregate economically fair and reasonable
to Lead Borrower or the applicable Restricted Subsidiary;

(2)all sales of accounts receivable and related assets to the Securitization
Entity are made at fair market value (as determined in good faith by Lead
Borrower or the applicable Restricted Subsidiary) and may include Standard
Securitization Undertakings; and

(3)the financing terms, covenants, termination events and other provisions
thereof shall be market terms (as determined in good faith by Lead Borrower) and
may include Standard Securitization Undertakings and Limited Originator
Recourse.

Notwithstanding anything to the contrary, the grant of a security interest in
any accounts receivable of any Credit Party to secure Indebtedness or other
obligations under this Agreement, the First Lien Term Loan Credit Agreement or
the Second Lien Credit Agreement shall not be deemed a Qualified Securitization
Transaction.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

“Receivables Assets” means (a) any accounts receivable and the proceeds thereof
owed to a Borrower or a Restricted Subsidiary subject to a Receivables Facility
and (b) all collateral securing such accounts receivable, all contracts and
contract rights, guarantees or other obligations in respect of such accounts
receivable, all records with respect to such accounts receivable and any other
assets customarily transferred together with accounts receivable in connection
with an accounts receivable factoring arrangement and which are, in each case,
sold, conveyed, assigned or otherwise transferred or pledged by a Borrower or a
Restricted Subsidiary to a commercial bank in connection with a Receivables
Facility.  For the avoidance of doubt, no Receivables Assets shall be included
in the Borrowing Base.

“Receivables Facility” means an agreement between the Borrower or a Restricted
Subsidiary and a commercial bank that is entered into at the request of a
customer of the Borrower or a Restricted Subsidiary, pursuant to which (a) the
Borrower or such Restricted Subsidiary, as applicable, agrees to sell to such
commercial bank accounts receivable owing by such customer, together with
Receivables Assets related thereto, at a maximum discount, for each such account
receivable, not to exceed 5.0% of the face value thereof, and (b) the
obligations of the Borrower or such Restricted Subsidiary, as applicable,
thereunder are non-recourse (except for Securitization Repurchase Obligations)
to the Borrower and such Restricted Subsidiary.

-37-

--------------------------------------------------------------------------------

 

“Recovery Event” shall mean the receipt by Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of Lead Borrower
or any of its Restricted Subsidiaries (but not by reason of any loss of revenues
or interruption of business or operations caused thereby) and (ii) under any
policy of insurance required to be maintained under Section 9.03, in each case
to the extent such proceeds or awards do not constitute reimbursement or
compensation for amounts previously paid by Lead Borrower or any of its
Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinance” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of Lead Borrower
or its Subsidiaries, (i) any spouse or lineal descendant (including by adoption
and stepchildren) of such officer and (ii) any trust, corporation or partnership
or other entity, in each case to the extent not an operating company, of which
an 80% or more controlling interest is held by the beneficiaries, stockholders,
partners or owners who are the officer, any of the persons described in clause
(b)(i) above or any combination of these identified relationships and (c) with
respect to any Agent, such Agent’s Affiliates and the respective directors,
officers, employees, agents and advisors of such Agent and such Agent’s
Affiliates.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

-38-

--------------------------------------------------------------------------------

 

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represent
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time, or if the Commitments have been terminated,
Non-Defaulting Lenders, the sum of whose outstanding Credit Extensions
(calculated assuming settlement and repayment of all Swingline Loans by the
Lenders) as of any date of determination represent greater than 50% of the sum
of all such Credit Extensions (other than Credit Extensions made by Defaulting
Lenders).

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves, Landlord Lien Reserves, Asset
Retirement Reserves and, solely during a continuing Event of Default or during a
continuing Liquidity Period, reserves reasonably determined by the
Administrative Agent in good faith to be necessary as a result of any failure to
comply with the Assignment of Claims Act (or any state or municipal equivalent
thereof), plus any Bank Product Reserves.

Notwithstanding the foregoing or anything contrary in this Agreement, (a) no
Reserves shall be established or changed and no modifications to eligibility
criteria or standards made, in each case, except upon not less than three (3)
Business Days’ prior written notice to Lead Borrower, which notice shall include
a reasonably detailed description of such Reserve being established or the
modification to eligibility criteria or standards being made (during which
period (i) the Administrative Agent shall, if requested, discuss any such
Reserve, change or modification with Lead Borrower, (ii) Lead Borrower may take
such action as may be required so that the event, condition or matter that is
the basis for such Reserve, change or modification thereto no longer exists or
exists in a manner that would result in the establishment of a lower Reserve or
result in a lesser change or modification thereto, in a manner and to the extent
reasonably satisfactory to the Administrative Agent and (iii) no Credit
Extensions shall be made to the Borrowers if after giving effect to such Credit
Extension the Outstanding Amount would exceed the Line Cap less such Reserves),
provided that (x) no Landlord Lien Reserves may be established unless Eligible
Inventory is included in the Borrowing Base or prior to the date that is 120
days after the Closing Date and (y) no Reserves may be established as a result
of any failure to comply with the Assignment of Claims Act (or any state or
municipal equivalent thereof) prior to the 90th day following receipt by Lead
Borrower of a written request from the Administrative Agent given during a
continuing Event of Default or a continuing Liquidity Period to comply with the
Assignment of Claims Act and, following such 90th day, shall not be imposed to
the extent the Administrative Agent  reasonably determines that the Borrowers
are using their reasonable efforts to cause such compliance; provided, further,
that such Reserves shall cease to be effective at the time such Event of Default
is cured or waived or such Liquidity Period ceases to be continuing, as
applicable), (b) no Reserves shall be established  with respect to any surety or
performance bond in which guarantees, letters of credit, bonds or similar
arrangements are issued to facilitate the Credit Parties’ business, except to
the extent (i) any assets included in the Borrowing Base are subject to a
perfected Lien securing reimbursement obligations in respect of such surety or
performance bond and such Liens are pari passu or senior to the Liens securing
the Obligations hereunder or (ii) the counterparties to any such surety bond
have made demands for cash collateral which have not been satisfied, (c) the
amount of any Reserve established by the Administrative Agent, and any change in
the amount of any Reserve and any modification to eligibility criteria and
standards, shall have a direct and reasonable relationship to the event,
condition or other matter that is the basis for such Reserve or such change and
(d) no Reserve shall be duplicative of any Reserve already accounted for through
eligibility criteria or constitute a general Reserve applicable to all Inventory
or Accounts that is the functional equivalent of a decrease in advance rates. 
Notwithstanding clause (a) of the preceding sentence, changes to the Reserves
solely for purposes of correcting mathematical or clerical errors shall not be
subject to such notice period, it being understood that no Default or Event of
Default shall be deemed to result therefrom, if applicable, for a period of six
(6) Business Days.

-39-

--------------------------------------------------------------------------------

 

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given pursuant to Section 2, any other officer or employee of the
applicable Credit Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Credit Party designated in or pursuant to an agreement between the
applicable Credit Party and the Administrative Agent; provided that, with
respect to compliance with financial covenants, “Responsible Officer” shall mean
the chief financial officer, treasurer or controller of Lead Borrower, or any
other officer of Lead Borrower having substantially the same authority and
responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of Lead Borrower other than
any Unrestricted Subsidiaries.  Each Subsidiary of Lead Borrower that is a
Borrower shall constitute a Restricted Subsidiary.

“Returns” shall have the meaning provided in Section 8.09.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Loans.

“Revolving Commitment” shall mean, with respect to each Lender, the commitment,
if any, of such Lender to make Revolving Loans hereunder up to the amount set
forth opposite such Lender’s name on Schedule 2.01, or in the Assignment and
Assumption pursuant to which such Lender assumed its Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to Section
2.07 and (b) reduced or increased from time to time pursuant to assignments by
or to such Lender pursuant to Section 13.04.  

“Revolving Commitment Increase” shall have the meaning provided in Section
2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Lender” shall mean a Lender with a Revolving Commitment.

“Revolving Loans” shall mean advances made to or at the instructions of Lead
Borrower pursuant to Section 2 hereof and may constitute Revolving Loans,
Swingline Loans, Protective Advances, or Overadvance Loans.

“Revolving Note” shall mean each revolving note substantially in the form of
Exhibit B-1 hereto.

“S&P” shall mean S&P Global Ratings, a division of S&P Global Inc., and any
successor owner of such division.

“Safety Division” shall mean the division of Lead Borrower that provides
municipalities with red-light, speed and other traffic enforcement solutions.

 

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by Lead Borrower or any of its Restricted Subsidiaries
of real or personal property which has been or is to be sold or transferred by
Lead Borrower or such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person in
connection therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea and
Syria).

-40-

--------------------------------------------------------------------------------

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clause (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Scheduled Unavailability Date” shall have the meaning provided in Section
3.06(a).

“SEC” shall have the meaning provided in Section 9.01(g).

“Second Lien Incremental Equivalent/Refinancing Debt” means (a) Indebtedness
permitted by Section 10.04(xxvii) or Section 10.04(xxxi) of the Second Lien Term
Loan Credit Agreement, as in effect on the Closing Date, or any similar
provision of any subsequent Second Lien Term Loan Credit Agreement which does
not modify the financial tests and dollar baskets set forth in such Sections of
the Second Lien Term Loan Credit Agreement (as in effect on the Closing Date) in
a manner that is less restrictive to the Credit Parties in any material respect
and (b) any Permitted Refinancing Indebtedness in respect thereof.

“Second Lien Term Agent” shall mean Bank of America, in its capacity as
administrative agent and collateral agent under the Second Lien Term Documents,
and any successor administrative agent or collateral agent under the Second Lien
Term Loan Credit Agreement.

“Second Lien Term Documents” shall mean the Second Lien Term Loan Credit
Agreement, any guarantees issued thereunder and the collateral and security
documents (and intercreditor agreements) entered into in connection therewith.

“Second Lien Term Loans” shall have the meaning ascribed to the term “Term
Loans” in the Second Lien Term Loan Credit Agreement.

“Second Lien Term Loan Credit Agreement” shall mean (a) that certain Second Lien
Term Loan Credit Agreement as in effect on the Closing Date and as the same may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time in accordance with the terms hereof (including by reference to
the Intercreditor Agreement) and thereof, among Holdings, the Borrowers party
thereto, certain lenders party thereto and the Second Lien Term Agent and (b)
any Permitted Refinancing Indebtedness in respect thereof (unless such agreement
or instrument expressly provides that it is not intended to be and is not a
Second Lien Term Loan Credit Agreement hereunder).  Any reference to the Second
Lien Term Loan Credit Agreement hereunder shall be deemed a reference to any
Second Lien Term Loan Credit Agreement then in existence.

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b);
provided that with respect to the fiscal years of each of the Lead Borrower and
the HTA Targets ending December 31, 2017, “Section 9.01 Financials” shall mean
both the 2017 ATS Financial Statements and the 2017 HTA Target Financial
Statements together and any reference to the delivery thereof shall be deemed to
be a reference to the first date or time on which both the 2017 ATS Financial
Statements and the 2017 HTA Target Financial Statements have been delivered to
the Administrative Agent.  

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
Lead Borrower or its Restricted Subsidiary, up to the maximum amount (in the
case of any Secured Bank Product Provider other than Bank of America and its
Affiliates) specified by such provider in writing to the Administrative Agent,
which amount may be established or increased (by further written notice by Lead
Borrower to the Administrative Agent from time to time) as long as no Default or
Event of Default then exists and no Overadvance would result from establishment
of a Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.

-41-

--------------------------------------------------------------------------------

 

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Restricted Subsidiary (or, if such Bank Product
exists on the Closing Date, as of the Closing Date) the Administrative Agent,
any Lender or any of their respective Affiliates that is providing a Bank
Product; provided such provider delivers written notice to the Administrative
Agent, substantially in the form of Exhibit D hereto, by the later of ten (10)
Business Days following (a) the Closing Date and (b) creation of the Bank
Product, (i) describing the Bank Product and setting forth the maximum amount to
be secured by the Collateral and the methodology to be used in calculating such
amount, and (ii) agreeing to be bound by Section 12.12.  It is hereby understood
that a Person may not be a Secured Bank Product Provider to the extent it is
similarly treated as such under the First Lien Term Loan Credit Agreement or the
Second Lien Term Credit Agreement in respect of such Bank Product.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Securitization Assets” shall mean (a) the accounts receivable subject to a
Securitization Transaction and the proceeds thereof and (b) all collateral
securing such accounts receivable, all contracts and contract rights, guaranties
or other obligations in respect of such accounts receivable, lockbox accounts
and records with respect to such accounts receivable and any other assets
customarily transferred (or in respect of which security interests are
customarily granted), together with accounts receivable in a securitization
financing and which in the case of clause (a) and (b) above are sold, conveyed,
assigned or otherwise transferred or pledged by Lead Borrower or any Restricted
Subsidiary in connection with a Securitization Financing.  For the avoidance of
doubt, no Securitization Assets shall be included in the Borrowing Base.

“Securitization Entity” shall mean a Wholly-Owned Restricted Subsidiary of Lead
Borrower (or another Person formed for the purposes of engaging in a Qualified
Securitization Transaction with Lead Borrower in which Lead Borrower or any
Restricted Subsidiary of Lead Borrower makes an Investment and to which Lead
Borrower or any Restricted Subsidiary of Lead Borrower transfers Securitization
Assets) that is designated by the board of directors of Lead Borrower (as
provided below) as a Securitization Entity and engages in no activities other
than in connection with the financing of Securitization Assets and:

(1)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (a) is guaranteed by Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) (excluding guarantees of
obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings or Limited Originator
Recourse), (b) is recourse to or obligates Lead Borrower or any of its
Subsidiaries (other than the Securitization Entity) in any way other than
pursuant to Standard Securitization Undertakings or Limited Originator Recourse
or (c) subjects any asset of Lead Borrower or any of its Subsidiaries (other
than the Securitization Entity), directly or indirectly, contingently or
otherwise, to the satisfaction thereof, other than pursuant to Standard
Securitization Undertakings or Limited Originator Recourse;

(2)with which neither Lead Borrower nor any of its Subsidiaries has any material
contract, agreement, arrangement or understanding other than on terms not
materially less favorable to Lead Borrower or such Subsidiary than those that
might be obtained at the time from Persons that are not Affiliates of Lead
Borrower; and

(3)to which neither Lead Borrower nor any of its Subsidiaries has any obligation
to maintain or preserve such entity’s financial condition or cause such entity
to achieve certain levels of operating results.

“Securitization Fees” shall mean distributions or payments made directly or by
means of discounts with respect to any participation interest issued or sold in
connection with, and other fees and expenses (including reasonable fees and
expenses of legal counsel) paid to a Person that is not a Securitization Entity
in connection with any Qualified Securitization Transaction or a Receivables
Facility.

-42-

--------------------------------------------------------------------------------

 

“Securitization Repurchase Obligation” shall mean any obligation of a seller of
receivables in a Qualified Securitization Transaction or a Receivables Facility,
as applicable, to repurchase receivables arising as a result of a breach of a
representation, warranty or covenant or otherwise, including as a result of a
receivable or portion thereof becoming subject to any asserted defense, dispute,
off-set or counterclaim of any kind as a result of any action taken by, any
failure to take action by or any other event relating to the seller.

“Securitization Transaction” shall mean any transaction or series of
transactions that may be entered into by Lead Borrower, any of its Restricted
Subsidiaries or a Securitization Entity pursuant to which Lead Borrower, such
Restricted Subsidiary or such Securitization Entity may sell, convey or
otherwise transfer to, or grant a security interest in for the benefit of, (1) a
Securitization Entity, Lead Borrower or any of its Restricted Subsidiaries which
subsequently transfers to a Securitization Entity (in the case of a transfer by
Lead Borrower or such Restricted Subsidiary) and (2) any other Person (in the
case of transfer by a Securitization Entity), any accounts receivable (whether
now existing or arising or acquired in the future) of Lead Borrower or any of
its Restricted Subsidiaries which arose in the ordinary course of business of
Lead Borrower or such Restricted Subsidiary, and any assets related thereto,
including, without limitation, all collateral securing such accounts receivable,
all contracts and contract rights and all guarantees or other obligations in
respect of such accounts receivable, proceeds of such accounts receivable and
other assets (including contract rights) which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving accounts receivable.

“Security Agreement” shall mean a Security Agreement substantially in the form
of Exhibit G, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time.

“Security Document” shall mean and include each of the Security Agreement and,
after the execution and delivery thereof, each Additional Security Document.

“Settlement Date” shall have the meaning provided in Section 2.14(b).  

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by Lead Borrower and its Restricted Subsidiaries
on the Closing Date (after giving effect to the Transaction) or any business
activity that is a reasonable extension, development or expansion thereof or
ancillary thereto.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“Specified Equity Contribution” shall have the meaning provided in Section
10.11(b).  

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.02 (solely relating to a material inaccuracy in a Borrowing
Base Certificate), 11.03(i) (solely relating to a failure to comply with Section
9.17(c) or Section 10.11 (but only if such failure is no longer capable of being
cured as provided in Section 10.11), 11.03(ii) or 11.05.

-43-

--------------------------------------------------------------------------------

 

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Pro Forma Adjusted EBITDA” in the confidential information
memorandum for the First Lien Term Loans and Second Lien Term Loans to the
extent such adjustments, without duplication, continue to be applicable to the
reference period (it being understood that such adjustments shall be calculated
net of the amount of actual benefits realized or expected to be realized during
such reference period that are otherwise included in the calculation of
Consolidated EBITDA).

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any tranche
of Revolving Loans with respect to which such Specified Representations are
made, limited to the incurrence of such tranche of Revolving Loans in the case
of the Borrowers, the provision or reaffirmation of the applicable Guaranty in
the case of each Guarantor and the grant or reaffirmation of the Liens in the
Collateral to the Collateral Agent for the benefit of the Secured Creditors in
the case of all Credit Parties), 8.05(b), 8.08(c) (in the case of any tranche of
Revolving Loans with respect to which such Specified Representations are made,
limited to the incurrence and use of proceeds thereof), 8.08(d) (in the case of
any tranche of Revolving Loans with respect to which such Specified
Representations are made, limited to the incurrence and use of proceeds
thereof), 8.11, 8.15 (in the case of any tranche of Revolving Loans with respect
to which such Specified Representations are made, limited to the incurrence and
use of proceeds thereof and solely with respect to Patriot Act, OFAC, FCPA,
Sanctions and other anti-terrorism, anti-money laundering and Anti-Corruption
laws) and 8.16.

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Springing Financial Covenant” shall mean the springing financial covenant set
forth in Section 10.11(a).

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by Lead
Borrower or any of its Subsidiaries which Lead Borrower has determined in good
faith to be customary in a Securitization Transaction including, without
limitation, those relating to the servicing of the assets of a Securitization
Entity, it being understood that any Securitization Repurchase Obligation shall
be deemed to be a Standard Securitization Undertaking.

“Subordinated Indebtedness” shall mean any Indebtedness that is expressly
subordinated in right of payment to the Obligations.

“Subsequent Transaction” shall have the meaning provided in Section 1.03.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

“Subsidiary Borrower” shall mean any Domestic Subsidiaries of any Borrower that
own any assets included in the Borrowing Base and that execute a counterpart
hereto and to any other applicable Credit Document as a Borrower; provided that
the Administrative Agent and the Lenders shall have received from the Credit
Parties all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act, prior to the designation of
any Subsidiary Borrower.

“Subsidiary Guarantor” shall mean each Restricted Subsidiary that is not a
Borrower in existence on the Closing Date (after giving effect to the
Transaction) other than any Excluded Subsidiary, as well as each Restricted
Subsidiary that is not a Borrower established, created or acquired after the
Closing Date which becomes a party to the Guaranty Agreement in accordance with
the requirements of this Agreement or the provisions of the Guaranty Agreement.

-44-

--------------------------------------------------------------------------------

 

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans.  The Swingline Exposure of any
Revolving Lender at any time shall equal its Pro Rata Percentage of the
aggregate Swingline Exposure at such time.

“Swingline Lender” shall mean Bank of America.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“Target Person” shall have the meaning provided in Section 10.05.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).  

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“Test Period” shall mean each period of four consecutive fiscal quarters of Lead
Borrower (in each case taken as one accounting period) for which Section 9.01
Financials have been (or were required to be) delivered or, other than in the
case of Section 10.11, are otherwise internally available; provided that, until
the first such Section 9.01 Financials are (or are required to be) delivered
hereunder or, other than in the case of Section 10.11, are otherwise internally
available, “Test Period” shall mean the four consecutive fiscal quarters of Lead
Borrower for which financial statements have been delivered pursuant to Section
6.11.

“Threshold Amount” shall mean $45,000,000.

-45-

--------------------------------------------------------------------------------

 

“Trademark Security Agreement” shall have the meaning assigned to such term in
the Security Agreement.

“Transaction” shall mean, collectively, (i) the consummation of the Closing Date
Refinancing and, at the election of Lead Borrower, the repayment, replacement or
refinancing of other Indebtedness of the Lead Borrower and its Subsidiaries
(including the HTA Targets and their respective Subsidiaries) consisting of bank
guarantees and letters of credit that are otherwise permitted to remain
outstanding, (ii) the entering into of the Credit Documents and the incurrence
of the Loans on the Closing Date, if any, (iii) the consummation of the
Acquisition pursuant to the terms of the Acquisition Agreement, (iv) entering
into the First Lien Term Loan Credit Agreement and the initial borrowings
thereunder on the Closing Date, (v) entering into the Second Lien Term Loan
Credit Agreement and the initial borrowings thereunder on the Closing Date, and
(vi) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
payable by Holdings, Lead Borrower and its Subsidiaries in connection with the
transactions described in clauses (i) through (vi) of the definition of
“Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a LIBO Rate Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

“Unaudited Financial Statements” shall have the meaning provided in Section
6.11.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
Lead Borrower listed on Schedule 1.01(B), except to the extent redesignated as a
Restricted Subsidiary in accordance with Section 9.16, (ii)  any other
Subsidiary of Lead Borrower designated by the board of directors of Lead
Borrower as an Unrestricted Subsidiary pursuant to Section 9.16 subsequent to
the Closing Date, except to the extent redesignated as a Restricted Subsidiary
in accordance with such Section 9.16 and (iii) any Subsidiary of an Unrestricted
Subsidiary pursuant to the foregoing clause (i) or (ii).

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean (a) initially, 0.375% per annum and (b) from
and after the first full fiscal quarter completed after the Closing Date,
determined as of each Adjustment Date by reference to the following grid on a
per annum basis based on the Average Usage during the fiscal quarter immediately
preceding such Adjustment Date:

Average Usage

Unused Line Fee Rate

< 50%

0.375%

≥ 50%

0.250%

 

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Tax Compliance Certificate” shall have the meaning provided in Section
5.01(c).

-46-

--------------------------------------------------------------------------------

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary of such
Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than Lead Borrower and
its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02Terms Generally and Certain Interpretive Provisions.  The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.  Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms.  The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.”  The word “will” shall be construed to have the
same meaning and effect as the word “shall”; and the words “asset” and
“property” shall be construed as having the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.  The words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement
unless the context shall otherwise require.  All references herein to Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Sections, paragraphs, clauses and subclauses of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require.  Unless
otherwise expressly provided herein, (a) all references to documents,
instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law.  Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as applicable). Any reference herein or in any other
Credit Document to the satisfaction, repayment, or payment in full of the
Obligations or the Obligations having been repaid in full, or words of similar
import, shall mean (i) the payment or repayment in full in cash of all such
Obligations (other than (x) LC Exposure of the type described in clause (a) of
the definition thereof, (y) contingent indemnification Obligations for which no
claim has been asserted and (z) Secured Bank Product Obligations), (ii) the
receipt by the Administrative Agent of Cash Collateral in order to secure (x)
contingent indemnification and reimbursement Obligations for which a claim has
been asserted, and (y) LC Exposure of the type described in clause (b) of the
definition thereof, and (iii) the termination of all of the Commitments of the
Lenders.

-47-

--------------------------------------------------------------------------------

 

Section 1.03Limited Condition Transactions.  Notwithstanding anything to the
contrary in this Agreement, in connection with any action being taken in
connection with a Limited Condition Transaction (other than (a) the making by
any Lender or Issuing Bank, as applicable, of any Credit Extension unless
otherwise agreed by such Lender or Issuing Bank and (b) determining Availability
for purposes of the Payment Conditions or Distribution Conditions, other than
with respect to any Limited Condition Transaction that is to be financed solely
with proceeds of newly committed financing not constituting Commitments
hereunder), for purposes of:

(i)determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Net Leverage Ratio;

(ii)testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii)determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of Lead Borrower (Lead Borrower’s election to
exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or, in the case of any
calculation or any financial ratio or test, with respect to, or as of the last
day of, the most recently ended Test Period at the time of) either (x) the
execution of the definitive agreement with respect to such acquisition or
Investment, (y) the public announcement of an intention to make an offer in
respect of the target of such acquisition or Investment or (z) the consummation
of such acquisition or Investment, (2) in the case of any Dividend, at the time
of (or, in the case of any calculation or any financial ratio or test, with
respect to, or as of the last day of, the most recently ended Test Period at the
time of) (x) the declaration of such Dividend or (y) the making of such Dividend
and (3) in the case of any voluntary or optional payment or prepayment on or
redemption or acquisition for value of any Indebtedness subject to Section
10.07(a), at the time of (or, in the case of any calculation or any financial
ratio or test, with respect to, or as of the last day of, the most recently
ended Test Period at the time of) (x) delivery of irrevocable (which may be
conditional) notice with respect to such payment or prepayment or redemption or
acquisition of such Indebtedness or (y) the making of such voluntary or optional
payment or prepayment on or redemption or acquisition for value of any
Indebtedness (the “LCT Test Date”), and if, for the Limited Condition
Transaction (and the other transactions to be entered into in connection
therewith), Lead Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with.  For the avoidance of doubt, if Lead Borrower has made an
LCT Election and any of the ratios, tests or baskets for which compliance was
determined or tested as of the LCT Test Date would have failed to have been
complied with  as a result of fluctuations in any such ratio, test or basket,
including due to fluctuations in Consolidated EBITDA or Consolidated Total
Assets of Lead Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations.  If Lead Borrower has made
an LCT Election for any Limited Condition Transaction, then in connection with
any calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of Lead Borrower, the prepayment, redemption,
purchase, defeasance or other satisfaction of Indebtedness, or the designation
of an Unrestricted Subsidiary (each, a “Subsequent Transaction”) following the
relevant LCT Test Date and prior to the earlier of the date on which such
Limited Condition Transaction is consummated or the date that the definitive
agreement, public announcement or irrevocable notice for such Limited Condition
Transaction is terminated, revoked or expires without consummation of such
Limited Condition Transaction, for purposes of determining whether such
Subsequent Transaction is permitted under this Agreement, any such ratio, test
or basket shall be required to be satisfied on a Pro Forma Basis assuming such
Limited Condition Transaction and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated.

-48-

--------------------------------------------------------------------------------

 

Section 1.04Classification and Reclassification.  It is understood and agreed
that any Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
need not be permitted solely by reference to one category of permitted Lien,
sale, lease or other disposition of assets, Dividend, Indebtedness, Investment,
Affiliate transaction or prepayment of Indebtedness under Sections 10.01, 10.02,
10.03, 10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be
permitted in part under any combination thereof (it being understood that Lead
Borrower may utilize amounts under any category that is subject to any financial
ratio or test, including the Consolidated Total Net Leverage Ratio, Payment
Conditions or Distribution Conditions, prior to amounts under any other
category). For purposes of determining compliance at any time with Sections
10.01 and 10.04, in the event that any Lien or Indebtedness meets the criteria
of more than one of the categories of transactions or items permitted pursuant
to any clause of such Sections 10.01 and 10.04, Lead Borrower, in its sole
discretion, may, from time to time, classify or reclassify such transaction or
item (or portion thereof) and will only be required to include the amount and
type of such transaction (or portion thereof) in any one category.

ARTICLE 2

 

Amount and Terms of Credit

Section 2.01The Commitments.  Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrowers, at any time
and from time to time on and after the Closing Date until the earlier of one
Business Day prior to the Maturity Date and the termination of the Commitment of
such Lender in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in such Lender’s Revolving
Exposure exceeding the lesser of (i) such Lender’s Revolving Commitment, and
(ii) such Lender’s Pro Rata Percentage multiplied by the Borrowing Base then in
effect.  Within the limits set forth above and subject to the terms, conditions
and limitations set forth herein, the Borrowers may borrow, pay or prepay and
reborrow Revolving Loans.  All Borrowers shall be jointly and severally liable
as Borrowers for all Loans regardless of which Borrower receives the proceeds
thereof.  Each Lender may, at its option, make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not (A) affect in any manner the obligation of
the Borrowers to repay such Loan in accordance with the terms of this Agreement,
(B) excuse or relieve any Lender of its Commitment to make any such Loan to the
extent not so made by such branch or Affiliate or (C) cause the Borrowers to pay
additional amounts pursuant to Section 3.01.

Section 2.02Loans.

(a)Each Loan (other than Swingline Loans) shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
applicable Commitments; provided that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender).  Except for Loans deemed made pursuant to Section 2.02(f), Loans (other
than Swingline Loans) comprising any Borrowing shall be in an aggregate
principal amount that is (i) (A) in the case of Base Rate Loans, not less than
$500,000 and (B) in the case of LIBO Rate Loans, an integral multiple of
$250,000 and not less than $1,000,000, or (ii) equal to the remaining available
balance of the applicable Revolving Commitments.

(b)Subject to Section 3.01, each Borrowing shall be comprised entirely of Base
Rate Loans or LIBO Rate Loans as Lead Borrower may request pursuant to Section
2.03. Borrowings of more than one Type may be outstanding at the same time;
provided further that Lead Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than ten (10) Borrowings of LIBO
Rate Loans outstanding hereunder at any one time.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.

(c)Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the requested date of such Borrowing by wire transfer of immediately available
funds to such account in New York City as the Administrative Agent may
designate, by not later than 1:00 p.m., New York City time, and the
Administrative Agent shall promptly credit the amounts so received to the
Designated Account (or such other deposit account of Lead Borrower specified in
the applicable Notice of Borrowing) on the requested date of such Borrowing or,
if a Borrowing shall not occur on such date because any

-49-

--------------------------------------------------------------------------------

 

condition precedent herein specified shall not have been met or waived, return
the amounts so received to the respective Lenders.

(d)Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
clause (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount.  If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the applicable Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of a Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, a rate determined by the Administrative Agent
to represent its cost of overnight or short-term funds (which determination
shall be conclusive absent manifest error).  If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement.

(e)Notwithstanding any other provision of this Agreement, Lead Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(f)If the Issuing Bank shall not have received from Lead Borrower the payment
required to be made by Section 2.13(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each Revolving
Lender of such LC Disbursement and its Pro Rata Percentage thereof.  Each
Revolving Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Revolving Lender shall have
received such notice later than 12:00 (noon), New York City time, on any day,
not later than 11:00 a.m., New York City time, on the immediately following
Business Day), an amount equal to such Lender’s Pro Rata Percentage of such LC
Disbursement (it being understood that such amount shall be deemed to constitute
a Base Rate Loan of such Lender, and such payment shall be deemed to have
reduced the LC Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Revolving Lenders.  The
Administrative Agent will promptly pay to the Issuing Bank any amounts received
by it from Lead Borrower pursuant to Section 2.13(e) prior to the time that any
Revolving Lender makes any payment pursuant to this clause (f), and any such
amounts received by the Administrative Agent thereafter will be promptly
remitted by the Administrative Agent to the Revolving Lenders that shall have
made such payments and to the Issuing Bank, as their interests may appear.  If
any Revolving Lender shall not have made its Pro Rata Percentage of such LC
Disbursement available to the Administrative Agent as provided above, such
Lender and Lead Borrower severally agree to pay interest on such amount, for
each day from and including the date such amount is required to be paid in
accordance with this clause (f) to but excluding the date such amount is paid,
to the Administrative Agent for the account of the Issuing Bank at (i) in the
case of Lead Borrower, a rate per annum equal to the interest rate applicable to
Revolving Loans pursuant to Section 2.06(a), and (ii) in the case of such
Lender, for the first such day, the Federal Funds Rate, and for each day
thereafter, the Base Rate.

Section 2.03Borrowing Procedure.  To request a Revolving Borrowing, Lead
Borrower shall notify the Administrative Agent of such request by telecopy or
electronic transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld,
conditioned or delayed) or telephone (promptly confirmed by telecopy or
electronic transmission) (i) in the case of a Borrowing of LIBO Rate Loans, not
later than 1:00 p.m., New York City time, three Business Days before the date of
the proposed Borrowing or (ii) in the case of a Borrowing of Base Rate Loans
(other than Swingline Loans), not later than 1:00 p.m., New York City time, on
the date of the proposed Borrowing.  Notwithstanding the foregoing, if Lead
Borrower wishes to request LIBO Rate Loans having an Interest Period other than
one, two, three or six months in duration, or less than one month in duration
with the consent of the Administrative Agent, in each case as provided in the
definition of “Interest Period,” the applicable notice must be received by the
Administrative Agent not later than 11:00 a.m. four Business Days before the
date of the proposed Borrowing having an Interest Period other than one, two,
three or six months in duration, whereupon the Administrative Agent shall give
prompt notice to each applicable Lender whose

-50-

--------------------------------------------------------------------------------

 

consent is required with a relevant Revolving Commitment of such request and
determine whether the requested Interest Period is acceptable to all of
them.  Not later than 11:00 a.m., three Business Days before the proposed date
of such Borrowing having an Interest Period other than one, two, three or six
months in duration, the Administrative Agent shall notify Lead Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by such Lenders or the Administrative Agent, as
applicable.  Each such telephonic Notice of Borrowing shall be irrevocable,
subject to Sections 2.09, 3.01 and 3.05, and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Notice of
Borrowing, appropriately completed and signed by Lead Borrower.  Each such
telephonic and written Notice of Borrowing shall specify the following
information in compliance with Section 2.02:

(a)the aggregate amount of such Borrowing;

(b)the date of such Borrowing, which shall be a Business Day;

(c)whether such Borrowing is to be a Borrowing of Base Rate Loans or a Borrowing
of LIBO Rate Loans;

(d)in the case of a Borrowing of LIBO Rate Loans, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(e)the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans.  If no Interest Period is
specified with respect to any requested Borrowing of LIBO Rate Loans, then Lead
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Notice of Borrowing in accordance
with this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Section 2.04Evidence of Debt; Repayment of Loans.

(a)Each Borrower, jointly and severally, hereby unconditionally promises to pay
(i) to the Administrative Agent for the account of each Revolving Lender, the
then unpaid principal amount of each Revolving Loan of such Lender on the
Maturity Date and (ii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan on the Maturity Date.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  Lead Borrower shall be entitled to review records of
such accounts with prior reasonable notice during normal business hours.

(c)The Administrative Agent shall maintain accounts in which it will record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.  Lead Borrower shall
be entitled to review records of such accounts with prior reasonable notice
during normal business hours.

(d)The entries made in the accounts maintained pursuant to clauses (b) and (c)
above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms; provided, further, for the avoidance
of doubt, to the extent any conflict arises between the accounts maintained
pursuant to clause (b)

-51-

--------------------------------------------------------------------------------

 

above and clause (c) above, the accounts maintained by the Administrative Agent
pursuant to clause (c) above shall control.

(e)Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the applicable Borrower shall promptly prepare, execute
and deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns)
substantially in the form of Exhibit B-1 or Exhibit B-2, as applicable.

Section 2.05Fees.

(a)Unused Line Fee.  The Borrowers jointly and severally agree to pay to the
Administrative Agent, for the pro rata benefit of the Lenders (other than any
Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by the
amount by which the Revolving Commitments (other than Revolving Commitments of a
Defaulting Lender) exceed the average daily balance of outstanding Revolving
Loans (other than Swingline Loans) and stated amount of outstanding Letters of
Credit during any fiscal quarter (such fee, the “Unused Line Fee”).  Such fee
shall accrue commencing on the Closing Date, and will be payable in arrears, on
the first day of each quarter, commencing on or about April 1, 2018.

(b)Administrative Agent Fees.  The Borrowers jointly and severally agree to pay
to the Administrative Agent, for its own account, the administrative fees
payable in the amounts and at the times separately agreed upon between Lead
Borrower and the Administrative Agent.

(c)LC and Fronting Fees.  The Borrowers jointly and severally agree to pay (i)
to the Administrative Agent for the account of each applicable Revolving Lender
a participation fee (“LC Participation Fee”) with respect to its participations
in Letters of Credit, which shall accrue at a rate equal to the Applicable
Margin from time to time used to determine the interest rate on LIBO Rate Loans
pursuant to Section 2.06, on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank a fronting fee (“Fronting Fee”), which shall accrue at
the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as the Issuing Bank’s standard and
reasonable fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder as agreed among Lead
Borrower and the Issuing Bank from time to time.  LC Participation Fees and
Fronting Fees shall be payable on the first day of the quarter, commencing on
the first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand (including documentation reasonably
supporting such request).  Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 Business Days after written demand
(together with backup documentation supporting such reimbursement request).  All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d)All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to the Issuing Bank.  Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06Interest on Loans.

(a)Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of Base Rate Loans, including each Swingline Loan, shall bear interest
at a rate per annum equal to the Base Rate plus the Applicable Margin in effect
from time to time.

-52-

--------------------------------------------------------------------------------

 

(b)Subject to the provisions of Section 2.06(c), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c)Upon the occurrence and during the continuance of any Event of Default under
Section 11.01 or Section 11.05, (x) overdue principal and, to the extent
permitted by law, overdue interest in respect of each Loan, shall bear interest
at a rate per annum equal to (i) for Base Rate Loans and associated interest,
2.00% per annum in excess of the Applicable Margin for Base Rate Loans plus the
Base Rate, (ii) for LIBO Rate Revolving Loans and associated interest, 2.00% per
annum in excess of the Applicable Margin for LIBO Rate Revolving Loans plus the
LIBO Rate and (y) overdue Fees shall bear interest at a rate per annum equal to
2.00% per annum in excess of the Applicable Margin for Base Rate Loans plus the
Base Rate, each as in effect from time to time, in each case with such interest
to be payable on demand.

(d)Accrued interest on each Loan shall be payable in arrears (i) in the case of
Base Rate Loans, on each Adjustment Date, commencing with April 1, 2018, for
such Base Rate Loans, (ii) in the case of LIBO Rate Loans, at the end of the
current Interest Period therefor and, in the case of an Interest Period in
excess of three months, on each date occurring at three-month intervals after
the first day of such Interest Period and (iii) in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (x) interest
accrued pursuant to clause (c) of this Section 2.06 shall be payable on demand
and, absent demand, on each Adjustment Date, at the end of the current Interest
Period and upon termination of the Revolving Commitments, as applicable, (y) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
LIBO Rate Loan prior to the end of the current Interest Period therefor, accrued
interest on such Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of 365/366
days, except that interest computed by reference to the LIBO Rate (other than
Base Rate Loans determined by reference to the LIBO Rate) shall be computed on
the basis of a year of 360 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Base Rate or LIBO Rate shall be determined by the
Administrative Agent in accordance with the provisions of this Agreement and
such determination shall be conclusive absent manifest error.

Section 2.07Termination and Reduction of Commitments.

(a)The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.

(b)Lead Borrower may at any time terminate, or from time to time reduce, the
Revolving Commitments; provided that (i) any such reduction shall be in an
amount that is an integral multiple of $1,000,000 and (ii) the Revolving
Commitments shall not be terminated or reduced if after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.09,
the Aggregate Exposures would exceed the Aggregate Commitments.

(c)Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Commitments under paragraph (b) of this
Section 2.07 at least two Business Days (or such shorter period to which the
Administrative Agent may consent) prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each such notice shall be
irrevocable except that, to the extent delivered in connection with a
refinancing of the Obligations or other contingent transaction, such notice
shall not be irrevocable until such refinancing is closed and funded or other
contingent transaction has been consummated.  Any effectuated termination or
reduction of the Aggregate Commitments shall be permanent.  Each reduction of
the Aggregate Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Commitments.

-53-

--------------------------------------------------------------------------------

 

Section 2.08Interest Elections.

(a)Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, shall have an initial Interest Period as specified in such Notice of
Borrowing.  Thereafter, Lead Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Borrowing of
LIBO Rate Loans, may elect Interest Periods therefor, all as provided in this
Section 2.08.  Lead Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  Notwithstanding anything to the contrary, Lead Borrower
shall not be entitled to request any conversion or continuation that, if made,
would result in more than ten (10) Borrowings of LIBO Rate Loans outstanding
hereunder at any one time.  This Section 2.08 shall not apply to Swingline
Loans, which may not be converted or continued.

(b)To make an election pursuant to this Section 2.08, Lead Borrower shall notify
the Administrative Agent of such election by telephone or electronic
transmission (if arrangements for doing so have been approved by the
Administrative Agent, which approval shall not be unreasonably withheld, delayed
or conditioned) by the time that a Notice of Borrowing would be required under
Section 2.03 if Lead Borrower was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election,
subject to Section 3.05.  Each such telephonic Notice of Conversion/Continuation
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Notice of Conversion/Continuation substantially in the form
of Exhibit A-2, unless otherwise agreed to by the Administrative Agent and Lead
Borrower.

(c)Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i)the Borrowing to which such Notice of Conversion/Continuation applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be a Borrowing of Base Rate Loans or
a Borrowing of LIBO Rate Loans; and

(iv)if the resulting Borrowing is a Borrowing of LIBO Rate Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

(d)Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans.  Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing may be converted to or continued as a Borrowing of LIBO
Rate Loans and (ii) unless repaid, each Borrowing of LIBO Rate Loans shall be
converted to a Borrowing of Base Rate Loans at the end of the Interest Period
applicable thereto.

-54-

--------------------------------------------------------------------------------

 

Section 2.09Optional and Mandatory Prepayments of Loans.

(a)Optional Prepayments.  Lead Borrower shall have the right at any time and
from time to time to prepay, without premium or penalty (subject to Section
3.02), any Borrowing, in whole or in part, subject to the requirements of this
Section 2.09; provided that each partial prepayment shall be in an amount that
is an integral multiple of $100,000.

(b)Revolving Loan Prepayments.

(i)In the event of the termination of all the Revolving Commitments, Lead
Borrower shall, on the date of such termination, repay or prepay all the
outstanding Revolving Borrowings and all outstanding Swingline Loans and Cash
Collateralize or backstop on terms reasonably satisfactory to the Administrative
Agent the LC Exposure in accordance with Section 2.13(j).

(ii)In the event of any partial reduction of the Revolving Commitments, then (A)
at or prior to the effective date of such reduction, the Administrative Agent
shall notify Lead Borrower and the Revolving Lenders of the Aggregate Exposures
after giving effect thereto and (B) if the Aggregate Exposures would exceed the
Line Cap then in effect, after giving effect to such reduction, then Lead
Borrower shall, on the date of such reduction (or, if such reduction is due to
the imposition of new Reserves or a change in the methodology of calculating
existing Reserves, within five Business Days following such notice), first,
repay or prepay all Swingline Loans, second, repay or prepay Revolving
Borrowings, and third, replace or Cash Collateralize outstanding Letters of
Credit in accordance with the procedures set forth in Section 2.13(j), in an
amount sufficient to eliminate such excess.

(iii)In the event that the Aggregate Exposures at any time exceeds the Line Cap
then in effect, Lead Borrower shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves or a change in the
methodology of calculating existing Reserves, or change in eligibility criteria
or standards, within five Business Days following notice from the Administrative
Agent), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, in accordance with this Section 2.09(b)(iii).  Lead
Borrower shall, first, repay or prepay all Swingline Loans, second, repay or
prepay Revolving Borrowings, and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iv)In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, Lead Borrower shall, immediately after demand, replace or Cash
Collateralize outstanding Letters of Credit in accordance with the procedures
set forth in Section 2.13(j), in an amount sufficient to eliminate such excess.

(v)In the event the Administrative Agent delivers a Liquidity Notice to any bank
or other depository at which any Deposit Account is maintained directing such
bank or other depository to remit all funds in such Deposit Account to the
Dominion Account, the Administrative Agent may apply any funds from time to time
on deposit in the Dominion Account first, to repay or prepay all Swingline Loans
and any interest accrued thereon, and second, repay or prepay Revolving
Borrowings, with any amounts remaining after such application being deposited
into the Designated Account.

(c)Application of Prepayments.

(i)Prior to any optional or mandatory prepayment of Borrowings hereunder, Lead
Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to clause (i)
of this Section 2.09(c).  Except as provided in Section 2.09(b)(iii) hereof, all
mandatory prepayments shall be applied as follows:  first, to fees and
reimbursable expenses of the Administrative Agent then due and payable pursuant
to the Credit Documents; second, to interest then due and payable on the
Borrowers’ Swingline Loans; third, to the principal balance of the Swingline
Loan outstanding until the same has been prepaid in full; fourth, to interest
then due and payable on the Revolving Loans and other amounts due pursuant to
Sections 3.01, 3.02 and 5.01; fifth, to the principal balance of the Revolving
Loans until the same have been prepaid in full; sixth, to Cash Collateralize all
LC Exposure plus any accrued and unpaid interest thereon (to be held and applied
in accordance with Section 2.13(j) hereof); seventh, to all other Obligations
pro rata in accordance with the amounts that such Lender certifies is
outstanding; and eighth, as required by the Intercreditor Agreement or, in the
absence of any such requirement, returned to Lead Borrower or to such party as
otherwise required by law.

-55-

--------------------------------------------------------------------------------

 

(ii)Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans.  Any amounts remaining after each such application shall be
applied to prepay LIBO Rate Loans.  Notwithstanding the foregoing, if the amount
of any prepayment of Loans required under this Section 2.09 shall be in excess
of the amount of the Base Rate Loans at the time outstanding, only the portion
of the amount of such prepayment that is equal to the amount of such outstanding
Base Rate Loans shall be immediately prepaid and, at the election of Lead
Borrower, the balance of such required prepayment shall be either (A) deposited
in the LC Collateral Account and applied to the prepayment of LIBO Rate Loans on
the last day of the then next-expiring Interest Period for LIBO Rate Loans (with
all interest accruing thereon for the account of the applicable Borrower) or (B)
prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10.  Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(d)Notice of Optional Prepayment.  Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any optional prepayment hereunder (i) in
the case of prepayment of a Borrowing of LIBO Rate Loans, not later than 1:00
p.m., New York City time, three Business Days (or such shorter period to which
the Administrative Agent may consent) before the date of prepayment, (ii) in the
case of prepayment of a Borrowing of Base Rate Loans, not later than 4:00 p.m.,
New York City time, on the date of prepayment or (iii) in the case of prepayment
of a Swingline Loan, not later than 4:00 p.m., New York City time, on the date
of prepayment.  Each such notice shall specify the prepayment date, the
principal amount of each Borrowing or portion thereof to be prepaid.  Each
notice of prepayment pursuant to this Section shall be irrevocable, except that
Lead Borrower may, by subsequent notice to the Administrative Agent, revoke any
such notice of prepayment if such notice of revocation is received not later
than 10:00 a.m. (New York City time) on the day on which such prepayment is
scheduled to occur, and, provided that (i) Lead Borrower reimburses each Lender
pursuant to Section 3.02 for any funding losses within five Business Days after
receiving written demand therefor and (ii) the amount of Loans as to which such
recovation applies shall be deemed converted to (or continued as, as applicable)
Base Rate Loans in accordance with the provisions of Section 2.08 as of the date
of notice of revocation (subject to subsequent conversion in accordance with the
provisions of this Agreement).  Promptly following receipt of any such notice
(other than a notice relating solely to Swingline Loans), the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment.  Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.06.

Section 2.10Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.

(a)Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time (or, in connection
with any prepayment of all outstanding Loans and the termination of all
Commitments, such later time on the specified date as the Administrative Agent
may agree)), on the date when due, in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at the Payment Office, except payments to be made directly to the Issuing Bank
or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to the Persons
entitled thereto and payments pursuant to other Credit Documents shall be made
to the Administrative Agent for the benefit of the Persons specified
therein.  The Administrative Agent shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  If any payment under any Credit Document shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such
extension.  All payments under each Credit Document shall be made in U.S.
Dollars.

(b)If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall

-56-

--------------------------------------------------------------------------------

 

be applied in the manner as provided in Section 2.09(c) or 11.11 hereof, as
applicable, ratably among the parties entitled thereto.

(c)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by Lead Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to Lead Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Credit Parties rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of a Credit
Party in the amount of such participation.

(d)Unless the Administrative Agent shall have received notice from Lead Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that Lead Borrower will
not make such payment, the Administrative Agent may assume that Lead Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the Lenders or the Issuing Bank, as the case
may be, the amount due.  In such event, if Lead Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11Defaulting Lenders.

(a)Reallocation of Pro Rata Share; Amendments.  For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) from the calculation of Pro Rata Shares.  A Defaulting
Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 13.12.

(b)Payments; Fees.  The Administrative Agent may, in its discretion, receive and
retain any amounts required to be paid to a Defaulting Lender under the Credit
Documents, and a Defaulting Lender shall be deemed to have assigned to the
Administrative Agent such amounts until all Obligations owing to the
Administrative Agent, Non-Defaulting Lenders and other Secured Creditors have
been paid in full.  The Administrative Agent may apply such amounts to the
Defaulting Lender’s defaulted obligations, use the funds to Cash Collateralize
such Lender’s Fronting Exposure, or readvance the amounts to the Borrowers
hereunder.  A Lender shall not be entitled to receive (and no Borrower shall be
obligated to pay) any fees accruing hereunder during the period in which it is a
Defaulting Lender, and the unfunded portion of its Commitment shall be
disregarded for purposes of calculating the Unused Line Fee under Section
2.05(a).  To the extent any LC Obligations owing to a Defaulting Lender are
reallocated to other

-57-

--------------------------------------------------------------------------------

 

Lenders, LC Participation Fees attributable to such LC Obligations under Section
2.05(c) shall be paid to such other Lenders.  The Administrative Agent shall be
paid all LC Participation Fees attributable to LC Obligations that are not so
reallocated.

(c)Cure.  Lead Borrower, Administrative Agent and Issuing Bank may agree in
writing that a Lender is no longer a Defaulting Lender.  At such time, Pro Rata
Shares shall be reallocated without exclusion of such Lender’s Commitments and
Loans, and all outstanding Loans, LC Obligations and other exposures under the
Commitments shall be reallocated among Lenders and settled by the Administrative
Agent (with appropriate payments by the reinstated Lender) in accordance with
the readjusted Pro Rata Shares.  Unless expressly agreed by Lead Borrower,
Administrative Agent and Issuing Bank, no reinstatement of a Defaulting Lender
shall constitute a waiver or release of claims against such Lender.  The failure
of any Lender to fund a Loan, to make a payment in respect of LC Obligations or
otherwise to perform its obligations hereunder shall not relieve any other
Lender of its obligations, and no Lender shall be responsible for default by
another Lender.

Section 2.12Swingline Loans.

(a)Swingline Commitment.  Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the Borrowers from time to time during the Revolving Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding
$15,000,000 or (ii) the Aggregate Exposures exceeding the lesser of (A) the
Aggregate Commitments and (B) the Borrowing Base then in effect; provided that
the Swingline Lender shall not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrowers may borrow, repay and
reborrow Swingline Loans.

(b)Swingline Loans.  To request a Swingline Loan, Lead Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan.  Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan.  The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from Lead Borrower.  The Swingline Lender shall make each
Swingline Loan available to the applicable Borrower by means of a credit to the
Designated Account (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.13(e), by
remittance to the Issuing Bank) by 5:00 p.m., New York City time, on the
requested date of such Swingline Loan.  Lead Borrower shall not request a
Swingline Loan if at the time of and immediately after giving effect to such
request a Default has occurred and is continuing.  Swingline Loans shall be made
in minimum amounts of $100,000.

(c)Prepayment.  Lead Borrower shall have the right at any time and from time to
time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire.  All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d)Participations.  The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Revolving
Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Pro Rata Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Aggregate
Commitments or whether an Overadvance exists or is created thereby, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever (provided that such payment shall not cause such Lender’s
Revolving Exposure to exceed such Lender’s Revolving

-58-

--------------------------------------------------------------------------------

 

Commitment).  Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.02(f) with respect to Loans made by such Lender (and
Section 2.02 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Lenders), and the Administrative Agent shall promptly pay to the
Swingline Lender the amounts so received by it from the Revolving Lenders.  The
Administrative Agent shall notify Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender.  Any amounts received by the Swingline Lender from Lead
Borrower (or other party on behalf of Lead Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

(e)If  a Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on such Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of such
Maturity Date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in Section
2.13(o)), there shall exist sufficient unutilized Extended Revolving Loan
Commitments so that the respective outstanding Swingline Loans could be incurred
pursuant to the Extended Revolving Loan Commitments which will remain in effect
after the occurrence of such Maturity Date, then there shall be an automatic
adjustment on such date of the participations in such Swingline Loans and same
shall be deemed to have been incurred solely pursuant to the Extended Revolving
Loan Commitments and such Swingline Loans shall not be so required to be repaid
in full on such Maturity Date.

Section 2.13Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, Lead Borrower
may request the issuance of Letters of Credit for Lead Borrower’s account or the
account of a Subsidiary of Lead Borrower in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Revolving Availability Period (provided that Lead Borrower shall be a
co-applicant with respect to each Letter of Credit issued for the account of or
in favor of a Subsidiary).  All Existing Letters of Credit shall be deemed,
without further action by any party hereto, to have been issued on the Closing
Date pursuant to this Agreement, and the Lenders shall thereupon acquire
participations in the Existing Letters of Credit as if so issued without further
action by any party hereto, to be acquired by the Lenders hereto.  In the event
of any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by Lead Borrower to, or entered into by Lead Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control.

(b)Request for Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, Lead Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) a LC Request to the Issuing Bank and
the Administrative Agent not later than 1:00 p.m. on the second Business Day
preceding the requested date of issuance, amendment, renewal or extension (or
such later date and time as is reasonably acceptable to the Issuing Bank).  A
request for an initial issuance of a Letter of Credit shall specify in form and
detail reasonably satisfactory to the Issuing Bank:  (i) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (ii) the
amount thereof; (iii) the expiry date thereof; (iv) the name and address of the
beneficiary thereof; (v) the documents to be presented by such beneficiary in
case of any drawing thereunder; (vi) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder, and (vii) such
other matters as the Issuing Bank may reasonably require.  A request for an
amendment, renewal or extension of any outstanding Letter of Credit shall
specify in form and detail reasonably satisfactory to the Issuing Bank (w) the
Letter of Credit to be amended, renewed or extended; (x) the proposed date of
amendment, renewal or extension thereof (which shall be a Business Day), (y) the
nature of the proposed amendment, renewal or extension, and (z) such other
matters as the Issuing Bank may reasonably require.  If requested by the Issuing
Bank, Lead Borrower also shall submit a letter of credit application
substantially on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended

-59-

--------------------------------------------------------------------------------

 

only if (and upon issuance, amendment, renewal or extension of each Letter of
Credit Lead Borrower shall be deemed to represent and warrant (solely in the
case of (w) and (x) that), after giving effect to such issuance, amendment,
renewal or extension (A) the LC Exposure shall not exceed $35,000,000, (B) the
total Revolving Exposures shall not exceed the lesser of (1) the total Revolving
Commitments and (2) the Borrowing Base then in effect and (C) if a Defaulting
Lender exists, either such Lender or Lead Borrower has entered into arrangements
reasonably satisfactory to the Administrative Agent and Issuing Bank to
eliminate any Fronting Exposure associated with such Lender).  Unless the
Issuing Bank shall otherwise agree, no Letter of Credit shall be denominated in
a currency other than U.S. Dollars.

(c)Expiration Date.  Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized (in which case the expiry may extend
no longer than twelve months after the Letter of Credit Expiration Date) the
Letter of Credit Expiration Date.  Each Letter of Credit may, upon the request
of Lead Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of twelve (12) months
or less (but, subject to the foregoing, not beyond the date that is after the
Letter of Credit Expiration Date) unless the applicable Issuing Bank notifies
the beneficiary thereof at least thirty (30) days prior to the then-applicable
expiration date that such Letter of Credit will not be renewed.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Revolving Lender, and each Revolving Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit.  In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, such Lender’s Pro
Rata Percentage of each LC Disbursement made by the Issuing Bank and not
reimbursed by Lead Borrower on the date due as provided in clause (e) of this
Section 2.13, or of any reimbursement payment required to be refunded to the
Borrowers for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, Lead Borrower shall reimburse such LC Disbursement by
paying to the Issuing Bank an amount equal to such LC Disbursement not later
than 2:00 p.m., New York City time, on the Business Day after receiving notice
from the Issuing Bank of such LC Disbursement; provided that, whether or not
Lead Borrower submits a Notice of Borrowing, Lead Borrower shall be deemed to
have requested (except to the extent Lead Borrower makes payment to reimburse
such LC Disbursement when due) a Borrowing of Base Rate Loans in an amount
necessary to reimburse such LC Disbursement.  If Lead Borrower fails to make
such payment when due, the Issuing Bank shall notify the Administrative Agent
and the Administrative Agent shall notify each Revolving Lender of the
applicable LC Disbursement, the payment then due from Lead Borrower in respect
thereof and such Lender’s Pro Rata Percentage thereof.  Promptly following
receipt of such notice, each Revolving Lender shall pay to the Administrative
Agent its Pro Rata Percentage of the unreimbursed LC Disbursement in the same
manner as provided in Section 2.02(f) with respect to Loans made by such Lender,
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders.  Promptly following receipt by the
Administrative Agent of any payment from Lead Borrower pursuant to this
paragraph, the Administrative Agent shall, to the extent that Revolving Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
distribute such payment to such Lenders and the Issuing Bank as their interests
may appear.  Any payment made by a Revolving Lender pursuant to this paragraph
to reimburse the Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans or a Swingline Loan as contemplated above) shall not constitute
a Loan and shall not relieve Lead Borrower of its obligation to reimburse such
LC Disbursement.

-60-

--------------------------------------------------------------------------------

 

(f)Obligations Absolute.

(i)Subject to the limitations set forth below, the obligation of Lead Borrower
to reimburse LC Disbursements as provided in clause (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, set-off, defense or other right which
Lead Borrower may have at any time against a beneficiary of any Letter of
Credit, or (v) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.13, constitute a legal or equitable discharge of, or provide a right
of set-off against, the obligations of Lead Borrower hereunder; provided that
Lead Borrower shall have no obligation to reimburse the Issuing Bank to the
extent that such payment was made in error due to the gross negligence, bad
faith, or willful misconduct of the Issuing Bank (as determined by a court of
competent jurisdiction or another independent tribunal having
jurisdiction).  Neither the Administrative Agent, the Lenders nor the Issuing
Bank, nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to Lead Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by Lead Borrower to the extent permitted by
applicable law) suffered by Lead Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of the Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(ii)The Issuing Bank does not assume any responsibility for any failure or delay
in performance or any breach by Lead Borrower or other Person of any obligations
under any LC Document.  The Issuing Bank does not make to the Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, such documents or any Credit Party.  The Issuing Bank shall not be
responsible to any Lender for any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Document; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Credit Party.

(iii)No Issuing Bank or any of its Affiliates or any of its or their respective
officers, directors, employees, agents and investment advisors shall be liable
to any Lender or other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct as determined by court of competent
jurisdiction in a final nonappealable judgment.  The Issuing Bank shall not have
any liability to any Lender if the Issuing Bank refrains from any action under
any Letter of Credit or such LC Documents until it receives written instructions
from the Required Lenders.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and Lead Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any

-61-

--------------------------------------------------------------------------------

 

failure to give or delay in giving such notice shall not relieve Lead Borrower
of its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement (other than with respect to the timing of
such reimbursement obligation set forth in Section 2.13(e)).

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless Lead Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that Lead Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Base Rate Loans; provided that, if Lead
Borrower fails to reimburse such LC Disbursement when due pursuant to clause (e)
of this Section 2.13, then Section 2.06(c) shall apply.  Interest accrued
pursuant to this paragraph shall be for the account of the Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section 2.13 to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.

(i)Resignation or Removal of the Issuing Bank.  The Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and Lead Borrower.  The Issuing Bank
may be replaced at any time by agreement between Lead Borrower and the
Administrative Agent.  One or more Lenders may be appointed as additional
Issuing Banks in accordance with clause (k) below.  The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank or any such
additional Issuing Bank.  At the time any such resignation or replacement shall
become effective, Lead Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.05(c).  From and
after the effective date of any such resignation or replacement or addition, as
applicable, (i) the successor or additional Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or such addition or to
any previous Issuing Bank, or to such successor or such additional Issuing Bank
and all previous Issuing Banks, as the context shall require.  After the
resignation or replacement of an Issuing Bank hereunder, the replaced Issuing
Bank shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such resignation or replacement, but shall not be
required to issue additional Letters of Credit.  If at any time there is more
than one Issuing Bank hereunder, Lead Borrower may, in its discretion, select
which Issuing Bank is to issue any particular Letter of Credit.

(j)Cash Collateralization.

(i)If any Event of Default under Section 11.01 or Section 11.05 shall occur and
be continuing, on the Business Day after Lead Borrower receives notice from the
Administrative Agent (acting at the request of the Required Lenders) demanding
the deposit of Cash Collateral pursuant to this paragraph, Lead Borrower shall
deposit in the LC Collateral Account, in the name of the Administrative Agent
and for the benefit of the Secured Creditors, an amount in cash equal to 102% of
the LC Exposure as of such date.  Each such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of Lead Borrower under this Agreement, but shall be immediately
released and returned to Lead Borrower (in no event later than two (2) Business
Days) once all such Events of Default are cured or waived.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of Lead Borrower and at Lead Borrower’s risk
and expense, such deposits shall not bear interest.  Interest or profits, if
any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Revolving Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of Lead Borrower.

(ii)Lead Borrower shall, on demand by the Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

-62-

--------------------------------------------------------------------------------

 

(k)Additional Issuing Banks.  Lead Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement.  Any Lender designated as an issuing bank pursuant to this clause (k)
shall be deemed (in addition to being a Lender) to be the Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l)The Issuing Bank shall be under no obligation to issue any Letter of Credit
if:

(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Bank from issuing
such Letter of Credit, or any law applicable to the Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon the Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the Issuing Bank in good faith deems material to it; or

(ii)the issuance of such Letter of Credit would violate one or more policies of
the Issuing Bank.

(m)The Issuing Bank shall be under no obligation to amend any Letter of Credit
if (i) the Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n)LC Collateral Account.

(i)The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “Lead
Borrower LC Collateral Account.”  Each Credit Party shall deposit into the LC
Collateral Account from time to time the Cash Collateral required to be
deposited under Section 2.13(j) hereof.

(ii)The balance from time to time in such LC Collateral Account shall constitute
part of the Collateral and shall not constitute payment of the Obligations until
applied as hereinafter provided.  Notwithstanding any other provision hereof to
the contrary, all amounts held in the LC Collateral Account shall constitute
collateral security first for the liabilities in respect of Letters of Credit
outstanding from time to time and second for the other Obligations hereunder
until such time as all Letters of Credit shall have been terminated and all of
the liabilities in respect of Letters of Credit have been paid in full.  All
funds in “Lead Borrower LC Collateral Account” may be invested in accordance
with the provisions of Section 2.13(j).

(o)Extended Commitments.  If a Maturity Date shall have occurred at a time when
Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments, up
to an aggregate amount not to exceed the aggregate principal amount of the
unutilized Extended Revolving Loan Commitments thereunder at such time (it being
understood that no partial face amount of any Letter of Credit may be so
reallocated) and (ii) to the extent not reallocated pursuant to the immediately
preceding clause (i), the Borrowers shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.13(j).  Except to the extent of
reallocations of participations pursuant to the prior sentence, the occurrence
of such Maturity Date with respect to Existing Revolving Loans shall have no
effect upon (and shall not diminish) the percentage participations of the
Lenders of Extended Revolving Loans in any Letter of Credit issued before such
Maturity Date.

-63-

--------------------------------------------------------------------------------

 

Section 2.14Settlement Amongst Lenders.

(a)The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of Lead Borrower (which hereby authorizes the Swingline Lender to act on
its behalf in that regard) request the Administrative Agent to cause the Lenders
to make a Revolving Loan (which shall be a Base Rate Loan) in an amount equal to
such Lender’s Pro Rata Percentage of the Outstanding Amount of Swingline Loans,
which request may be made regardless of whether the conditions set forth in
Section 7 have been satisfied.  Upon such request, each Lender shall make
available to the Administrative Agent the proceeds of such Revolving Loan for
the account of the Swingline Lender.  If the Swingline Lender requires a
Revolving Loan to be made by the Lenders and the request therefor is received
prior to 12:00 Noon on a Business Day, such transfers shall be made in
immediately available funds no later than 3:00 p.m. that day; and, if the
request therefor is received after 12:00 Noon, then no later than 3:00 p.m. on
the next Business Day.  The obligation of each such Lender to transfer such
funds is irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent or the Swingline Lender.  If and to the extent any Lender
shall not have so made its transfer to the Administrative Agent, such Lender
agrees to pay to the Administrative Agent, forthwith on demand, such amount,
together with interest thereon, for each day from such date until the date such
amount is paid to the Administrative Agent, at the Federal Funds Rate.

(b)The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c)The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period.  As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender with respect to Revolving Loans to the Borrowers (including Swingline
Loans) shall be equal to such Lender’s applicable Pro Rata Percentage of
Revolving Loans (including Swingline Loans) outstanding as of such Settlement
Date.  If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 12:00 Noon on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later
than 3:00 p.m. on the next Business Day.  The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent.  If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, at the Federal Funds Rate.

Section 2.15Revolving Commitment Increase.

(a)Subject to the terms and conditions set forth herein, after the Closing Date,
Lead Borrower shall have the right to request, by written notice to the
Administrative Agent, an increase in the Revolving Commitments (a “Revolving
Commitment Increase”) in an aggregate amount not to exceed the greater of (x)
$50,000,000 and (y) the excess of the Borrowing Base at such time over the
Aggregate Commitments at such time; provided that (a) Lead Borrower shall only
be permitted to effect five Revolving Commitment Increases during the term of
this Agreement and (b) any Revolving Commitment Increase shall be in a minimum
amount of $10,000,000 or, if less than $10,000,000 is available, the amount left
available (but in any event no less than $5,000,000).

(b)Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested.  Upon
receipt of a Revolving Commitment Increase Notice, the Administrative Agent may
(at the direction of Lead Borrower) promptly notify the Lenders selected by Lead
Borrower to provide all or a portion of the Revolving Commitment Increase (it
being understood that Lead Borrower shall have no obligation to seek or accept

-64-

--------------------------------------------------------------------------------

 

a Revolving Commitment Increase from any existing Lenders) and each such Lender
may (subject to Lead Borrower’s consent) have the right to elect to have its
Revolving Commitment increased by such portion of the requested increase in
Revolving Commitments as agreed with Lead Borrower; provided that (i) each such
Lender may decline, in its sole discretion, to have its Revolving Commitment
increased in connection with any requested Revolving Commitment Increase, it
being understood that no Lender shall be obligated to increase its Revolving
Commitment unless it so agrees, (ii) if commitments from additional financial
institutions are required by Lead Borrower in connection with the Revolving
Commitment Increase, any Person or Persons selected by Lead Borrower and
providing such commitment shall be subject to the written consent of the
Administrative Agent, the Swingline Lender and the Issuing Bank (such consent
not to be unreasonably withheld, delayed or conditioned), if such consent would
be required pursuant to the definition of Eligible Transferee and (iii) in no
event shall a Defaulting Lender be entitled to participate in such Revolving
Commitment Increase.  In the event that any Lender or other Person agrees to
participate in any Revolving Commitment Increase (each an “Increase Loan
Lender”), such Revolving Commitment Increase shall become effective on such date
as shall be mutually agreed upon by the Increase Loan Lenders and Lead Borrower,
which date shall be as soon as practicable after the date of receipt of the
Revolving Commitment Increase Notice (such date, the “Increase Date”); provided
that the establishment of such Revolving Commitment Increase shall be subject to
the satisfaction of each of the following conditions:  (1) subject to Section
1.03, no Event of Default shall have occurred and be continuing or would exist
after giving effect thereto; (2) subject to Section 1.03, the representations
and warranties under Section 8 shall be true in all material respects and (3)
the Revolving Commitment Increase shall be effected pursuant to one or more
joinder agreements executed and delivered by Lead Borrower, the Administrative
Agent, and the Increase Loan Lenders, each of which shall be reasonably
satisfactory to Lead Borrower, the Administrative Agent, and the Increase Loan
Lenders.  

(c)On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans among the Lenders that will reflect the adjustments
to the Revolving Commitments of the Lenders as a result of the Revolving
Commitment Increase, (ii) the Administrative Agent shall notify the Lenders and
Credit Parties of the occurrence of the Revolving Commitment Increase to be
effected on the Increase Date and (iii) Schedule 2.01(a) shall be deemed
modified to reflect the revised Revolving Commitments of the affected Lenders.  

(d)The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments (other than (A)
any terms and provisions that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Revolving
Commitment Increase (immediately prior to the establishment of such Revolving
Commitment Increase), (B) subject to clause (i) below, the maturity date and (C)
arranger, upfront fees and other similar fees) and, for purposes of this
Agreement and the other Credit Documents, all Revolving Loans made under the
Revolving Commitment Increase shall be deemed to be Revolving Loans.  Without
limiting the generality of the foregoing, (i) in no event shall the final
maturity date of any Revolving Loans under a Revolving Commitment Increase at
the time of establishment thereof be earlier than the Latest Maturity Date that
is in effect on the effective date of the Revolving Commitment Increase
(immediately prior to the establishment of such Revolving Commitment Increase),
(ii) the Revolving Commitment Increase shall require no scheduled amortization
or mandatory commitment reduction prior to the Latest Maturity Date that is in
effect on the effective date of the Revolving Commitment Increase (immediately
prior to the establishment of such Revolving Commitment Increase), (iii)  the
rate of interest applicable to the Revolving Commitment Increase shall be the
same as the rate of interest applicable to the existing Revolving Loans, (iv)
unused line fees applicable to the Revolving Commitment Increase shall be
calculated using the same Unused Line Fee Rates applicable to the existing
Revolving Loans, (v) the Revolving Commitment Increase shall share ratably in
any mandatory prepayments of the Revolving Loans, (vi) after giving effect to
such Revolving Commitment Increases, the Pro Rata Percentage of the Revolving
Commitments of each Lender may be adjusted to give effect to the total Revolving
Commitment as increased by such Revolving Commitment Increase, and (vii) the
Revolving Commitment Increase shall rank pari passu in right of payment and
security with the existing Revolving Loans.  Each joinder agreement and any
amendment to any Credit Document requested by the Administrative Agent in
connection with the establishment of the Revolving Commitment Increase may,
without the consent of any of the Lenders, effect such amendments to this
Agreement (an “Incremental Revolving Commitment Amendment”) and the other Credit
Documents as may be reasonably necessary or appropriate, in the opinion of the
Administrative Agent and Lead Borrower, to effect the provisions of this Section
2.15.

-65-

--------------------------------------------------------------------------------

 

Section 2.16Lead Borrower.  Each Borrower hereby designates Lead Borrower as its
representative and agent for all purposes under the Credit Documents, including
requests for Revolving Loans and Letters of Credit, designation of interest
rates, delivery or receipt of communications, preparation and delivery of
Borrowing Base and financial reports, receipt and payment of Obligations,
requests for waivers, amendments or other accommodations, actions under the
Credit Documents (including in respect of compliance with covenants), and all
other dealings with the Administrative Agent, the Issuing Bank or any
Lender.  Lead Borrower hereby accepts such appointment.  The Administrative
Agent and the Lenders shall be entitled to rely upon, and shall be fully
protected in relying upon, any notice or communication (including any Notice of
Borrowing) delivered by Lead Borrower on behalf of any Borrower.  The
Administrative Agent and the Lenders may give any notice or communication with a
Borrower hereunder to Lead Borrower on behalf of such Borrower.  Each of the
Administrative Agent, the Issuing Bank and the Lenders shall have the right, in
its discretion, to deal exclusively with Lead Borrower for any or all purposes
under the Credit Documents.  Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Lead Borrower shall be binding upon and enforceable against it.

Section 2.17Overadvances.  If the aggregate Revolving Loans outstanding exceed
the Line Cap (an “Overadvance”) at any time, the excess amount shall be payable
by the Borrowers on demand (or, if such Overadvance is due to the imposition of
new Reserves or a change in the methodology of calculating existing Reserves, or
change in eligibility criteria or standards, within three Business Days
following notice from the Administrative Agent) by the Administrative Agent, but
all such Revolving Loans shall nevertheless constitute Obligations secured by
the Collateral and entitled to all benefits of the Credit Documents.  The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Borrowing Base, (b) regardless of whether an Event of Default
exists, if the Administrative Agent discovers an Overadvance not previously
known by it to exist, as long as from the date of such discovery the Overadvance
(i) is not increased by more than $500,000, and (ii) does not continue for more
than 30 consecutive days.  In no event shall Overadvance Loans be required that
would cause the aggregate outstanding Revolving Loans and LC Obligations to
exceed the aggregate Revolving Commitments.  The making of any Overadvance shall
not create nor constitute a Default or Event of Default; it being understood
that the making or continuance of an Overadvance shall not constitute a waiver
by the Administrative Agent or the Lenders of the then existing Event of
Default.  In no event shall any Borrower or other Credit Party be permitted to
require any Overadvance Loan to be made.

Section 2.18Protective Advances.  The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with Lead Borrower, at
any time, to make Base Rate Loans (“Protective Advances”) (a) in an aggregate
amount, together with the aggregate amount of all Overadvance Loans, not to
exceed 10% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Credit Parties under any Credit
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolving Loans and LC Obligations shall not exceed the aggregate Revolving
Commitments.  Each Lender shall participate in each Protective Advance in
accordance with its Pro Rata Percentage.  Required Lenders may at any time
revoke the Administrative Agent’s authority to make further Protective Advances
under clause (a) by written notice to the Administrative Agent.  Absent such
revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive.  The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Collateral; or (b) defend or maintain the validity
or priority of the Administrative Agent’s Liens in any Collateral, including any
payment of a judgment, insurance premium, warehouse charge, finishing or
processing charge, or landlord claim, or any discharge of a Lien; provided that
the Administrative Agent shall use reasonable efforts to notify Lead Borrower
after paying any such amount or taking any such action and shall not make
payment of any item that is being Properly Contested.

Section 2.19Extended Loans.

(a)Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, Lead Borrower may at any time and from time to time
when no Event of Default then exists request that all or a

-66-

--------------------------------------------------------------------------------

 

portion of the then-existing Revolving Loans (the “Existing Revolving Loans”),
together with any related outstandings, be converted to extend the scheduled
maturity date(s) of any payment of principal with respect to all or any portion
of the principal amount (and related outstandings) of such Revolving Loans (any
such Revolving Loans which have been so converted, “Extended Revolving Loans”)
and to provide for other terms consistent with this Section 2.19.  In order to
establish any Extended Revolving Loans, Lead Borrower shall provide a notice to
the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders) (each, an “Extension Request”) setting forth the proposed terms of the
Extended Revolving Loans to be established, which shall (x) be identical as
offered to each Lender (including as to the proposed interest rates and fees
payable) and (y) have the same terms as the Existing Revolving Loans from which
such Extended Revolving Loans are to be converted, except that:  (i) repayments
of principal of the Extended Revolving Loans may be delayed to later dates than
the Initial Maturity Date; (ii) the effective yield with respect to the Extended
Revolving Loans (whether in the form of interest rate margin, upfront fees,
original issue discount or otherwise) may be different than the effective yield
for the Existing Revolving Loans to the extent provided in the applicable
Extension Amendment; and (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Loans);
provided, however, that (A) in no event shall the final maturity date of any
Extended Revolving Loans at the time of establishment thereof be earlier than
the then Latest Maturity Date of any other Revolving Loans hereunder that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Loans) and (B) the Weighted Average
Life to Maturity of any Extended Revolving Loans at the time of establishment
thereof shall be no shorter than the remaining Weighted Average Life to Maturity
of any other Revolving Loans then outstanding.  Any Extended Revolving Loans
converted pursuant to any Extension Request shall be designated a series (each,
an “Extension Series”) of Extended Revolving Loans, as applicable, for all
purposes of this Agreement; provided that any Extended Revolving Loans converted
from Existing Revolving Loans may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Extension Series with respect to such Revolving Loans.

(b)With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after a Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments (and, except
as provided in Sections 2.12(e) and 2.13(o), without giving effect to changes
thereto on such Maturity Date with respect to Swingline Loans and Letters of
Credit theretofore incurred or issued) and all borrowings under the Aggregate
Commitments and repayments thereunder shall be made on a pro rata basis (except
for (x) payments of interest and fees at different rates on Extended Revolving
Loan Commitments (and related outstandings) and (y) repayments required upon any
Maturity Date of any Revolving Commitments or Extended Revolving Loan
Commitments).

(c)Lead Borrower shall provide the applicable Extension Request at least ten
(10) Business Days  prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or reasonably acceptable to, the
Administrative Agent, in each case acting reasonably to accomplish the purposes
of this Section 2.19.  No Lender shall have any obligation to agree to have any
of its Existing Revolving Loans converted into Extended Revolving Loans pursuant
to any Extension Request.  Any Lender (each, an “Extending Lender”) wishing to
have all or a portion of its Existing Revolving Loans subject to such Extension
Request converted into Extended Revolving Loans shall notify the Administrative
Agent (each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Existing Revolving Loans which it has
elected to request be converted into Extended Revolving Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent).  Any
Lender that does not respond to the Extension Request on or prior to the date
specified therein shall be deemed to have rejected such Extension Request.  In
the event that the aggregate principal amount of Existing Revolving Loans
subject to Extension Elections relating to a particular Extension Request
exceeds the amount of Extended Revolving Loans requested pursuant to such
Extension Request, Revolving Loans subject to such Extension Elections shall be
converted to Extended Revolving Loans, on a pro rata basis based on the
aggregate principal amount of Revolving Loans included in each such Extension
Elections or to the extent such option is expressly set forth in the respective
Extension Request, Lead Borrower shall have the option to increase the amount of
Extended Revolving Loans so that such excess does not exist.

-67-

--------------------------------------------------------------------------------

 

(d)Extended Revolving Loans shall be established pursuant to an amendment (each,
an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender).  The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e)With respect to any Extension Amendment consummated by a Borrower pursuant to
this Section 2.19, (i) such Extension Amendment shall not constitute voluntary
or mandatory payments or prepayments for purposes of this Agreement, (ii) with
respect to Extended Revolving Loan Commitments, if the aggregate amount extended
is less than (A) the LC Commitment, the LC Commitment shall be reduced upon the
date that is five (5) Business Days prior to the Latest Maturity Date that is in
effect on the effective date of the Extension Amendment (immediately prior to
the establishment of such Extended Revolving Loans) (to the extent needed so
that the LC Commitment does not exceed the aggregate Revolving Commitment which
would be in effect after such Latest Maturity Date), and, if applicable, the
Borrowers shall Cash Collateralize obligations under any issued Letters of
Credit in an amount equal to 102% of the stated amount of such Letters of
Credit, or (B) the Swingline Commitment, the Swingline Commitment shall be
reduced upon the date that is five (5) Business Days prior to such Latest
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after such
Latest Maturity Date), and, if applicable, the Borrowers shall prepay any
outstanding Swingline Loans.  The Administrative Agent and the Lenders hereby
consent to each Extension Amendment and the other transactions contemplated by
this Section 2.19 (including, for the avoidance of doubt, payment of any
interest or fees in respect of any Extended Revolving Loan Commitments on such
terms as may be set forth in the Extension Request) and hereby waive the
requirements of any provision of this Credit Agreement or any other Credit
Document that may otherwise prohibit any Extension Amendment or any other
transaction contemplated by this Section 2.19; provided that such consent shall
not be deemed to be an acceptance of the Extension Request.

(f)Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and (iii)
effect such other amendments to this Agreement and the other Credit Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and Lead Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Extension Amendment.  

ARTICLE 3

 

Yield Protection, Illegality and Replacement of Lenders

Section 3.01Increased Costs, Illegality, etc.

(a)In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i)on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of “LIBO Rate”;

(ii)at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBO Rate Loan
because of any Change in Law; or

(iii)at any time, if the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any Change in Law, (y) impossible by compliance by any
Lender in good faith with any

-68-

--------------------------------------------------------------------------------

 

governmental request (whether or not having force of law) or (z) impracticable
as a result of a contingency occurring after the Closing Date which materially
and adversely affects the interbank eurodollar market;

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to Lead Borrower and, except in the case of clause (i)
above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other
Lenders).  Thereafter (x) in the case of clause (i) above, LIBO Rate Loans shall
no longer be available until such time as the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by Lead Borrower with respect to LIBO
Rate Loans which have not yet been incurred (including by way of conversion)
shall be deemed rescinded by the Borrowers, (y) in the case of clause (ii)
above, each Borrower, jointly and severally, agrees to pay to such Lender, upon
such Lender’s written request therefor, such additional amounts (in the form of
an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion shall determine) as shall be
required to compensate such Lender for such increased costs or reductions in
amounts received or receivable hereunder (a written notice setting forth the
additional amounts owed to such Lender, showing in reasonable detail the basis
for the calculation thereof, shall be submitted to Lead Borrower by such Lender
and shall, absent manifest error, be final and conclusive and binding on all the
parties hereto), (z) in the case of clause (iii) above, the Borrowers shall take
one of the actions specified in Section 3.01(b) as promptly as possible and, in
any event, within the time period required by law.

(b)At any time that any LIBO Rate Loan is affected by the circumstances
described in Section 3.01(a)(ii), Lead Borrower may, and in the case of a LIBO
Rate Loan affected by the circumstances described in Section 3.01(a)(iii), Lead
Borrower shall, either (x) if the affected LIBO Rate Loan is then being made
initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that Lead Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 3.01(a)(ii) or (iii) or (y) if the affected LIBO Rate
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such LIBO Rate
Loan into a Base Rate Loan; provided that if more than one Lender is affected at
any time, then all affected Lenders must be treated the same pursuant to this
Section 3.01(b).

(c)If any Lender determines that after the Closing Date any Change in Law, will
have the effect of increasing the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then each Borrower, jointly and severally, agrees to pay
to such Lender, upon its written demand therefor, such additional documented
amounts as shall be required to compensate such Lender or such other corporation
for the increased cost to such Lender or such other corporation or the reduction
in the rate of return to such Lender or such other corporation as a result of
such increase of capital.  In determining such additional amounts, each Lender
will act reasonably and in good faith and will use averaging and attribution
methods which are reasonable; provided that such Lender’s determination of
compensation owing under this Section 3.01(c) shall, absent manifest error, be
final and conclusive and binding on all the parties hereto.  Each Lender, upon
determining that any additional amounts will be payable pursuant to this Section
3.01(c), will give prompt written notice thereof to Lead Borrower, which notice
shall show in reasonable detail the basis for calculation of such additional
amounts.

Notwithstanding the above, a Lender will not be entitled to demand compensation
for any increased cost or reduction set forth in this Section 3.01 at any time
if it is not the general practice and policy of such Lender to demand such
compensation from similarly situated borrowers in similar circumstances at such
time.

-69-

--------------------------------------------------------------------------------

 

Section 3.02Compensation.  Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation; it being understood that no
Lender shall be required to disclose (i) any confidential or price sensitive
information, or (ii) any other information, to the extent prohibited by any
Requirement of Law), for all losses, expenses and liabilities (including,
without limitation, any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its LIBO Rate Loans but excluding loss of anticipated profits and
excluding the impact of the second proviso of the definition of “LIBO Rate”)
which such Lender may sustain:  (i) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBO Rate Loans does not occur on a date specified therefor in a Notice of
Borrowing or Notice of Conversion/Continuation (whether or not withdrawn by the
applicable Borrower or deemed withdrawn pursuant to Section 3.01(a)); (ii) if
any prepayment or repayment (including any termination or reduction of
Commitments made pursuant to Section 2.07 or as a result of an acceleration of
the Loans pursuant to Section 11) or conversion of any of its LIBO Rate Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (iii) if any prepayment of any LIBO Rate Loans is not made on any date
specified in a notice of termination or reduction given by Lead Borrower; or
(iv) as a consequence of (x) any other default by any Borrower to repay its LIBO
Rate Loans when required by the terms of this Agreement or any Note held by such
Lender or (y) any election made pursuant to Section 3.01(b).

Section 3.03Change of Lending Office.  Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 3.01(a)(ii) or (iii),
Section 3.01(c) or Section 5.01 with respect to such Lender, it will, if
requested by Lead Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event; provided that such designation is made on such terms
that such Lender and its lending office suffer no economic, legal or regulatory
disadvantage, with the object of avoiding the consequence of the event giving
rise to the operation of such Section.  Nothing in this Section 3.03 shall
affect or postpone any of the obligations of the Borrowers or the right of any
Lender provided in Sections 3.01 and 5.01.

Section 3.04Replacement of Lenders.  (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 5.01 with respect to
such Lender or (z) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b), Lead Borrower shall have the right, if no
Event of Default then exists (or, in the case of preceding clause (z), will
exist immediately after giving effect to such replacement), to replace such
Lender (the “Replaced Lender”) with one or more other Eligible Transferees, none
of whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement.  Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04.  Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.15 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect

-70-

--------------------------------------------------------------------------------

 

to indemnification provisions under this Agreement (including, without
limitation, Sections 3.01, 3.02, 5.01, 12.07 and 13.01), which shall survive as
to such Replaced Lender.  In connection with any replacement of Lenders pursuant
to, and as contemplated by, this Section 3.04, each Borrower hereby irrevocably
authorizes Holdings to take all necessary action, in the name of such Borrower,
as described above in this Section 3.04 in order to effect the replacement of
the respective Lender or Lenders in accordance with the preceding provisions of
this Section 3.04.

Section 3.05Inability to Determine Rates.  If the Required Lenders determine in
good faith that for any reason (a) U.S. Dollar deposits are not being offered to
banks in the London interbank eurodollar market for the applicable amount and
Interest Period of such LIBO Rate Loan, (b) adequate and reasonable means do not
exist for determining the LIBO Rate for any requested Interest Period with
respect to a proposed LIBO Rate Loan, or (c) that the LIBO Rate for any
requested Interest Period with respect to a proposed LIBO Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify Lead Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain LIBO
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the LIBO Rate component of the Base
Rate, the utilization of the LIBO Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Lead Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBO Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of LIBO
Rate Loans in the amount specified therein.

Section 3.06LIBOR Successor Rate.

(a)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or Lead Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Lead Borrower) that Lead Borrower or Required Lenders (as applicable) have
determined, that:

(i)adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii)syndicated loans currently being executed, or that include language similar
to that contained in this Section, are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable,  the
Administrative Agent and Lead Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein) , giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and Lead Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.  

(b)If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify Lead Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected LIBO
Rate Term Loans or Interest Periods), and (y) the LIBO Rate component shall no
longer be utilized in determining the Base Rate.  Upon receipt of such notice,
the Borrower

-71-

--------------------------------------------------------------------------------

 

may revoke any pending Notice of Borrowing for a Borrowing of, and any pending
Notice of Continuation/Conversion for a conversion to or continuation of LIBO
Rate Term Loans (to the extent of the affected LIBO Rate Term Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Term Loans (subject to the foregoing clause
(y)) in the amount specified therein.

(c)Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

ARTICLE 4

 

[Reserved]

ARTICLE 5

 

Taxes

Section 5.01Net Payments.

(a)All payments made by or on account of any Credit Party under any Credit
Document shall be made free and clear of, and without deduction or withholding
for, any Taxes, except as required by applicable law.  If any Taxes are required
to be withheld or deducted from such payments, then the Credit Parties jointly
and severally agree that (i) to the extent such deduction or withholding is on
account of an Indemnified Tax or Other Tax, the sum payable shall be increased
as necessary so that after making all required deductions or withholding
(including deduction or withholdings applicable to additional sums payable under
this Section 5.01), the Administrative Agent or Lender (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the applicable withholding agent will
make such deductions or withholdings, and (iii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law.  In addition, the
Credit Parties shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.  The Credit Parties will furnish to
the Administrative Agent within 45 days after the date the payment by any of
them of any Taxes is due pursuant to applicable law certified copies of tax
receipts evidencing such payment by the applicable Credit Party.  The Credit
Parties jointly and severally agree to indemnify and hold harmless the
Administrative Agent and each Lender, and reimburse the Administrative Agent and
each Lender, within 10 Business Days of written request therefor, for the amount
of any Indemnified Taxes (including any Indemnified Taxes imposed on amounts
payable under this Section 5.01) payable or paid by the Administrative Agent or
such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender, and any Other Taxes, and any reasonable
out-of-pocket expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

(b)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to
Lead Borrower and the Administrative Agent, at the time or times reasonably
requested by Lead Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by Lead Borrower or the
Administrative Agent, certifying as to any entitlement of such Lender to an
exemption from, or a reduced rate of, withholding Tax.  In addition, each Lender
shall deliver to Lead Borrower and the Administrative Agent, at the time or
times reasonably requested by Lead Borrower or the Administrative Agent, such
other documentation prescribed by applicable law or reasonably requested by Lead
Borrower or the Administrative Agent as will enable Lead Borrower or the
Administrative Agent to determine whether such Lender is subject to backup
withholding or information reporting requirements.  Each Lender shall, whenever
a lapse in time or change in circumstances renders such documentation (including
any specific documents required below in Section 5.01(c)) expired, obsolete or
inaccurate in any respect, deliver promptly to Lead Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by Lead Borrower or the Administrative
Agent) or promptly notify Lead Borrower and the Administrative Agent in writing
of its inability to do so.

(c)Without limiting the generality of the foregoing:  (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 3.04 or
13.04(b) (unless the relevant Lender was already a Lender hereunder

-72-

--------------------------------------------------------------------------------

 

immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (or successor form) or
Form W-8BEN-E (or successor form) claiming eligibility for benefits of an income
tax treaty to which the United States is a party or Form W-8ECI (or successor
form), or (ii) in the case of a Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest,” a certificate substantially in the form of
Exhibit C (any such certificate, a “U.S. Tax Compliance Certificate”) and two
accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN (or successor form) or W-8BEN-E (or successor form) certifying to such
Lender’s entitlement as of such date to a complete exemption from U.S.
withholding tax with respect to payments of interest to be made under this
Agreement and under any Note; or (iii) to the extent a Lender is not the
beneficial owner (for example, where the Lender is a partnership or a
participating Lender), two accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY (or successor form) of the Lender,
accompanied by Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, and/or any other required information (or successor or
other applicable form) from each beneficial owner that would be required under
this Section 5.01(c) if such beneficial owner were a Lender (provided that, if
the Lender is a partnership for U.S. federal income Tax purposes (and not a
participating Lender), and one or more beneficial owners are claiming the
portfolio interest exemption), the U.S. Tax Compliance Certificate may be
provided by such Lender on behalf of such beneficial owners; (y) Each Lender
that is a United States person, as defined in Section 7701(a)(30) of the Code,
shall deliver to Lead Borrower and the Administrative Agent, at the times
specified in Section 5.01(b), two accurate and complete original signed copies
of Internal Revenue Service Form W-9, or any successor form that such Person is
entitled to provide at such time, in order to qualify for an exemption from
United States backup withholding requirements; and (z) if any payment made to a
Lender under any Credit Document would be subject to U.S. federal withholding
Tax imposed by FATCA if such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Lead Borrower
and the Administrative Agent, at the time or times prescribed by applicable law
and at such time or times reasonably requested by Lead Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Lead Borrower or the Administrative Agent
as may be necessary for Lead Borrower or the Administrative Agent to comply with
its obligations under FATCA, to determine whether such Lender has complied with
such Lender’s obligations under FATCA or to determine, if necessary, the amount
to deduct and withhold from such payment.  Solely for purposes of this Section
5.01(c)(z), “FATCA” shall include any amendment made to FATCA after the Closing
Date.

Each Lender authorizes the Administrative Agent to deliver to Lead Borrower and
to any successor Administrative Agent any documentation provided by the Lender
to the Administrative Agent pursuant to Section 5.01(b) or this Section
5.01(c).  Notwithstanding any other provision of this Section 5.01, a Lender
shall not be required to deliver any form that such Lender is not legally
eligible to deliver.

(d)If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by the Credit Parties or with
respect to which a Credit Party has paid additional amounts pursuant to Section
5.01(a), it shall pay to the relevant Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under Section 5.01(a) with respect to the Indemnified
Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including any Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund); provided
that the relevant Credit Party, upon the request of the Administrative Agent or
such Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 5.01(d), in no event will the Administrative Agent or any Lender be
required to pay any amount to any Credit Party pursuant to this Section 5.01(d)
to the extent that such payment would place the Administrative Agent or such
Lender in a less favorable position (on a net after-Tax basis) than such party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  Nothing in this Section 5.01(d) shall be construed to obligate
the Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or

-73-

--------------------------------------------------------------------------------

 

computations to any Person or otherwise to arrange its Tax affairs in any manner
other than as it determines in its sole discretion.

(e)For the avoidance of doubt, for purposes of this Section 5.01, the term
“Lender” shall include any Issuing Bank.

ARTICLE 6

 

Conditions Precedent to Credit Extensions on the Closing Date

The Administrative Agent, Swingline Lenders, the Issuing Bank and the Lenders
shall not be required to fund any Revolving Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived.

Section 6.01Revolving Credit Agreement.  On or prior to the Closing Date,
Holdings and the Borrowers shall have executed and delivered to the
Administrative Agent a counterpart of this Agreement.

Section 6.02[Reserved].

Section 6.03Opinions of Counsel.  On the Closing Date, the Administrative Agent
shall have received an opinion addressed to the Administrative Agent and each of
the Lenders and dated the Closing Date in form and substance reasonably
satisfactory to the Administrative Agent from each of (i) Willkie Farr &
Gallagher LLP, special counsel to the Credit Parties, (ii) Foulston Siefkin LLP,
Kansas counsel to the Credit Parties, (iii) Parker, Hudson, Rainer & Dobbs LLP,
Georgia counsel to the Credit Parties.

Section 6.04Corporate Documents; Proceedings, etc.

(a)On the Closing Date, the Administrative Agent shall have received a
certificate from each Credit Party, dated the Closing Date, signed by the
Secretary or Assistant Secretary of such Credit Party, and attested to by a
Responsible Officer of such Credit Party, in the form of Exhibit E with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or equivalent organizational documents), as
applicable, of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and each of the foregoing shall be in customary
form.

(b)The Administrative Agent shall have received good standing certificates and
bring-down letters or facsimiles, if any, for the Credit Parties which the
Administrative Agent reasonably may have requested.

Section 6.05Acquisition; Refinancing.

(a)The Acquisition shall be consummated substantially concurrently with the
initial funding of the Loans (or the effectiveness of this Agreement, to the
extent no Loans are funded on the Closing Date) in accordance in all material
respects with the Acquisition Agreement without waivers or amendments thereof
that are materially adverse, when taken as a whole, to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date unless
consented to by the Agents (such consent not to be unreasonably withheld,
delayed or conditioned); it being understood that (w) no reduction in the
purchase price shall be deemed to be materially adverse to the interests of the
Agents and their Affiliates that are Lenders on the Closing Date if such
reduction is applied pro rata to reduce the commitments under the First Lien
Term Loan Credit Agreement and/or the Second Lien Term Loan Credit Agreement, in
each case, as of the Closing Date, (x) no increase in the purchase price shall
be deemed to be materially adverse to the interests of the Agents and their
Affiliates that are Lenders on the Closing Date if such increase is funded
solely by equity investments (in the form of (x) common equity, (y) equity on
terms substantially consistent with the Sponsor’s existing equity investment in
any Parent Company of Holdings (as such terms may be amended or modified in a
manner that is not (when taken as a whole) materially adverse to the interests
of the Agents and their Affiliates that are Lenders on the Closing Date) or (z)
other equity on terms reasonably satisfactory to the Agents), (y) no
modification to the purchase price as a result of any purchase price adjustment
or working capital adjustment expressly contemplated by the Acquisition
Agreement as of February 3, 2018 shall constitute a reduction or increase in the

-74-

--------------------------------------------------------------------------------

 

purchase price and (z) the Agents shall be deemed to have consented to any
waiver or amendment of the Acquisition Agreement if it shall have not
affirmatively objected to any such waiver or amendment within three Business
Days of receipt of written notice of such waiver or amendment.

(b)The Company and its Subsidiaries shall have satisfied and discharged, or
substantially concurrently with the initial funding of the Loans (or the
effectiveness of this Agreement to the extent no Loans are funded on the Closing
Date) will satisfy and discharge (with all liens and guarantees terminated), all
Indebtedness to be satisfied and discharged in connection with the Closing Date
Refinancing.  

Section 6.06[Reserved].

Section 6.07Intercreditor Agreement.  On the Closing Date, each Credit Party
shall have executed and delivered an acknowledgment to the Intercreditor
Agreement.

Section 6.08[Reserved].  

Section 6.09Security Agreement.  On the Closing Date, each Credit Party shall
have executed and delivered the Security Agreement substantially in the form of
Exhibit G covering all of such Credit Party’s present and future Collateral
referred to therein, and shall have delivered to the Collateral Agent:

(i)proper financing statements (Form UCC-1 or the equivalent) authorized for
filing under the UCC and filings with the United States Patent and Trademark
Office and United States Copyright Office or other appropriate filing offices of
each jurisdiction as may be necessary to perfect the security interests
purported to be created by the Security Agreement;

(ii)all of the Pledged Collateral, if any, referred to in the Security Agreement
and then owned by such Credit Party together with executed and undated
endorsements for transfer in the case of Pledged Collateral constituting
certificated securities;

(iii)certified copies of a recent date of requests for information or copies
(Form UCC-1), or equivalent reports as of a recent date, listing all effective
financing statements that name the Borrowers or any other Credit Party as debtor
and that are filed in the jurisdictions referred to in the Perfection
Certificate, together with copies of such financing statements; and

(iv)an executed Perfection Certificate;

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by Holdings, the Borrowers and the
Subsidiary Guarantors of commercially reasonable efforts without undue burden or
expense, the provisions of this Section 6.09 shall be deemed to have been
satisfied and the Credit Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Section 9.13 if, and only if, each
Credit Party shall have executed and delivered the Security Agreement and the
Collateral Agent shall have a perfected security interest in all Collateral of
the type for which perfection may be accomplished by filing a UCC financing
statement or possession of certificated securities of Wholly-Owned Domestic
Subsidiaries (to the extent required by the Security Agreement) that, in the
case of any such certificated securities with respect to any Equity Interests of
the HTA Targets or their respective Subsidiaries, have been received from the
Sellers (as defined in the Acquisition Agreement) or the agent in respect of any
Indebtedness of the HTA Targets or their respective Subsidiaries that is subject
to the Closing Date Refinancing, it being understood that the requirements of
Section 6.09(ii) shall not apply to any certificated securities that were
previously delivered to Bank of America, in its capacity as the agent in respect
of Indebtedness of Lead Borrower and its Subsidiaries (prior to giving effect to
the Acquisition) that is subject to the Closing Date Refinancing.

Section 6.10Guaranty Agreement.  On the Closing Date, each Guarantor shall have
executed and delivered the Guaranty Agreement substantially in the form of
Exhibit H (as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Guaranty Agreement”).

-75-

--------------------------------------------------------------------------------

 

Section 6.11Financial Statements; Pro Forma Balance Sheets; Projections.  On or
prior to the Closing Date, the Agents and their Affiliates that are Lenders on
the Closing Date shall have received (a)(i) the audited consolidated balance
sheet of the HTA Targets and their respective Subsidiaries for each of the three
most recent years ending at least 90 days prior to the Closing Date and the
related audited consolidated statements of income, retained earnings,
stockholders’ equity and changes in financial position of the HTA Targets and
their respective Subsidiaries and (ii) the audited consolidated balance sheet of
Lead Borrower and its Subsidiaries (prior to giving effect to the Acquisition)
for each of the three most recent years ending at least 90 days prior to the
Closing Date and the related audited consolidated statements of income, retained
earnings, stockholders’ equity and changes in financial position of Lead
Borrower and its Subsidiaries (prior to giving effect to the Acquisition)
(collectively, the “Audited Financial Statements”), (b)(i) the unaudited
consolidated balance sheet of the HTA Targets and their respective Subsidiaries
for each fiscal quarter ending after the date of the most recent balance sheet
delivered pursuant to clause (a)(i) and at least 45 days prior to the Closing
Date (or, in the case of any fiscal quarter that is the fourth fiscal quarter of
the fiscal year of the HTA Target and their respective Subsidiaries, at least 90
days prior to the Closing Date) and (ii) the unaudited consolidated balance
sheet of Lead Borrower and its Subsidiaries (prior to giving effect to the
Acquisition) for each fiscal quarter ending after the date of the most recent
balance sheet delivered pursuant to clause (a)(ii) and at least 45 days prior to
the Closing Date (or, in the case of any fiscal quarter that is the fourth
fiscal quarter of the fiscal year of Lead Borrower and its Subsidiaries (prior
to giving effect to the Acquisition), at least 90 days prior to the Closing
Date) (the date of the last such applicable fiscal year or fiscal quarter, as
applicable, the “Financial Statements Date”) and the related unaudited
consolidated statements of income, retained earnings, stockholders’ equity and
changes in financial position of Lead Borrower and its Subsidiaries (prior to
giving effect to the Acquisition) for the portion of the fiscal year then ended
(the “Unaudited Financial Statements”), (c) a pro forma consolidated balance
sheet for the Borrower prepared as of the Financial Statements Date and a pro
forma statement of comprehensive income for the four-quarter period ending on
the Financial Statements Date, prepared so as to give effect to the Transaction
as if the Transaction had occurred on such date (in the case of such balance
sheet) or as if the Transaction had occurred at the beginning of such period (in
the case of such statement of operations), which need not be prepared in
compliance with Regulation S-X of the Securities Act of 1933, or include
adjustments for purchase accounting, and (d) forecasts of the financial
performance of Holdings and its restricted subsidiaries on a quarterly basis for
the 2018 fiscal year and an annual basis thereafter through the fiscal year
ending in 2024. The financial statements referred to in clauses (a) and (b)
shall be prepared in accordance with U.S. GAAP subject in the case of the
Unaudited Financial Statements to changes resulting from audit and normal
year-end audit adjustments and to the absence of certain footnotes.  

Section 6.12Solvency Certificate.  On the Closing Date, the Administrative Agent
shall have received a solvency certificate from the chief financial officer or
treasurer (or officer with equivalent duties) of Lead Borrower substantially in
the form of Exhibit I.

Section 6.13Fees, etc.  On the Closing Date, the Borrowers shall have paid to
the Agents and their Affiliates that are Lenders on the Closing Date all costs,
fees and expenses (including, without limitation, legal fees and expenses) to
the extent invoiced at least three Business Days prior the Closing Date and
other compensation payable to the Agents or such Lender on the Closing Date that
have been separately agreed and are payable in respect of the Transaction to the
extent then due.

Section 6.14Representations and Warranties.  The Acquisition Agreement
Representations shall be true and correct to the extent required by the
definition thereof and the Specified Representations shall be true and correct
in all material respects on the Closing Date (in each case, any representation
or warranty that is qualified as to “materiality” or similar language shall be
true and correct in all respects on the Closing Date); provided that any
“Material Adverse Effect” or similar qualifier in any such Specified
Representation as it relates to the HTA Targets and their Subsidiaries shall,
for purposes of this Section 6.14, be deemed to refer to a “Closing Date
Material Adverse Effect.”

Section 6.15Patriot Act.  The Agents shall have received from the Credit
Parties, at least three Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing by
the Agents at least 10 Business Days prior to the Closing Date.

Section 6.16Notice of Borrowing. Prior to the making of a Revolving Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.03.

-76-

--------------------------------------------------------------------------------

 

Section 6.17Officer’s Certificate.  On the Closing Date, Lead Borrower shall
have delivered to the Administrative Agent a certificate of a Responsible
Officer of Lead Borrower certifying as to the satisfaction of the conditions in
Section 6.05(a), Section 6.14 and Section 6.18.

Section 6.18Material Adverse Effect.  Since February 3, 2018, there shall not
have occurred any change, event or development that, individually or in the
aggregate, has had and continues to have or is reasonably expected to have a
Closing Date Material Adverse Effect.  

Section 6.19Borrowing Base Certificate.  Lead Borrower shall have delivered to
the Administrative Agent a Borrowing Base Certificate (which, for the avoidance
of doubt, may state that the Borrowing Base is deemed to be equal to the Closing
Date Borrowing Base).

Section 6.20Availability.  Availability on the Closing Date shall not be less
than the amount of any proposed Borrowing on the Closing Date.

ARTICLE 7

 

Conditions Precedent to All Credit Extensions after the Closing Date

The obligation of each Lender and each Issuing Bank to make any Credit Extension
after the Closing Date shall be subject to the satisfaction or waiver of the
conditions set forth below:

Section 7.01Notice of Borrowing.  The Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.03 (or such notice
shall have been deemed given in accordance with Section 2.03) if Revolving Loans
are being requested or, in the case of the issuance, amendment increasing the
face amount thereof, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit meeting the
requirements of Section 2.13(b) or, in the case of the Borrowing of a Swingline
Loan, the Swingline Lender and the Administrative Agent shall have received a
notice requesting such Swingline Loan meeting the requirements of Section
2.12(b).

Section 7.02Availability.  Availability on the proposed date of such Borrowing
shall not be less than the amount of such Borrowing.

Section 7.03No Default.  No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance.

Section 7.04Representations and Warranties.  Each of the representations and
warranties made by any Credit Party set forth in Section 8 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty).

ARTICLE 8

 

Representations, Warranties and Agreements

In order to induce the Lenders to enter into this Agreement and to make the
Loans, the Borrowers (and, solely with respect to Sections 8.01, 8.02, 8.03,
8.04, and 8.16 with respect to itself, Holdings), makes the following
representations and warranties (limited, on the Closing Date, to the Specified
Representations), in each case after giving effect to the Transaction.

Section 8.01Organizational Status.  Each of Holdings, Lead Borrower and each of
the Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing  (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization, (ii) has the requisite corporate, partnership, limited

-77-

--------------------------------------------------------------------------------

 

liability company, unlimited liability company or other applicable business
entity power and authority, as the case may be, to own its property and assets
and to transact the business in which it is engaged and presently proposes to
engage and (iii) is, to the extent such concepts are applicable under the laws
of the relevant jurisdiction, duly qualified and is authorized to do business
and is in good standing in each jurisdiction where the ownership of its property
or the conduct of its business requires such qualifications except for failures
to be so qualified which, individually and in the aggregate would not reasonably
be expected to have a Material Adverse Effect.

Section 8.02Power and Authority; Enforceability.  Each Credit Party has the
corporate, partnership, limited liability company, unlimited liability company
or other applicable business entity power and authority, as the case may be, to
execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary corporate,
partnership, limited liability company, unlimited liability company or other
applicable business entity action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit
Documents.  Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 8.03No Violation.  Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any Requirement of Law, (ii) will conflict with or result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the creation or imposition of (or the obligation to create
or impose) any Lien (except pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of, any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound or to
which it may be subject (in the case of the preceding clauses (i) and (ii),
other than in the case of any contravention, breach, default and/or conflict, in
each case, that would not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect) or (iii) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party.

Section 8.04Approvals.  Except to the extent the failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

Section 8.05Financial Statements; Financial Condition; Projections.

(a)(i)  The balance sheets included in the Audited Financial Statements as of
the fiscal year ended December 31, 2016 and the related consolidated statements
of income, cash flows and retained earnings included in the Audited Financial
Statements for the fiscal year ended December 31, 2016, present fairly in all
material respects the consolidated financial position of (x) the HTA Targets and
their respective Subsidiaries, with respect to such Audited Financial Statements
of the HTA Targets, and (y) Lead Borrower and its Subsidiaries (prior to giving
effect to the Acquisition) with respect to such Audited Financial Statements of
Lead Borrower, in each case, at the dates of such balance sheets and the
consolidated results of operations of the HTA Targets or Lead Borrower, as
applicable, for the periods covered thereby. All of the foregoing historical
financial statements have been audited by independent certified public
accountants of recognized national standing and prepared in accordance with U.S.
GAAP consistently applied.

(ii)[Reserved].

-78-

--------------------------------------------------------------------------------

 

(iii)The pro forma consolidated balance sheet of Lead Borrower furnished to the
Lenders pursuant to clause (c) of Section 6.11 has been prepared as of
September 30, 2017 as if the Transaction and the financing therefor had occurred
on such date.  The pro forma consolidated income statement of Lead Borrower
furnished to the Lenders pursuant to clause (c) of Section 6.11 has been
prepared for the four fiscal quarters ended September 30, 2017, as if the
Transaction and the financing therefor had occurred on the first day of such
four-quarter period.

(b)On the Closing Date, Lead Borrower and its Subsidiaries, on a consolidated
basis, are Solvent after giving effect to the consummation of the Transaction.

(c)The Projections have been prepared in good faith and are based on assumptions
that were believed by Lead Borrower to be reasonable at the time delivered to
the Administrative Agent (it being understood and agreed that the Projections
are not to be viewed as facts, the Projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Credit Parties and their Restricted Subsidiaries, no assurance can be given that
any particular Projections will be realized and that actual results during the
period or periods covered by the Projections may differ from projected results,
and such differences may be material).

(d)Since the Closing Date there has been no change, event or occurrence that
would reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 8.06Litigation.  There are no actions, suits or proceedings pending or,
to the knowledge of any Borrower, threatened in writing (i) with respect to the
Transaction or any Credit Document or (ii) that either individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect.

Section 8.07True and Complete Disclosure.  All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above)) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

Section 8.08Use of Proceeds; Margin Regulations.

(a)All proceeds of the Loans incurred on the Closing Date will be used by the
Borrowers (i) to fund certain Transaction Costs payable by the Borrowers in
connection with the syndication of the First Lien Term Loans and Second Lien
Term Loans, (ii) to replace, backstop or cash collateralize any existing letters
of credit or surety bonds for the account of the Acquired Business, and (iii)
for ordinary course working capital needs as of the Closing Date.

(b)All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends and any other purpose not prohibited hereunder.

(c)No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock.  Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

(d)The Borrowers will not request any Borrowing, and the Borrowers shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any

-79-

--------------------------------------------------------------------------------

 

Sanctioned Country, or (C) in any manner that would result in the violation of
any Sanctions applicable to Lead Borrower and its Subsidiaries or, to the
knowledge of Lead Borrower, any other party hereto.

Section 8.09Tax Returns and Payments.  Except as would not reasonably be
expected to result in a Material Adverse Effect, (i) Lead Borrower and each of
its Restricted Subsidiaries has timely filed or caused to be timely filed with
the appropriate taxing authority all Tax returns, statements, forms and reports
for taxes (the “Returns”) required to be filed by, or with respect to the
income, properties or operations of, Lead Borrower and/or any of its Restricted
Subsidiaries, (ii) the Returns accurately reflect in all material respects all
liability for Taxes of Lead Borrower and its Restricted Subsidiaries for the
periods covered thereby, and (iii) Lead Borrower and each of its Restricted
Subsidiaries have paid all Taxes payable by them, other than those that are
being contested in good faith by appropriate proceedings and fully provided for
as a reserve on the financial statements of Lead Borrower and its Restricted
Subsidiaries in accordance with U.S. GAAP.  There is no action, suit,
proceeding, audit or claim now pending and, to the knowledge of the Borrowers,
there is no action, suit, proceeding, audit, claim threatened in writing by any
authority or ongoing investigation by any authority, in each case, regarding any
Taxes relating to Lead Borrower or any of its Restricted Subsidiaries that is
reasonably likely to be adversely determined, and, if adversely determined,
would be reasonably be expected to result in a Material Adverse Effect.

Section 8.10ERISA.

(a)No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect.  Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect.  Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b)There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c)If each of Lead Borrower, each Restricted Subsidiary of Lead Borrower and
each ERISA Affiliate were to withdraw from all Multiemployer Plans in a complete
withdrawal as of the date this assurance is given, the aggregate withdrawal
liability that would be incurred would not reasonably be expected to have a
Material Adverse Effect.

(d)There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Borrowers,
any Restricted Subsidiary of Lead Borrower or any ERISA Affiliate, threatened in
writing, which would reasonably be expected to be asserted successfully against
any Plan and, if so asserted successfully, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

(e)Lead Borrower, any Restricted Subsidiary of Lead Borrower and any ERISA
Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f)Except as would not reasonably be expected to have a Material Adverse
Effect:  (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

-80-

--------------------------------------------------------------------------------

 

(g)The Borrowers are not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments.

Section 8.11The Security Documents.  The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) in all right, title and
interest of the Credit Parties in the Collateral (as described in the Security
Agreement), and upon (i) the timely and proper filing of financing statements
listing each applicable Credit Party, as a debtor, and the Collateral Agent, as
secured party, in the secretary of state’s office (or other similar governmental
entity) of the jurisdiction of organization of such Credit Party, (ii) the
receipt by the Collateral Agent of all Instruments, Chattel Paper and
certificated pledged Equity Interests that constitute “securities” governed by
Article 8 of the New York UCC, in each case constituting Collateral in suitable
form for transfer by delivery or accompanied by instruments of transfer or
assignment duly executed in blank, (iii) sufficient identification of commercial
tort claims (as applicable), (iv) execution of a control agreement establishing
the Collateral Agent’s “control” (within the meaning of the New York UCC) with
respect to any deposit account, (v) the recordation of the Patent Security
Agreement, if applicable, and the Trademark Security Agreement, if applicable,
in the respective form attached to the Security Agreement, in each case in the
United States Patent and Trademark Office and (vi) the recordation of the
Copyright Security Agreement, if applicable, in the form attached to the
Security Agreement with the United States Copyright Office, the Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Security Agreement) a fully perfected security interest in all right, title
and interest in all of the Collateral (as described in the Security Agreement),
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions.

Section 8.12Properties.  All Real Property owned by any Credit Party as of the
Closing Date, and the nature of the interest therein, is correctly set forth in
Schedule 8.12.  Each of Lead Borrower and each of its Restricted Subsidiaries
has good and marketable title or valid leasehold interest in the case of Real
Property, and good and valid title in the case of tangible personal property, to
all material tangible properties owned by it, including all material property
reflected in the most recent historical balance sheets referred to in Section
8.05(a) (except as sold or otherwise disposed of since the date of such balance
sheet in the ordinary course of business or as permitted by the terms of this
Agreement), free and clear of all Liens, other than Permitted Liens.

Section 8.13Capitalization.  All outstanding shares of capital stock of the
Borrowers have been duly and validly issued and are fully paid and
non-assessable (other than any assessment on the shareholders of the Borrowers
that may be imposed as a matter of law) and are owned by (i) Holdings, with
respect to the shares of Lead Borrower and (ii) a Credit Party, with respect to
the shares of any other Borrower.  No Borrower has  outstanding any capital
stock or other securities convertible into or exchangeable for its capital stock
or any rights to subscribe for or to purchase, or any options for the purchase
of, or any agreement providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to, its capital
stock.

Section 8.14Subsidiaries.  On and as of the Closing Date and after giving effect
to the consummation of the Transaction, Lead Borrower has no Subsidiaries other
than those Subsidiaries listed on Schedule 8.14.  Schedule 8.14 correctly sets
forth, as of the Closing Date and after giving effect to the Transaction, the
percentage ownership (direct and indirect) of Lead Borrower in each class of
capital stock of each of its Subsidiaries and also identifies the direct owner
thereof.

Section 8.15Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

(a)Each of Lead Borrower and its Subsidiaries is in compliance with all
applicable statutes, regulations and orders of (including any laws relating to
terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect.  The
Borrowers will not directly (or knowingly indirectly) use the proceeds of the
Revolving Loans to violate or result in a violation of any such applicable
statutes, regulations, orders or restrictions referred to in the immediately
preceding sentence.

-81-

--------------------------------------------------------------------------------

 

(b)The Borrowers have implemented and maintain in effect policies and procedures
designed to ensure compliance by the Borrowers, their Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrowers, their
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects.  None of (a) any Borrower, any
Subsidiary or any of their respective directors, officers or employees, or (b)
to the knowledge of any Borrower, any agent of any Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person.   No Borrowing, use of
proceeds or the Transaction will violate any Anti-Corruption Law or applicable
Sanctions.  

Section 8.16Investment Company Act.  None of Holdings, Lead Borrower or any of
its Restricted Subsidiaries is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, required to be registered as such.

Section 8.17[Reserved].

Section 8.18Environmental Matters. Except for any matters that, either
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect:

(a)Lead Borrower and each of its Restricted Subsidiaries are in compliance with
all applicable Environmental Laws and the requirements of any permits issued
under such Environmental Laws.  To the knowledge of any Credit Party, there are
no pending or threatened Environmental Claims against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property currently or formerly owned,
leased or operated by Lead Borrower or any of its Restricted
Subsidiaries.  There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of Lead Borrower or any of its Restricted
Subsidiaries, or to the knowledge of any Credit Party, any Real Property
currently or formerly owned, leased or operated by Lead Borrower or any of its
Restricted Subsidiaries that would be reasonably expected (i) to form the basis
of an Environmental Claim against Lead Borrower or any of its Restricted
Subsidiaries or (ii) to cause any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries to be subject to any
restrictions on the ownership, lease, occupancy or transferability of such Real
Property by Lead Borrower or any  of its Restricted Subsidiaries under any
applicable Environmental Law.

(b)To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

Section 8.19Labor Relations.  Except as set forth in Schedule 8.19 or except to
the extent the same has not, either individually or in the aggregate, had and
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts, slowdowns or other labor disputes pending against Lead
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Borrowers, threatened in writing against Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of the Borrowers, there are no questions
concerning union representation with respect to Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Borrowers, no wage and hour department investigation has been made of
Lead Borrower or any of its Restricted Subsidiaries.

Section 8.20Intellectual Property.  Each of Lead Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, inventions,
trade secrets, formulas, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) (collectively, “Intellectual Property”), necessary for
the present conduct of its business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

-82-

--------------------------------------------------------------------------------

 

Section 8.21EEA Financial Institutions.  No Credit Party is an EEA Financial
Institution.

Section 8.22Borrowing Base Certificate.  At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each material
Account reflected therein as eligible for inclusion in the Borrowing Base is an
Eligible Account or an Eligible Due from Agent Account and the material
Inventory reflected therein as eligible for inclusion in the Borrowing Base
constitutes Eligible Inventory, in each case, as of the date with respect to
which such Borrowing Base Certificate was prepared.  

ARTICLE 9

 

Affirmative Covenants

Lead Borrower and each of the Restricted Subsidiaries hereby covenants and
agrees that on and after the Closing Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than (i)
any indemnification obligations arising hereunder which are not then due and
payable and (ii) Secured Bank Product Obligations) or any Letter of Credit shall
remain outstanding (unless Cash Collateralized in an amount equal to 102% of the
face amount thereof):

Section 9.01Information Covenants.  Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender, including each Lender’s
Public-Siders except as otherwise provided below:

(a)Quarterly Financial Statements.  Within 45 days (or 60 days in the case of
the first three fiscal quarters ending after the Closing Date for which delivery
is required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of Lead Borrower, in each case, ending
after the Closing Date (i) the consolidated balance sheet of Lead Borrower and
its Subsidiaries as at the end of such quarterly accounting period and the
related consolidated statements of income and retained earnings and statement of
cash flows for such quarterly accounting period and for the elapsed portion of
the fiscal year ended with the last day of such quarterly accounting period, in
each case setting forth comparative figures for the corresponding quarterly
accounting period in the prior fiscal year, all of which shall be certified by
the chief financial officer of Lead Borrower that they fairly present in all
material respects in accordance with U.S. GAAP the financial condition of Lead
Borrower and its Subsidiaries as of the dates indicated and the results of their
operations for the periods indicated, subject to normal year-end audit
adjustments and the absence of footnotes, and (ii) management’s discussion and
analysis of the important operational and financial developments during such
quarterly accounting period.  

(b)Annual Financial Statements.  Within 90 days (or 120 days for each of (i) the
fiscal year ending December 31, 2017 (or, in the case of the 2017 HTA Targets
Financial Statements, 150 days) and (ii) the first fiscal year ending after the
Closing Date) after the close of each fiscal year of Lead Borrower (x) the
consolidated balance sheet of Lead Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated statements of income and
retained earnings and statement of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and certified, in the case of
consolidated financial statements, by Ernst & Young LLP or other independent
certified public accountants of recognized national standing, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (except for qualifications for a change
in accounting principles with which such accountants concur and which shall have
been disclosed in the notes to the financial statements or other than as a
result of, or with respect to, an upcoming maturity date under this Agreement,
the First Lien Term Loan Credit Agreement or the Second Lien Term Loan Credit
Agreement occurring within one year from the time such opinion is delivered or
any potential inability to satisfy any financial maintenance covenant in this
Agreement on a future date or in a future period)) to the effect such statements
fairly present in all material respects in accordance with U.S. GAAP the
financial condition of Lead Borrower and its Subsidiaries as of the date
indicated and the results of their operations for the periods indicated, and (y)
management’s discussion and analysis of the important operational and financial
developments during such fiscal year.  

It is understood and agreed that with respect to the fiscal year ending December
31, 2017, the annual financial statements required to be furnished pursuant to
the immediately preceding paragraph shall be limited to (i) the audited
consolidated balance sheet of the Lead Borrower and its Subsidiaries (prior to
giving effect to the Acquisition) as of

-83-

--------------------------------------------------------------------------------

 

the end of such fiscal year and the related audited consolidated statements of
income and retained earnings and statement of cash flows for such fiscal year
setting forth comparative figures for the preceding fiscal year (the “2017 ATS
Financial Statements”), along with the certifications and management’s
discussion and analysis set forth above and (ii) the audited consolidated
balance sheet of the HTA Targets and their respective Subsidiaries as of the end
of such fiscal year and the related audited consolidated statements of income,
retained earnings and stockholders’ equity and changes in financial position in
such fiscal year setting forth comparative figures for the preceding fiscal year
(the “2017 HTA Targets Financial Statements”) (for the avoidance of doubt, in
the case of this clause (ii), without any certifications or management’s
discussion and analysis).

(c)Notwithstanding the foregoing, the obligations referred to in Sections
9.01(a) and 9.01(b) above may be satisfied with respect to financial information
of Lead Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) Lead Borrower’s or such Parent Company’s
Form 10-K or 10-Q, as applicable, filed with the SEC (and the public filing of
such report with the SEC shall constitute delivery under this Section 9.01);
provided that with respect to each of the preceding clauses (A) and (B), (1) to
the extent such information relates to a parent of Lead Borrower, if and so long
as such Parent Company will have Independent Assets or Operations, such
information is accompanied by, or Lead Borrower shall separately deliver within
the applicable time periods set forth in Sections 9.01(a) and 9.01(b) above,
consolidating information (which need not be audited) that explains in
reasonable detail the differences between the information relating to such
Parent Company and its Independent Assets or Operations, on the one hand, and
the information relating to Lead Borrower and the consolidated Restricted
Subsidiaries on a stand-alone basis, on the other hand and (2) to the extent
such information is in lieu of information required to be provided under
Section 9.01(a) (it being understood that such information may be audited at the
option of Lead Borrower), such materials are accompanied by a report and opinion
of independent certified public accountants of recognized national standing or
another accounting firm reasonably acceptable to the Administrative Agent, which
report and opinion  (a) will be prepared in accordance with generally accepted
auditing standards and (b) will be without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than as a result of, or with respect to, an upcoming
maturity date under this Agreement, the First Lien Term Loan Credit Agreement or
the Second Lien Term Loan Credit Agreement occurring within one year from the
time such opinion is delivered or any potential inability to satisfy any
financial maintenance covenant in this Agreement on a future date or in a future
period).

(d)Forecasts.  Within 90 days (or 120 days for the first fiscal year ending
after the Closing Date) after the close of each fiscal year of Lead Borrower, in
each case, ending after the Closing Date, a reasonably detailed annual forecast
(including projected statements of income, sources and uses of cash and balance
sheets for Lead Borrower and its  Subsidiaries on a consolidated basis),
prepared on a quarter-by-quarter basis for such fiscal year and including a
discussion of the principal assumptions upon which such forecast is based (it
being agreed that such annual forecasts shall not be provided to Public-Siders).

(e)Officer’s Certificates.  At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of Lead Borrower
substantially in the form of Exhibit J, certifying on behalf of Lead Borrower as
to matters set forth therein.

(f)Notice of Default, Litigation and Material Adverse Effect.  Promptly after
any Responsible Officer of any Borrower obtains knowledge thereof, notice of (i)
the occurrence of any event which constitutes a Default or an Event of Default
or any default or event of default under (A) the First Lien Term Loan Credit
Agreement or any refinancing thereof, (B) the Second Lien Term Loan Credit
Agreement or any refinancing thereof, or (C) First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing
Debt, Permitted Junior Debt or other Indebtedness constituting debt for borrowed
money, in each case of this clause (C) with a principal amount in excess of the
Threshold Amount, (ii) any litigation, or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries (x) which, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect or (y) with respect to any Credit Document, or
(iii) any other event, change or circumstance that has had, or would reasonably
be expected to have, a Material Adverse Effect.

(g)Other Reports and Filings.  Promptly after the sending, filing, receipt or
delivery thereof, as applicable, copies of (i) all financial information, proxy
materials and reports, if any, which Holdings or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”) and (ii) material notices received from, or reports or other
information furnished to, holders of Indebtedness under (A)

-84-

--------------------------------------------------------------------------------

 

the First Lien Term Loan Credit Agreement or any refinancing thereof, (B) the
Second Lien Term Loan Credit Agreement or any refinancing thereof, or (C) First
Lien Incremental Equivalent/Refinancing Debt, Second Lien Incremental
Equivalent/Refinancing Debt, Permitted Junior Debt or other Indebtedness
constituting debt for borrowed money, in each case of this clause (C) with a
principal amount in excess of the Threshold Amount, (including, for the
avoidance of doubt, any notices relating to an actual or purported default or
event of default thereunder and any notices to the extent the action or
occurrence described therein would reasonably be expected to be materially
adverse to the interests of the Lenders, but excluding any administrative
notices or regular reporting requirements thereunder).

(h)Environmental Matters.  Promptly after any Responsible Officer of Lead
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i)any pending or threatened Environmental Claim against Lead Borrower or any of
its Restricted Subsidiaries or any Real Property owned, leased or operated by
Lead Borrower or any of its Restricted Subsidiaries;

(ii)any condition or occurrence on or arising from any Real Property owned,
leased or operated by Lead Borrower or any of its Restricted Subsidiaries that
(a) results in noncompliance by Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against Lead Borrower or
any of its Restricted Subsidiaries or any such Real Property;

(iii)any condition or occurrence on any Real Property owned, leased or operated
by Lead Borrower or any of its Restricted Subsidiaries that could reasonably be
expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by Lead Borrower or any of
its Restricted Subsidiaries of such Real Property under any Environmental Law;
and

(iv)the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Lead Borrower or any of its Restricted Subsidiaries as required by
any Environmental Law or any governmental or other administrative agency and all
notices received by Lead Borrower or any of its Restricted Subsidiaries from any
government or governmental agency under, or pursuant to, CERCLA which identify
Lead Borrower or any of its Restricted Subsidiaries as potentially responsible
parties for remediation costs or which otherwise notify Lead Borrower or any of
its Restricted Subsidiaries of potential liability under CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Lead
Borrower’s or such Subsidiary’s response thereto.

(i)Financial Statements of Unrestricted Subsidiaries.  Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(j)Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

(k)Other Information.  From time to time, such other information or documents
(financial or otherwise) with respect to Lead Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.  Notwithstanding the foregoing,
neither Lead Borrower nor any of its Restricted Subsidiaries will be required to
provide any information pursuant to this clause to the extent that the provision
thereof would violate any law, rule or regulation or result in the breach of any
binding contractual obligation or the loss of any professional privilege;
provided that in the event that Lead Borrower or any of its Restricted
Subsidiaries does not provide information that otherwise would be required to be
provided hereunder in reliance on such exception, Lead Borrower shall use
commercially reasonable efforts to provide notice to the Administrative Agent
promptly upon obtaining knowledge that such information is being withheld (but
solely if providing such notice would not violate such law, rule or regulation
or result in the breach of such binding contractual obligation or the loss of
such professional privilege).

-85-

--------------------------------------------------------------------------------

 

Documents required to be delivered pursuant to this Section 9.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Lead Borrower posts such documents, or
provides a link thereto on Lead Borrower’s website on the Internet; or (ii) on
which such documents are posted on Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (x) Lead Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon request
to Lead Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) Lead Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Lead Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on the Platform and (b) certain of
the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with
respect to such Persons’ securities.  Lead Borrower hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” Lead Borrower
shall be deemed to have authorized the Administrative Agent, the Lead Arrangers
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or its their respective securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Public Side Information, they shall be
treated as set forth in Section 13.16); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Lead Arrangers shall be entitled to treat any Borrower Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not designated “Public Side Information.”

Section 9.02Books, Records and Inspections; Conference Calls.

(a)Lead Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in conformity in all material respects with U.S. GAAP shall be made of all
dealings and transactions in relation to its business and activities.

(b)Lead Borrower will permit the Administrative Agent, subject to reasonable
advance notice to, and reasonable coordination with, Lead Borrower and during
normal business hours, to visit and inspect the properties of any Borrower, at
the Borrowers’ expense as provided in clause (c) below, inspect, audit and make
extracts from any Borrower’s corporate, financial or operating records, and
discuss with its officers, employees, agents, advisors and independent
accountants (subject to such accountants’ customary policies and procedures)
such Borrower’s business, financial condition, assets and results of operations
(it being understood that a representative of Lead Borrower and such Borrower
shall be permitted to be present in any discussions with officers, employees,
agent, advisors and independent accountants); provided that neither Lead
Borrower nor any of its Restricted Subsidiaries will be required to provide any
information to the extent that the provision thereof would violate any law, rule
or regulation or result in the breach of any binding contractual obligation or
the loss of any professional privilege; provided, further, that to the extent
permitted by law, rule or regulation or such contractual obligation or not
resulting in the loss of such privilege, you agree to notify us if information
is being withheld pursuant to this sentence; provided, further, that the
Administrative Agent shall only be permitted to conduct one field examination
with respect to any Collateral comprising the Borrowing Base per 12-month
period; provided, further, that, (x) if at any time Availability is less than
33% of the Line Cap for a period of 5 consecutive Business Days during such
12-month period, one additional field examination of Revolver Priority
Collateral will be permitted in such 12-month period and (y) if a Liquidity
Period occurs during such 12-month period, a second additional field examination
of Revolver Priority Collateral will be permitted in such 12-month period,
except that during the existence and continuance of an Event of Default, there

-86-

--------------------------------------------------------------------------------

 

shall be no limit on the number of additional field examinations of Revolver
Priority Collateral that shall be permitted at the Administrative Agent’s
request.  No such inspection or visit shall unduly interfere with the business
or operations of any Borrower, nor result in any damage to the property or other
Collateral.  No inspection shall involve invasive testing without the prior
written consent of Lead Borrower.  Neither the Administrative Agent nor any
Lender shall have any duty to any Borrower to make any inspection, nor to share
any results of any inspection or report with any Borrower.  Each of the
Borrowers acknowledges that all inspections and reports are prepared by the
Administrative Agent and Lenders for their purposes, and the Borrowers shall not
be entitled to rely upon them.

(c)Lead Borrower will reimburse the Administrative Agent for all reasonable and
documented out-of-pocket costs and expenses (other than any legal fees or costs
and expenses covered under Section 13.01) of the Administrative Agent in
connection with (i) one examination per fiscal year of any Borrower’s books and
records as described in clause (a) above and (ii) field examinations of
Collateral comprising the Borrowing Base in each case subject to the limitations
on such examinations permitted under the preceding paragraph.  Subject to and
without limiting the foregoing, the Borrowers specifically agree to pay the
Administrative Agent’s then standard charges for examination activities.  This
Section shall not be construed to limit the Administrative Agent’s right to use
third parties for such purposes.

(d)Lead Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b)(ii), hold a conference call or
teleconference, at a time selected by Lead Borrower and reasonably acceptable to
the Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of Lead Borrower (it being understood that any such call may be
combined with any similar call held for any of Lead Borrower’s other lenders or
security holders).

Section 9.03Maintenance of Property; Insurance.

(a)The Borrowers will, and will cause each of the Restricted Subsidiaries to,
(i) except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, keep all tangible property
necessary to the business of Lead Borrower and its Restricted Subsidiaries in
reasonably good working order and condition, ordinary wear and tear, casualty
and condemnation excepted, (ii) maintain with financially sound and reputable
insurance companies insurance on all such property and against all such risks as
is, in the good faith determination of Lead Borrower, consistent and in
accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Lead Borrower and its
Restricted Subsidiaries, and (iii) furnish to the Collateral Agent, upon its
request therefor, all information reasonably requested as to the insurance
carried.  The provisions of this Section 9.03 shall be deemed supplemental to,
but not duplicative of, the provisions of any Security Documents that require
the maintenance of insurance.

(b)[Reserved].

(c)The Borrowers will, and will cause each of the Restricted Subsidiaries to, at
all times keep its property constituting Collateral insured in favor of the
Collateral Agent, and all policies or certificates (or certified copies thereof)
with respect to such insurance (i) shall, at all times after the time required
by Section 9.13, be endorsed in a customary manner to the Collateral Agent for
the benefit of the Secured Creditors (including, without limitation, by naming
the Collateral Agent as loss payee and/or additional insured) and (ii) if agreed
by the insurer (which agreement the Borrowers shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the Collateral Agent; provided, that the requirements of
this Section 9.03(c) shall not apply to (x) insurance policies covering (1)
directors and officers, fiduciary or other professional liability, (2)
employment practices liability, (3) workers compensation liability, (4)
automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Collateral Agent may approve; and (y) self-insurance programs.

(d)If the Borrowers or any of the Restricted Subsidiaries shall fail to maintain
insurance in accordance with this Section 9.03, or the Borrowers or any of the
Restricted Subsidiaries shall fail to so endorse all policies with respect
thereto, after any applicable grace period, the Collateral Agent shall have the
right (but shall be under no

-87-

--------------------------------------------------------------------------------

 

obligation) to procure such insurance so long as the Collateral Agent provides
written notice to Lead Borrower of its election to procure such insurance prior
thereto, and the Credit Parties jointly and severally agree to reimburse the
Collateral Agent for all reasonable costs and expenses of procuring such
insurance.

Section 9.04Existence; Franchises.  The Borrowers will, and will cause each of
the Restricted Subsidiaries to, do or cause to be done, all things necessary to
preserve and keep in full force and effect its existence, franchises, licenses
and permits in each case to the extent material; provided, however, that nothing
in this Section 9.04 shall prevent (i) sales of assets and other transactions by
Lead Borrower or any of its Restricted Subsidiaries in accordance with Section
10.02, (ii) the abandonment by Lead Borrower or any of its Restricted
Subsidiaries of any franchises, licenses or permits that Lead Borrower
reasonably determines are no longer material to the operations of Lead Borrower
and its Restricted Subsidiaries taken as a whole or (iii) the withdrawal by Lead
Borrower or any of its Restricted Subsidiaries of its qualification as a foreign
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in any jurisdiction if such withdrawal would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 9.05Compliance with Statutes, etc.

Each Borrower will, and will cause each of its Subsidiaries to, comply with the
FCPA, OFAC and the USA Patriot Act, except such noncompliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each Borrower will, and will cause each of the
Restricted Subsidiaries to, comply with all other applicable statutes,
regulations  and orders of, and all applicable restrictions imposed by, all
governmental bodies, domestic or foreign, in respect of the conduct of its
business and the ownership of its property (including applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as would not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.  The
Borrowers will maintain in effect and enforce policies and procedures designed
to ensure compliance by the Borrowers, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.

Section 9.06Compliance with Environmental Laws.  Lead Borrower will comply, and
will cause each of its Restricted Subsidiaries to comply, with all Environmental
Laws and permits applicable to, or required by, the ownership, lease or use of
Real Property now or hereafter owned, leased or operated by the Borrowers or any
of their Restricted Subsidiaries, except such noncompliances as would not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
(other than Liens imposed on leased Real Property resulting from the acts or
omissions of the owner of such leased Real Property or of other tenants of such
leased Real Property who are not within the control of the Borrowers).  Except
as have not had, and would not reasonably be expected to have, a Material
Adverse Effect, neither the Borrowers nor any of their Restricted Subsidiaries
will generate, use, treat, store, Release or dispose of, or permit the
generation, use, treatment, storage, Release or disposal of Hazardous Materials
on any Real Property now or hereafter owned, leased or operated by the Borrowers
or any of their Restricted Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties or transported to or from such Real Properties in
compliance with all applicable Environmental Laws.

Section 9.07ERISA.  Promptly upon a Responsible Officer of any Borrower
obtaining knowledge thereof, Lead Borrower will deliver to the Administrative
Agent a certificate of a Responsible Officer of Lead Borrower setting forth the
full details as to such occurrence and the action, if any, that Lead Borrower,
such Restricted Subsidiary or an ERISA Affiliate is required or proposes to
take, together with any notices required or proposed to be given or filed by
Lead Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto:  that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if Lead Borrower, any Restricted
Subsidiary of Lead Borrower and the ERISA Affiliates were to withdraw completely
from any and all Multiemployer Plans which is reasonably expected to result in a
Material Adverse Effect;

-88-

--------------------------------------------------------------------------------

 

(d) Lead Borrower, any Restricted Subsidiary of Lead Borrower or any ERISA
Affiliate adopts, or commences contributions to, any Plan subject to Section 412
of the Code, or adopts any amendment to a Plan subject to Section 412 of the
Code which is reasonably expected to result in a Material Adverse Effect; (e)
that a contribution required to be made with respect to a Foreign Pension Plan
has not been timely made which failure is reasonably likely to result in a
Material Adverse Effect; or (f) that a Foreign Pension Plan has been or is
reasonably expected to be terminated, reorganized, partitioned or declared
insolvent and such event is reasonably expected to result in a Material Adverse
Effect.  Lead Borrower will also deliver to the Administrative Agent, upon
request by the Administrative Agent, a complete copy of the most recent annual
report (on Internal Revenue Service Form 5500-series, including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) filed with the
Internal Revenue Service or other Governmental Authority of each Plan that is
maintained or sponsored by Lead Borrower or a Restricted Subsidiary.

Section 9.08End of Fiscal Years; Fiscal Quarters.  Each Borrower will cause (i)
each of its, and each of the Restricted Subsidiaries’, fiscal years to end on or
near December 31 of each year and (ii) each of its, and each of its Restricted
Subsidiaries’, fiscal quarters to end on or near March 31, June 30, September 30
and December 31 of each year.

Section 9.09Assignment of Claims Act.  During any Liquidity Period or the
continuance of an Event of Default, the Borrowers shall, upon the written
request of the Administrative Agent, promptly submit any such documentation as
may be requested by the Administrative Agent in order to comply with the Federal
Assignment of Claims Act (or any state or municipal equivalent thereof) to each
relevant governmental agency or other Account Debtor requesting prompt
countersignature and shall use commercially reasonable efforts to cause such
documentation to be executed by such governmental agency or other Account Debtor
and delivered to the Administrative Agent.

Section 9.10Payment of Taxes.  Except as would not reasonably be expected to
result in a Material Adverse Effect, the Borrowers will pay and discharge, and
will cause each of its Subsidiaries to pay and discharge, all Taxes imposed upon
it or upon its income or profits or upon any properties belonging to it, prior
to the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien or charge upon any properties of Lead Borrower or
any of its Subsidiaries not otherwise permitted under Section 10.01(i); provided
that neither Lead Borrower nor any of its Subsidiaries shall be required to pay
any such Tax which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP.

Section 9.11Use of Proceeds.  The Borrowers will use the proceeds of the Loans
only as provided in Section 8.08.

Section 9.12Additional Security; Further Assurances; etc.

(a)The Borrowers will, and will cause each of the Subsidiary Guarantors to,
grant to the Collateral Agent for the benefit of the Secured Creditors security
interests in such assets (other than Real Property) of the Borrowers and the
Subsidiary Guarantors as are acquired after the Closing Date (other than assets
constituting Excluded Collateral) and as may be reasonably requested from time
to time by the Collateral Agent (collectively, as may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Additional Security Documents”).  All such security interests shall be granted
pursuant to documentation consistent with any Security Documents entered into on
the Closing Date or otherwise reasonably satisfactory in form and substance to
the Collateral Agent and (subject to exceptions as are reasonably acceptable to
the Collateral Agent) shall constitute, upon taking all necessary perfection
action (which the Credit Parties agree to take pursuant to clause (e) below)
valid and enforceable perfected security interests (except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to the Intercreditor Agreement, superior to and
prior to the rights of all third Persons other than holders of Permitted Liens
with priority by virtue of applicable law and subject to no other Liens except
for Permitted Liens.  The Additional Security Documents or instruments related
thereto shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect (subject to
exceptions as are reasonably acceptable to the Collateral Agent) the Liens in
favor of the Collateral Agent required to be granted pursuant to the Additional
Security Documents.  Notwithstanding any other provision in this Agreement or
any other Credit Document (w) no Excluded Subsidiary shall be required to pledge
any of its assets to secure any obligations of the Borrowers under the

-89-

--------------------------------------------------------------------------------

 

Credit Documents or guarantee the obligations of the Borrowers under the Credit
Documents, (x) no action shall be required to be taken by a Credit Party, or
taken by any Agent or Lender, to perfect security interests in assets of the
Credit Parties located outside of the United States or otherwise with respect to
creation or perfection of Liens under foreign law, and (x) notices shall not be
required to be sent to Account Debtors or other contractual third parties (other
than third parties party to any Credit Document or during the continuance of an
Event of Default).

(b)Subject to the terms of the Intercreditor Agreement, with respect to any
Person that is or becomes a Restricted Subsidiary (or ceases to be an Excluded
Subsidiary) after the Closing Date, (i) deliver to the Collateral Agent the
certificates, if any, representing all (or such lesser amount as is required) of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party (in each case, to the extent required pursuant to
the Security Agreement), (ii) cause such new Subsidiary (other than an Excluded
Subsidiary) (A) to execute a joinder agreement to the Guaranty Agreement and a
joinder agreement to each applicable Security Document, substantially in the
form annexed thereto, and (B) to take all actions reasonably necessary or
advisable in the opinion of the Administrative Agent or the Collateral Agent to
cause the Lien created by the applicable Security Document to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
Collateral Agent and (iii) at the request of the Administrative Agent, deliver
or cause to be delivered to the Administrative Agent an opinion, addressed to
the Administrative Agent and the other Lenders, of counsel reasonably acceptable
to the Administrative Agent as to such matters set forth in this Section 9.12(b)
as the Administrative Agent may reasonably request.

(c)The Borrowers will, and will cause each of the other Credit Parties that are
Restricted Subsidiaries of Lead Borrower to, at the expense of Lead Borrower,
make, execute, endorse, acknowledge, file and/or deliver to the Collateral
Agent, promptly, upon the reasonable request of the Administrative Agent or the
Collateral Agent, at Lead Borrower’s expense, any document or instrument
supplemental to or confirmatory of the Security Documents to the extent deemed
by the Administrative Agent or the Collateral Agent reasonably necessary for the
continued validity, perfection and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d)[Reserved].

(e)The Borrowers agree that each action required by clauses (a) through (d) of
this Section 9.12 shall be completed in no event later than 90 days after such
action is required to be taken pursuant to such clauses or requested to be taken
by the Administrative Agent, the Collateral Agent or the Required Lenders (or
such longer period as the Administrative Agent shall otherwise agree), as the
case may be; provided that, in no event will the Borrowers or any of their
Restricted Subsidiaries be required to take any action to obtain consents from
third parties with respect to its compliance with this Section 9.12.

Section 9.13Post-Closing Actions.  Each Borrower agrees that it will, or will
cause its relevant Subsidiaries to, complete each of the actions described on
Schedule 9.13 as soon as commercially reasonable and by no later than the date
set forth in Schedule 9.13 with respect to such action or such later date as the
Administrative Agent may reasonably agree.

Section 9.14Permitted Acquisitions.

(a)Subject to the provisions of this Section 9.14 and the requirements contained
in the definition of “Permitted Acquisition,” Lead Borrower and its Restricted
Subsidiaries may from time to time after the Closing Date effect Permitted
Acquisitions, so long as (in each case, except to the extent the Required
Lenders otherwise specifically agree in writing in the case of a specific
Permitted Acquisition): (i) the Payment Conditions shall be satisfied on a Pro
Forma Basis immediately after giving effect to such Permitted Acquisition on the
date of consummation thereof and (ii) with respect to any Permitted Acquisition
in excess of $15,000,000, Lead Borrower shall have delivered to the
Administrative Agent for distribution to the Lenders a certificate executed by
its chief financial officer, treasurer or other Responsible Officer, certifying
to such officer’s knowledge, compliance with the requirements of the preceding

-90-

--------------------------------------------------------------------------------

 

clause (i), and containing the calculations (in reasonable detail) required to
show compliance with the preceding clause (i).

(b)Lead Borrower shall cause each Restricted Subsidiary (other than an Excluded
Subsidiary) which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition (and each Credit Party that is the direct parent of such Restricted
Subsidiary that was so formed or acquired) to comply with, and to execute and
deliver all of the documentation as and to the extent (and within the time
periods) required by, Section 9.12, to the reasonable satisfaction of the
Collateral Agent.

Section 9.15[Reserved].

Section 9.16Designation of Subsidiaries. Lead Borrower may at any time and from
time to time after the Closing Date designate any Restricted Subsidiary of Lead
Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary by written notice to the Administrative Agent; provided
that (i) immediately before and after such designation, no Event of Default
shall have occurred and be continuing, (ii) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, such designation shall constitute
an Investment in such Unrestricted Subsidiary (calculated as an amount equal to
the sum of (x) the fair market value of the Equity Interests of the designated
Subsidiary and any of its Subsidiaries that are owned by Lead Borrower or any
Restricted Subsidiary, immediately prior to such designation (such fair market
value to be calculated without regard to any Obligations of such designated
Subsidiary or any of its Subsidiaries under the Guaranty Agreement) and (y) the
aggregate principal amount of any Indebtedness owed by such Subsidiary and any
of its Subsidiaries to Lead Borrower or any of its Restricted Subsidiaries
immediately prior to such designation, all calculated, except as set forth in
the parenthetical to clause (x) above, on a consolidated basis in accordance
with U.S. GAAP), and such Investment shall be permitted under Section 10.05,
(iii) no Subsidiary may be designated as an Unrestricted Subsidiary if it or any
of its Subsidiaries is a “Restricted Subsidiary” for the purpose of (I) the
First Lien Term Loan Credit Agreement, (II) the Second Lien Term Loan Credit
Agreement or (III) any definitive documentation governing any First Lien
Incremental Equivalent/Refinancing Debt, any definitive documentation governing
any Second Lien Incremental Equivalent/Refinancing Debt, any Permitted Junior
Debt Documents or other debt instrument, in each case of this clause (III), with
a principal amount in excess of the Threshold Amount, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary (and any Subsidiary of an Unrestricted
Subsidiary that is acquired or formed after the date of designation shall
automatically be designated as an Unrestricted Subsidiary), (vi) no Borrower may
be designated an Unrestricted Subsidiary and (vii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, each of (i) the
Subsidiary to be so designated and (ii) its Subsidiaries has not, at the time of
designation, and does not thereafter, create, incur, issue, assume, guarantee or
otherwise become directly or indirectly liable with respect to any Indebtedness
pursuant to which the lender has recourse to any of the assets of Lead Borrower
or any Restricted Subsidiary (other than Equity Interests in an Unrestricted
Subsidiary).  The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary and its Subsidiaries
existing at such time and (ii) a return on any Investment by Lead Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of Lead Borrower’s
Investment in such Subsidiary.

Section 9.17Collateral Monitoring and Reporting.

(a)Borrowing Base Certificates.  (i) By the 20th day of each month, Lead
Borrower shall deliver to the Administrative Agent (and the Administrative Agent
shall promptly deliver same to the Lenders) a Borrowing Base Certificate
prepared as of the close of business on the last Business Day of the previous
month (provided that (i) until the Closing Date Borrowing Base Termination Date,
such Borrowing Base Certificate may state that the Borrowing Base is equal to
the sum of (x) the Borrowing Base calculated solely with respect to the ATS
Borrowers as of the close of business on the last Business Day of the previous
month and (y) $7,500,000 (the “Closing Date Borrowing Base”) and (ii) during a
Liquidity Period, Lead Borrower shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by Wednesday of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent, or more frequently if elected by Lead Borrower,
provided the Borrowing Base shall continue to be reported on such more frequent
basis for at least three (3) months following any such election); and (ii) upon

-91-

--------------------------------------------------------------------------------

 

any sale or other disposition outside the ordinary course of business in a
single transaction or series of related transactions of any Revolver Priority
Collateral having an aggregate book value in excess of 10% of the then-existing
Borrowing Base, an updated Borrowing Base Certificate, prepared after giving
effect to such sale or other disposition (it being understood that (i) Inventory
amounts shown in the Borrowing Base Certificates delivered on a weekly basis
will be based on the Inventory amount (1) set forth in the most recent weekly
report, where possible, and (2) for the most recently ended month for which such
information is available with regard to locations where it is impracticable to
report Inventory more frequently, and (ii) the amount of Eligible Accounts and
Eligible Due from Agent Accounts shown in such Borrowing Base Certificate will
be based on the amount of the gross Accounts set forth in the most recent weekly
report, less the amount of ineligible Accounts reported for the most recently
ended month).  All calculations of Availability in any Borrowing Base
Certificate shall be made by Lead Borrower and certified by a Responsible
Officer, provided that the Administrative Agent may from time to time review and
adjust any such calculation in consultation with Lead Borrower to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Reserves.

(b)Records and Schedules of Accounts.  Lead Borrower shall keep accurate and
complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent, upon the Administrative
Agent’s request, sales, collection, reconciliation and other reports in form
reasonably satisfactory to the Administrative Agent on a periodic basis (but not
more frequently than at the time of delivery of Section 9.01 Financials.  Lead
Borrower shall also provide to the Administrative Agent, upon the Administrative
Agent’s request, on or before the 20th day of each month, a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and the amount, invoice date and due date and such
related Account supporting detail relevant to the Borrowing Base calculation as
the Administrative Agent may reasonably request.  If Accounts in an aggregate
face amount of $5,000,000 or more cease to be Eligible Accounts or Eligible Due
from Agent Accounts, the Borrowers shall notify the Administrative Agent of such
occurrence promptly (and in any event within three Business Days) after any
Responsible Officer of Lead Borrower has actual knowledge thereof.

(c)Maintenance of Dominion Account.  Within ninety (90) days (or such later date
as Administrative Agent may agree in its reasonable discretion) of the Closing
Date (or, with respect to any Deposit Account other than Excluded Accounts
opened following the Closing Date, within sixty (60) days (or such later date as
the Administrative Agent may agree in its reasonable discretion) of the opening
or establishment of such Deposit Account or the date any Person becomes a Credit
Party hereunder), (i) each Credit Party shall cause each bank or other
depository institution at which any Deposit Account other than any Excluded
Account is maintained, to enter into a Deposit Account Control Agreement that
provides for such bank or other depository institution to transfer to the
Dominion Account, on a daily basis, all balances in each Deposit Account other
than any Excluded Account maintained by any Credit Party with such depository
institution for application to the Obligations then outstanding following the
receipt by such bank or other depository institution of a Liquidity Notice (it
being understood that the Administrative Agent shall reasonably promptly deliver
a copy of such Liquidity Notice to Lead Borrower), (ii) each Credit Party
irrevocably appoints the Administrative Agent as such Credit Party’s
attorney-in-fact to collect such balances during a Liquidity Period to the
extent any such delivery is not so made and (iii) each Credit Party shall
instruct each Account Debtor to make all payments with respect to ABL Collateral
into Deposit Accounts subject to Deposit Account Control Agreements, or the
Credit Parties shall promptly direct any such payments into Deposit Accounts
subject to Deposit Account Control Agreements (it being understood that it shall
not be a Default or Event of Default if any such payments are deposited in an
Excluded Account pursuant to clause (v) of the definition thereof).
Notwithstanding anything in any Credit Document to the contrary, the Agents
agree to rescind each Liquidity Notice and any notice of exclusive control or
sole control (or other similar notice) previously delivered to any bank or other
depository institution pursuant to this clause (c) or any other provision in the
Credit Documents promptly after the end of the Liquidity Period or Event of
Default resulting in the delivery of such notice.

(d)Proceeds of Collateral.  If any Borrower receives cash or any check, draft or
other item of payment payable to a Borrower with respect to any Collateral, it
shall hold the same in trust for the Administrative Agent and promptly deposit
the same into any such Deposit Account or the Dominion Account (it being
understood that it shall not be a Default or Event of Default if any such
payments are deposited in an Excluded Account to the extent permitted by the
definition of Excluded Accounts).

(e)Administration of Deposit Accounts.  Schedule 9.17(a) sets forth all Deposit
Accounts (other than Excluded Accounts) maintained by the Credit Parties,
including, to the extent maintained as of the Closing Date, the Dominion
Account, as of the Closing Date.  Subject to Section 9.17(c), each Credit Party
shall take all actions necessary to establish the Administrative Agent’s control
(within the meaning of the UCC) over each such Deposit

-92-

--------------------------------------------------------------------------------

 

Account other than Excluded Accounts at all times.  Each Credit Party shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than the Administrative Agent, the First Lien Term Agent, the
Second Lien Term Agent and any agent under any First Lien Incremental
Equivalent/Refinancing Debt and Second Lien Incremental Equivalent/Refinancing
Debt, and the applicable depositary bank) to have control over a Deposit Account
or any deposits therein.  Lead Borrower shall within 30 days notify the
Administrative Agent of any opening or closing of a Deposit Account (other than
any Excluded Accounts), and shall not open any Deposit Accounts (other than any
Excluded Accounts) at a bank not reasonably acceptable to the Administrative
Agent (it being acknowledged that all banks set forth on Schedule 9.17 are
acceptable to the Administrative Agent).

(f)If Lead Borrower has not delivered to the Administrative Agent the Initial
Field Exam and Initial Borrowing Base Certificate on or prior to the Closing
Date (it being acknowledged and agreed that the delivery of the Initial Field
Exam and the Initial Borrowing Base Certificate shall not be a condition
precedent to the availability of any Credit Extension), Lead Borrower shall
deliver the Initial Field Exam and the Initial Borrowing Base Certificate to the
Administrative Agent no later than the 90th day following the Closing Date or
such later date as the Administrative Agent shall agree in its Permitted
Discretion (the date of the actual delivery of the Initial Field Exam and the
Initial Borrowing Base Certificate herein referred to as the “Closing Date
Borrowing Base Termination Date”).  

ARTICLE 10

 

Negative Covenants

Lead Borrower and each of the Restricted Subsidiaries (and Holdings in the case
of Section 10.09(b)) hereby covenant and agree that on and after the Closing
Date and so long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder (other than (i) any indemnification obligations
arising hereunder which are not then due and payable and (ii) Secured Bank
Product Obligations not then due) or any Letter of Credit shall remain
outstanding (unless Cash Collateralized in an amount equal to 102% of the face
amount thereof):

Section 10.01Liens.  The Borrowers will not, and will not permit any of the
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of Lead Borrower or any of its Restricted Subsidiaries, whether now
owned or hereafter acquired; provided that the provisions of this Section 10.01
shall not prevent the creation, incurrence, assumption or existence of, or any
filing in respect of, the following (Liens described below are herein referred
to as “Permitted Liens”):

(i)Liens for Taxes, assessments or governmental charges or levies not overdue or
Liens for Taxes being contested in good faith and by appropriate proceedings for
which adequate reserves have been established in accordance with U.S. GAAP (or,
for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii)Liens in respect of property or assets of Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP;

(iii)Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $10,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

(iv)(x) Liens created pursuant to the Credit Documents (including Liens securing
Secured Bank Product Obligations), (y) Liens securing Obligations (as defined in
the First Lien Term Loan Credit Agreement) under the First Lien Term Loan Credit
Agreement and the credit documents related thereto and incurred pursuant to
Section 10.04(i)(y), including Bank Products that are guaranteed or secured by
the

-93-

--------------------------------------------------------------------------------

 

guarantees and security interests thereunder and (z) Liens securing Obligations
(as defined in the Second Lien Term Loan Credit Agreement) under the Second Lien
Term Loan Credit Agreement and the credit documents related thereto incurred
pursuant to Section 10.04(i)(z); provided that in the case of Liens securing
such Indebtedness under the First Lien Term Loan Credit Agreement and/or the
Second Lien Credit Agreement, the First Lien Collateral Agent (or other
applicable representative thereof on behalf of the holders of such Indebtedness)
and/or the Second Lien Collateral Agent (or other applicable representative
thereof on behalf of the holders of such Indebtedness) shall have entered into
with the Administrative Agent and/or the Collateral Agent the Intercreditor
Agreement;

(v)leases, subleases, licenses or sublicenses (including licenses or sublicenses
of Intellectual Property) granted to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries;

(vi)Liens (x) upon assets of Lead Borrower or any of its Restricted Subsidiaries
securing Indebtedness permitted by Section 10.04(iii); provided that such Liens
do not encumber any asset of Lead Borrower or any of its Restricted Subsidiaries
other than the assets acquired with such Indebtedness and after-acquired
property that is affixed or incorporated into such assets and proceeds and
products thereof; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender on customary terms and (y) Liens securing Permitted Refinancing
Indebtedness in respect of any Indebtedness secured by the Liens referred to in
clause (x);

(vii)[reserved];

(viii)easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of Lead
Borrower or any of its Restricted Subsidiaries;

(ix)Liens arising from precautionary UCC or other similar financing statement
filings regarding operating leases or consignments entered into in the ordinary
course of business;

(x)attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi)statutory and common law landlords’ liens under leases to which Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii)Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety, stay, customs or appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii)Permitted Encumbrances;

(xiv)(A) Liens on property or assets (other than Accounts or Inventory, unless
such Liens are expressly made junior to the Liens in favor of the Administrative
Agent) acquired pursuant to a Permitted Acquisition, or on property or assets of
a Restricted Subsidiary of Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition; provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of Lead Borrower or any of its Restricted Subsidiaries
and (B) Liens securing

-94-

--------------------------------------------------------------------------------

 

Permitted Refinancing Indebtedness in respect of Indebtedness in respect of any
Indebtedness secured by the Liens referred to in clause (A);

(xv)deposits or pledges to secure bids, tenders, contracts (other than contracts
for the repayment of borrowed money), leases, statutory obligations, surety,
stay, customs and appeal bonds and other obligations of like nature (including
(i) those to secure health, safety and environmental obligations and (ii) those
required or requested by any Governmental Authority other than letters of
credit), and as security for the payment of rent, in each case arising in the
ordinary course of business;

(xvi)Liens on assets of Foreign Subsidiaries securing Indebtedness of Foreign
Subsidiaries permitted pursuant to Section 10.04(viii);

(xvii)any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii)Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii);

(xix)any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

(xx)Liens in favor of any Credit Party securing intercompany Indebtedness
permitted by Section 10.05; provided that any Liens securing Indebtedness that
is required to be subordinated pursuant to Section 10.05 shall be subordinated
to the Liens created pursuant to the Security Documents;

(xxi)Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii)Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii)Liens that may arise on inventory or equipment of Lead Borrower or any of
its Restricted Subsidiaries in the ordinary course of business as a result of
such inventory or equipment being located on premises owned by Persons other
than Lead Borrower and its Restricted Subsidiaries;

(xxiv)Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv)Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
similar provisions of other applicable laws) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law or
under customary general terms and conditions encumbering deposits (including the
right of set-off) and which are within the general parameters customary in the
banking industry;

(xxvi)Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

-95-

--------------------------------------------------------------------------------

 

(xxvii)Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of Lead Borrower or any Restricted
Subsidiary or (iii) relating to purchase orders and other agreements entered
into with customers of Lead Borrower or any of its Restricted Subsidiaries in
the ordinary course of business;

(xxviii)Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix)other Liens (other than Liens on Accounts or Inventory, unless such Liens
are expressly made junior to the Liens in favor of the Administrative Agent) to
the extent securing liabilities with a principal amount not in excess of the
greater of $78,000,000 and 6.50% of Consolidated Total Assets (measured at the
time of incurrence) in the aggregate at any time outstanding;

(xxx)Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii); provided that the applicable representative
in respect of any such obligations (on behalf of the holders of such
obligations) shall have entered into the Intercreditor Agreement with the
Administrative Agent and/or Collateral Agent;

(xxxi)cash deposits with respect to any First Lien Incremental
Equivalent/Refinancing Debt or Second Lien Incremental/Equivalent Refinancing
Debt or any Permitted Junior Debt or any other Indebtedness, in each case to the
extent permitted by Section 10.07;

(xxxii)Liens on accounts receivable sold in connection with the sale or discount
of accounts receivable permitted by Section 10.02(iv);

(xxxiii)Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv)Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv)(i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of Lead
Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of Lead Borrower or any
Restricted Subsidiary;

(xxxvi)deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii)receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii)so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
the greater of $16,875,000 and 1.50% of Consolidated Total Assets (measured at
the time of incurrence) in the aggregate at any time outstanding securing any
Swap Contracts permitted hereunder;

(xxxix)Liens arising in connection with any Qualified Securitization Transaction
or Receivables Facility with respect to which the Securitization Assets or
Receivables Assets, as applicable, subject thereto consist solely of assets
originated by one or more Foreign Subsidiaries;

-96-

--------------------------------------------------------------------------------

 

(xl)customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
which Indebtedness not prohibited by the indenture is issued (including the
indenture under which the notes are to be issued);

(xli)leases and subleases of real property that do not materially interfere with
the ordinary conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries; and

(xlii)Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
First Lien Incremental/Equivalent Debt in the form of Notes or Second Lien
Incremental/Equivalent Debt or Permitted Junior Debt in the form of notes.

In connection with the granting of Liens of the type described in this Section
10.01 by Lead Borrower or any of its Restricted Subsidiaries, the Administrative
Agent and the Collateral Agent shall be authorized to take any actions deemed
appropriate by it in connection therewith (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

Section 10.02Consolidation, Merger, or Sale of Assets, etc.  The Borrowers will
not, and will not permit any of the Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i)any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii)Lead Borrower and its Restricted Subsidiaries may sell assets (including
Equity Interests), so long as (x) Lead Borrower or the respective Restricted
Subsidiary receives at least fair market value (as determined in good faith by
Lead Borrower or such Restricted Subsidiary, as the case may be) and (y) in the
case of any single transaction that involves assets (including Equity Interests)
having a fair market value of more than the greater of $11,250,000 and 1.00% of
Consolidated Total Assets (measured at the time of such sale), at least 75% of
the consideration received by Lead Borrower or such Restricted Subsidiary shall
be in the form of cash, Cash Equivalents or, subject to the proviso below,
Designated Non-cash Consideration (taking into account the amount of cash and
Cash Equivalents, the principal amount of any promissory notes and the fair
market value, as determined by Lead Borrower or such Restricted Subsidiary, as
the case may be, in good faith, of any other consideration (including Designated
Non-cash Consideration)) and is paid at the time of the closing of such sale;
provided, however, that for purposes of this clause (y), the following shall be
deemed to be cash:  (A) any liabilities (as shown on Lead Borrower’s or such
Restricted Subsidiary’s most recent balance sheet provided hereunder or in the
footnotes thereto) of Lead Borrower or such Restricted Subsidiary (other than
liabilities that are by their terms subordinated to the Obligations) that are
assumed by the transferee with respect to the applicable disposition and for
which Lead Borrower and the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, (B) any securities, notes,
other obligations or assets received by such Borrower or such Restricted
Subsidiary from such transferee that are converted by such Borrower or such
Restricted Subsidiary into cash or Cash Equivalents (to the extent of the cash
or Cash Equivalents received in the conversion) within 180 days following the
closing of the applicable asset sale, (C) consideration consisting of
Indebtedness of Lead Borrower or such Restricted Subsidiary that is not
Subordinated Indebtedness received from such transferee, (D) accounts receivable
of a business retained by Lead Borrower or any of its Restricted Subsidiaries,
as the case may be, following the sale of such business; provided that such
accounts receivable (1) are not past due more than 90 days and (2) do not have a
payment date greater than 120 days from the date of the invoices creating such
accounts receivable and (E) any Designated Non-cash Consideration received by
Lead Borrower or any of its Restricted Subsidiaries in such asset sale having an
aggregate fair market value, taken together with all other Designated Non-cash
Consideration received pursuant to this clause (y) that is at that time
outstanding, not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time of the receipt of such Designated Non-cash
Consideration) (with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value);

-97-

--------------------------------------------------------------------------------

 

(iii)each of Lead Borrower and its Restricted Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation except to the extent
permitted by Section 10.04(iii));

(iv)each of Lead Borrower and its Restricted Subsidiaries may sell or discount,
in each case in the ordinary course of business, accounts receivable arising in
the ordinary course of business, but only in connection with the compromise or
collection thereof and not as part of any financing transaction;

(v)each of Lead Borrower and its Restricted Subsidiaries may grant licenses,
sublicenses, leases or subleases to other Persons not materially interfering
with the conduct of the business of Lead Borrower or any of its Restricted
Subsidiaries, including of Intellectual Property;

(vi)(w) any Domestic Subsidiary of Lead Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into a Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not a
Borrower, such Person expressly assumes, in writing, all the obligations of a
Borrower under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Administrative Agent) or any
Subsidiary Guarantor (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of a Borrower, is a corporation, limited liability company
or limited partnership and is or becomes a Subsidiary Guarantor concurrently
with such merger, consolidation or liquidation), (x) any Excluded Subsidiary
(other than an Unrestricted Subsidiary) of a Borrower may be merged,
consolidated, dissolved, amalgamated or liquidated with or into any other
Excluded Subsidiary (other than an Unrestricted Subsidiary) of a Borrower and
(y) any Excluded Subsidiary (other than an Unrestricted Subsidiary) of a
Borrower may be merged, consolidated, dissolved, amalgamated or liquidated with
or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to the
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii)any disposition of (i) Securitization Assets arising in connection with a
Qualified Securitization Transaction or (ii) the Receivables Assets arising in
connection with a Receivables Facility, in each case, permitted by Section
10.04(xxiv);

(viii)each of Lead Borrower and its Restricted Subsidiaries may make sales or
leases of (A) inventory in the ordinary course of business, (B) goods held for
sale in the ordinary course of business and (C) immaterial assets with a fair
market value, in the case of this clause (C), of less than the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
sale or lease, as applicable);

(ix)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of (i) outdated, obsolete, surplus or worn out property, in each case,
in the ordinary course of business and (ii) property no longer used or useful in
the conduct of the business of Lead Borrower and its Restricted Subsidiaries;

(x)each of Lead Borrower and its Restricted Subsidiaries may sell or otherwise
dispose of assets acquired pursuant to a Permitted Acquisition so long as (x)
such assets are not used or useful to the core or principal business of Lead
Borrower and its Restricted Subsidiaries, (y) such assets have a fair market
value not in excess of the greater of $21,000,000 and 1.75% of Consolidated
Total Assets (measured at the time of such sale or other disposition), and (z)
such assets are sold or otherwise disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

-98-

--------------------------------------------------------------------------------

 

(xi)in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii)each of Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by Lead Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Sale-Leaseback Transaction);

(xiii)[reserved];

(xiv)each of Lead Borrower and its Restricted Subsidiaries may issue or sell
Equity Interests in, or Indebtedness or other securities of, an Unrestricted
Subsidiary;

(xv)each of Lead Borrower and its Restricted Subsidiaries may make transfers of
property subject to casualty or condemnation proceedings upon the occurrence of
the related Recovery Event;

(xvi)each of Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii)each of Lead Borrower and its Restricted Subsidiaries may make voluntary
terminations of or unwind Swap Contracts;

(xviii)each of Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of Lead
Borrower or any of its Restricted Subsidiaries and acquisitions by Lead Borrower
or any of its Restricted Subsidiaries resulting from foreclosures by such
Persons or properties of third parties;

(xix)each of Lead Borrower and its Restricted Subsidiaries may terminate leases
and subleases;

(xx)each of Lead Borrower and its Restricted Subsidiaries may use cash and Cash
Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi)each of Lead Borrower or its Restricted Subsidiaries may sell or otherwise
dispose of property to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such sale or disposition are promptly applied to the purchase price of such
replacement property;

(xxii)sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings), (B) between Restricted Subsidiaries (other than
Credit Parties), (C) by Restricted Subsidiaries that are not Credit Parties to
the Credit Parties (other than Holdings) or (D) by Credit Parties to any
Restricted Subsidiary that is not a Credit Party; provided with respect to
clause (D) that (1) the portion (if any) of any such sale, disposition or
contribution of property made for less than fair market value and (2) any
noncash consideration received in exchange for any such sale, disposition or
contribution of property, shall in each case constitute an Investment in such
Restricted Subsidiary subject to Section 10.05;

(xxiii)dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv)transfers of condemned property as a result of the exercise of “eminent
domain” or other similar powers to the respective Governmental Authority or
agency that has condemned the same (whether

-99-

--------------------------------------------------------------------------------

 

by deed in lieu of condemnation or otherwise), and transfers of property that
have been subject to a casualty to the respective insurer of such real property
as part of an insurance settlement;

(xxv)any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi)dispositions permitted by Section 10.03.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Borrower or a Subsidiary
Guarantor), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate by them in order to
effect the foregoing.

Section 10.03Dividends.  The Borrowers will not, and will not permit any of its
Restricted Subsidiaries to, authorize, declare or pay any Dividends with respect
to Lead Borrower or any of its  Restricted Subsidiaries, except that:

(i)any Restricted Subsidiary of a Borrower may pay Dividends or return capital
or make distributions and other similar payments with regard to its Equity
Interests to Lead Borrower or to other Restricted Subsidiaries of Lead Borrower
which directly or indirectly own equity therein;

(ii)any non-Wholly-Owned Subsidiary of Lead Borrower may declare and pay cash
Dividends to its shareholders generally so long as Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii)so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, Lead Borrower may pay cash Dividends to Holdings to allow
Holdings to pay cash dividends or make cash distributions to any other Parent
Company to redeem or repurchase, contemporaneously with such Dividend, Equity
Interests of Holdings or such other Parent Company from management, employees,
officers and directors (and their successors and assigns) of Lead Borrower and
its Restricted Subsidiaries; provided that (A) the aggregate amount of Dividends
made by the Borrowers to Holdings pursuant to this clause (iii), and the
aggregate amount paid by Holdings or such other Parent Company in respect of all
such Equity Interests so redeemed or repurchased shall not (net of any cash
proceeds received by Holdings (but in no event from any Initial Public Offering)
from issuances of its Equity Interests and contributed to Lead Borrower in
connection with such redemption or repurchase), in either case, exceed during
any fiscal year of Lead Borrower, the greater of $11,250,000 and 1.00% of
Consolidated Total Assets (measured at the time of such Dividend) (provided that
the amount of cash Dividends permitted to be, but not, paid in any fiscal year
pursuant to this clause (iii) shall increase the amount of cash Dividends
permitted to be paid in the succeeding two fiscal years pursuant to this clause
(iii)); (B) such amount in any calendar year may be increased by an amount not
to exceed:  (I) the cash proceeds of key man life insurance policies received by
Lead Borrower or any of the Restricted Subsidiaries after the Closing Date; plus
(II) the net proceeds from the sale of Equity Interests of Holdings, in each
case to members of management, managers, directors or consultants of any Parent
Company or any of its Subsidiaries that occurs after the Closing Date, where the
net proceeds of such sale are received by or contributed to Lead Borrower; less
(III) the amount of any Dividends previously made with the cash proceeds
described in the preceding clause (I); and (C) cancellation of Indebtedness
owing to Lead Borrower from members of management, officers, directors,
employees of Lead Borrower or any of its Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any other Parent Company will not
be deemed to constitute a Dividend for purposes of this Agreement;

(iv)Borrowers may pay cash Dividends to Holdings so long as the proceeds thereof
are promptly used by Holdings (or subsequently paid (including as a Dividend by
Holdings) to any other Parent

-100-

--------------------------------------------------------------------------------

 

Company) to pay expenses incurred by Holdings or any other Parent Company in
connection with offerings, registrations, or exchange listings of equity or debt
securities and maintenance of same (A) where the net proceeds of such offering
are to be received by or contributed to any Borrower, (B) in a prorated amount
of such expenses in proportion to the amount of such net proceeds intended to be
so received or contributed or loaned, or (C) otherwise on an interim basis prior
to completion of such offering so long as Holdings and any other Parent Company
shall cause the amount of such expenses to be repaid to such Borrower or such
Restricted Subsidiary out of the proceeds of such offering promptly if such
offering is completed;

(v)Borrowers may pay cash Dividends to Holdings so long as the proceeds thereof
are promptly used by Holdings (or subsequently paid (including as a Dividend by
Holdings) to any other Parent Company) to pay costs (including all professional
fees and expenses) incurred by Holdings or any other Parent Company in
connection with reporting obligations under or otherwise incurred in connection
with compliance with applicable laws, applicable rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, including in
respect of any reports filed with respect to the Securities Act, the Securities
Exchange Act or the respective rules and regulations promulgated thereunder;

(vi)Borrowers may pay cash dividends or other distributions, or make loans or
advances to any Parent Company or the equity interest holders thereof in amounts
required for any Parent Company or the equity interest holders thereof to pay,
in each case without duplication:

(A)franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, Lead Borrower and its Restricted
Subsidiaries;

(B)with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which Holdings or any Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which Holdings or any other Parent Company is the common parent, federal,
state and local income Taxes (including minimum Taxes) (or franchise and similar
Taxes imposed in lieu of such minimum Taxes) that are attributable to the
taxable income of Lead Borrower and its Subsidiaries; provided that for each
taxable period, the amount of such payments made in respect of such taxable
period in the aggregate shall not exceed the amount that Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to a
Borrower or the Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

(C)customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of Lead Borrower and
its Restricted Subsidiaries;

(D)general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of Lead Borrower and its
Restricted Subsidiaries;

(E)cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of Lead Borrower or any Parent Company;

(F)the purchase or other acquisition by Holdings or any other Parent Company of
Lead Borrower of all or substantially all of the property and assets or business
of any Person, or of assets constituting a business unit, a line of business or
division of such Person, or of all of the Equity Interests in a Person; provided
that if such purchase or other acquisition had been made by Lead Borrower, it
would have constituted a Permitted Acquisition permitted to be made pursuant to

-101-

--------------------------------------------------------------------------------

 

Section 9.14; provided that (A) such dividend, distribution, loan or advance
shall be made concurrently with the closing of such purchase or other
acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to Lead Borrower or any Restricted
Subsidiary or (2) the merger (to the extent permitted in Section 10.02) into
Lead Borrower or any Restricted Subsidiary of the Person formed or acquired in
order to consummate such purchase or other acquisition; and

(G)any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of Lead Borrower
and its Restricted Subsidiaries;

provided that the aggregate amount of Dividends made pursuant to subclauses (C),
(D) and (G) of this clause (vi) shall not exceed the greater of $11,250,000 and
1.00% of Consolidated Total Assets (measured at the time of such Dividend) in
any fiscal year;

(vii)reasonable and customary indemnities to directors, officers and employees
of Holdings or any Parent Company in the ordinary course of business, to the
extent reasonably attributable to the ownership or operation of Lead Borrower
and the Restricted Subsidiaries;

(viii)Borrowers may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid (including as a
Dividend by Holdings) to any other Parent Company) for payment of (x)
obligations under or in respect of director and officer insurance policies to
the extent reasonably attributable to the ownership or operation of Lead
Borrower and the Restricted Subsidiaries or (y) indemnification obligations
owing to the Sponsor and Sponsor Affiliates under the Advisory Agreement;

(ix)any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy deferred purchase price, earn-outs and contingent
payments in respect of any amounts due and owing as provided for in the
Acquisition Agreement;

(x)Borrowers may pay cash Dividends to Holdings (who may subsequently pay cash
Dividends to any other Parent Company) so long as the proceeds thereof are used
to pay the Sponsor or Sponsor Affiliate fees, expenses and indemnification
payments that are then permitted to be paid pursuant to Sections 10.06(v),
10.06(vii) and 10.06(xii);

(xi)repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii)a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date not to exceed, in any fiscal year, the
greater of (x) 5% of such Parent Company’s market capitalization and (y) 6% of
the net cash proceeds contributed to the capital of any Borrower from any such
Initial Public Offering;

(xiii)the Borrowers may pay any Dividend so long as the Distribution Conditions
are satisfied on a Pro Forma Basis immediately after giving effect to such
Dividend;

(xiv)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrowers and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time of such
Dividend);

-102-

--------------------------------------------------------------------------------

 

(xv)the declaration and payment of Dividends or the payment of other
distributions by the Borrowers in an aggregate amount since the Closing Date not
to exceed the greater of $100,000,000 and 8.50% of Consolidated Total Assets
(measured at the time of such Dividend);

(xvi)Lead Borrower and its Restricted Subsidiaries may declare and make Dividend
payments or other distributions payable solely in the Equity Interests of such
Person so long as in the case of Dividend or other distribution by a Restricted
Subsidiary, Lead Borrower or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution;

(xvii)Lead Borrower may pay Dividends with the cash proceeds contributed to its
common equity from the net cash proceeds of any equity issuance by any Parent
Company, so long as, with respect to any such payments, no Event of Default
shall have occurred and be continuing or would result therefrom; and

(xviii)Lead Borrower and its Restricted Subsidiaries may pay Dividends within 60
days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definitions of
“Consolidated EBITDA” and “Consolidated Net Income”), amounts loaned or advanced
to Holdings pursuant to Section 10.05(vi) shall, to the extent such loan or
advance remains unpaid, be deemed to be cash Dividends paid to Holdings to the
extent provided in said Section 10.05(vi).

Section 10.04Indebtedness.  The Borrowers will not, and will not permit any of
the Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(i)(x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents (including pursuant to any Revolving Commitment Increase), (y)
Indebtedness incurred pursuant to the First Lien Term Loan Credit Agreement and
the related credit documents and Refinancing Term Loans and Refinancing Notes
(each as defined in the First Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent First Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in the
relevant definitions of the First Lien Credit Agreement (as in effect on the
Closing Date) in a manner that is less restrictive to the Credit Parties in any
material respect) in an aggregate principal amount not to exceed $840,000,000
plus any amounts incurred under Section 2.15(a) of the First Lien Credit
Agreement (as in effect on the Closing Date, or any similar provision of any
subsequent First Lien Credit Agreement which does not modify the financial tests
and dollar baskets set forth in Section 2.15(a) of the First Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect plus the portion of
the principal amount of any such Refinancing Term Loans and Refinancing Notes
(each as defined in the First Lien Credit Agreement (as in effect on the Closing
Date, or any similar provision of any subsequent First Lien Credit Agreement
which does not modify the financial tests and dollar baskets set forth in the
relevant definitions of the First Lien Credit Agreement (as in effect on the
Closing Date) in a manner that is less restrictive to the Credit Parties in any
material respect)) incurred to finance the unpaid accrued interest and premium
(if any) on the underlying Indebtedness refinanced with such Refinancing Term
Loans or Refinancing Notes and any upfront fees, original issue discount,
underwriting discounts, fees, commissions and expenses incurred in connection
with the incurrence of such Refinancing Term Loans or Refinancing Notes, and (z)
Indebtedness incurred pursuant to the Second Lien Term Loan Credit Agreement and
the related credit documents and Refinancing Term Loans and Refinancing Notes
(each as defined in the Second Lien Credit Agreement (as in effect on the
Closing Date, or any similar provision of any subsequent Second Lien Credit
Agreement which does not modify the financial tests and dollar baskets set forth
in the relevant definitions of the Second Lien Credit Agreement (as in effect on
the Closing Date) in a manner that is less restrictive to the Credit Parties in
any material respect) in an aggregate principal amount not to exceed
$200,000,000 plus any amounts incurred under Section 2.15(a) of the Second Lien
Credit Agreement (as in effect on the Closing Date, or any similar provision of
any subsequent Second Lien Credit Agreement which does not modify the financial
tests and dollar baskets set forth in Section 2.15(a) of the Second Lien Credit
Agreement (as in effect on the Closing Date) in a manner that is less
restrictive to the Credit Parties in any material respect) plus the portion of
the principal amount of any

-103-

--------------------------------------------------------------------------------

 

such Refinancing Term Loans and Refinancing Notes (each as defined in the Second
Lien Credit Agreement (as in effect on the Closing Date, or any similar
provision of any subsequent Second Lien Credit Agreement which does not modify
the financial tests and dollar baskets set forth in the relevant definitions of
the Second Lien Credit Agreement (as in effect on the Closing Date) in a manner
that is less restrictive to the Credit Parties in any material respect))
incurred to finance the unpaid accrued interest and premium (if any) on the
underlying Indebtedness refinanced with such Refinancing Term Loans or
Refinancing Notes and any upfront fees, original issue discount, underwriting
discounts, fees, commissions and expenses incurred in connection with the
incurrence of such Refinancing Term Loans or Refinancing Notes;

(ii)Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(iii)(A) Indebtedness of Lead Borrower and its Restricted Subsidiaries evidenced
by Capitalized Lease Obligations and purchase money Indebtedness (including
obligations in respect of mortgages, industrial revenue bonds, industrial
development bonds and similar financings) in connection with the acquisition,
construction, installation, repair, replacement or improvement of fixed or
capital assets and any Permitted Refinancing Indebtedness in respect thereof;
provided that in no event shall the aggregate principal amount of all such
Indebtedness incurred or assumed in each case after the Closing Date pursuant to
this clause (iii) exceed the greater of $66,000,000 and 5.50% of Consolidated
Total Assets (measured at the time of incurrence) at any one time outstanding;

(iv)[reserved];

(v)(A) Indebtedness of a Restricted Subsidiary of Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that (x)
such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, shall not exceed the greater of 5.20:1.00 and the
Consolidated Total Net Leverage Ratio immediately prior to the acquisition or
assumption of such Indebtedness and Permitted Acquisition and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi)intercompany Indebtedness and cash management pooling obligations and
arrangements among Lead Borrower and its Restricted Subsidiaries to the extent
permitted by Section 10.05(vi);

(vii)Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
(or to the extent not listed on such Schedule 10.04, where the principal amount
of such Indebtedness is less than $10,000,000 in the aggregate) and any
Permitted Refinancing Indebtedness in respect thereof;

(viii)Indebtedness of Foreign Subsidiaries; provided that the aggregate
principal amount of Indebtedness outstanding pursuant to this clause (viii)
shall not at any time exceed the greater of $39,000,000 and 3.25% of
Consolidated Total Assets (measured at the time of incurrence);

(ix)Contribution Indebtedness and any Permitted Refinancing Indebtedness in
respect thereof;

(x)Indebtedness incurred in the ordinary course of business to finance insurance
premiums or take-or-pay obligations contained in supply arrangements;

(xi)Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, Bank Product Debt;

-104-

--------------------------------------------------------------------------------

 

(xii)Indebtedness in respect of Swap Contracts so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(xiii)unsecured Indebtedness of Lead Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a Guarantor) and any or all of
the other Borrowers or the Subsidiary Guarantors), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $105,000,000 and 8.75% of
Consolidated Total Assets (measured at the time of incurrence) at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent;

(xiv)to the extent constituting Indebtedness, any Indebtedness in respect of
deferred purchase price, earn-outs and contingent payments in respect of any
amounts due and owing under the Acquisition Agreement;

(xv)additional Indebtedness of Lead Borrower and its Restricted Subsidiaries not
to exceed the greater of $78,000,000 and 6.50% of Consolidated Total Assets
(measured at the time of incurrence) in aggregate principal amount outstanding
at any time;

(xvi)Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

(xvii)Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii)guarantees made by Lead Borrower or any of its Restricted Subsidiaries of
Indebtedness of Lead Borrower or any of its Restricted Subsidiaries permitted to
be outstanding under this Section 10.04; provided that (x) such guarantees are
permitted by Section 10.05 and (y) no Restricted Subsidiary that is not a Credit
Party shall guarantee Indebtedness of a Credit Party pursuant to this clause
(xviii);

(xix)guarantees made by any Foreign Subsidiary of Indebtedness of any other
Foreign Subsidiary permitted to be outstanding under this Section 10.04;

(xx)guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this Section
10.04; provided that such guarantees may only be made by Restricted Subsidiaries
who were guarantors of the Indebtedness originally acquired or assumed pursuant
to this Section 10.04 at the time of the consummation of the Permitted
Acquisition or such other Investment to which such Indebtedness relates;

(xxi)customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii)guarantees of Indebtedness of directors, officers and employees of Lead
Borrower or any of its Restricted Subsidiaries in respect of expenses of such
Persons in connection with relocations and other ordinary course of business
purposes;

(xxiii)guarantees of Indebtedness of a Person in connection with a joint
venture; provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall

-105-

--------------------------------------------------------------------------------

 

not exceed the greater of $93,000,000 and 7.75% of Consolidated Total Assets
(measured at the time of incurrence);

(xxiv)Indebtedness arising in connection with any Qualified Securitization
Transaction or Receivables Facility with respect to which the Securitization
Assets or Receivables Assets subject thereto consist solely of assets originated
by one or more Foreign Subsidiaries;

(xxv)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi)(x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business, (y)
Indebtedness representing deferred compensation or stock-based compensation to
employees of Lead Borrower and the Restricted Subsidiaries and (z) Indebtedness
consisting of promissory notes issued by any Credit Party to current or former
officers, directors and employees, their respective estates, spouses or former
spouses to finance the purchase or redemption of Equity Interests of any Parent
Company permitted by Section 10.03;

(xxvii)(A) without duplication of Indebtedness permitted by Sections 10.04(i)(y)
and 10.04(i)(z), First Lien Incremental Equivalent/Refinancing Debt and Second
Lien Incremental Equivalent/Refinancing Debt; and (B) any Permitted Refinancing
Indebtedness of Indebtedness incurred pursuant to subclause (A);

(xxviii)(x) guarantees made by Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of Lead
Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers and
other third parties incurred in the ordinary course of business and (y)
Indebtedness of any Credit Party (other than Holdings) as an account party in
respect of trade letters of credit issued in the ordinary course of business;

(xxix)(A) Permitted Junior Debt of Lead Borrower and its Restricted Subsidiaries
incurred under Permitted Junior Debt Documents so long as (i) all such
Indebtedness is incurred in accordance with the requirements of the definition
of “Permitted Junior Notes” or “Permitted Junior Loans”, as the case may be,
(ii) no Event of Default then exists or would result therefrom (provided, that
with respect to any such Indebtedness incurred to finance a Limited Condition
Acquisition, such requirement shall be limited to the absence of an Event of
Default pursuant to Section 11.01 or Section 11.05) and (iii) the aggregate
principal amount of such Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period to exceed 5.20 to 1.00 and (B) any Permitted Refinancing
Indebtedness in respect of Indebtedness incurred pursuant to subclause (A);
provided that the amount of Permitted Junior Debt which may be incurred pursuant
to this clause (xxix) by non-Credit Parties shall not exceed the greater of
$93,000,000 and 7.75% of Consolidated Total Assets (measured at the time of
incurrence) at any time outstanding;

(xxx)Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi)[reserved]; and

(xxxii)all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (i) through (xxxi) above.

Section 10.05Advances, Investments and Loans.  The Borrowers will not, and will
not permit any of the Restricted Subsidiaries to, directly or indirectly, lend
money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person (each of the foregoing, an
“Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-

-106-

--------------------------------------------------------------------------------

 

downs or write-offs thereof but giving effect to any cash return or cash
distributions received by Lead Borrower and its Restricted Subsidiaries with
respect thereto), except that the following shall be permitted (each of the
following, a “Permitted Investment” and collectively, “Permitted Investments”):

(i)Lead Borrower and its Restricted Subsidiaries may acquire and hold accounts
receivable owing to any of them, if created or acquired in the ordinary course
of business and payable or dischargeable in accordance with customary trade
terms of Lead Borrower or such Restricted Subsidiary;

(ii)Lead Borrower and its Restricted Subsidiaries may acquire and hold cash and
Cash Equivalents;

(iii)Lead Borrower and its Restricted Subsidiaries may hold the Investments held
by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv)Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v)Lead Borrower and its Restricted Subsidiaries may enter into Swap Contracts
to the extent permitted by Section 10.04(ii) and Section 10.04(xii);

(vi)(a) Lead Borrower and any Restricted Subsidiary may make intercompany loans
to and other investments (including cash management pooling obligations and
arrangements) in Credit Parties (other than Holdings, unless otherwise permitted
by Section 10.03), including in connection with tax planning activities, so long
as, immediately after giving effect thereto, the security interest of the
Collateral Agent for the benefit of the Secured Creditors in the Collateral,
taken as a whole, is not materially impaired, (b) any Foreign Subsidiary may
make intercompany loans to and other investments (including cash management
pooling obligations and arrangements) in any Borrower or any of its Restricted
Subsidiaries so long as in the case of such intercompany loans (other than cash
management pooling obligations and arrangements) to Credit Parties (other than
Holdings), all payment obligations of the respective Credit Parties are
subordinated to their obligations under the Credit Documents on terms reasonably
satisfactory to the Administrative Agent, (c) the Credit Parties may make
intercompany loans to, guarantees on behalf of, and other investments (including
cash management pooling obligations and arrangements) in, Restricted
Subsidiaries that are not Credit Parties so long as the aggregate amount of
outstanding loans, guarantees and other Indebtedness made pursuant to this
subclause (c) does not exceed the greater of $100,000,000 and 8.50% of
Consolidated Total Assets (measured at the time of such loans, guarantees or
incurrence), (d) any Restricted Subsidiary that is not a Credit Party may make
intercompany loans to, and other investments (including cash management pooling
obligations and arrangements) in, any other Restricted Subsidiary that is also
not a Credit Party and (e) Credit Parties may make intercompany loans and other
investments (including cash management pooling obligations and arrangements) in
any Restricted Subsidiary that is not a Credit Party so long as such Investment
is part of a series of simultaneous Investments by Restricted Subsidiaries in
other Restricted Subsidiaries that results in the proceeds of the initial
Investment being invested in one or more Credit Parties (other than Holdings,
unless otherwise permitted by Section 10.03);

(vii)Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii)loans and advances by Lead Borrower and its Restricted Subsidiaries to
officers, directors and employees of Lead Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

-107-

--------------------------------------------------------------------------------

 

(ix)advances of payroll payments to employees of Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x)non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(ii) or (x);

(xi)additional Restricted Subsidiaries of Lead Borrower may be established or
created if Lead Borrower and such Subsidiary comply with the requirements of
Section 9.12, if applicable; provided that to the extent any such new Subsidiary
is created solely for the purpose of consummating a transaction pursuant to an
acquisition permitted by this Section 10.05, and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such transaction, such new
Subsidiary shall not be required to take the actions set forth in Section 9.12,
as applicable, until the respective acquisition is consummated (at which time
the surviving or transferee entity of the respective transaction and its
Subsidiaries shall be required to so comply in accordance with the provisions
thereof);

(xii)extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii)earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv)Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv)Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi)Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii)purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrowers and the Guarantors; provided that the
aggregate amount of such purchases, when added to the aggregate amount of
Dividends pursuant to Section 10.03(xiv), shall not exceed the greater of
$11,250,000 and 1.00% of Consolidated Total Assets (measured at the time such
Investment is made);

(xviii)Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investments;

(xix)in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxii) of this Section 10.05, Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate outstanding amount for all
loans, advances and other Investments made pursuant to this clause (xix), not to
exceed the greater of $93,000,000 and 7.75% of Consolidated Total Assets
(measured at the time such Investment is made);

(xx)the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by Lead Borrower or such Restricted Subsidiary, as the case
may be, in good faith;

(xxi)loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends

-108-

--------------------------------------------------------------------------------

 

permitted to be made to any Parent Company in accordance with Section 10.03;
provided that any such loan or advance shall reduce the amount of such
applicable Dividends thereafter permitted under Section 10.03 by a corresponding
amount (if such applicable subsection of Section 10.03 contains a maximum
amount);

(xxii)Investments to the extent that payment for such Investments is made in the
form of common Equity Interests or Qualified Preferred Stock of Holdings or any
Equity Interests of any other direct or indirect Parent Company to the seller of
such Investments;

(xxiii)Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv)Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv)to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi)Investments by Lead Borrower and its Restricted Subsidiaries consisting of
deposits, prepayment and other credits to suppliers or landlords made in the
ordinary course of business;

(xxvii)guarantees made in the ordinary course of business of obligations owed to
landlords, suppliers, customers, franchisees and licensees of Lead Borrower or
its Subsidiaries;

(xxviii)Investments consisting of the licensing, sublicensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix)Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) that are at that time
outstanding not to exceed the greater of $54,000,000 and 4.50% of Consolidated
Total Assets (measured at the time such Investment is made) at any one time
outstanding;

(xxx)[reserved];

(xxxi)Investments by Lead Borrower and its  Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $54,000,000 and 4.50% of Consolidated Total Assets (measured at the
time such Investment is made); and

(xxxii)Investments in a Securitization Entity or any Investment by a
Securitization Entity in any other Person in connection with a Qualified
Securitization Transaction permitted by Section 10.04(xxiv); provided, however,
that any such Investment in a Securitization Entity is in the form of (x) a
contribution of additional Securitization Assets, (y) Limited Originator
Recourse or (z) loans in respect of the noncash portion of the purchase price of
Securitization Assets not to exceed 15% of such purchase price and (ii)
distributions or payments of Securitization Fees and purchases of Securitization
Assets or Receivables Assets pursuant to a Securitization Repurchase Obligation
in connection with a Qualified Securitization Transaction or a Receivables
Facility, as applicable.  

-109-

--------------------------------------------------------------------------------

 

To the extent an Investment is permitted to be made by a Credit Party directly
in any Restricted Subsidiary or any other Person who is not a Credit Party (each
such Person, a “Target Person”) under any provision of this Section 10.05, such
Investment may be made by advance, contribution or distribution by a Credit
Party to a Restricted Subsidiary or Holdings, and further advanced or
contributed by such Restricted Subsidiary or Holdings for purposes of making the
relevant Investment in the Target Person without constituting an additional
Investment for purposes of this Section 10.05 (it being understood that such
Investment must satisfy the requirements of, and shall count toward any
thresholds in, a provision of this Section 10.05 as if made by the applicable
Credit Party directly to the Target Person).  

Section 10.06Transactions with Affiliates.  The Borrowers will not, and will not
permit any of the Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of Lead Borrower or any of its
Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of Lead Borrower (or any committee thereof) to be not less
favorable to Lead Borrower or such Restricted Subsidiary as would reasonably be
obtained by Lead Borrower or such Restricted Subsidiary at that time in a
comparable arm’s-length transaction with a Person other than an Affiliate,
except:

(i)Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii)loans and other transactions among Lead Borrower and its Restricted
Subsidiaries;

(iii)customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, Lead Borrower and
its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of Lead Borrower and the other Restricted Subsidiaries, to any other
Parent Company);

(iv)Lead Borrower and its Restricted Subsidiaries may enter into, and may make
payments under, employment agreements, employee benefits plans, stock option
plans, indemnification provisions, stay bonuses, severance and other similar
compensatory arrangements with officers, employees and directors of Holdings,
Lead Borrower and its Restricted Subsidiaries in the ordinary course of
business;

(v)so long as no Event of Default shall exist (both before and immediately after
giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Borrowers may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $10,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement
entered into in connection with the Transaction, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect;
provided further that upon the occurrence and during the continuance of Event of
Default under Section 11.01 or 11.05, such amounts may accrue on a subordinated
basis, but not be payable in cash during such period, but all such accrued
amounts (plus accrued interest, if any, with respect thereto) may be payable in
cash upon the cure or waiver of such Event of Default;

(vi)the Transaction (including Transaction Costs) shall be permitted;

(vii)the Borrowers may make payments (or make dividends to Holdings or any other
Parent Company to make payments) (i) to reimburse the Sponsor or the Sponsor
Affiliates for its reasonable out-of-pocket expenses, and to indemnify it,
pursuant to the terms of the Advisory Agreement, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect
and (ii) to reimburse any shareholders for their respective reasonable
out-of-pocket expenses, and to indemnify them, pursuant to the terms of any
stockholders agreement with respect to Holdings or any other Parent Company
entered into in connection with the Transaction, as in effect on the Closing
Date, subject to amendments not adverse to the Lenders in any material respect;

(viii)transactions described on Schedule 10.06(viii) or any amendment thereto to
the extent such an amendment is not adverse to the Lenders in any material
respect;

-110-

--------------------------------------------------------------------------------

 

(ix)Investments in Lead Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x)any payments required to be made pursuant to the Acquisition Agreement;

(xi)transactions between Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of Lead
Borrower or any Parent Company; provided, however, that such director abstains
from voting as a director of Lead Borrower or such Parent Company, as the case
may be, on any matter involving such other Person;

(xii)payments by Holdings, Lead Borrower or any of its Restricted Subsidiaries
to the Sponsor or any Parent Company for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the board of
directors of Lead Borrower in good faith;

(xiii)guarantees of performance by Lead Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money;

(xiv)the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock to the Sponsor or any Parent Company, or to any director,
officer, employee or consultant thereof; and

(xv)to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, Lead Borrower and any of its Restricted Subsidiaries
shall be permitted (including equity issuances).  

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Lead Borrower or any of the Restricted Subsidiaries pay any
management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this Section
10.06.

Section 10.07Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc.  The Borrowers will not, and will not permit any
of the Restricted Subsidiaries to:

(a)make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Indebtedness under the Second Lien Term Loan Credit Agreement,
any Permitted Junior Debt, Subordinated Indebtedness, First Lien Incremental
Equivalent/Refinancing Debt (other than First Lien Incremental
Equivalent/Refinancing Debt secured by Liens ranking pari passu with the Liens
securing the Indebtedness under the First Lien Term Loan Credit Agreement) or
Second Lien Incremental Equivalent/Refinancing Debt, except that (A) the
Borrowers may consummate the Transaction, (B) Indebtedness under the Second Lien
Term Loan Credit Agreement, Permitted Junior Debt, Subordinated Indebtedness,
First Lien Incremental Equivalent/Refinancing Debt subject hereto or Second Lien
Incremental Equivalent/Refinancing Debt, may be repaid, redeemed, repurchased or
defeased (and any applicable deposit of money or securities with the trustee
with respect thereto or any other Person for the purpose of paying such
Indebtedness under the Second Lien Term Loan Credit Agreement, Permitted Junior
Debt, First Lien Incremental Equivalent/Refinancing Debt subject hereto or
Second Lien Incremental Equivalent/Refinancing Debt when due may be made) (i) in
an unlimited amount so long as the Payment Conditions are satisfied on a Pro
Forma Basis immediately after giving effect to the consummation of the proposed
repayment or

-111-

--------------------------------------------------------------------------------

 

prepayment, (ii) [reserved] and (iii) in an aggregate amount not to exceed the
greater of $100,000,000 and 8.50% of Consolidated Total Assets (measured at the
time such payment, prepayment, redemption or acquisition is made); provided,
that nothing herein shall otherwise prevent Lead Borrower and its Restricted
Subsidiaries from refinancing any Indebtedness with Permitted Refinancing
Indebtedness and (C) Indebtedness under the Second Lien Credit Agreement and
Second Lien Incremental Equivalent/Refinancing Debt may be repaid, redeemed,
repurchased or defeased (and any applicable deposit of money or securities with
the trustee with respect thereto or any other Person for the purpose of paying
such Indebtedness under the Second Lien Credit Agreement and Second Lien
Incremental Equivalent/Refinancing Debt when due may be made) with any Declined
Proceeds (as defined in the First Lien Credit Agreement (as in effect on the
Closing Date)) that do not constitute Retained Declined Proceeds (as defined in
the First Lien Credit Agreement (as in effect on the Closing Date)) solely to
the extent required by the terms thereof;

(b)amend or modify, or permit the amendment or modification of any provision of,
any Second Lien Credit Document other than any amendment or modification that is
not materially adverse to the interests of the Lenders;

(c)amend or modify, or permit the amendment or modification of any provision of,
any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d)amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (d) is not materially adverse to the interests of
the Lenders.

Section 10.08Limitation on Certain Restrictions on Subsidiaries.  The Borrowers
will not, and will not permit any of the Restricted Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Restricted
Subsidiary to (a) pay dividends or make any other distributions on its capital
stock or any other interest or participation in its profits owned by Lead
Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed to
Lead Borrower or any of its Restricted Subsidiaries, (b) make loans or advances
to Lead Borrower or any of its Restricted Subsidiaries or (c) transfer any of
its properties or assets to Lead Borrower or any of its Restricted Subsidiaries,
except for such encumbrances or restrictions existing under or by reason of:

(i)applicable law;

(ii)this Agreement and the other Credit Documents, the First Lien Term Loan
Credit Agreement, the Second Lien Term Loan Credit Agreement and the other
definitive documentation entered into in connection with any of the foregoing;

(iii)[reserved];

(iv)customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of Lead Borrower or any of its Restricted
Subsidiaries;

(v)customary provisions restricting assignment of any licensing agreement (in
which Lead Borrower or any of its Restricted Subsidiaries is the licensee) or
other contract entered into by Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi)restrictions on the transfer of any asset pending the close of the sale of
such asset;

-112-

--------------------------------------------------------------------------------

 

(vii)any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to Lead Borrower or
any Restricted Subsidiary of Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii)encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix)any agreement or instrument relating to Indebtedness of a Foreign Subsidiary
incurred pursuant to Section 10.04 to the extent such encumbrance or restriction
only applies to such Foreign Subsidiary;

(x)an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to Lead Borrower or the Lenders in
any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi)restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii)restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary that is not a Credit
Party, which Indebtedness is permitted by Section 10.04;

(xiii)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv)on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the definitive documentation governing First Lien
Incremental Equivalent/Refinancing Debt and/or Second Lien Incremental
Equivalent/ Refinancing Debt;

(xv)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agent and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis; and

(xvi)restrictions and conditions under the terms of the documentation governing
any Qualified Securitization Financing or a Receivables Facility that, in each
case, permitted by Section 10.04(xxiv), are necessary or advisable, in the good
faith determination of Lead Borrower or the applicable Restricted Subsidiary, to
effect such Qualified Securitization Financing or such Receivables Facility.  

Section 10.09Business.

(a)The Borrowers will not permit at any time the business activities taken as a
whole conducted by Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
Lead Borrower and its Restricted Subsidiaries on the Closing Date (after giving
effect to the Transaction) except that Lead Borrower and its Restricted
Subsidiaries may engage in Similar Business.

(b)Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Borrowers and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable

-113-

--------------------------------------------------------------------------------

 

law, (ii) legal, tax and accounting matters in connection with any of the
foregoing or following activities, (iii) the entering into, and performing its
obligations under, this Agreement and the other Credit Documents, the First Lien
Term Documents (including repurchases of Indebtedness of the Borrowers pursuant
to Section 2.19 and Section 2.20 of the First Lien Term Loan Credit Agreement),
the Second Lien Term Documents (including repurchases of Indebtedness of the
Borrowers pursuant to Section 2.19 and Section 2.20 of the Second Lien Term Loan
Credit Agreement), the Acquisition Agreement, the Advisory Agreement, any
definitive documentation governing any First Lien Incremental
Equivalent/Refinancing Debt, any definitive documentation governing any Second
Lien Incremental Equivalent/Refinancing Debt, any Permitted Junior Debt
Documents, (iv) the issuance, sale or repurchase of its Equity Interests and the
receipt of capital contributions, (v) the making of dividends or distributions
on its Equity Interests, (vi) the filing of registration statements, and
compliance with applicable reporting and other obligations, under federal, state
or other securities laws, (vii) the listing of its equity securities and
compliance with applicable reporting and other obligations in connection
therewith, (viii) the retention of (and the entry into, and exercise of rights
and performance of obligations in respect of, contracts and agreements with)
transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (ix) the performance of obligations under
and compliance with its certificate of incorporation and by-laws, or any
applicable law, ordinance, regulation, rule, order, judgment, decree or permit,
including, without limitation, as a result of or in connection with the
activities of its Subsidiaries, (x) the incurrence and payment of its operating
and business expenses and any taxes for which it may be liable (including
reimbursement to Affiliates for such expenses paid on its behalf), (xi) the
consummation of the Transaction, (xii) the making of loans to or other
Investments in, or incurrence of Indebtedness from, the Borrowers or in the case
of incurrence of Indebtedness, from any Wholly-Owned Domestic Subsidiary, which
is a Subsidiary Guarantor, as and to the extent not prohibited by this Agreement
and (xiii) any other activity expressly contemplated by this Agreement to be
engaged in by Holdings, including, subject to any applicable limitations set
forth herein, guaranteeing permitted Indebtedness of Lead Borrower and its
Restricted Subsidiaries.

Section 10.10Negative Pledges.  Holdings and the Borrowers shall not, and shall
not permit any of the Restricted Subsidiaries to, agree or covenant with any
Person to restrict in any way its ability to grant any Lien on its assets in
favor of the Lenders, other than pursuant to the Intercreditor Agreement or any
other intercreditor agreement contemplated by this agreement, and except that
this Section 10.10 shall not apply to:

(i)any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii)covenants existing under the First Lien Term Loan Credit Agreement and the
related credit documents and the Second Lien Term Loan Credit Agreement and the
related credit documents, each as in effect on the Closing Date or as amended in
a manner consistent with any amendment to this Agreement or the other Credit
Documents;

(iii)the covenants contained in any First Lien Incremental
Equivalent/Refinancing Debt, Second Lien Incremental Equivalent/Refinancing Debt
or any Permitted Junior Debt (in each case so long as same do not restrict the
granting of Liens to secure Indebtedness pursuant to this Agreement);

(iv)covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v)customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii)restrictions imposed by law;

-114-

--------------------------------------------------------------------------------

 

(viii)customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix)contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x)negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agent and the Secured Creditors with respect to the credit
facilities established hereunder and the Obligations under the Credit Documents
on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi)restrictions on any Foreign Subsidiary pursuant to the terms of any
Indebtedness of such Foreign Subsidiary permitted to be incurred hereunder;

(xii)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business; and

(xiii)any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of Lead Borrower,
not materially more restrictive, taken as a whole, with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 10.11Financial Covenant.

(a)Lead Borrower and the Restricted Subsidiaries shall, on any date when
Availability is less than the greater of (a) 10.0% of the Aggregate Commitments,
and (b) $7,500,000, (in the case of this clause (b), to the extent there has
been any optional reduction in Commitments pursuant to Section 2.07(b) or any
Revolving Commitment Increase pursuant to Section 2.15 after the Closing Date,
multiplied by the Aggregate Commitment Adjustment Factor) have a Consolidated
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which Lead Borrower has delivered Section 9.01 Financials, and at the end of
each succeeding fiscal quarter thereafter until the date on which Availability
has exceeded the greater of (a) 10.0% of the Aggregate Commitments, and (b)
$7,500,000 (in the case of this clause (b), to the extent there has been any
optional reduction in Commitments pursuant to Section 2.07(b) or any Revolving
Commitment Increase pursuant to Section 2.15 after the Closing Date, multiplied
by the Aggregate Commitment Adjustment Factor) for 30 consecutive days.

(b)For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of Lead Borrower) after the end of the relevant fiscal quarter and on or prior
to the day that is 10 Business Days after Lead Borrower and the Restricted
Subsidiaries (i) become subject to testing the financial covenant under clause
(a) of this Section 10.11 for such fiscal quarter or (ii) deliver the Section
9.01 Financials with respect to such fiscal quarter (in either case, such
10-Business Day period being referred to herein as the “Interim Period”) will,
at the request of Lead Borrower, be included in the calculation of Consolidated
EBITDA solely for the purposes of determining compliance with such financial
covenant at the end of such fiscal quarter and applicable subsequent periods
which include such fiscal quarter (any such equity contribution so included in
the calculation of Consolidated EBITDA, a “Specified Equity Contribution”);
provided that (a) Specified Equity Contributions may be made no more than two
times in any twelve fiscal month period and no more than five times during the
term of this Agreement, (b) the amount of any

-115-

--------------------------------------------------------------------------------

 

Specified Equity Contribution shall be no greater than the amount required to
cause the Borrowers to be in pro forma compliance with such financial covenant,
(c) the Borrowers shall not be permitted to borrow hereunder or have any Letter
of Credit issued during the Interim Period until the relevant Specified Equity
Contribution has been made, (d) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets calculated on the basis of
Consolidated EBITDA contained herein and in the other Credit Documents, and (e)
during the Interim Period, neither the Administrative Agent nor any Lender shall
have any right to accelerate the Loans or terminate the Commitments, and none of
the Administrative Agent nor any Lender shall have any right to foreclose on or
take possession of the Collateral or any other right or remedy under the Credit
Documents that would be available on the basis of an Event of Default resulting
from the failure to comply with Section 10.11(a).

ARTICLE 11

 

Events of Default

Upon the occurrence of any of the following specified events (each, an “Event of
Default”):

Section 11.01Payments.  The Borrowers shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for five or more Business Days, in the payment when due of
any interest on any Loan or Note, or any Fees or any other amounts owing
hereunder or under any other Credit Document; or

Section 11.02Representations, etc.

Any representation, warranty or statement made or deemed made by any Credit
Party herein or in any other Credit Document or in any certificate delivered to
the Administrative Agent, the Collateral Agent or any Lender pursuant hereto or
thereto shall prove to be untrue in any material respect on the date as of which
made or deemed made; or

Section 11.03Covenants.  Holdings, any Borrower or any Restricted Subsidiary
shall (i) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 9.01(f)(i), 9.04 (as to Lead
Borrower), 9.11, 9.14(a), 9.17(c) (other than any such default which is not
directly caused by the action or inaction of Holdings, Lead Borrower or any of
the Restricted Subsidiaries, which such default shall be subject to clause (iii)
below), Section 9.17(f) or Section 10, (ii) fail to deliver a Borrowing Base
Certificate required to be delivered pursuant to Section 9.17(a) within five (5)
Business Days of the date such Borrowing Base Certificate is required to be
delivered (other than during the occurrence of a Liquidity Event, in which case
such period shall be three (3) Business Days), (iii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or in any other Credit Document (other than those
set forth in Section 11.01 or 11.02), and such default shall continue unremedied
for a period of 30 days after written notice thereof to Lead Borrower by the
Administrative Agent, the Collateral Agent or the Required Lenders; or

Section 11.04Default Under Other Agreements.  (i) Holdings, any Borrower or any
of the Restricted Subsidiaries shall (x) default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace, if any,
provided in an instrument or agreement under which such Indebtedness was created
or (y) default in the observance or performance of any agreement or condition
relating to any Indebtedness (other than the Obligations) or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (determined without regard to whether any notice is required), any such
Indebtedness to become due prior to its stated maturity or (ii) any Indebtedness
(other than the Obligations) of Holdings, any Borrower or any of the Restricted
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof, provided that (A) it shall not be a
Default or an Event of Default under this Section 11.04 unless the aggregate
principal amount of all Indebtedness as described in preceding clauses (i) and
(ii) is at least equal to the Threshold Amount and (B) the preceding clause (ii)
shall not apply to Indebtedness that becomes due as a result of a voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is otherwise permitted hereunder; or

-116-

--------------------------------------------------------------------------------

 

Section 11.05Bankruptcy, etc.

Holdings, any Borrower or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) shall commence a voluntary case concerning itself under
Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in
effect, or any successor thereto (the “Bankruptcy Code”); or an involuntary case
is commenced against Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary), and the petition is not
dismissed within 60 days, after commencement of the case; or a custodian (as
defined in the Bankruptcy Code), receiver, receiver-manager, trustee, monitor is
appointed for, or takes charge of, all or substantially all of the property of
Holdings, any Borrower or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary), or Holdings, any Borrower or any of the Restricted
Subsidiaries (other than any Immaterial Subsidiary) commences any other
proceeding under any reorganization, bankruptcy, insolvency, arrangement,
winding-up, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, any Borrower or any of the Restricted Subsidiaries
(other than any Immaterial Subsidiary), or there is commenced against Holdings,
any Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) any such proceeding which remains undismissed for a period of 60
days, or Holdings, any Borrower or any of the Restricted Subsidiaries (other
than any Immaterial Subsidiary)  is adjudicated insolvent or bankrupt; or any
order of relief or other order approving any such case or proceeding is entered;
or Holdings or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) suffers any appointment of any custodian, receiver,
receiver-manager, trustee, monitor or the like for it or any substantial part of
its property to continue undischarged or unstayed for a period of 60 days; or
Holdings, any Borrower or any of the Restricted Subsidiaries (other than any
Immaterial Subsidiary) makes a general assignment for the benefit of creditors;
or any corporate, limited liability company or similar action is taken by Lead
Borrower or any of the Restricted Subsidiaries (other than any Immaterial
Subsidiary) for the purpose of effecting any of the foregoing; or

Section 11.06ERISA.  (a) An ERISA Event has occurred with respect to a Plan or
Multiemployer Plan which has resulted in a Material Adverse Effect, (b) there is
or arises Unfunded Pension Liability which has resulted in a Material Adverse
Effect, (c) a Foreign Pension Plan has failed to comply with, or be funded in
accordance with, applicable law which has resulted in a Material Adverse Effect,
or (d) Lead Borrower or any of its Restricted Subsidiaries has incurred any
obligation in connection with the termination of, or withdrawal from, any
Foreign Pension Plan that, in each case, has resulted in a Material Adverse
Effect; or

Section 11.07Security Documents.  Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation (to the extent
provided therein), a perfected security interest, to the extent required by the
Credit Documents, in, and Lien on, all or any material portion of the Collateral
(and, in any event, in the case of Revolver Priority Collateral, all Revolver
Priority Collateral other than Revolver Priority Collateral with an aggregate
fair market value not in excess of $11,250,000) (in each case, other than as a
result of the failure of the Collateral Agent to file continuation statements or
the failure of the Collateral Agent, or the collateral agent under the First
Lien Term Loan Credit Agreement or the Second Lien Term Loan Credit Agreement to
maintain possession of possessory collateral delivered to it) in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01), or

Section 11.08Guarantees. Any Guaranty shall cease to be in full force and effect
as to any Guarantor (other than any Guarantor otherwise qualifying as an
Immaterial Subsidiary, whether or not so designated), or any Guarantor or any
Person acting for or on behalf of such Guarantor shall deny or disaffirm in
writing such Guarantor’s obligations under the Guaranty to which it is a party;
or

Section 11.09Judgments.  One or more judgments or decrees shall be entered
against Holdings, any Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) involving in the aggregate for Holdings, Lead Borrower
and its Restricted Subsidiaries (other than any Immaterial Subsidiary) a
liability or liabilities (not paid or fully covered (other than to the extent of
any deductible) by a reputable and solvent insurance company with respect to
judgments for the payment of money) and such judgments and decrees either shall
be final and non-appealable or shall not be vacated, discharged or stayed or
bonded pending appeal for any period of 60 consecutive days, and the aggregate
amount of all such judgments and decrees (to the extent not paid or fully
covered (other than to the extent of any deductible) by such insurance company)
equals or exceeds the Threshold Amount; or

Section 11.10Change of Control.  A Change of Control shall occur;

-117-

--------------------------------------------------------------------------------

 

then and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to Lead Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to any Credit Party, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Aggregate Commitments terminated, whereupon all
Commitments of each Lender shall forthwith terminate immediately; (ii) declare
the principal of and any accrued interest in respect of all Loans and the Notes
and all Obligations owing hereunder and thereunder to be, whereupon the same
shall become, forthwith due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; (iv) enforce each Guaranty, (v)
terminate, reduce or condition any Revolving Commitment, or make any adjustment
to the Borrowing Base and (vi) require the Credit Parties to Cash Collateralize
LC Obligations, and, if the Credit Parties fail promptly to deposit such Cash
Collateral, the Administrative Agent may (and shall upon the direction of
Required Lenders) advance the required Cash Collateral as Revolving Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 7.01 are satisfied).

Section 11.11Application of Funds.  After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above), any amounts received on account of the Obligations (including
without limitation, proceeds received by the Administrative Agent in respect of
any sale of, collection from, or other realization upon, all or any part of the
Collateral (including, without limitation, pursuant to the exercise by the
Administrative Agent of its remedies during the continuance of an Event of
Default) or otherwise received on account of the Obligations) shall, subject to
the provisions of Sections 2.11 and 2.13(j), be applied in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, to interest then due and payable on Lead Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan outstanding until the
same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
in respect of such Revolving Loans pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding;

Eighth, to all Obligations on account of Noticed Hedges with Secured Creditors,
pro rata;

Ninth, to all other Obligations pro rata; and

Tenth, the balance, if any, as required by the Intercreditor Agreement, or, in
the absence of any such requirement, to the Person lawfully entitled thereto
(including the applicable Credit Party or its successors or assigns).

-118-

--------------------------------------------------------------------------------

 

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur.  If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above.  Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor.  If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Tenth of this Section 11.11, the Credit
Parties shall remain liable for any deficiency.  Notwithstanding the foregoing
provisions, this Section 11.11 is subject to the provisions of the Intercreditor
Agreement.

ARTICLE 12

 

The Administrative Agent and the Collateral Agent

Section 12.01Appointment and Authorization.

(a)Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Credit
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto.  The provisions of this Section 12 (other than
Sections 12.08, 12.10 and 12.11) are solely for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders, and neither any Borrower
nor any other Credit Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Credit Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead, such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

(b)Bank of America shall also act as the “collateral agent” and “security
trustee” under the Credit Documents, and each of the Lenders (on behalf of
itself and its Affiliates, including in its capacity as a potential Secured Bank
Product Provider) hereby irrevocably appoints and authorizes Bank of America to
act as the agent of such Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any Credit Party to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto.  In this connection, Bank of America, as “collateral agent”
or “security trustee” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Collateral Agent pursuant to Section 12.02 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Security Documents, or for exercising any rights and remedies
thereunder at the direction of the Collateral Agent, shall be entitled to the
benefits of all provisions of this Section 12 and Section 13 (including
Section 13.01, as though such co-agents, sub-agents and attorneys-in-fact were
the “collateral agent” or “security trustee” under the Credit Documents) as if
set forth in full herein with respect thereto.  Without limiting the generality
of the foregoing, the Lenders hereby expressly authorize the Collateral Agent to
execute any and all documents (including releases) with respect to the
Collateral and the rights of the Guaranteed Creditors with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement and the
Security Documents and acknowledge and agree that any such action by any Agent
shall bind the Lenders.

(c)Each of the Lenders (including in its capacity as a potential Secured Bank
Product Provider) hereby authorizes the Administrative Agent and/or the
Collateral Agent to enter into the Intercreditor Agreement and any other
intercreditor agreement or arrangement or supplement thereto permitted under
this Agreement without any further consent by any Lender and any such
intercreditor agreement shall be being binding upon the Lenders.

-119-

--------------------------------------------------------------------------------

 

Section 12.02Delegation of Duties.  Each of the Administrative Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by the Administrative Agent and/or the Collateral
Agent.  The Administrative Agent, the Collateral Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent, the Collateral Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and as Collateral Agent, as applicable.  The Administrative Agent shall
not be responsible for the negligence or misconduct of any sub-agents, except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

Section 12.03Exculpatory Provisions.  The Administrative Agent and the
Collateral Agent shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Administrative Agent and the Collateral Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent and/or the Collateral Agent are required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Credit
Documents); provided that neither the Administrative Agent nor the Collateral
Agent shall be required to take any action that, in its opinion or the opinion
of its counsel, may expose the Administrative Agent or the Collateral Agent, as
applicable, to liability or that is contrary to any Credit Document or
applicable law;

(c)shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent, the Collateral Agent or any of their respective Affiliates
in any capacity;

(d)shall not be liable to any Lender for any action taken or not taken by it (i)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent and/or the Collateral Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11 and 13.12) or (ii)
in the absence of its own gross negligence, bad faith or willful misconduct as
determined by a court of competent jurisdiction by a final nonappealable
judgment.  Neither the Administrative Agent nor the Collateral Agent shall be
deemed to have knowledge of any Default unless and until notice describing such
Default is given to the Administrative Agent and the Collateral Agent by Lead
Borrower or a Lender; and

(e)shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or the
Collateral Agent.

Section 12.04Reliance by Administrative Agent and Collateral Agent.  Each of the
Administrative Agent and the Collateral Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  Each of the Administrative Agent
and the Collateral Agent also may

-120-

--------------------------------------------------------------------------------

 

rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

Section 12.05No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Lead Arrangers,
Co-Documentation Agents, Co-Syndication Agents or any of their respective
Affiliates shall have any powers, duties or responsibilities under this
Agreement or any of the other Credit Documents, except in its capacity, as
applicable, as the Administrative Agent, the Collateral Agent or a Lender
hereunder.

Section 12.06Non-reliance on Administrative Agent, Collateral Agent and Other
Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Collateral Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement.  Each Lender also acknowledges that it will, independently
and without reliance upon the Administrative Agent, the Collateral Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

Section 12.07Indemnification by the Lenders.  To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or Collateral Agent (or any sub-agent of
either of them), or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent or Collateral Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based on the amount of then outstanding Loans held by each Lender
or, if the Loans have been repaid in full, based on the amount of outstanding
Loans held by each Lender immediately prior to such repayment in full) of
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent or
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent or
Collateral Agent (or any such sub-agent) in connection with such capacity.  The
obligations of the Lenders under this Section 12.07 are subject to the
provisions of Section 5.01.

Section 12.08Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09Administrative Agent May File Proofs of Claim; Credit Bidding.  In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Bank and
the Administrative

-121-

--------------------------------------------------------------------------------

 

Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 4.01 and 13.01) allowed in such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Bank, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the Issuing Bank in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase).  In connection with any
such bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or Equity Interests thereof shall be governed, directly or
indirectly, by the vote of the Required Lenders, irrespective of the termination
of this Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in clauses (a)(i) through (a)(v) of Section 13.12 of
this Agreement), and (iii) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

Section 12.10Resignation of the Agents.

(a)Each of the Administrative Agent and the Collateral Agent may at any time
give notice of its resignation to the Lenders and Lead Borrower.  Upon receipt
of any such notice of resignation, the Required Lenders shall have the right,
with Lead Borrower’s consent (other than during the existence of an Event of
Default under Section 11.01 or 11.05), to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders (and consented to by Lead Borrower, to the
extent so required) and shall have accepted such appointment within 30 days
after the retiring Administrative Agent or retiring Collateral Agent, as
applicable, gives notice of its resignation, then the retiring Administrative
Agent or the retiring Collateral Agent, as applicable, may, with Lead

-122-

--------------------------------------------------------------------------------

 

Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor
Administrative Agent or successor Collateral Agent, as applicable, meeting the
qualifications set forth above; provided that if the Administrative Agent or the
Collateral Agent shall notify Lead Borrower and the Lenders that no qualifying
Person has accepted such appointment within such period, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Administrative Agent or retiring Collateral Agent, as applicable, shall
be discharged from its duties and obligations hereunder and under the other
Credit Documents (except that in the case of any collateral security held by the
Collateral Agent on behalf of the Lenders under any of the Credit Documents, the
retiring Collateral Agent shall continue to hold such collateral security solely
for purposes of maintaining the Secured Creditors’ security interest thereon
until such time as a successor Collateral Agent is appointed) and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent or the Collateral Agent, as applicable, shall
instead be made by or to each Lender directly, until such time as the Required
Lenders (with the consent of Lead Borrower, to the extent so required) appoint a
successor Administrative Agent or as Collateral Agent, as applicable, as
provided for above in this Section 12.10.  Upon the acceptance of a successor’s
appointment as Administrative Agent or Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent or the
retiring (or retired) Collateral Agent, as applicable, and the retiring
Administrative Agent or retiring Collateral Agent, as applicable, shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section).  After the retiring Administrative Agent’s or retiring Collateral
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Administrative Agent or retiring Collateral Agent, as
applicable, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent or retiring Collateral Agent, as applicable, was acting as
Administrative Agent or Collateral Agent.

(b)Any resignation by Bank of America as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline
Loans to the extent that Bank of America is acting in such capacity at such
time.  Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring lender of the Swingline
Loans and (ii) the retiring lender of the Swingline Loans shall be discharged
from all of its duties and obligations hereunder or under the other Credit
Documents.

Section 12.11Collateral Matters and Guaranty Matters.  Each of the Lenders
(including in its capacity as a potential Secured Bank Product Provider) and the
Issuing Bank irrevocably authorizes the Administrative Agent and the Collateral
Agent, as applicable,

(i)to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon termination of the Aggregate
Commitments, payment in full of all Obligations (other than (x) contingent
indemnification obligations and (y) Secured Bank Product Obligations not then
due) and termination of all Letters of Credit (other than Letters of Credit that
have been Cash Collateralized in an amount equal to 102% of the face amount
thereof), (B) that is sold or to be sold as part of or in connection with any
sale permitted hereunder or under any other Credit Document to a Person that is
not a Credit Party, (C) subject to Section 13.12(a)(ii), if approved, authorized
or ratified in writing by the Required Lenders, (D) that constitutes Excluded
Collateral, (E) if the property subject to such Lien is owned by a Subsidiary
Guarantor, subject to Section 13.12, upon release of such Subsidiary Guarantor
from its obligations under the Guaranty Agreement pursuant to clause (ii) below
or (F) if approved, authorized or ratified in writing in accordance with Section
13.12;

(ii)to release any Subsidiary Guarantor from its obligations under the Guaranty
Agreement if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary as a result of a transaction permitted hereunder; and

(iii)to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Sections 10.01(vi) or (xiv) or any other Lien that
is expressly permitted by Section 10.01 to be senior to the Lien securing the
Obligations or to release, and to execute and/or deliver documents to evidence
the release or non-existence of, any Lien securing the Obligations upon any
Excluded Collateral.

-123-

--------------------------------------------------------------------------------

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11.  In each
case as specified in this Section 12.11, the Administrative Agent and the
Collateral Agent will (and each Lender irrevocably authorizes the Administrative
Agent and the Collateral Agent to), at the Borrowers’ expense, execute and
deliver to the applicable Credit Party such documents as such Credit Party may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such Guarantor from its
obligations under the Guaranty, in each case in accordance with the terms of the
Credit Documents and this Section 12.11.

The Administrative Agent and the Collateral Agent shall not be responsible for
or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s and the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Administrative Agent be responsible or
liable to the Lenders for any failure to monitor or maintain any portion of the
Collateral.

Section 12.12Bank Product Providers.  Each Secured Bank Product Provider agrees
to be bound by this Section 12 to the same extent as a Lender hereunder.  Each
such Secured Bank Product Provider shall indemnify and hold harmless the
Administrative Agent and the Collateral Agent, to the extent not reimbursed by
the Credit Parties, against all claims that may be incurred by or asserted
against the Administrative Agent and the Collateral Agent in connection with
such provider’s Secured Bank Product Obligations.

Section 12.13Withholding Taxes.  To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  If the Internal Revenue Service
or any other authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold Tax from amounts
paid to or for the account of any Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall, within 10 days after written
demand therefor, indemnify and hold harmless the Administrative Agent (to the
extent that the Administrative Agent has not already been reimbursed by the
Borrowers pursuant to Section 5.01 and without limiting or expanding the
obligation of the Borrowers to do so) for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13.  The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 12.14Certain ERISA Matters.  

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Lead Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments;

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers),

-124-

--------------------------------------------------------------------------------

 

PTE 95-60 (a class exemption for certain transactions involving insurance
company general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement;

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

(b)In addition, unless clause (i) in the immediately preceding paragraph (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in clause (iv) in the
immediately preceding paragraph (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent each Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Credit Party, that:

(i)none of the Administrative Agent or any Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related to hereto or thereto);

(ii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);

(iv)the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Commitments and this Agreement and is responsible for exercising independent
judgment in evaluating the transactions hereunder; and

(v)no fee or other compensation is being paid directly to the Administrative
Agent or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

-125-

--------------------------------------------------------------------------------

 

The Administrative Agent and each other Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Credit Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

ARTICLE 13

 

Miscellaneous

Section 13.01Payment of Expenses, etc.

(a)The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to:  (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents (limited, in the case of legal expenses, to the
reasonable fees and disbursements of one primary counsel to all Agents and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions)) in
connection with (x) the preparation, execution, enforcement and delivery of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein, (y) the administration hereof and thereof and
any amendment, waiver or consent relating hereto or thereto (whether or not
effective) and (z) their syndication efforts with respect to this Agreement;
(ii) pay all reasonable invoiced out-of-pocket costs and expenses of the Agents
and each Lender in connection with the enforcement of this Agreement and the
other Credit Documents and the documents and instruments referred to herein and
therein or in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (limited, in the case of
legal expenses, to one primary counsel to all Agents and Lenders to be retained
by the Administrative Agent and, if reasonably necessary, one local counsel in
any relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions) and, in the case of an actual or perceived conflict of
interest where any Indemnified Person affected by such conflict informs Lead
Borrower of such conflict, of a single additional firm of counsel in each
relevant jurisdiction for all similarly situated affected Indemnified Persons);
(iii) pay and hold each Agent and each Lender harmless from and against any and
all Other Taxes with respect to the foregoing matters and save each Agent and
each Lender harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
such Agent, such Lender or the Lead Arranger) to pay such Other Taxes; and (iv)
indemnify each Agent and each Lender and their respective Affiliates and the
partners, shareholders, officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing, in each case,
together with their respective successors and assigns of all persons
constituting “Indemnified Persons” (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including reasonable
attorneys’ and consultants’ fees and disbursements) (but excluding Taxes other
than Taxes that represent liabilities, obligations, losses, damages, penalties,
actions, costs, expenses and disbursements arising from a non-Tax claim)
incurred by, imposed on or assessed against any of them as a result of, or
arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not any Agent or any
Lender is a party thereto and whether or not such investigation, litigation or
other proceeding is brought by or on behalf of any Credit Party) related to the
entering into and/or performance of this Agreement or any other Credit Document
or the proceeds of any Loans hereunder or the consummation of the Transaction or
any other transactions contemplated herein or in any other Credit Document or
the exercise of any of their rights or remedies provided herein or in the other
Credit Documents, or (b) the actual or alleged presence of Hazardous Materials
relating in any way to any Real Property owned, leased or operated, at any time,
by Lead Borrower or any of its Subsidiaries; the generation, storage,
transportation, handling, Release or threat of Release of Hazardous Materials by
Lead Borrower or any of its Subsidiaries at any location, whether or not owned,
leased or operated by Lead Borrower or any of its Subsidiaries; the
non-compliance by Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any

-126-

--------------------------------------------------------------------------------

 

Environmental Claim or liability under Environmental Laws relating in any way to
Lead Borrower, any of its Subsidiaries or relating in any way to any Real
Property at any time owned, leased or operated by Lead Borrower or any of its
Subsidiaries, including, in each case, without limitation, the reasonable fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding, in all cases, whether or
not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Person (but excluding in each
case (and each Indemnified Person, by accepting the benefits hereof, agrees to
promptly refund or return any indemnity received hereunder to the extent it is
later determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of the preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by any Credit Party or any of their respective affiliates and is
brought by an Indemnified Person against another Indemnified Person (other than
claims against any Agent solely in its capacity as such or in its fulfilling
such role)).  To the extent that the undertaking to indemnify, pay or hold
harmless any Agent or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b)No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c)No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrowers) shall be responsible to any other party hereto (or
any Indemnified Person or any Subsidiary or Affiliate of Holdings or the
Borrowers) for any indirect, special, exemplary, incidental, punitive or
consequential damages (including, without limitation, any loss of profits,
business or anticipated savings) which may be alleged as a result of this
Agreement or any other Credit Document or the financing contemplated hereby;
provided that nothing in this Section 13.01(c) shall limit the Credit Parties’
indemnity obligations to the extent that such indirect, special, punitive or
consequential damages are included in any claim by a third party unaffiliated
with any Indemnified Person with respect to which the applicable Indemnified
Person is entitled to indemnification under Section 13.01(a).

Section 13.02Right of Set-off.

(a)In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent, the
Collateral Agent, each Issuing Bank and each Lender is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to set off and to appropriate and apply any and all
deposits (general or special) (other than accounts used exclusively for payroll,
payroll taxes, fiduciary and trust purposes, and employee benefits) and any
other Indebtedness at any time held or owing by the Administrative Agent, the
Collateral Agent, such Issuing Bank or such Lender (including, without
limitation, by branches and agencies of the Administrative Agent, Collateral
Agent or such Lender wherever located) to or for the credit or the account of
Lead Borrower or any of its Subsidiaries against and on account of the
Obligations and liabilities of the Credit Parties to the Administrative Agent,
the Collateral Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, the Collateral Agent, such Issuing Bank or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured.

-127-

--------------------------------------------------------------------------------

 

(b)NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR COUNTERCLAIM
OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE
CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF  SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENT PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID.  THIS SUBSECTION (b) SHALL BE
SOLELY FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT HEREUNDER.

Section 13.03Notices.

(a)Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or
transmitted:  if to any Credit Party, c/o ATS Consolidated, Inc., c/o Platinum
Equity, LLC, 360 North Crescent Drive, Beverly Hills, CA 90210,
Attention:  Legal Department, Telecopier No.:  (310) 712-1863; with a copy
(which shall not constitute notice) to Willkie Farr & Gallagher LLP, 787 Seventh
Avenue, New York, New York, 10019, Attention:  P. Joshua Deason, Telecopier No.:
(212) 728-9631;  if to any Lender, at its address specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to Lead Borrower); and if to the Administrative Agent, at
the Notice Office; or, as to any Credit Party or the Administrative Agent, at
such other address as shall be designated by such party in a written notice to
the other parties hereto and, as to each Lender, at such other address as shall
be designated by such Lender in a written notice to Lead Borrower and the
Administrative Agent. All such notices and communications shall, when mailed or
overnight courier, be effective when deposited in the mails, or overnight
courier, as the case may be, or sent by facsimile or other electronic means of
transmission, except that notices and communications to the Administrative Agent
and the Borrowers shall not be effective until received by the Administrative
Agent or Lead Borrower, as the case may be.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent.  Each
of the Administrative Agent, the Collateral Agent, Lead Borrower or Holdings
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

(c)(i) Notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii), if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

-128-

--------------------------------------------------------------------------------

 

(d)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event shall any
of the Administrative Agent, the Collateral Agent or any of their respective
Related Parties (collectively, the “Agent Parties”) have any liability to
Holdings, the Borrowers, the Subsidiary Guarantors, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of a Borrower’s, any Credit Party’s
or the Administrative Agent’s transmission of Borrower Materials or notices
through the Platform, any other electronic messaging service, or through the
Internet, in the absence of gross negligence, bad faith or willful misconduct of
any Agent Party, as determined by a court of competent jurisdiction and by a
final and nonappealable judgment.

Section 13.04Benefit of Agreement; Assignments; Participations, etc.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent each Lender (and any attempted assignment or
transfer by any Borrower without such consent shall be null and void), except as
contemplated by Section 10.02(vi), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)(i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and Revolving Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(a)Lead Borrower; provided that, Lead Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days, after having received notice
thereof; provided that no consent of Lead Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing under Section 11.01 or 11.05,
any other Eligible Transferee;

(b)the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(c)each Issuing Bank; provided that no consent of the Issuing Banks shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund;

(ii)Assignments shall be subject to the following additional conditions:

(a)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Revolving Loans, the amount of the Commitment or Revolving Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
Lead Borrower and the Administrative Agent otherwise consent; provided that no
such consent of Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11.01 or 11.05;

-129-

--------------------------------------------------------------------------------

 

(b)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one tranche of Commitments or Revolving Loans;

(c)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption (by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), together with the
payment by the assignee of a processing and recordation fee of $3,500; and

(d)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii)Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
5.01 and 13.01.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 13.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c)
below.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers and, as to its own positions only, any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (ii) above and any written
consent to such assignment required by clause (ii) above, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register; provided that if either the assigning Lender
or the assignee shall have failed to make any payment required to be made by it
pursuant to this Agreement, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this clause (v).

(c)Any Lender may, without the consent of Lead Borrower or the Administrative
Agent, sell participations to one or more Eligible Transferees (a
“Participant”), in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged; (B) such Lender shall

-130-

--------------------------------------------------------------------------------

 

remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrowers, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each Lender or
each adversely affected Lender and that directly affects such Participant.  The
Borrowers agree that each Participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 5.04(b) and (c)
shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Section 13.04; provided that such Participant (A) agrees to be subject
to the provisions of Section 3.03 as if it were an under assignee clause (b) of
this Section; and (B) shall not be entitled to receive any greater payment under
Section 3.01 or 5.01, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Lead Borrower’s request and expense, to
use reasonable efforts to cooperate with Lead Borrower to effectuate the
provisions of Section 3.04 with respect to any Participant.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 3.03 as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of Lead
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments or Revolving Loan or its other obligations under any
Credit Document)  to any Person except to the extent such disclosure is
necessary to establish that such Commitment, Term Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d)Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Revolving Loans and Notes hereunder to a Federal Reserve Bank or central
banking authority in support of borrowings made by such Lender from such Federal
Reserve Bank or central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or
Lead Borrower), any Lender which is a fund may pledge all or any portion of its
Revolving Loans and Notes to its trustee or to a collateral agent providing
credit or credit support to such Lender in support of its obligations to such
trustee, such collateral agent or a holder of such obligations, as the case may
be.  No pledge pursuant to this clause (d) shall release the transferor Lender
from any of its obligations hereunder.

(e)Each Lender acknowledges and agrees to comply with the provisions of this
Section 13.04 applicable to it as a Lender hereunder.

(f)If any Borrower wishes to replace the Revolving Loans or Commitments with
Revolving Loans or Commitments having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders of such Revolving Loans or holdings
such Commitments, instead of prepaying the Revolving Loans or reducing or
terminating the Commitments to be replaced, to (i) require such Lenders to
assign such Revolving Loans or Commitments to the Administrative Agent or its
designees and (ii) amend the terms thereof in accordance with Section 13.12
(with such replacement, if applicable, being deemed to have been made pursuant
to Section 13.12).  Pursuant to any such assignment, all Revolving Loans and
Commitments to be replaced shall be purchased at par (allocated among the
applicable Lenders in the same manner as would be required if such Revolving
Loans were being optionally prepaid or such Commitments were being optionally
reduced or terminated by the Borrowers), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Section 2.08.  By
receiving such purchase price, the applicable Lenders shall automatically be
deemed to have assigned such Revolving Loans or Commitments pursuant to the
terms of an

-131-

--------------------------------------------------------------------------------

 

Assignment and Assumption, and accordingly no other action by such Lenders shall
be required in connection therewith.  The provisions of this paragraph are
intended to facilitate the maintenance of the perfection and priority of
existing security interests in the Collateral during any such replacement.

(g)The Administrative Agent shall have the right, and Lead Borrower hereby
expressly authorizes the Administrative Agent to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
Lead Borrower (or its counsel) and any updates thereto.  The Borrower hereby
agrees that any such requesting Lender may share the list of Disqualified
Lenders with any potential assignee, transferee or participant.  Notwithstanding
the foregoing, each Credit Party and the Lenders acknowledge and agree that the
Administrative Agent shall not be responsible or have any liability for, or have
any duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions of this Agreement relating to Disqualified Lenders (other than with
respect to assignments or participations by it of its Loans and Commitments, if
any).  Without limiting the generality of the foregoing, the Administrative
Agent shall not ‎(x) be obligated to ascertain, monitor or inquire as to whether
any Lender or participant or prospective Lender or participant is a Disqualified
Lender or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any ‎Disqualified Lender (other than with respect to assignments or
participations by it of its Loans and Commitments, if any).

(h)Disqualified Lenders.  Notwithstanding anything to the contrary contained in
this Agreement, any assignment to a Disqualified Lender shall not be void, but
shall be subject to the following provisions:

(i)If any assignment is made to any Disqualified Lender without Lead Borrower’s
prior written consent, or if any Person becomes a Disqualified Lender after the
Closing Date, Lead Borrower may, at its sole expense and effort, upon notice to
the applicable Disqualified Lender and the Administrative Agent, cancel any
unfunded Commitment the subject thereof and (A) in the case of outstanding Loans
held by Disqualified Lenders, prepay such Loan by paying the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Lender paid
to acquire such Loans, in each case plus accrued interest, accrued fees and all
other amounts (other than principal amounts) payable to it hereunder (it being
understood that, notwithstanding anything in the Credit Documents to the
contrary, any such prepayment shall not be subject to any provisions requiring
prepayments of the Loans on a pro rata basis and no other Loans shall be
required to be repaid as a result of such prepayment) and/or (B) require such
Disqualified Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in this Section 13.04), all of its
interest, rights and obligations under this Agreement and related Credit
Documents to an Eligible Transferee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations, in
each case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder; provided that (i) Lead Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 13.04(b)(unless waived by the Administrative Agent), and
(ii) in the case of clause (A) above, the Borrowers shall not use the proceeds
from any Loans or loans under the Term Loan Credit Agreement to prepay any Loans
held by Disqualified Lenders.

(ii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrowers, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code (or
any similar provision in any other Debtor Relief Laws), and such vote shall not
be

-132-

--------------------------------------------------------------------------------

 

counted in determining whether the applicable class has accepted or rejected
such Plan of Reorganization in accordance with Section 1126(c) of the Bankruptcy
Code (or any similar provision in any other Debtor Relief Laws) and (3) not to
contest any request by any party for a determination by the Bankruptcy Court (or
other applicable court of competent jurisdiction) effectuating the foregoing
clause (2).

Section 13.05No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder.  The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have.  No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

Section 13.06[Reserved].

Section 13.07Calculations; Computations.

(a)The financial statements to be furnished to the Lenders pursuant hereto shall
be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided further, that if Lead Borrower
notifies the Administrative Agent that Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
Lead Borrower that the Required Lenders wish to amend any leverage test or any
financial definition used therein for such purpose), then Lead Borrower and the
Administrative Agent shall negotiate in good faith to amend such leverage test
or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is
amended.  Notwithstanding any other provision contained herein, (i) all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on Lead Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b)The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

-133-

--------------------------------------------------------------------------------

 

Section 13.08GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a)THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK; provided that (A) the interpretation of the
definition of “material adverse effect” (as defined in THE acquisition
agreement), and whether or not such “material adverse effect” has occurred, (B)
the determination of the accuracy of any OF THE Acquisition Agreement
RepresentationS, and whether as a result of any inaccuracy thereof the
conditions set forth in Section 6.14 with respect to SUCH REPRESENTATIONS have
not been satisfied, and (C) the determination of whether THE Acquisition has
been consummated in accordance with the terms of THE APPLICABLE Acquisition
Agreement, in each case shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
(EXCEPT THAT, (X) IN THE CASE OF ANY SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE
BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT IN THE STATE IN WHICH
THE RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION AND (Y) IN
THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH RESPECT TO
ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT AND THE OTHER
CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY,
INSOLVENCY OR SIMILAR PROCEEDINGS) SHALL BE BROUGHT IN THE COURTS OF THE STATE
OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN
EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND
DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF THE PARTIES
HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM
THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO PLEAD
OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH
COURTS LACK PERSONAL JURISDICTION OVER IT.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE CASE MAY BE, AT ITS ADDRESS
SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS
AFTER SUCH MAILING.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT
DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING
HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED
AGAINST ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

-134-

--------------------------------------------------------------------------------

 

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 13.09Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A set of counterparts
executed by all the parties hereto shall be lodged with Lead Borrower and the
Administrative Agent.

Section 13.10Joint and Several Liability of Borrowers.

(a)Each Borrower is accepting joint and several liability hereunder and under
the other Credit Documents in consideration of the financial accommodations to
be provided by the Lenders under this Agreement, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations.

(b)Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including any Obligations arising under this Section
13.10), it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each Borrower without preferences
or distinction among them.

(c)If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d)The Obligations of each Borrower under the provisions of this Section 13.10
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e)Except as otherwise expressly provided in this Agreement and the other Credit
Documents, each Borrower hereby waives notice of acceptance of its joint and
several liability, notice of any Revolving Commitment Increase or Extended
Revolving Loans issued under or pursuant to this Agreement, notice of the
occurrence of any Default, Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by any
Agent or any other Secured Creditor under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  

(f)Each Borrower represents and warrants to the Agents and the other Secured
Creditor that such Borrower is currently informed of the financial condition of
the other Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each Borrower further represents and warrants to Agent and the
other Secured Creditor that such Borrower has read and understands the terms and
conditions of the Credit Documents.  Each Borrower hereby covenants that such
Borrower will continue to keep informed of the other Borrowers’ financial
condition, the financial condition of other guarantors, if any, and of all other
circumstances which bear upon the risk of nonpayment or nonperformance of the
Obligations.

(g)Each Borrower waives all rights and defenses arising out of an election of
remedies by any Agent or any other Secured Creditor, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed such Agent’s or such Secured Creditor’s
rights of subrogation and reimbursement against any Borrower.

-135-

--------------------------------------------------------------------------------

 

(h)Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are or become secured by Real Property.  This means,
among other things:

(i)the Agents and other Secured Creditors may collect from such Borrower without
first foreclosing on any Real Property or personal property Collateral pledged
by Borrowers.

(ii)If any Agent or any other Secured Creditor forecloses on any Collateral
consisting of Real Property pledged by any Credit Party:

(A)the amount of the Obligations may be reduced only by the price for which that
Collateral is sold at the foreclosure sale, even if such Collateral is worth
more than the sale price; and

(B)the Agents and the other Secured Creditors may collect from such Borrower
even if any Agent or other Secured Creditor, by foreclosing on the Collateral
consisting of Real Property, has destroyed any right such Borrower may have to
collect from the other Borrowers or any other Credit Party.

This is an unconditional and irrevocable waiver of any rights and defenses each
Borrower may have because the Obligations are or become secured by Real
Property.

(i)The provisions of this Section 13.10 are made for the benefit of the Agents,
the other Secured Creditors and their respective successors and assigns, and may
be enforced by it or them from time to time against any or all Borrowers as
often as occasion therefor may arise and without requirement on the part of any
Agent, any other Secured Creditor or any of their respective successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 13.10 shall remain in effect until all of the
Obligations shall have been paid in full in accordance with the express terms of
this Agreement.  If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or any other Secured Creditor upon the insolvency,
bankruptcy or reorganization of any Borrower, or otherwise, the provisions of
this Section 13.10 will forthwith be reinstated in effect, as though such
payment had not been made.

(j)Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Credit Documents,
any payments made by it to any Agent or any other Secured Creditor with respect
to any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in accordance with the terms of
this Agreement.  Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or any other Secured Creditor
hereunder or under any other Credit Documents are hereby expressly made
subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(k)Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to any indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the
Obligations.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any indebtedness of any other
Borrower owing to such Borrower until the Obligations shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such indebtedness, subject
to any applicable intercreditor agreements then in effect, such amounts shall be
collected, enforced and received by such Borrower as trustee for the Agents, and
such Borrower shall deliver any such amounts to Administrative Agent for
application to the Obligations in accordance with Section 7.4 of the Security
Agreement.

-136-

--------------------------------------------------------------------------------

 

(l)Each Borrower hereby agrees that, to the extent any Borrower shall have paid
more than its proportionate share of any payment made hereunder, such Borrower
shall be entitled to seek and receive contribution from and against any other
Borrower hereunder which has not paid its proportionate share of such payment,
in an amount not to exceed the highest amount that would be valid and
enforceable and not subordinated to the claims of other creditors as determined
in any action or proceeding involving any state corporate, limited partnership
or limited liability law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally.  Each such Borrower’s right of contribution shall be
subject to the terms and conditions of clauses (j) and (k) of this Section
13.10. The provisions of this clause (l) shall in no respect limit the
obligations and liabilities of any Borrower to the Agents and the Lenders, and
each Borrower shall remain liable to the Agent and the Lenders for the full
amount such Borrower agreed to repay hereunder.

Section 13.11Headings Descriptive.  The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 13.12Amendment or Waiver; etc.

(a)Except as expressly contemplated hereby, neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the Guaranty
Agreement and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders) or the Administrative Agent with the written consent of the
Required Lenders, provided that no such change, waiver, discharge or termination
shall (i) without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Revolving Commitment, or reduce the rate or extend the time of
payment of interest or fees thereon; except in connection with the waiver of the
applicability of any post-default increase in interest rates, (ii) except as
otherwise expressly provided in the Security Documents, release all or
substantially all of the Collateral without the prior written consent of each
Lender, (iii) except as otherwise provided in the Credit Documents, release all
or substantially all of the value of the Guaranty by the Guarantors without the
prior written consent of each Lender, (iv) [reserved], (v) amend, modify or
waive any pro rata sharing provision of Section 2.10, the payment waterfall
provision of Section 11.11, or any provision of this Section 13.12(a) (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement which afford the protections to such additional
extensions of credit of the type provided to the Revolving Commitments on the
Closing Date), in each case, without the prior written consent of each Lender
directly and adversely affected thereby, (vi) reduce the percentage specified in
the definition of “Required Lenders” or “Supermajority Lenders” without the
prior written consent of each Lender (it being understood that, with the prior
written consent of the Required Lenders or Supermajority Lenders, as applicable,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders or Supermajority Lenders, as
applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date) or (vii) consent to the assignment
or transfer by any Borrower of any of its rights and obligations under this
Agreement without the consent of each Lender; provided further that no such
change, waiver, discharge or termination shall (1) increase the Commitments of
any Lender over the amount thereof then in effect without the consent of such
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the Aggregate Commitments shall not constitute an increase of the Commitment
of any Lender, and that an increase in the available portion of any Commitment
of any Lender shall not constitute an increase of the Commitment of such
Lender), (2) without the consent of each Agent adversely affected thereby,
amend, modify or waive any provision of Section 12 or any other provision of any
Credit Document as the same relates to the rights or obligations of such Agent,
(3) without the consent of Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent, (4)
without the consent of an Issuing Bank or the Swingline Lender, amend, modify or
waive any provision relating to the rights or obligations of the such Issuing
Bank or Swingline Lender, (5) without the prior written consent of the
Supermajority Lenders, change the definition of the term “Availability” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Accounts”, “Eligible Due from Agent
Accounts” and “Eligible Inventory”) if, as a result thereof, the amounts
available to be borrowed by the Borrowers would be increased; provided that the
foregoing shall not limit the discretion of the Administrative Agent to change,
establish or eliminate any Reserves or to add Accounts and Inventory acquired in
a

-137-

--------------------------------------------------------------------------------

 

Permitted Acquisition to the Borrowing Base as provided herein or (6) without
the prior written consent of the Supermajority Lenders, increase the percentages
set forth in the term “Borrowing Base” or add any new classes of eligible assets
thereto.

(b)If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then Lead Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders with one or more
Replacement Lenders pursuant to Section 3.04 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay the outstanding Revolving Loans of such Lender in
accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further that in
any event Lead Borrower shall not have the right to replace a Lender, terminate
its Commitments or repay its Revolving Loans solely as a result of the exercise
of such Lender’s rights (and the withholding of any required consent by such
Lender) pursuant to the second proviso to Section 13.12(a).

(c)Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i), in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Amendment, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d)[Reserved.]

(e)Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f)Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

(g)Further, notwithstanding anything to the contrary contained in this Section
13.12, if following the Closing Date, the Administrative Agent and/or the
Collateral Agent and any Credit Party shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Credit Documents, then the Administrative Agent
and/or the Collateral Agent and the Credit Parties shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Credit Documents if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

Section 13.13Survival.  All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

-138-

--------------------------------------------------------------------------------

 

Section 13.14Domicile of Loans.  Each Lender may transfer and carry its
Revolving Loans at, to or for the account of any office, Subsidiary or Affiliate
of such Lender.  Notwithstanding anything to the contrary contained herein, to
the extent that a transfer of Loans pursuant to this Section 13.14 would, at the
time of such transfer, result in increased costs under Section 3.01 or 5.01 from
those being charged by the respective Lender prior to such transfer, then the
Borrowers shall not be obligated to pay such increased costs (although the
Borrowers shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

Section 13.15Register.  The Borrowers hereby designate the Administrative Agent
to serve as their agent, solely for purposes of this Section 13.15, to maintain
a register (the “Register”) on which the Administrative Agent will record the
Commitments from time to time of each of the Lenders, the Revolving Commitments
and principal amount of Revolving Loans and LC Obligations by each of the
Lenders and each repayment in respect of the principal amount of the Loans of
each Lender.  Holdings, Lead Borrower, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement (and the
entries in the Register shall be conclusive for such purposes absent manifest
error), notwithstanding notice to the contrary.  With respect to any Lender, the
transfer of the Commitments of, and the principal (and interest) amounts of the
Revolving Loans owing to, such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitments shall not be effective
until such transfer is recorded on the Register maintained by the Administrative
Agent with respect to ownership of such Commitments and Revolving Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitments and Revolving Loans shall remain owing to the transferor.  The
registration of assignment or transfer of all or part of any Commitments and
Revolving Loans shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Assumption pursuant to Section 13.04(b).  Coincident
with the delivery of such an Assignment and Assumption to the Administrative
Agent for acceptance and registration of assignment or transfer of all or part
of a Loan, or as soon thereafter as practicable, the assigning or transferor
Lender shall surrender the Note (if any) evidencing such Revolving Loan, and
thereupon one or more new Notes in the same aggregate principal amount shall be
issued to the assigning or transferor Lender and/or the new Lender at the
request of any such Lender.  The registration of any provision of Revolving
Commitment Increases pursuant to Section 2.15 shall be recorded by the
Administrative Agent on the Register only upon the acceptance of the
Administrative Agent of a properly executed and delivered Incremental Revolving
Commitment Amendment. Coincident with the delivery of such Incremental Revolving
Commitment Amendment for acceptance and registration of the provision of
Revolving Commitment Increases, as the case may be, or as soon thereafter as
practicable, to the extent requested by any Lender of a Revolving Commitment
Increase, Notes shall be issued, at the Borrowers’ expense, to such Lender to be
in conformity with Section 2.04 (with appropriate modification) to the extent
needed to reflect Revolving Commitment Increases, and outstanding Revolving
Loans made by such Lender.

Section 13.16Confidentiality.

(a)Subject to the provisions of clause (b) of this Section 13.16, each Agent,
Lead Arranger and Lender agrees that it will not disclose without the prior
written consent, which may take the form of electronic mail, of Lead Borrower
(other than to its affiliates and its and their respective directors, officers,
employees, auditors, advisors or counsel or to another Lender if such Lender or
such Lender’s holding or parent company in its reasonable discretion determines
that any such party should have access to such information in connection with
the transactions contemplated by this Agreement and such Agent’s, Lead
Arranger’s or Lender’s role hereunder or investment in the Term Loans; provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender (or language substantially similar to this Section
13.16(a))) any non-public information with respect to the Borrowers or any of
their respective Subsidiaries (other than, for the avoidance of doubt,
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the lending
industry) which is now or in the future furnished by or on behalf of any Credit
Party pursuant to this Agreement or any other Credit Document; provided that
each Agent, Lead Arranger and Lender may disclose any such information (i) as
has become generally available to the public other than by virtue of a breach of
this Section 13.16(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal or supranational regulatory body having or claiming
to have jurisdiction over such Agent, Lead Arranger or Lender or to the Federal
Reserve Board or other central banking authority or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in

-139-

--------------------------------------------------------------------------------

 

connection with any litigation, (iv) in order to comply with any law, order,
regulation or ruling applicable to such Agent, Lead Arranger or Lender, (v) in
the case of any Lead Arranger or Lender, to the Administrative Agent or the
Collateral Agent, (vi) to any prospective or actual direct or indirect
contractual counterparty (other than any Disqualified Lender except that the
list of Disqualified Lenders may be furnished) in any swap, hedge or similar
agreement (or to any such contractual counterparty’s professional advisor), so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this Section 13.16 (or language substantially
similar to this Section 13.16(a)), (vii) in the case of any Lender, to any
prospective or actual transferee, pledgee or participant (other than any
Disqualified Lender except that the list of Disqualified Lenders may be
furnished) in connection with any contemplated transfer, pledge or participation
of any of the Notes or Commitments or any interest therein by such Lender,
(viii) has become available to any Agent, Lead Arranger, any Lender, or any of
their respective Affiliates on a non-confidential basis from a source other than
Holdings, any Borrower or any Subsidiary thereof, and which source is not known
by such Person to be subject to a confidentiality restriction in respect thereof
in favor of the Borrowers or any Affiliate of the Borrowers, (ix) for purposes
of establishing a “due diligence” defense and (x) that has been independently
developed by such Agent, Lead Arranger or Lender without the use of any other
confidential information provided by the Borrowers or on the Borrowers’ behalf;
provided that such prospective transferee, pledge or participant agrees to be
bound by the confidentiality provisions contained in this Section 13.16 (or
language substantially similar to this Section 13.16(a)); provided, further,
that, to the extent permitted pursuant to any applicable law, order, regulation
or ruling, and other than in connection with credit and other bank examinations
conducted in the ordinary course with respect to such Agent, Lead Arranger or
Lender, in the case of any disclosure pursuant to the foregoing clauses (ii),
(iii) or (iv), such Agent, Lead Arranger or Lender will use its commercially
reasonable efforts to notify the Borrowers in advance of such disclosure so as
to afford the Borrowers the opportunity to protect the confidentiality of the
information proposed to be so disclosed.

(b)The Borrowers hereby acknowledge and agree that each Lender may share with
any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, Lead Borrower and its Subsidiaries); provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

Section 13.17USA Patriot Act Notice.  Each Lender hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III
of Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009)
(the “Patriot Act”), it is required to obtain, verify, and record information
that identifies Holdings, the Borrowers and each Subsidiary Guarantor, which
information includes the name of each Credit Party and other information that
will allow such Lender to identify the Credit Party in accordance with the
Patriot Act, and each Credit Party agrees to provide such information from time
to time to any Lender.

Section 13.18[Reserved].

Section 13.19Waiver of Sovereign Immunity.  Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Holdings, the
Borrowers, or any of their respective Subsidiaries or any of their respective
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon the Loans
or any Credit Document or any other liability or obligation of Holdings, the
Borrowers, or any of their respective Subsidiaries related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, Holdings and the
Borrowers, for themselves and on behalf of their respective Subsidiaries, hereby
expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere.  Without limiting the
generality of the foregoing, Holdings and the Borrowers further agree that the
waivers set forth in this Section 13.19 shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.

Section 13.20[Reserved].

-140-

--------------------------------------------------------------------------------

 

Section 13.21INTERCREDITOR AGREEMENT.

(a)EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b)THE PROVISIONS OF THIS SECTION 13.21 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT.  REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF.  EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT.  A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c)THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY.  AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

Section 13.22Absence of Fiduciary Relationship.  Notwithstanding any other
provision of this Agreement or any provision of any other Credit Document, (i)
none of the Lead Arrangers and their Affiliates or the Documentation Agent and
its Affiliates or any Lender shall, solely by reason of this Agreement or any
other Credit Document, have any fiduciary, advisory or agency relationship or
duty in respect of any Lender or any other Person and (ii) Holdings and the
Borrowers hereby waive, to the fullest extent permitted by law, any claims they
may have against the Lead Arrangers or their Affiliates, the Documentation Agent
or its Affiliates or any Lender for breach of fiduciary duty or alleged breach
of fiduciary duty by reason of this Agreement, any other Credit Document or the
transactions contemplated herby or thereby.

Section 13.23Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “execute,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including without
limitation Assignment and Assumptions, amendments or other Notice of Borrowings,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 13.24Entire Agreement.  This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.

Section 13.25Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent an EEA Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Credit
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Credit Document,

-141-

--------------------------------------------------------------------------------

 

to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

*       *       *

 

 

 

-142-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

FOR AND ON BEHALF OF:

 

GREENLIGHT ACQUISITION CORP.,

as Holdings

 

 

 

 

By:

 

/s/ Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

President and Treasurer

 

ATS CONSOLIDATED, INC.,

as Lead Borrower

 

 

 

By:

 

/s/ Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

Vice President and Treasurer

 

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, ICN.

MULVIHILL ELECTRICAL ENTERPRISES, INC.,

each as a Borrower

 

By:

 

/s/ Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

Vice President and Treasurer

 

UPON AND FOLLOWING THE CONSUMMATION OF THE ACQUISITION:

 

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

as Holdings

 

By:

 

/s/ Mary Ann Sigler

 

 

Name:

 

Mary Ann Sigler

 

 

Title:

 

Vice President and Treasurer

 



[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Collateral Agent, a Lender, an Issuing Bank and
Swingline Lender

 

By:

 

/s/ Katherine Donovan

 

 

Name:

 

Katherine Donovan

 

 

Title:

 

Credit Officer

 



[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

BMO Harris Bank N.A.,

as a Lender and an Issuing Bank

 

By:

 

/s/ Kara Goodwin

 

 

Name:

 

Kara Goodwin

 

 

Title:

 

Managing Director

 



[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

Credit Suisse AG, Cayman Islands Branch,,

as a Lender

 

By:

 

/s/ Judith Smith

 

 

Name:

 

Judith Smith

 

 

Title:

 

Authorized Signatory

 

 

 

By:

 

/s/ Joan Park

 

 

Name:

 

Joan Park

 

 

Title:

 

Authorized Signatory

 



[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

Deutsche Bank AG New York Branch,,

as a Lender

 

By:

 

/s/ Alicia Schug

 

 

Name:

 

Aicia Shug

 

 

Title:

 

Vice President

 

 

 

By:

 

/s/ Marguerite Sutton

 

 

Name:

 

Marguerite Sutton

 

 

Title:

 

Vice President

 



[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

Morgan Stanley Senior Funding, Inc.,

as a Lender

 

 

 

By:

 

/s/ Lisa Hanson

 

 

Name:

 

Lisa Hanson

 

 

Title:

 

Vice President

 

 

 

[ATS - Revolving Credit Agreement]

--------------------------------------------------------------------------------

 

Schedule 1.01(A)

Closing Date Refinancing

Indebtedness under that certain Business Loan Agreement (Asset Based), dated as
of October 7, 2016, by and between Highway Toll Administration, LLC, as
borrower, and JPMorgan Chase Bank, N.A., as lender, as amended, modified, or
supplemented from time to time.

Indebtedness under that certain First Lien Term Loan Credit Agreement, dated as
of May 31, 2017, by and among Greenlight Acquisition Corporation, ATS
Consolidated, Inc., as lead borrower, American Traffic Solutions, Inc., as a
borrower, LaserCraft, Inc., as a borrower, the lenders from time to time parties
thereto and Bank of America, N.A., as the administrative agent and collateral
agent, as amended, modified, or supplemented from time to time.

Indebtedness under that certain Second Lien Term Loan Credit Agreement, dated as
of May 31, 2017, by and among Greenlight Acquisition Corporation, ATS
Consolidated, Inc., as lead borrower, American Traffic Solutions, Inc., as a
borrower, LaserCraft, Inc., as a borrower, the lenders from time to time parties
thereto and Bank of America, N.A., as the administrative agent and collateral
agent.

Indebtedness under that certain Revolving Credit Agreement, dated as of May 31,
2017, by and among Greenlight Acquisition Corporation, ATS Consolidated, Inc.,
as lead borrower, each of the other borrowers party thereto from time to time,
the lenders from time to time parties thereto and Bank of America, N.A., as the
administrative agent and collateral agent, as amended, modified, or supplemented
from time to time.  

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

None.

 

 

- 2 -

--------------------------------------------------------------------------------

 

Schedule 1.02

Existing Letters of Credit

 


Account Party

L/C Issuer

Expiry Date

Letter of Credit Amount

Beneficiary

Auto Tag of America LLC

Bank of America, N.A.

1/31/2017

$25,000.00

Bexar County Tax Assessor – Collector

American Traffic Solutions Inc.

BMO Harris Bank

3/22/2018

$100,000.00

State of Florida, Department of Transportation

American Traffic Solutions Inc.

BMO Harris Bank

1/07/2019

$916,745.24

Riverview Point, L.P.

 




- 3 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

Commitments

 

Lenders

Revolving Commitments

Bank of America, N.A.

$33,750,000

BMO Harris Bank N.A.

$18,750,000

Credit Suisse AG, Cayman Islands Branch

$7,500,000

Deutsche Bank AG New York Branch

$7,500,000

Morgan Stanley Senior Funding, Inc.

$7,500,000

Total

$75,000,000

 




- 4 -

--------------------------------------------------------------------------------

 

SCHEDULE 2.02(C)

Designated Account

Bank Name: BMO Harris Bank N.A.

Bank Address: Chicago, IL

ABA#: 071000288

Account #: 1695360

Account Name: American Traffic Solutions, Inc.

Attention: Tricia Chiodo

 

 

- 5 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.12

Real Property

None.

 

 

- 6 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.14

Subsidiaries

 

Name of Issuing Entity

Record Owner

Percentage Owned

Highway Toll Administration, LLC

ATS Consolidated, Inc.

100%

Canadian Highway Toll

Administration, LTD

ATS Consolidated, Inc.

100%

Violation Management Solutions, LLC

Highway Toll Administration, LLC

100%

Toll Buddy, LLC

Highway Toll Administration, LLC

100%

American Traffic Solutions, Inc.

ATS Consolidated, Inc.

100%

LaserCraft, Inc.

American Traffic Solutions, Inc.

100%

Mulvihill ICS, Inc.

American Traffic Solutions, Inc.

100%

Mulvihill Electrical Enterprises, Inc.

Mulvihill ICS, Inc.

100%

American Traffic Solutions

Consolidated, L.L.C.

ATS Consolidated, Inc.

100%

American Traffic Solutions, L.L.C.

American Traffic Solutions

Consolidated, L.L.C.

100% Class A (Voting

Control)

American Traffic Solutions, L.L.C.

American Traffic Solutions, Inc.

100% Class B

ATS Processing Services, L.L.C.

American Traffic Solutions

Consolidated, L.L.C.

100%

PlatePass, L.L.C.

American Traffic Solutions

Consolidated, L.L.C.

100%

ATS Tolling LLC

PlatePass, L.L.C.

100%

Sunshine State Tag Agency LLC

American Traffic Solutions

Consolidated, L.L.C.

100%

Auto Tag of America LLC

Sunshine State Tag Agency LLC

100%

Auto Titles of America LLC

Sunshine State Tag Agency LLC

100%

 




- 7 -

--------------------------------------------------------------------------------

 

SCHEDULE 8.19

Labor Matters

None.

 

 

- 8 -

--------------------------------------------------------------------------------

 

SCHEDULE 9.13

Post-Closing Actions

Each Borrower agrees that it will, or will cause its relevant Subsidiaries to,
complete each of the actions described below as soon as commercially reasonable
and by no later than the date set below with respect to such action or such
later date as the Administrative Agent may reasonably agree.

 

1.

On or before the date that is 90 days following the Closing Date, the Borrowers
shall deliver, or cause to be delivered, to the Administrative Agent insurance
endorsements with respect to the insurance policies required by Section 9.03 of
the Credit Agreement naming the Collateral Agent for the benefit of the Secured
Creditors as loss payee and/or additional insured, as applicable, in each case
in form and substance reasonably satisfactory to the Administrative Agent.

 

2.

On or before the date that is 10 Business Days following the Closing Date, the
Borrowers shall file, or cause to be filed, with the Department of State of the
State of New York, UCC-3 termination statements in respect of the following
UCC-1 financing statements:

 

a.

Financing Statement File Number: 201610116204300    

 

b.

Financing Statement File Number: 201209015987482        

 

c.

Financing Statement File Number: 201410276140454

 

3.

On or before the date that is 10 Business Days following the Closing Date, the
Borrowers shall deliver, or cause to be delivered, to the Initial Fixed Asset
Administrative Agent (as defined in the Intercreditor Agreement) or its counsel,
in each case as bailee for the Administrative Agent, the following certificate
representing the Equity Interests of such Subsidiary and the corresponding
undated stock power executed in blank by a duly authorized officer of the holder
of such Equity Interests.

 

Name of Issuing Entity

Record Owner

Certificate Number

Canadian Highway Toll Administration, Ltd.

ATS Consolidated, Inc.

C-4

 

 

 

1.



- 9 -

--------------------------------------------------------------------------------

 

SCHEDULE 9.17

Deposit Accounts1

 

Owner

Type of Account

Bank

Account Numbers

Sunshine State Tag Agency LLC

Checking

Bank of America

457024797845

Auto Tag of America LLC

Checking

Bank of America

457024798161

Auto Tag of America LLC

Checking

Bank of America

457024798145

Auto Tag of America LLC

Checking

Bank of America

457024798158

American Traffic Solutions, Inc.

Checking

Bank of Montreal  

1695360

American Traffic Solutions, Inc.

Checking

Bank of Montreal  

1690205

American Traffic Solutions, Inc.

Checking

Bank of Montreal  

1740364

Mulvihill ICS, Inc.

Checking

Bank of Montreal  

3524923

Mulvihill Electrical Enterprises, Inc.

Checking

Bank of Montreal  

2983526

PlatePass, L.L.C.

Checking

Bank of Montreal  

3817533

ATS Tolling LLC

Checking

Bank of Montreal  

1610336

ATS Processing Services, L.L.C.

Checking

Bank of Montreal  

1810944

ATS Processing Services, L.L.C.

Checking

Bank of Montreal  

21909088

ATS Consolidated, L.L.C.

Checking

Bank of Montreal  

1731405

Sunshine State Tag Agency LLC

Checking

Bank of Montreal  

3992575

Auto Title of America LLC

Checking

Bank of Montreal  

1616887

PlatePass, L.L.C.

Checking

Chase Bank

885997650

ATS Processing Services, L.L.C.

Checking

Chase Bank

938776101

American Traffic Solutions, Inc.

Checking

US Bank

153454746501

American Traffic Solutions, Inc.

Checking

US Bank

153454747160

PlatePass, L.L.C.

Checking

US Bank

151701015597

ATS Processing Services, L.L.C.

Checking

US Bank

151701644248

ATS Processing Services, L.L.C.

Checking

Chase Bank

4680153101

American Traffic Solutions, Inc.

Checking

Wells Fargo Bank

4122180268

ATS Consolidated, L.L.C.

Checking

Wells Fargo Bank

7774008077

Auto Tag of America

Checking

Bank of America

457024807654

Sunshine State Tag Agency

Checking

Bank of America

457024807641

American Traffic Solutions, Inc.

Checking

First Tennessee

184901536

Highway Toll Administration, LLC

Checking

JP Morgan Chase

3093766268

Highway Toll Administration, LLC

Line of Credit

Chase Bank

451824895001

 

 

Certain accounts may be designated as Excluded Accounts after the Closing Date.



- 10 -

--------------------------------------------------------------------------------

 

Highway Toll Administration, LLC

Checking

Chase Bank

472312318

Highway Toll Administration, LLC

Checking

Chase Bank

209928217

Highway Toll Administration, LLC

Checking

Chase Bank

209928272

Highway Toll Administration, LLC

Checking

Chase Bank

209928328

Highway Toll Administration, LLC

Checking

Chase Bank

209928339

Highway Toll Administration, LLC

Checking

Chase Bank

209928595

Highway Toll Administration, LLC

Checking

Chase Bank

209928672

Highway Toll Administration, LLC

Checking

Chase Bank

209928939

Highway Toll Administration, LLC

Checking

Chase Bank

525055070

Highway Toll Administration, LLC

Checking

Chase Bank

568585306

Highway Toll Administration, LLC

Checking

Chase Bank

568587336

Highway Toll Administration, LLC

Savings

Chase Bank

907944455965

HTA Highway Toll Administration, LLC

Savings

Chase Bank

2958682928

Violation Management Solutions, LLC

Checking

Chase Bank

830602889

Violation Management Solutions, LLC

Checking

Chase Bank

830603531

Violation Management Solutions, LLC

Checking

Chase Bank

830605361

Violation Management Solutions, LLC

Checking

Chase Bank

830606898

Toll Buddy, LLC

Checking

Chase Bank

220669896

 




- 11 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.01(iii)

Existing Liens

None.




- 12 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.04

Existing Indebtedness

None.

 

 

- 13 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.05(iii)

Existing Investments

None.

 

 

- 14 -

--------------------------------------------------------------------------------

 

SCHEDULE 10.06(viii)

Affiliate Transactions

None.

 

 

 

- 15 -

--------------------------------------------------------------------------------

 

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

Bank of America, N.A., as Administrative Agent

   (the “Administrative Agent”) for the Lenders

   party to the Credit Agreement referred to below

 

333 S. Hope Street, Ste 13th Floor

Los Angeles, CA 90071

Attention: Robert Dalton, Senior Vice President

Telephone: (213) 345-0486

Telecopier: (312) 453-5270

Electronic Mail: [●]

Ladies and Gentlemen:

The undersigned, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), refers to the Revolving Credit Agreement, dated as of March 1, 2018
(as amended, amended and restated, modified, supplemented, extended or renewed
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Greenlight Acquisition Corporation, Lead
Borrower, each other borrower signatory thereto (collectively, and together with
Lead Borrower, the “Borrowers”), the various financial institutions from time to
time party thereto and the Administrative Agent, and hereby gives you
irrevocable notice pursuant to Section 2.03 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement (the
“Proposed Borrowing”) and sets forth below the information relating to the
Proposed Borrowing as required by Section 2.03 of the Credit Agreement:

(i)The Business Day of the Proposed Borrowing is ________, ________.1

(ii)The aggregate principal amount of the Proposed Borrowing is $__________.

(iii)The Revolving Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [LIBO Rate Loans].

(iv)[The initial Interest Period for the Proposed Borrowing is [if Interest
Period is less than one month, describe Interest Period] [one month] [two
months] [three months] [six months] [twelve months]].1

(v)The location and number of the account to which funds shall be disbursed is
as follows:  [________________].

 

 

1

Shall be (i) not later than 1:00 p.m., New York City time, on the date of the
Proposed Borrowing in the case of Base Rate Loans and (ii) not later than 1:00
p.m., New York City time, three Business Days before the date of the Proposed
Borrowing in the case of LIBO Rate Loans (or four Business Days as described in
Footnote 2 below), in each case, after the date hereof, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 1:00 pm (New York City time) on such day.

2

To be included for a Proposed Borrowing of LIBO Rate Loans.  The Administrative
Agent may agree to an Interest Period of less than one month.  Interest Periods
other than 1, 2, 3 or 6 months in duration require consent by each applicable
Lender with a relevant Revolving Commitment of such request.  If Lead Borrower
wishes to request LIBO Rate Loans having an Interest Period other than 1, 2, 3
or 6 months in duration, or less than one month in duration, the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days before the date of the Proposed Borrowing having an Interest
Period other than one, two, three or six months in duration.

 

A-1-1

--------------------------------------------------------------------------------

 

[The undersigned hereby certifies that the following statements will, unless
otherwise notified to the Administrative Agent on or prior to the date of the
Proposed Borrowing, be true on the date of the Proposed Borrowing:

(A)the representations and warranties made by any Credit Party set forth in
Section 8 of the Credit Agreement or in any other Credit Document shall be true
and correct in all material respects (without duplication of any materiality
standard set forth in any such representation and warranty) on and as of the
date of such Proposed Borrowing with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date
(without duplication of any materiality standard set forth in any such
representation or warranty);

(B)no Default or Event of Default shall exist at the time of, or result from,
such Proposed Borrowing; and

(C)Availability on the date of the Proposed Borrowing shall be not less than the
amount of the Proposed Borrowing.]3

 

Very truly yours,

 

ATS CONSOLIDATED, INC.,

 

 

as Lead Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

To be included for a Proposed Borrowing after the Closing Date.

 

 

A-1-2

--------------------------------------------------------------------------------

 

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

Bank of America, N.A., as Administrative Agent
   (the “Administrative Agent”) for the Lenders
   party to the Credit Agreement referred to below

 

333 S. Hope Street, Ste 13th Floor
Los Angeles, CA 90071
Attention: Robert Dalton, Senior Vice President

Telephone: (213) 345-0486

Telecopier: (312) 453-5270

Electronic Mail: robert.m.dalton@baml.com

Ladies and Gentlemen:

The undersigned, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), refers to the Revolving Credit Agreement, dated as of March 1, 2018
(as amended, amended and restated, modified, supplemented, extended or renewed
from time to time, the “Credit Agreement,” the terms defined therein being used
herein as therein defined), among Greenlight Acquisition Corporation, a Delaware
corporation, Lead Borrower, each other borrower signatory thereto (collectively,
and together with Lead Borrower, the “Borrowers”), the various financial
institutions from time to time party thereto and the Administrative Agent, and
hereby gives you irrevocable notice pursuant to Section 2.08 of the Credit
Agreement that the undersigned hereby requests to [convert] [continue] the
Borrowing of Revolving Loans referred to below and sets forth below the
information relating to such [conversion] [continuation] (the “Proposed
[Conversion] [Continuation]”) as required by Section 2.08 of the Credit
Agreement:

(i)The Proposed [Conversion] [Continuation] relates to the Borrowing of
Revolving Loans currently maintained as a Borrowing of [Base Rate Loans] [LIBO
Rate Loans with an Interest Period ending on___________ ___, 20__] (the
“Outstanding Borrowing”).

(ii)The Business Day of the Proposed [Conversion] [Continuation] is
____________.1

(iii)The Outstanding Borrowing shall be [continued as a Borrowing of [Base Rate
Loans] [LIBO Rate Loans with an Interest Period ending on___________ ___,
______]] [converted into a Borrowing of [Base Rate Loans] [LIBO Rate Loans with
an Interest Period ending on___________ ___, ______]].2 3

 

 

 

 

 

 

1

Shall be a Business Day at least three Business Days (or one Business Day in the
case of a conversion into or continuation of Base Rate Loans) after the date
hereof; provided that such notice shall be deemed to have been given on a
certain day only if given before 1:00 pm (New York City time) on such day.

2

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, Lead Borrower should
make appropriate modifications to this clause to reflect same.

3

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans but does not specify an Interest Period, then Lead Borrower shall be
deemed to have selected an Interest Period of one month’s duration.

 

A-1-1

--------------------------------------------------------------------------------

 

[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed Conversion].4

 

Very truly yours,

 

ATS CONSOLIDATED, INC.,

 

 

as Lead Borrower

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 In the case of a Proposed Conversion, insert this sentence only in the event
that the conversion is from a Base Rate Loan to a LIBO Rate Loan.

 

 

A-1-2

--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF REVOLVING NOTE

 

$[  ]

New York, New York

 

[  ], 20[  ]

FOR VALUE RECEIVED, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), and each other borrower signatory hereto (collectively, and together
with Lead Borrower, the “Borrowers”), hereby jointly and severally promise to
pay to [  ] (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below) on (or, to the extent required by the Credit
Agreement, before) the Maturity Date (as defined in the Credit Agreement) the
principal sum of [  ] DOLLARS ($[  ]) or, if less, the unpaid principal amount
of all Revolving Loans (as defined in the Credit Agreement) represented by this
Note and made by the Lender pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement.

The Borrowers, jointly and severally, also promise to pay interest on the unpaid
principal amount of each Revolving Loan represented by this Note and made by the
Lender in like money at the Payment Office from the date hereof until paid at
the rates and at the times provided in Section 2.06 of the Credit Agreement.

This Note is one of the Revolving Notes referred to in the Revolving Credit
Agreement, dated as of March 1, 2018 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), among Greenlight Acquisition Corporation, the Borrowers, the
various financial institutions from time to time party thereto and Bank of
America, N.A., as Administrative Agent, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement).  This
Note is secured by the Security Documents (as defined in the Credit Agreement)
and is entitled to the benefits of the Guaranty Agreement (as defined in the
Credit Agreement).  As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, and Revolving Loans may be converted from one Type (as defined
in the Credit Agreement) into another Type to the extent provided in the Credit
Agreement.  This Note may only be transferred to the extent and in the manner
set forth in the Credit Agreement.

If an Event of Default (as defined in the Credit Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the Credit
Agreement.

The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

 

 

B-1-1

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVIHILL ELECTRICAL ENTERPRISES, INC.

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC

HIGHWAY TOLL ADMINISTRATION, LLC

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Revolving Note]

--------------------------------------------------------------------------------

 

EXHIBIT B-2

FORM OF SWINGLINE NOTE

 

$[  ]

New York, New York

 

[  ], 20[  ]

FOR VALUE RECEIVED, ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”), and each other borrower signatory hereto (collectively, and together
with Lead Borrower, the “Borrowers”), hereby jointly and severally promise to
pay to [  ] (the “Lender”), in lawful money of the United States of America in
immediately available funds, at the Payment Office (as defined in the Credit
Agreement referred to below) on (or, to the extent required by the Credit
Agreement, before) the Maturity Date (as defined in the Credit Agreement) the
principal sum of [  ] DOLLARS ($[  ]) or, if less, the unpaid principal amount
of all Swingline Loans (as defined in the Credit Agreement) represented by this
Note and made by the Lender pursuant to the Credit Agreement, payable at such
times and in such amounts as are specified in the Credit Agreement.

The Borrowers, jointly and severally, also promise to pay interest on the unpaid
principal amount of each Swingline Loan represented by this Note and made by the
Lender in like money at the Payment Office from the date hereof until paid at
the rates and at the times provided in Section 2.06 of the Credit Agreement.

This Note is one of the Swingline Notes referred to in the Revolving Credit
Agreement, dated as of March 1, 2018 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), among Greenlight Acquisition Corporation, the Borrowers, the
various financial institutions from time to time party thereto and Bank of
America, N.A., as Administrative Agent, and is entitled to the benefits thereof
and of the other Credit Documents (as defined in the Credit Agreement).  This
Note is secured by the Security Documents (as defined in the Credit Agreement)
and is entitled to the benefits of the Guaranty Agreement (as defined in the
Credit Agreement).  As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part.  This Note may only be transferred to the extent and in the
manner set forth in the Credit Agreement.

If an Event of Default (as defined in the Credit Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the Credit
Agreement.

The Borrowers hereby waive presentment, demand, protest or notice of any kind in
connection with this Note.

 

 

 

 

B-2-1

--------------------------------------------------------------------------------

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

 

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVIHILL ELECTRICAL ENTERPRISES, INC.

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC

HIGHWAY TOLL ADMINISTRATION, LLC

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Swingline Note]

--------------------------------------------------------------------------------

 

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation, ATS Consolidated, Inc., a Delaware
corporation (“Lead Borrower”), the other borrowers signatory thereto
(collectively, and together with Lead Borrower, the “Borrowers”), the various
financial institutions party thereto from time to time and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Revolving Note(s) evidencing such
Revolving Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a “10-percent shareholder” of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments on the Revolving Loan(s) are not
effectively connected with its conduct of a U.S. trade or business.

The undersigned has furnished Lead Borrower and the Administrative Agent with a
certificate of its non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, or if a lapse in time or change in
circumstances renders the information on this certificate obsolete, expired or
inaccurate, the undersigned shall promptly so inform Lead Borrower and the
Administrative Agent in writing and deliver promptly to Lead Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by Lead Borrower or the
Administrative Agent) or promptly notify Lead Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished Lead Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, or at such times as are reasonably
requested by Lead Borrower or the Administrative Agent.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:  ________ __, 20[  ]

 

 

 

 

 

 

C-1-1

--------------------------------------------------------------------------------

 

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation, ATS Consolidated, Inc., a Delaware
corporation (“Lead Borrower”), the other borrowers signatory thereto
(collectively, and together with Lead Borrower, the “Borrowers”), the various
financial institutions party thereto from time to time and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10-percent shareholder” of any of the Borrowers within the meaning
of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments with respect to such participation are
not effectively connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform such Lender in writing and deliver promptly
to such Lender an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by such Lender) or
promptly notify such Lender in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or in either of the two
calendar years preceding such payments, or at such times as are reasonably
requested by such Lender.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:  ________ __, 20[  ]

 

 

 

 

 

 

C-2-1

--------------------------------------------------------------------------------

 

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation, ATS Consolidated, Inc., a Delaware
corporation (“Lead Borrower”), the other borrowers signatory thereto
(collectively, and together with Lead Borrower, the “Borrowers”), the various
financial institutions party thereto from time to time and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption (its “Applicable Partners/Members”) is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its Applicable Partners/Members is a “10-percent
shareholder” of any of the Borrowers within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its Applicable Partners/Members is a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (vi) the interest payments with respect to such participation
are not effectively connected with the conduct of a U.S. trade or business by
the undersigned or any of its Applicable Partners/Members.

The undersigned has furnished its participating Lender with an IRS Form W 8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners that is claiming
the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or in either of the two calendar years preceding such
payments, or at such times as are reasonably requested by such Lender.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:  ________ __, 20[  ]

 

 

 

 

 

 

C-3-1

--------------------------------------------------------------------------------

 

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation, ATS Consolidated, Inc., a Delaware
corporation (“Lead Borrower”), the other borrowers signatory thereto
(collectively, and together with Lead Borrower, the “Borrowers”), the various
financial institutions party thereto from time to time and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Revolving Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Revolving
Loan(s) (as well as any Revolving Note(s) evidencing such Revolving Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Credit Document, neither the undersigned nor any of its direct or
indirect partners/members that is claiming the portfolio interest exemption (its
“Applicable Partners/Members”) is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its Applicable
Partners/Members is a “10-percent shareholder” of any of the Borrowers within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its Applicable
Partners/Members is a controlled foreign corporation related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments with respect to such participation are not effectively connected with
the conduct of a U.S. trade or business by the undersigned or any of its
Applicable Partners/Members.

The undersigned has furnished Lead Borrower and the Administrative Agent with an
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption.  By executing this certificate,
the undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform Lead Borrower and the Administrative Agent in writing
and deliver promptly to Lead Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by Lead Borrower or the Administrative Agent) or promptly
notify Lead Borrower and the Administrative Agent in writing of its inability to
do so, and (2) the undersigned shall have at all times furnished Lead Borrower
and the Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned or in either of the two calendar years preceding such payments,
or at such times as are reasonably

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:  ________ __, 20[  ]

 

 

 

 

 

 

C-4-1

--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF NOTICE OF SECURED BANK PRODUCT PROVIDER

[Date]1

Bank of America, N.A., as Administrative Agent
   (the “Administrative Agent”) for the Lenders
   party to the Credit Agreement referred to below

 

333 S. Hope Street, Ste 13th Floor
Los Angeles, CA 90071
Attention: Robert Dalton, Senior Vice President

Telephone: (213) 345-0486

Telecopier: (312) 453-5270

Electronic Mail: robert.m.dalton@baml.com

ATS Consolidated, Inc.

Secured Bank Product Provider

Ladies and Gentlemen:

Reference is hereby made to the Revolving Credit Agreement dated as of March 1,
2018 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation, ATS Consolidated, Inc., a Delaware
corporation (“Lead Borrower”), the other borrowers signatory thereto
(collectively, and together with Lead Borrower, the “Borrowers”), the various
financial institutions party thereto from time to time and Bank of America,
N.A., as administrative agent (the “Administrative Agent”).  Capitalized terms
used herein that are not defined herein shall have the meanings ascribed to them
in the Credit Agreement.

In accordance with the definition of “Secured Bank Product Provider” as set
forth in the Credit Agreement, [                ], [an Affiliate of
[                ],] a Lender under the Credit Agreement, hereby notifies the
Administrative Agent of the Bank Product[s] set forth on Schedule A hereto
(describing [each] such Bank Product and setting forth the maximum amount to be
secured by the Collateral and the methodology to be used in calculating such
amount) and agrees to be bound by Section 12.12 of the Credit Agreement.

[Signature Pages Follow]

 

 

 



 

1 

To be no later than the later of ten (10) Business Days following (i) the
Closing Date and (ii) the creation of the Bank Product[s].

 

D-1

--------------------------------------------------------------------------------

 

Very truly yours,

 

[                  ]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

[Signature Page to Notice of Secured Bank Product Provider]

--------------------------------------------------------------------------------

 

Schedule A

Bank Product[s]

[See attached]

 

--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

March 1, 2018

In connection with (i) the First Lien Term Loan Credit Agreement, dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “First Lien Credit Agreement”), among
Greenlight Acquisition Corporation, a Delaware corporation (“Holdings”), ATS
Consolidated, Inc., a Delaware corporation (“Lead Borrower”), American Traffic
Solutions, Inc., a Kansas corporation (“AT Solutions”), and LaserCraft, Inc., a
Georgia corporation  (together with Lead Borrower and AT Solutions, the “Term
Loan Borrowers”), the lenders party thereto from time to time and Bank of
America, N.A. (“Bank of America”), as the administrative agent and the
collateral agent, (ii) the Second Lien Term Loan Credit Agreement, dated as of
the date hereof (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Second Lien Credit Agreement”), among
Holdings, the Term Loan Borrowers, the lenders party thereto from time to time
and Bank of America, as the administrative agent and the collateral agent, and
(iii) the Revolving Credit Agreement, dated as of the date hereof (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “ABL Credit Agreement” and, together with the First Lien Credit
Agreement and the Second Lien Credit Agreement, the “Credit Agreements”), among
Holdings, Lead Borrower, the other borrowers from time to time party thereto,
the lenders from time to time party thereto and Bank of America, as the
administrative agent and the collateral agent, the undersigned officer of the
Lead Borrower, solely in her capacity as such and not in her personal capacity,
hereby certifies as of the date hereof that:

(i)The Acquisition Agreement Representations are true and correct to the extent
required by the definition thereof and the Specified Representations are true
and correct in all material respects as of the date hereof as though then made
(in each case, any representation or warranty that is qualified as to
“materiality” or similar language is true and correct in all respects as of the
date hereof); provided that any “Material Adverse Effect” or similar qualifier
in any such Specified Representation as it relates to the HTA Targets and their
Subsidiaries shall, for the purposes of this Officer’s Certificate, be deemed to
refer to the “Closing Date Material Adverse Effect”;

(ii)Since February 3, 2018, there has not occurred any change, event or
development that, individually or in the aggregate, has had and continues to
have or is reasonably expected to have a Closing Date Material Adverse Effect;
and

(iii)The Acquisition will be consummated substantially concurrently with the
initial funding of the Initial Term Loans (as defined in the First Lien Credit
Agreement), the Initial Term Loans (as defined in the Second Lien Credit
Agreement) and the Loans (as defined in the ABL Credit Agreement) (or the
effectiveness of the ABL Credit Agreement, to the extent no Loans are funded on
the Closing Date) in accordance in all material respects with the Acquisition
Agreement without waivers or amendments thereof that are materially adverse,
when taken as a whole, to the interests of the Agents and their Affiliates that
are Lenders on the date hereof unless consented to by the Agents (such consent
not to be unreasonably withheld, delayed or conditioned); it being understood
that (w) no reduction in the purchase price shall be deemed to be materially
adverse to the interests of the Agents and their Affiliates that are Lenders on
the Closing Date if such reduction is applied pro rata to reduce the Term Loan
Commitments under the First Lien Credit Agreement and/or the Second Lien Credit
Agreement, in each case, on the Closing Date, (x) no increase in the purchase
price shall be deemed to be materially adverse to the interests of the Agents
and their Affiliates that are Lenders on the Closing Date if such increase is
funded solely by equity investments (in the form of (x) common equity, (y)
equity on terms substantially consistent with the Sponsor’s existing equity
investment in any Parent Company of Holdings (as such terms may be amended or
modified in a manner that is not (when taken as a whole) materially adverse to
the interests of the Agents and their Affiliates that are Lenders on the Closing
Date) or (z) other equity on terms reasonably satisfactory to the Agents), (y)
no modification to the purchase price as a result of any purchase price
adjustment or working capital adjustment expressly contemplated by the
Acquisition Agreement as of February 3, 2018 shall constitute a reduction or
increase in the purchase price and (z) the Agents shall be deemed to have
consented to any waiver or amendment of the Acquisition Agreement if it shall
have not affirmatively objected to any such waiver or amendment within three
Business Days of receipt of written notice of such waiver or amendment.

Capitalized terms used herein and not otherwise defined shall have the
respective meanings ascribed to such terms in the applicable Credit Agreement.

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has duly executed this Officer’s
Certificate as of the date first written above.

 

ATS CONSOLIDATED, INC.,

as Lead Borrower

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT F

[RESERVED]

 

 

--------------------------------------------------------------------------------

EXHIBIT G

 

FORM OF SECURITY AGREEMENT

Among

GREENLIGHT ACQUISITION CORPORATION,

ATS CONSOLIDATED, INC.,

and

CERTAIN SUBSIDIARIES OF ATS CONSOLIDATED, INC.,

as GRANTORS

and

BANK OF AMERICA, N.A.,

as COLLATERAL AGENT

 

Dated as of [●]

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

Page

ARTICLE I

 

SECURITY INTERESTS

 

 

 

 

 

1.1

Grant of Security Interests

1

 

1.2

Certain Exceptions

3

 

1.3

Power of Attorney

4

 

1.4

Perfection Certificate

4

 

 

ARTICLE II

 

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

 

 

 

2.1

Additional Representations and Warranties Regarding Collateral

4

 

2.2

Additional Covenants Regarding Collateral

5

 

2.3

Recourse

6

 

 

ARTICLE III

 

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

 

 

 

 

 

3.1

Equity Interests

6

 

3.2

Accounts and Contract Rights

7

 

3.3

Direction to Account Debtors; Contracting Parties; etc

7

 

3.4

Modification of Terms; etc.

8

 

3.5

Collection

8

 

3.6

Instruments

8

 

3.7

Grantors Remain Liable Under Accounts

8

 

3.8

Grantors Remain Liable Under Contracts

8

 

3.9

Deposit Accounts

9

 

3.10

Commercial Tort Claims

9

 

3.11

Chattel Paper

9

 

3.12

Further Actions

9

 

 

ARTICLE IV

 

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

 

 

 

 

 

4.1

Power of Attorney

9

 

4.2

Assignments

9

 

4.3

Infringements

10

 

4.4

Preservation of Marks

10

 

4.5

Maintenance of Registration

10

 

4.6

Future Registered Marks

10

 

4.7

Remedies

10

 

 

i

--------------------------------------------------------------------------------

 

ARTICLE V

 

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

 

 

 

 

 

5.1

Power of Attorney

10

 

5.2

Assignments

10

 

5.3

Infringements

11

 

5.4

Maintenance of Patents or Copyrights

11

 

5.5

Prosecution of Patent or Copyright Applications

11

 

5.6

Other Patents and Copyrights

11

 

5.7

Remedies

11

 

 

 

 

 

ARTICLE VI

 

PROVISIONS CONCERNING ALL COLLATERAL

 

 

6.1

Protection of Collateral Agent’s Security

11

 

6.2

Additional Information

12

 

6.3

Further Actions

12

 

6.4

Financing Statements

12

 

 

ARTICLE VII

 

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

 

 

 

 

 

7.1

Remedies; Obtaining the Collateral Upon an Event of Default

12

 

7.2

Remedies; Disposition of the Collateral

14

 

7.3

Waiver of Claims

14

 

7.4

Application of Proceeds

15

 

7.5

Remedies Cumulative

15

 

7.6

Discontinuance of Proceedings

16

 

 

 

 

ARTICLE VIII

 

[Reserved]

 

 

 

 

ARTICLE IX

 

 

 

 

DEFINITIONS

 

 

 

 

ARTICLE X

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

10.1

Notices

20

 

10.2

Waiver; Amendment

20

 

10.3

Obligations Absolute

20

 

10.4

Successors and Assigns

21

 

10.5

Headings Descriptive

21

 

10.6

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

21

 

10.7

Grantor’s Duties

22

 

10.8

Termination; Release.

22

 

10.9

Counterparts

23

 

10.10  

Severability

23

ii

--------------------------------------------------------------------------------

 

 

10.11

The Collateral Agent and the other Secured Creditors

23

 

10.12

Additional Grantors

23

 

10.13

Intercreditor Agreement

23

 

10.14

Additional Collateral Under the First Lien Term Documents and Second Lien Term
Documents

24

 

10.15

Appointment of Sub-Agents

24

 

10.16

Limited Obligations

24

 

EXHIBIT A

Form of Copyright Security Agreement

 

EXHIBIT B

Form of Patent Security Agreement

 

EXHIBIT C

Form of Trademark Security Agreement

 

EXHIBIT D

Form of Agreement Regarding Uncertificated Securities

 

EXHIBIT E

Form of Joinder Agreement

 

 

 

iii

--------------------------------------------------------------------------------

 

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of March 1, 2018 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, this
“Agreement”), made by each of the undersigned grantors (each, a “Grantor” and,
together with any other entity that becomes a grantor hereunder pursuant to
Section 10.12 hereof, the “Grantors”) in favor of Bank of America, N.A., as
Collateral Agent (together with any successor Collateral Agent, the “Collateral
Agent”), for the benefit of the Secured Creditors (as defined below).  Certain
capitalized terms as used herein are defined in Article IX hereof.  Except as
otherwise defined herein, all capitalized terms used herein and defined in the
Credit Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, (i) Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), (ii) ATS Consolidated, Inc., a Delaware corporation (“Lead
Borrower”) and the other Borrowers party thereto, (iii) the Lenders and Issuing
Banks party thereto from time to time, and (iv) Bank of America, N.A., as the
Administrative Agent and the Collateral Agent, have entered into a Revolving
Credit Agreement, dated as of the date hereof (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), providing for the making of Revolving Loans (including Swingline
Loans) to, and the issuance of Letters of Credit on behalf of, the Borrowers, in
each case, as contemplated therein (the Lenders, each Issuing Bank, the
Swingline Lender, the Administrative Agent, the Collateral Agent and each other
Agent are referred to herein collectively as the “Lender Creditors”);

WHEREAS, Lead Borrower and/or one or more of its Restricted Subsidiaries may at
any time and from time to time incur, pursuant to one or more separate
arrangements, Secured Bank Product Obligations from Secured Bank Product
Providers constituting Guaranteed Creditors (the Guaranteed Creditors and Lender
Creditors, together with their permitted successors and assigns, are referred to
herein as “Secured Creditors”);

WHEREAS, pursuant to the Guaranty Agreement, Holdings and each other Guarantor
has jointly and severally guaranteed to the Guaranteed Creditors the payment
when due of all of the Relevant Guaranteed Obligations (as defined in the
Guaranty Agreement);

WHEREAS, it is a condition to the making of Revolving Loans and Swingline Loans
to, and the issuance of Letters of Credit on behalf of, the Borrowers under the
Credit Agreement that each Grantor shall have executed and delivered this
Agreement; and

WHEREAS, each Grantor will obtain direct or indirect benefits from the
incurrence of Revolving Loans and Swingline Loans by, and the issuance of
Letters of Credit to, the Borrowers under the Credit Agreement and the entry by
Lead Borrower and/or one or more of its Restricted Subsidiaries into separate
arrangements governing Secured Bank Product Obligations and, accordingly,
desires to execute this Agreement in order to satisfy the condition described in
the preceding paragraph;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Grantor, the receipt and sufficiency of which are hereby acknowledged, each
Grantor hereby agrees with the Collateral Agent for the benefit of the Secured
Creditors as follows:

ARTICLE I

 

SECURITY INTERESTS

1.1Grant of Security Interests

(a)As security for the prompt and complete payment or performance, as the case
may be, when due of all of the Obligations, each Grantor does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Grantor in, to and

1

--------------------------------------------------------------------------------

 

under all of the following personal property and fixtures (and all rights
therein) of such Grantor, or in which or to which such Grantor has any rights,
in each case whether now existing or hereafter from time to time acquired:

(i)each and every Account;

(ii)all cash;

(iii)the Dominion Account and all monies, securities, Instruments and other
investments deposited in the Dominion Account;

(iv)all Chattel Paper (including, without limitation, all Tangible Chattel Paper
and all Electronic Chattel Paper);

(v)all Commercial Tort Claims set forth on Schedule 8 of the Perfection
Certificate (as supplemented from time to time or in any notice delivered
pursuant to Section 3.10);

(vi)all Software of such Grantor and all intellectual property rights therein
(including all Software licensing rights) and all other proprietary information
of such Grantor, including but not limited to all writings, plans,
specifications and schematics, all engineering drawings, customer lists, Domain
Names and Trade Secret Rights, with respect to each of the foregoing solely to
the extent such rights or items subsist or arise under the laws of the United
States;

(vii)Contracts and IP Licenses, together with all Contract Rights arising
thereunder;

(viii)all Copyrights;

(ix)all Equipment and Fixtures;

(x)all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Grantor with any
Person and all monies credited thereto;

(xi)all Documents;

(xii)all General Intangibles;

(xiii)all Goods;

(xiv)all Instruments;

(xv)all Inventory;

(xvi)all Investment Property;

(xvii)all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xviii)all Marks, together with the goodwill of the business of such Grantor
symbolized by the Marks;

(xix)all Patents;

(xx)all Permits;

(xxi)all Supporting Obligations; and

2

--------------------------------------------------------------------------------

 

(xxii)all Proceeds and products of any and all of the foregoing, and, with
respect to Copyrights, Marks, Patents, Software and Trade Secret Rights, all
income, fees, royalties, damages, claims and payments now and hereafter due
and/or payable thereunder or with respect thereto including damages and payments
for past, present or future infringements, misappropriation or violations
thereof and all rights to sue for past, present and future infringement,
misappropriation or violations thereof (all of the above in this Section 1.1(a),
the “Collateral”).

(b)The security interest of the Collateral Agent under this Agreement extends to
all Collateral that any Grantor may acquire, or with respect to which any
Grantor may obtain rights, at any time during the term of this Agreement.

1.2Certain Exceptions.  Notwithstanding Section 1.1, no security interest is or
will be granted pursuant hereto in any right, title or interest of any Grantor
in, to or under (each of clauses (a) through (p) collectively, the “Excluded
Collateral”):

(a)any fee-owned real property and any real property leasehold interests;

(b)interest in any contracts (including Contracts and Contract Rights), permits,
licenses, leases, Accounts, General Intangibles (other than any Equity
Interests), Payment Intangibles, Chattel Paper, Letter-of-Credit Rights,
Promissory Notes and Health-Care-Insurance Receivables if the grant of a
security interest or Lien therein is prohibited as a matter of law, rule or
regulation or under the terms of such contracts (including Contracts and
Contract Rights), permits, licenses, leases, Accounts, General Intangibles,
Payment Intangibles, Chattel Paper, Letter-of-Credit Rights, Promissory Notes
and Health-Care-Insurance Receivables, in each case after giving effect to any
applicable Uniform Commercial Code and other applicable law;

(c)the Voting Equity Interests of (i) any Foreign Subsidiary that is a CFC in
excess of 65% of the outstanding Voting Equity Interests thereof and (ii) any
FSHCO in excess of 65% of the outstanding Voting Equity Interests thereof;

(d)assets subject to Capitalized Lease Obligations, purchase money financing and
cash to secure letter of credit reimbursement obligations to the extent such
Capitalized Lease Obligations, purchase money financing or letters of credit are
permitted under the Credit Agreement and the terms thereof prohibit a grant of a
security interest therein;

(e)assets sold to a person who is not a Credit Party in compliance with the
Credit Agreement;

(f)assets owned by a Subsidiary after the release of the guaranty of the
Obligations of such Subsidiary pursuant to the Credit Agreement;

(g)Vehicles (to the extent a security interest therein cannot be perfected by a
UCC filing);

(h)any application for registration of a trademark filed with the PTO on an
intent-to-use basis until such time (if any) as a statement of use or amendment
to allege use is accepted by the PTO, at which time such trademark shall
automatically become part of the Collateral and subject to the security interest
of this Agreement;

(i)Equity Interests in any Person (i) other than the Borrowers and Wholly-Owned
Subsidiaries to the extent a pledge thereof is not permitted by the terms of
such Person’s charter documents or joint venture or shareholders agreements and
other organizational documents and (ii) to the extent a pledge thereof is not
permitted by any law, rule or regulation after giving effect to the applicable
anti-assignment provisions of the UCC and other applicable law;

(j)any Letter-of-Credit Right (to the extent a security interest in such
Letter-of-Credit Right cannot be perfected by a UCC filing) and any Commercial
Tort Claim, in each case, with a value (as determined in good faith by Lead
Borrower) of less than $11,250,000;

3

--------------------------------------------------------------------------------

 

(k)those assets as to which the Collateral Agent and Lead Borrower reasonably
and mutually agree in writing that the cost of obtaining such a security
interest or perfection thereof are excessive in relation to the benefit to the
Secured Creditors of the security to be afforded thereby;

(l)“margin stock” (within the meaning of Regulation U);

(m)Excluded Accounts described in clauses (i) through (iii) of the definition
thereof;

(n)Equity Interests of Unrestricted Subsidiaries;

(o)any segregated deposits that constitute Permitted Liens under clause (xii),
(xiv), (xv), (xxii), (xxvi), (xxviii), (xxxi), (xxxiv), (xxxvi), (xxxviii) or
(xlii) of Section 10.01 of the Credit Agreement, in each case, that are
prohibited from being subject to other Liens; and

(p)any asset to the extent granting a security interest in such asset would
result in a material adverse tax consequence to Holdings and/or its
Subsidiaries, as reasonably determined in good faith by Lead Borrower and
notified in writing to the Administrative Agent;

provided, however, that Excluded Collateral shall not include any Proceeds,
substitutions or replacements of any Excluded Collateral referred to in any of
clauses (a) through (p) (unless such Proceeds, substitutions or replacements
would constitute Excluded Collateral referred to in any of clauses (a) through
(p)).  Notwithstanding anything to the contrary contained herein or in any other
Credit Document, (i) no Grantor shall be required to perfect a security interest
in Fixtures, (ii) no Grantor shall be required to take any action with respect
to the creation or perfection of a security interest or Liens under foreign law
with respect to any Collateral, in each case, unless, at Lead Borrower’s
election, a Foreign Subsidiary is designated as a Guarantor under the Credit
Documents after the Closing Date, (iii) no Grantor shall be required to deliver
landlord lien waivers, estoppels, bailee waivers or collateral access letters
(it being understood that Landlord Lien Reserves may be imposed to the extent
not so delivered), (iv) no Grantor shall be required to deliver any “control
agreement” or other control arrangements with respect to any Deposit Account,
Securities Account or Commodity Account of such Grantor except as set forth in
Section 9.17(c) of the Credit Agreement, and (v) no Grantor shall be required to
comply with the Federal Assignment of Claims Act (or any state or municipal
equivalent) except as set forth in Section 9.09 of the Credit Agreement.

1.3Power of Attorney.  Subject to the terms of the Intercreditor Agreement, each
Grantor hereby constitutes and appoints the Collateral Agent its true and lawful
attorney, irrevocably until the Termination Date (or such earlier date such
Grantor is released from this Agreement in accordance with Section 10.08(b)),
with full power after the occurrence of and during the continuance of an Event
of Default (in the name of such Grantor or otherwise) to act, require, demand,
receive, compound and give acquittance for any and all moneys and claims for
moneys due or to become due to such Grantor under or arising out of the
Collateral, to endorse any checks or other instruments or orders in connection
therewith and to file any claims or take any action or institute any proceedings
which the Collateral Agent may deem to be reasonably necessary or advisable to
protect the interests of the Secured Creditors, which appointment as attorney is
coupled with an interest.

1.4Perfection Certificate.  The Collateral Agent and each Secured Creditor agree
that the Perfection Certificate and all descriptions of Collateral, schedules,
amendments and supplements thereto are and shall at all times remain a part of
this Agreement.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

2.1Additional Representations and Warranties Regarding Collateral.  As of any
date on which all of the representations and warranties set forth in the Credit
Documents are required to be made by the Grantors (limited, on the Closing Date,
to the Specified Representations), each Grantor represents and warrants as
follows:

4

--------------------------------------------------------------------------------

 

(a)The provisions of this Agreement are effective to create in favor of the
Collateral Agent for the benefit of the Secured Creditors a legal, valid and
enforceable security interest (except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws generally affecting creditors’ rights and by
equitable principles (regardless of whether enforcement is sought in equity or
at law)) in all right, title and interest of such Grantor in the Collateral
owned by it (as described herein), and upon (i) the timely and proper filing of
financing statements listing such Grantor, as a debtor, and the Collateral
Agent, as secured creditor, in the secretary of state’s office (or other similar
governmental entity) of the jurisdiction of organization of such Grantor, (ii)
the receipt by the Collateral Agent of all Instruments, Chattel Paper and
certificated pledged Equity Interests that constitute “securities” governed by
Article 8 of the UCC as in effect on the date hereof in the State of New York,
in each case constituting Collateral of such Grantor in suitable form for
transfer by delivery or accompanied by instruments of transfer or assignment
duly executed in blank, (iii) with respect to Deposit Accounts constituting
Collateral, execution of a “control agreement” establishing the Collateral
Agent’s “control” (within the meaning of the UCC as in effect on the date hereof
in the State of New York), (iv) with respect to Patents and Marks constituting
Collateral, the recordation of the Patent Security Agreement, if applicable, and
the Trademark Security Agreement, if applicable, in the respective form attached
to this Agreement, in each case in the PTO and (v) with respect to Copyrights
constituting Collateral, the recordation of the Copyright Security Agreement, if
applicable, in the form attached to this Agreement with the USCO, the Collateral
Agent, for the benefit of the Secured Creditors, has a fully perfected security
interest in all right, title and interest in all of the Collateral (as described
in this Agreement), subject to no other Liens other than Permitted Liens, in
each case, to the extent perfection can be accomplished under applicable law
through these actions (except to the extent perfection is not required by this
Agreement).

(b)Upon the taking of the actions under clause (a) above, such security interest
will be superior to and prior to all other Liens of all other Persons (other
than Permitted Liens), and enforceable as such as against all other Persons
(except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law)) other than
Ordinary Course Transferees.

(c)Such Grantor is, and as to all Collateral acquired by it from time to time
after the date hereof, such Grantor will be, the owner of, or otherwise have the
right to use, all Collateral free from any Lien of any Person (other than
Permitted Liens).

(d)With respect to any Pledged Collateral of such Grantor constituting the
Equity Interests in any Person that is a Subsidiary of Holdings, such Grantor
represents and warrants that such Equity Interests have been duly and validly
issued and is fully paid and non-assessable (to the extent such concept is
applicable, and other than any assessment on the equity holders of such Person
that may be imposed as a matter of law) and is owned by such Grantor, subject to
no options for the purchase of such Equity Interests.

(e)With respect to any Collateral of such Grantor constituting Instruments
issued by any other Grantor or any Subsidiary of any Grantor, such Instrument
constitutes, or when executed by the obligor thereof will constitute, the legal,
valid and binding obligation of such obligor, enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought in equity or at law).

2.2Additional Covenants Regarding Collateral.  Each Grantor covenants and
agrees, from and after the Closing Date until the Termination Date (or such
earlier date such Grantor is released from this Agreement in accordance with
Section 10.08(b)) as follows:

(a)Such Grantor shall, at its own expense, take all commercially reasonable
actions necessary (as determined in good faith by the applicable Grantor) to
defend the Collateral against all claims and demands of all Persons at any time
claiming any interest therein materially adverse to the interests of the Lenders
(other than Permitted Liens).

(b)Such Grantor will not authorize to be filed in any public office any
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) relating to the Collateral, except

5

--------------------------------------------------------------------------------

 

financing statements filed or to be filed in respect of and covering the
security interests granted hereby by such Grantor or in connection with
Permitted Liens.

(c)Such Grantor will not change its legal name as such name appears in its
respective public organic record, its type of organization, its status as a
Registered Organization (in the case of a Registered Organization), or its
jurisdiction of organization, in each case, from that set forth on Schedule 1(a)
of the Perfection Certificate or its Location from that set forth on Schedule
2(a) of the Perfection Certificate, except that any such changes shall be
permitted (so long as not in violation of the applicable requirements of the
Credit Agreement) if (i) such Grantor shall have given to the Collateral Agent
written notice of each change to the information listed on Schedule 1(a) or
Schedule 2(a) of the Perfection Certificate, as applicable, within 30 days after
such change (or such longer period as reasonably agreed to by the Collateral
Agent) and (ii) in connection with such change or changes, such Grantor shall
take all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected to the extent described in Section
2.1(a) and in full force and effect (in each case, with respect to this clause
(ii), except to the extent such Grantor becomes an Excluded Subsidiary as a
result of other permitted transactions taken in connection with such change or
changes).

2.3Recourse.  This Agreement is made with full recourse to each Grantor,
pursuant to, and subject to any limitations set forth in, this Agreement and the
other Credit Documents.

ARTICLE III

SPECIAL PROVISIONS CONCERNING PLEDGED COLLATERAL, ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1Equity Interests

(a)To the extent the Equity Interests in any Person that are included in the
Pledged Collateral constitute Certificated Securities, each Grantor shall on the
date hereof or such later date permitted by Section 9.13 of the Credit
Agreement, with respect to any such Certificated Securities held by such Grantor
on the date hereof, and, subject to Section 9.12 of the Credit Agreement, on or
prior to the next Quarterly Update Date, with respect to any such Certificated
Securities acquired by such Grantor after the date hereof, physically deliver
such Certificated Securities to the Collateral Agent, endorsed to the Collateral
Agent or endorsed in blank, in each case, to the extent the interests
represented by such Certificated Securities are required to be pledged
hereunder.

(b)To the extent the Equity Interests in any Subsidiary of Holdings that are
included in the Pledged Collateral constitute Uncertificated Securities, at any
time any Event of Default under the Credit Agreement has occurred and is
continuing, such Grantor shall cause the Subsidiary that is the issuer of such
Uncertificated Securities, promptly, upon the request of the Collateral Agent,
to duly authorize, execute, and deliver to the Collateral Agent, an agreement
for the benefit of the Collateral Agent and the other Secured Creditors
substantially in the form of Exhibit D hereto (appropriately completed to the
reasonable satisfaction of the Collateral Agent and with such modifications, if
any, as shall be reasonably satisfactory to the Collateral Agent) pursuant to
which such issuer (and if such issuer is a Grantor, such issuer hereby) agrees
to comply with any and all instructions originated by the Collateral Agent
without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Securities originated by any other
Person other than a court of competent jurisdiction; provided, that, unless an
Event of Default has occurred and is continuing, the Collateral Agent shall not
deliver to the issuer of such Uncertificated Securities a notice stating that
the Collateral Agent is exercising exclusive control of such Uncertificated
Securities.

(c)For greater certainty, unless and until there shall have occurred and be
continuing any Event of Default under the Credit Agreement, each Grantor shall
be entitled to exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral owned by it, and to give consents, waivers
or ratifications in respect thereof.  All such rights of each Grantor to vote
and to give consents, waivers and ratifications shall cease at any time after
the occurrence and during the continuance of an Event of Default upon, except in
the case of an Event of Default under Section 11.05 of the Credit Agreement, at
least two Business Days’ prior written notice from the Collateral Agent of its
intent to exercise its rights with respect to such Pledged Collateral under this
Agreement.

6

--------------------------------------------------------------------------------

 

(d)For greater certainty, except as permitted under the Credit Agreement, (i)
unless and until there shall have occurred and be continuing an Event of Default
and, other than in the case of an Event of Default under Section 11.05 of the
Credit Agreement, the Collateral Agent shall have given at least two Business
Days’ prior written notice of its intent to exercise such rights with respect to
the Pledged Collateral to the Grantor, all cash dividends, cash distributions,
cash Proceeds and other cash amounts payable in respect of the Pledged
Collateral shall be paid to the respective Grantor and (ii) after there shall
have occurred and be continuing an Event of Default and, other than in the case
of an Event of Default under Section 11.05 of the Credit Agreement, the
Collateral Agent shall have given at least two Business Days’ prior written
notice of its intent to exercise such rights with respect to the Pledged
Collateral to the Grantor, all cash dividends, cash distributions, cash Proceeds
and other cash amounts payable in respect of the Pledged Collateral shall be
paid to the Collateral Agent.  While this Agreement is in effect, the Collateral
Agent shall be entitled to receive directly, and to retain as part of the
Collateral, in each case, to the extent otherwise required by this Agreement all
other or additional Equity Interests, Instruments, cash and other property paid
or distributed (i) by way of dividend or otherwise in respect of the Pledged
Collateral, (ii) by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement and (iii) by reason of any
consolidation, merger, exchange of stock, conveyance of assets, liquidation or
similar corporate or other reorganization.  All dividends, distributions or
other payments which are received by any Grantor contrary to the provisions of
this Section 3.1(d) or Section 7 hereof shall be received for the benefit of the
Collateral Agent, shall be segregated from other property or funds of such
Grantor and shall be forthwith delivered to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).

3.2Accounts and Contract Rights.  Upon the occurrence and during the continuance
of an Event of Default and at the request of the Collateral Agent, such Grantor
shall, at its own cost and expense, deliver all tangible evidence of its
Accounts and Contract Rights (including, without limitation, all documents
evidencing the Accounts and all Contract Rights) and any books and records
related thereto to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Grantor).  Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so requests, such Grantor shall legend, in form and manner
reasonably satisfactory to the Collateral Agent, the Accounts and the Contracts,
as well as books, records and documents (if any) related thereto of such Grantor
evidencing or pertaining to such Accounts and Contracts with an appropriate
reference to the fact that such Accounts and Contracts have been assigned to the
Collateral Agent and that the Collateral Agent has a security interest therein.

3.3Direction to Account Debtors; Contracting Parties; etc. Subject to the terms
of the Intercreditor Agreement, (a) upon the occurrence and during the
continuance of an Event of Default, after giving notice to the relevant Grantor
of its intent to do so, if the Collateral Agent so directs any Grantor and (b)
as otherwise required pursuant to Section 9.17(c) of the Credit Agreement, such
Grantor agrees (i) to cause all payments on account of the Accounts (including
Proceeds of Pledged Collateral) and Contracts to be made directly to the
Dominion Account, (ii) that the Collateral Agent may, at its option, directly
notify the obligors in its own name or in the name of the applicable Grantor
with respect to any Accounts and/or under any Contracts to make payments with
respect thereto as provided in the preceding clause (i), and (iii) that the
Collateral Agent may enforce collection of any such Accounts and Contracts and
may adjust, settle or compromise the amount of payment thereof, in the same
manner and to the same extent as such Grantor; provided that, (x) any failure by
the Collateral Agent to give or any delay in giving such notice (including
pursuant to Section 9.17(c) of the Credit Agreement) to the relevant Grantor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.  Without notice to or assent by
any Grantor, the Collateral Agent may (subject to the Intercreditor Agreement),
upon the occurrence and during the continuance of a Liquidity Period or an Event
of Default, apply any or all amounts then in, or thereafter deposited in, the
Dominion Account (including any amounts transferred to the Dominion Account from
other Deposit Accounts subject to a Deposit Account Control Agreement in
accordance with Section 9.17(c) of the Credit Agreement) toward the payment of
the Obligations in the manner provided in Section 7.4 of this Agreement.  The
Collateral Agent shall deliver a copy of each notice referred to in the
preceding clause (y) to the relevant Grantor, provided that (x) the failure by
the Collateral Agent to so notify such Grantor shall not affect the
effectiveness of such notice or the other rights of the Collateral Agent created
by this Section 3.3 and (y) no such notice shall be required if an Event of
Default of the type described in Section 11.05 of the Credit Agreement has
occurred and is continuing.

7

--------------------------------------------------------------------------------

 

3.4Modification of Terms; etc. Except in accordance with such Grantor’s ordinary
course of business, or consistent with reasonable business judgment as
determined in good faith by the applicable Grantor or as permitted by Section
3.5 or the Credit Agreement, no Grantor shall rescind or cancel any indebtedness
evidenced by any Account, or modify any material term thereof or make any
material adjustment with respect thereto, or extend or renew the same, or
compromise or settle any material dispute, claim, suit or legal proceeding
relating thereto, or sell any Account, or interest therein, without the prior
written consent of the Collateral Agent unless such rescissions, cancellations,
modifications, adjustments, extensions, renewals, compromises, settlements,
releases, or sales would not reasonably be expected to materially adversely
affect the value of the Accounts constituting Collateral taken as a whole.

3.5Collection.  Each Grantor shall endeavor in accordance with historical
business practices or otherwise in accordance with reasonable business judgment
as determined in good faith by the applicable Grantor to cause to be collected
from the Account Debtor named in each of its Accounts or obligor under any
Contract, as and when due (including, without limitation, amounts which are
delinquent, such amounts to be collected in accordance with generally accepted
lawful collection procedures) any and all amounts owing under or on account of
such Account or Contract, and apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balance of such Account or under
such Contract.  Except as otherwise directed by the Collateral Agent after the
occurrence and during the continuation of an Event of Default or otherwise
required pursuant to the Credit Agreement, any Grantor may allow in the ordinary
course of business, or consistent with reasonable business judgment as
determined in good faith by the applicable Grantor, as adjustments to amounts
owing under its Accounts and Contracts (i) an extension or renewal of the time
or times of payment, or settlement for less than the total unpaid balance, which
such Grantor finds appropriate in accordance with reasonable business judgment,
(ii) a refund or credit due as a result of returned or damaged merchandise or
improperly performed services or for other reasons which such Grantor finds
appropriate in accordance with reasonable business judgment and (iii) any other
adjustments necessary or desirable in the Grantor’s reasonable business
judgment.

3.6Instruments.  If any Grantor at any time holds or acquires any Instrument
constituting Collateral with a face value in excess of $3,375,000 individually
(other than checks received and collected in the ordinary course of business),
such Grantor shall, on the date hereof pursuant to the Perfection Certificate
with respect to any such instruments held on the date hereof, and otherwise on
or prior to the next Quarterly Update Date, notify the Collateral Agent thereof,
and upon request by the Collateral Agent (subject to the Intercreditor
Agreement), promptly deliver such Instrument to the Collateral Agent
appropriately endorsed in blank or to the order of the Collateral Agent,
provided that, so long as no Event of Default shall have occurred and be
continuing, such Grantor may retain for collection in the ordinary course of
business any Instrument received by such Grantor in the ordinary course of
business, and the Collateral Agent shall, promptly upon request of such Grantor,
make appropriate arrangements for making any Instruments in its possession and
pledged by such Grantor available to such Grantor for purposes of presentation,
collection or renewal.  If such Grantor retains possession of any Instruments
pursuant to the terms hereof, upon request of the Collateral Agent, such
Instrument shall be marked with the following legend: “This writing and the
obligations evidenced or secured hereby are subject to the security interests of
Bank of America, N.A., as collateral agent, for the benefit of itself and
certain Secured Creditors.”

3.7Grantors Remain Liable Under Accounts.  Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts.  Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this
Agreement, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any Account (or any agreement giving rise thereto), to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by them or as to the sufficiency of any performance by any party under
any Account (or any agreement giving rise thereto), to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to them or to which they may be
entitled at any time or times.

3.8Grantors Remain Liable Under Contracts.  Anything herein to the contrary
notwithstanding, the Grantors shall remain liable under each of the Contracts to
observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and

8

--------------------------------------------------------------------------------

 

provisions of each Contract.  Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Contract by reason of
or arising out of this Agreement, nor shall the Collateral Agent or any other
Secured Creditor be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any performance by any party
under any Contract, to present or file any claim, to take any action to enforce
any performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.9Deposit Accounts.  After the date of this Agreement, no Grantor shall
establish any new demand, time, savings, passbook or similar account, except for
Excluded Accounts, the Dominion Account and Deposit Accounts established and
maintained with banks and meeting the requirements of Section 9.17 of the Credit
Agreement.

3.10Commercial Tort Claims.  As of the Closing Date, no Grantor has Commercial
Tort Claims with an individual claimed value of $11,250,000. If any Grantor
shall at any time after the date of this Agreement hold or acquire a Commercial
Tort Claim in an amount (taking the greater of the aggregate claimed damages
thereunder or the reasonably estimated value thereof) of $11,250,000 or more,
such Grantor shall, on or prior to the next Quarterly Update Date, notify the
Collateral Agent thereof in a writing signed by such Grantor and describing the
details thereof and shall grant to the Collateral Agent in such writing a
security interest therein (subject to Permitted Liens) and in the Proceeds
thereof, all upon the terms of this Agreement, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

3.11Chattel Paper.  Subject to the terms of the Intercreditor Agreement, each
Grantor will, following any reasonable request by the Collateral Agent, deliver
all of its Tangible Chattel Paper with a value in excess of $3,375,000 to the
Collateral Agent on or prior to the next Quarterly Update Date, provided that,
so long as no Event of Default shall have occurred and be continuing, such
Grantor may retain for collection in the ordinary course of business any Chattel
Paper received by such Grantor in the ordinary course of business, and the
Collateral Agent shall, promptly upon request of such Grantor, make appropriate
arrangements for making any Chattel Paper in its possession and pledged by such
Grantor available to such Grantor for purposes of presentation, collection or
renewal.  If such Grantor retains possession of any Chattel Paper pursuant to
the terms hereof, upon request of the Collateral Agent, such Chattel Paper shall
be marked with the following legend: “This writing and the obligations evidenced
or secured hereby are subject to the security interests of Bank of America,
N.A., as collateral agent, for the benefit of itself and certain Secured
Creditors.”

3.12Further Actions.  To the extent otherwise required by this Agreement or the
other Credit Documents, each Grantor will, at its own expense, (i) make,
execute, endorse, acknowledge, file and/or deliver to the Collateral Agent from
time to time such vouchers, invoices, schedules, confirmatory assignments,
conveyances, financing statements, transfer endorsements, certificates, reports
and other assurances or instruments and (ii) take such further steps, including
any and all actions as may be necessary or required relating to its Accounts,
Contracts, Instruments and other property or rights which constitute Collateral,
as the Collateral Agent may reasonably require for the purpose of obtaining or
preserving the full benefits of the security interests, rights and powers herein
granted.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1Power of Attorney  Each Grantor hereby grants to the Collateral Agent an
absolute power of attorney to sign until the Termination Date (or such earlier
date such Grantor is released from this Agreement in accordance with Section
10.08(b)), solely upon the occurrence and during the continuance of an Event of
Default, any document which may be required by the PTO in order to effect an
assignment of all right, title and interest in each Mark listed in Schedule 7(a)
of the Perfection Certificate, and record the same.

4.2Assignments.  Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer any rights to any
third party all or substantially all rights in any Mark that, in the reasonable
business judgment of such Grantor exercised in good faith, is material to such
Grantor’s business, absent prior written approval of the Collateral Agent.

9

--------------------------------------------------------------------------------

 

4.3Infringements.  Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Mark violates in any material
respect any intellectual property right of that party, except to the extent such
violation would not reasonably be expected to have a Material Adverse
Effect.  Each Grantor further agrees to the extent deemed reasonable business
judgment as determined by the applicable Grantor, to prosecute diligently any
Person infringing any Mark owned by it in any manner that would reasonably be
expected to have a Material Adverse Effect.

4.4Preservation of Marks.  Each Grantor agrees to take all such actions as are
reasonably necessary to preserve the Marks that are material to such Grantor’s
business as trademarks or service marks under the laws of the United States
(other than any such material Marks that are no longer material or are deemed by
such Grantor in its reasonable business judgment to no longer be necessary in
the conduct of Grantor’s business).

4.5Maintenance of Registration.  Each Grantor shall, at its own expense,
diligently process all documents reasonably required to maintain all material
Mark registrations for all of its material registered Marks.

4.6Future Registered Marks.  If any Mark registration is issued hereafter prior
to the Termination Date to any Grantor as a result of any application now or
hereafter prior to the Termination Date pending before the PTO, such Grantor
shall deliver to the Collateral Agent, on or prior to the next Quarterly Update
Date, an updated Schedule 7(a) of the Perfection Certificate and a grant of a
security interest in such Mark to the Collateral Agent and at the expense of
such Grantor, confirming the grant of a security interest in such Mark to the
Collateral Agent hereunder, the form of such security to be substantially in the
form of Exhibit C hereto or in such other form as may be reasonably satisfactory
to the Collateral Agent.

4.7Remedies.  If an Event of Default shall occur and be continuing, subject to
the terms of the Intercreditor Agreement, the Collateral Agent may, by written
notice to the relevant Grantor, take any or all of the following actions: (i)
take and use or sell the Marks or Domain Names and the goodwill of such
Grantor’s business symbolized by the Marks or Domain Names and the right to
carry on the business and use the assets of such Grantor in connection with
which the Marks or Domain Names have been used (provided that any license shall
be subject to reasonable quality control); and (ii) direct such Grantor to
refrain, in which event such Grantor shall refrain, from using the Marks or
Domain Names in any manner whatsoever, directly or indirectly, and such Grantor
shall execute such further documents that the Collateral Agent may reasonably
request to further confirm this and to transfer ownership of the Marks owned by
it and registrations and any pending trademark applications in the PTO or
applicable Domain Name registrar therefor to the Collateral Agent.  Solely for
the purpose of enabling the Collateral Agent to exercise rights and remedies
under this Section 4.7 and at such time as the Collateral Agent shall be
lawfully entitled, and permitted under the Credit Agreement, to exercise such
rights and remedies, each Grantor hereby grants to the Collateral Agent, to the
extent it has the right to do so, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject, in the case of Marks, to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Marks, to use, operate under, license, or sublicense any Marks and Domain Names
now owned or hereafter acquired by such Grantor to the extent constituting
Collateral hereunder.

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1Power of Attorney  Each Grantor hereby grants to the Collateral Agent a power
of attorney to sign until the Termination Date (or such earlier date such
Grantor is released from this Agreement in accordance with Section 10.08(b)),
solely upon the occurrence and during the continuance of any Event of Default,
any document which may be required by the PTO or the USCO in order to effect an
assignment of all right, title and interest in each Patent listed in Schedule
7(a) of the Perfection Certificate or Copyright listed in Schedule 11(b) of the
Perfection Certificate, or any other issued or applied-for United States patent
or registered or applied-for United States copyright hereinafter owned by such
Grantor, and to record the same.

5.2Assignments.  Except as otherwise permitted by the Credit Agreement, each
Grantor hereby agrees not to assign or otherwise transfer to any third party all
or substantially all rights in any Patent or

10

--------------------------------------------------------------------------------

 

Copyright to the extent such Patent or Copyright is material to such Grantor’s
business, such materiality to be determined in good faith by such Grantor,
absent prior written approval of the Collateral Agent.

5.3Infringements.  Each Grantor agrees, on or prior to the next Quarterly Update
Date after learning thereof, to notify the Collateral Agent in writing of any
party claiming that such Grantor’s use of any Patent, Copyright or Trade Secret
Right violates in any material respect any intellectual property right of that
party, except to the extent such violation would not reasonably be expected to
have a Material Adverse Effect.  Each Grantor further agrees to diligently
prosecute, in accordance with such Grantor’s reasonable business judgment, any
Person infringing any Patent owned by it or Copyright or any Person
misappropriating any Trade Secret Right, in each case to the extent that such
infringement or misappropriation, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.4Maintenance of Patents or Copyrights.  At its own expense, each Grantor shall
make timely payment of all post-issuance fees required to maintain in force its
rights under each issued Patent or registered Copyright, absent prior written
consent of the Collateral Agent (other than any such Patents or Copyrights that
are no longer material or are deemed by such Grantor in its reasonable business
judgment to no longer be necessary in the conduct of Grantor’s business).

5.5Prosecution of Patent or Copyright Applications.  At its own expense, each
Grantor shall diligently prosecute all material applications for (i) United
States Patents listed in Schedule 7(a) of the Perfection Certificate and (ii)
Copyrights listed on Schedule 7(b) of the Perfection Certificate, in each case
for such Grantor (other than applications that are no longer material or are
deemed by such Grantor in its reasonable business judgment to no longer be
necessary in the conduct of Grantor’s business), absent written consent of the
Collateral Agent not to be unreasonably withheld.

5.6Other Patents and Copyrights.  Upon acquisition or issuance of a United
States Patent, registration of a Copyright, or acquisition of a registered
Copyright, or of filing of an application for a United States Patent or
Copyright, the relevant Grantor shall deliver to the Collateral Agent, on or
prior to the next Quarterly Update Date, an updated Schedule 7 of the Perfection
Certificate and a grant of a security interest as to such Patent or Copyright,
as the case may be, to the Collateral Agent and at the expense of such Grantor,
the form of such grant of a security interest to be substantially in the form of
Exhibit A or B hereto, as appropriate, or in such other form as may be
reasonably satisfactory to the Collateral Agent.

5.7Remedies.  If an Event of Default shall occur and be continuing, subject to
the terms of the Intercreditor Agreement, the Collateral Agent may, by written
notice to the relevant Grantor, take any or all of the following actions: (i)
take and practice or sell the Patents, Copyrights and Trade Secrets, in each
case, owned by such Grantor, and exercise any other rights vested in the Patents
, Copyrights and Trade Secrets pursuant to this Agreement; and (ii) direct such
Grantor to refrain, in which event such Grantor shall refrain, from practicing
the Patents and using the Copyrights and Trade Secrets directly or indirectly,
and such Grantor shall execute such further documents as the Collateral Agent
may reasonably request further to confirm this and to transfer ownership of the
Patents, Copyrights and Trade Secrets , in each case owned by it, to the
Collateral Agent for the benefit of the Secured Creditors.  Solely for the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Section 5.7 and at such time as the Collateral Agent shall be lawfully
entitled, and permitted under the Credit Agreement, to exercise such rights and
remedies, each Grantor hereby grants to the Collateral Agent, to the extent it
has the right to do so, an irrevocable, nonexclusive license (exercisable
without payment of royalty or other compensation to such Grantor) until the
Termination Date (or such earlier date such Grantor is released from this
Agreement in accordance with Section 10.08(b)), to use, operate under, license,
or sublicense any Patents, Copyrights and Trade Secrets now owned or hereafter
acquired by such Grantor to the extent constituting Collateral hereunder.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1Protection of Collateral Agent’s Security  Except as otherwise permitted or
not prohibited by the Credit Agreement, each Grantor will not take any action to
impair the rights of the Collateral Agent in the Collateral.  If any Event of
Default shall have occurred and be continuing, the Collateral Agent shall
(subject to the

11

--------------------------------------------------------------------------------

 

Intercreditor Agreement), at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof.  Each Grantor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Grantor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Grantor.

6.2Additional Information.  Each Grantor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly furnish to
the Collateral Agent such information with respect to the Collateral (including
the identity of the Collateral or such components thereof as may have been
reasonably requested by the Collateral Agent, the value and location of such
Collateral, etc.) as may be reasonably requested by the Collateral Agent, taking
into account any reporting or other notification requirements with respect to
such Collateral otherwise set forth in the Credit Documents.

6.3Further Actions.  To the extent otherwise required by this Agreement or the
other Credit Documents, each Grantor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral at least to the extent
described in Section 2.1.

6.4Financing Statements.  Each Grantor agrees to deliver to the Collateral Agent
such financing statements, in form reasonably acceptable to the Collateral
Agent, as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid, enforceable, perfected security interest in the
Collateral as provided herein and for the purpose of obtaining and preserving
the full benefits of the other rights and security contemplated hereby at least
to the extent described in Section 2.1.  Each Grantor will pay any applicable
filing fees, recordation taxes and related expenses relating to its
Collateral.  Each Grantor hereby authorizes the Collateral Agent to file any
such financing statements (and such authorization includes describing the
Collateral as “all assets and all personal property whether now owned or
hereafter acquired” of such Grantor or words of similar effect).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1Remedies; Obtaining the Collateral Upon an Event of Default.  Each Grantor
agrees that, subject to the terms of the Intercreditor Agreement, if any Event
of Default shall have occurred and be continuing, then and in every such case,
the Collateral Agent, in addition to any rights now or hereafter existing under
applicable law and under the other provisions of this Agreement, shall have all
rights as a secured creditor under any UCC, and such additional rights and
remedies to which a secured creditor is entitled under the laws in effect in all
relevant jurisdictions and may:

(i)personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Grantor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Grantor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Grantor, in each case without breach of the peace;

(ii)instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Grantor in respect of such Collateral;

(iii)instruct all banks which have entered into a Deposit Account Control
Agreement with the Collateral Agent to transfer all monies, securities and
instruments held by such depositary bank to the

12

--------------------------------------------------------------------------------

 

Dominion Account; it being understood and agreed that unless a Liquidity Period
or an Event of Default has occurred and is continuing, the Collateral Agent
shall not deliver to such banks a Liquidity Notice or any other notice stating
that the Collateral Agent is exercising exclusive control relating of such
Deposit Accounts, Securities Accounts or Commodity Accounts subject thereto;

(iv)sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof in accordance with Section 7.2 hereof, or direct such Grantor to sell,
assign or otherwise liquidate any or all of the Collateral or any part thereof,
and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v)take possession of the Collateral or any part thereof, by directing such
Grantor in writing to deliver the same to the Collateral Agent at any reasonable
place or places designated by the Collateral Agent, in which event such Grantor
shall at its own expense:

(1)forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(2)store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(3)while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi)license or sublicense, whether on an exclusive (where permissible) or
nonexclusive basis, any Marks (subject to reasonable quality control), Domain
Names, Patents or Copyrights included in the Collateral for such term and on
such conditions and in such manner as the Collateral Agent shall in its sole
judgment determine;

(vii)apply any monies constituting Collateral or Proceeds thereof in accordance
with the provisions of Section 7.4;

(viii)take any other action as specified in clauses (a)(1) through (a)(5),
inclusive, of Section 9-607 of the UCC;

(ix)accelerate any Instrument which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Instrument
(including, without limitation, to make any demand for payment thereon); and

(x)with respect to Pledged Collateral,

(1)receive all amounts payable in respect of the Pledged Collateral otherwise
payable under Section 3.1 hereof to the respective Grantor;

(2)upon at least two Business Days’ prior written notice to Lead Borrower,
transfer all or any part of the Pledged Collateral into the Collateral Agent’s
name or the name of its nominee or nominees; and

(3)upon at least two Business Days’ prior written notice to Lead Borrower, vote
(and exercise all rights and powers in respect of voting) all or any part of the
Pledged Collateral (whether or not transferred into the name of the Collateral
Agent) and give all consents, waivers and ratifications in respect of the
Pledged Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Grantor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Grantor,
with full power of substitution to do so);

13

--------------------------------------------------------------------------------

 

it being understood that each Grantor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Grantor of said obligation.  By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent and that no Secured Creditor shall have any right individually to seek to
enforce or to enforce this Agreement or to realize upon the security to be
granted hereby, it being understood and agreed that such rights and remedies may
be exercised by the Collateral Agent.

7.2Remedies; Disposition of the Collateral.

(a)To the extent permitted by applicable law, if any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable.  Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Grantor which the Collateral Agent may,
in compliance with any mandatory requirements of applicable law, determine to be
commercially reasonable.  Any such sale, lease or other disposition may be
effected by means of a public disposition or private disposition, effected in
accordance with the applicable requirements (in each case if and to the extent
applicable) of Sections 9-610 through 9-613 of the UCC and/or such other
mandatory requirements of applicable law as may apply to the respective
disposition.  The Collateral Agent may, without notice or publication, adjourn
any public or private disposition or cause the same to be adjourned from time to
time by announcement at the time and place fixed for the disposition, and such
disposition may be made at any time or place to which the disposition may be so
adjourned.  To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Grantor.  Each Grantor agrees to do or cause to be done all such other acts and
things as may be reasonably necessary to make such disposition or dispositions
of all or any portion of the Collateral valid and binding and in compliance with
any and all applicable laws, regulations, orders, writs, injunctions, decrees or
awards of any and all courts, arbitrators or governmental instrumentalities,
having jurisdiction over any such sale or sales, all at such Grantor’s
expense.  Each Grantor acknowledges and agrees that, to the extent notice of
sale or other disposition of the Collateral or any part thereof shall be
required by law, ten (10) days’ prior notice to such Grantor of the time and
place of any public sale or of the time after which any private sale or other
intended disposition is to take place shall be commercially reasonable
notification of such matters.

(b)If at any time when the Collateral Agent shall determine to exercise its
right to sell all or any part of the Pledged Collateral consisting of
Securities, and such Pledged Collateral or the part thereof to be sold shall
not, for any reason whatsoever, be effectively registered under the Securities
Act, as then in effect, the Collateral Agent may, in its sole and absolute
discretion, sell such Pledged Collateral or part thereof by private sale in such
manner and under such circumstances as the Collateral Agent may deem necessary
or advisable in order that such sale may legally be effected without such
registration.  Without limiting the generality of the foregoing, in any such
event the Collateral Agent, in its sole and absolute discretion (i) may proceed
to make such private sale notwithstanding that a registration statement for the
purpose of registering such Pledged Collateral or part thereof shall have been
filed under such Securities Act, (ii) may approach and negotiate with a single
possible purchaser to effect such sale, and (iii) may restrict such sale to a
purchaser who will represent and agree, among other things, that such purchaser
is purchasing for its own account, for investment, and not with a view to the
distribution or sale of such Pledged Collateral or part thereof.  In the event
of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Pledged Collateral at a price which
the Collateral Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

7.3Waiver of Claims.  Except as otherwise provided in this Agreement (including
provisions hereof that require that the Collateral Agent act in a manner that it
has, in compliance with any mandatory requirements of law, determined to be
commercially reasonable), EACH GRANTOR HEREBY WAIVES, TO THE EXTENT

14

--------------------------------------------------------------------------------

 

PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE
COLLATERAL AGENT’S TAKING POSSESSION OR THE COLLATERAL AGENT’S DISPOSITION OF
ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL PRIOR NOTICE
AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES, and each Grantor hereby
further waives, to the extent permitted by law:

(a)all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence, bad faith or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision);

(b)all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(c)all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Grantor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Grantor therein and thereto,
and shall be a perpetual bar both at law and in equity against such Grantor and
against any and all Persons claiming or attempting to claim the Collateral so
sold, optioned or realized upon, or any part thereof, from, through and under
such Grantor.

7.4Application of Proceeds.

(a)Subject to the terms of the Intercreditor Agreement, all moneys collected by
the Collateral Agent (or, to the extent any other Security Document requires
proceeds of collateral under such other Security Document to be applied in
accordance with the provisions of this Agreement, the collateral agent under
such other Security Document) upon any sale or other disposition of the
Collateral (or the collateral under the relevant Security Document), together
with all other moneys received by the Collateral Agent hereunder (or under the
relevant Security Document), in each case, as a result of the exercise of
remedies by the Collateral Agent after the occurrence and during the continuance
of an Event of Default, shall be applied in accordance with Section 11.11 of the
Credit Agreement.

(b)All payments required to be made hereunder shall be made (x) if to the Lender
Creditors, to the Administrative Agent for the account of the Lender Creditors
and (y) if to any Other Creditors, to the trustee, paying agent or other similar
representative (each, a “Representative”) for the Other Creditors or, in the
absence of such a Representative, directly to the Other Creditors.

(c)For purposes of applying payments received in accordance with this Section
7.4, the Collateral Agent shall be entitled to rely upon (i) the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Other  Creditors for a determination (which the Administrative Agent,
each Representative and the Other Creditors agree (or shall agree) to provide
upon request of the Collateral Agent) of the outstanding Credit Document
Obligations and Other Obligations owed to the Lender Creditors or the Other
Creditors, as the case may be. Unless it has written notice from an Other
Creditor to the contrary, the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secured Bank Product Obligation that would give rise
to any Other Obligations is in existence.

(d)It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

7.5Remedies Cumulative.  Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Credit Documents or now or hereafter existing at law, in
equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent.  All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of

15

--------------------------------------------------------------------------------

 

one shall not be deemed a waiver of the right to exercise any other or
others.  No delay or omission of the Collateral Agent in the exercise of any
such right, power or remedy and no renewal or extension of any of the
Obligations shall impair any such right, power or remedy or shall be construed
to be a waiver of any Default or Event of Default or an acquiescence
thereof.  No notice to or demand on any Grantor in any case shall entitle it to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of any of the rights of the Collateral Agent to any other or
further action in any circumstances without notice or demand.  In the event that
the Collateral Agent shall bring any suit to enforce any of its rights hereunder
and shall be entitled to judgment, then in such suit the Collateral Agent may
recover reasonable invoiced out-of-pocket expenses, including reasonable
attorneys’ fees, and the amounts thereof shall be included in such judgment, in
each case, in accordance with the terms and provisions of Section 13.01 of the
Credit Agreement.

7.6Discontinuance of Proceedings.  In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Grantor, the Collateral Agent and each holder of any of the Obligations shall be
restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

[Reserved]

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified.  Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Account Debtor” shall mean any “account debtor” as such term is defined in the
UCC as in effect on the date hereof in the State of New York.

“Agreement” shall have the meaning provided in the preamble hereto.

“Certificated Securities” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the UCC as
in effect on the date hereof in the State of New York.  Without limiting the
foregoing, the term “Chattel Paper” shall in any event include all Tangible
Chattel Paper and all Electronic Chattel Paper.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the UCC as in effect on the date hereof in the State of New York,
except that it shall refer only to such claims that have been asserted in
judicial or similar proceedings.

“Commodity Accounts” shall mean all “commodity accounts” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

16

--------------------------------------------------------------------------------

 

“Contract Rights” shall mean all rights of any Grantor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Grantor and one or more
additional parties (including, without limitation, any agreements underlying any
Secured Bank Product Obligations, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements,
and settlement agreements).

“Copyrights” shall mean all copyrights now owned or hereafter acquired by any
Grantor, whether or not registered or applied to be registered with the USCO.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall mean all Obligations described in clause (i)
of the definition of “Obligations” in the Credit Agreement.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the UCC as in effect on the date hereof in the State of New York.

“Documents” shall mean “documents” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names owned by any Grantor now or
hereafter acquired.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Equipment” shall mean any “equipment” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Excluded Collateral” shall have the meaning provided in Section 1.2 of this
Agreement.

“Fixtures” shall mean any “fixtures” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Goods” shall mean “goods” as such term is defined in the UCC as in effect on
the date hereof in the State of New York.

“Grantor” shall have the meaning provided in the first paragraph of this
Agreement.

“Health-Care-Insurance Receivables” shall mean “health-care-insurance
receivables” as such term is defined in the UCC as in effect on the date hereof
in the State of New York.

“Holdings” shall have the meaning provided in the recitals hereto.

“Instrument” shall mean “instruments” as such term is defined in Article 9 of
the UCC as in effect on the date hereof in the State of New York.

“Inventory” shall mean “inventory” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

17

--------------------------------------------------------------------------------

 

“Investment Property” shall mean “investment property” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“IP Licenses” shall mean any Contract, to which a Grantor is party, relating to
the license or sublicense of Patents, Marks, Copyrights, Software or Trade
Secret Rights or copyrights, patents, trademarks, trade secrets, software or
other intellectual property of third parties.

“Lead Borrower” shall have the meaning provided in the recitals of this
Agreement.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Location” of any Grantor, shall mean such Grantor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all trademarks, service marks, trade dress and trade names
now owned or hereafter acquired by any Grantor, whether or not registered or
applied to be registered with the PTO (except for “intent to use” applications
for trademark or service mark registrations filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, unless and until an “Amendment to Allege Use”
or a “Statement of Use” under Sections 1(c) and 1(d) of said Act has been filed
in, and accepted by, the PTO).

“Obligations” shall have the meaning set forth in the Credit Agreement.

“Ordinary Course Transferees” shall mean: (i) with respect to Goods only, buyers
in the ordinary course of business and lessees in the ordinary course of
business to the extent provided in Section 9-320(a) and 9-321 of the UCC as in
effect from time to time in the relevant jurisdiction, (ii) with respect to
General Intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the UCC as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the UCC as in effect from time to time in the
relevant jurisdiction.

“Other Creditors” shall mean Guaranteed Creditors that are not Lender Creditors.

“Other Obligations” shall mean all Obligations described in clause (ii) of the
definition of “Obligations” in the Credit Agreement.  Notwithstanding anything
to the contrary contained in this Agreement, each Other Creditor (by its
acceptance of the benefits of this Agreement) agrees that (x) Other Obligations
shall be secured pursuant to this Agreement only to the extent that, and for so
long as, the Credit Document Obligations are so secured and (y) any release of
Grantors effected in the manner permitted by the Credit Agreement or this
Agreement shall not require the consent of Other Creditors.

“Patents” shall mean all patents and patent applications now owned or hereafter
acquired by any Grantor, and any divisions, continuations (including, but not
limited to, continuations-in-parts), reissues, and reexaminations thereof.

“Payment Intangibles” shall mean “payment intangibles” as such term is defined
in the UCC as in effect on the date hereof in the State of New York.

“Perfection Certificate” shall mean that certain perfection certificate, dated
as of the date hereof, executed and delivered by the Grantors, and each other
Perfection Certificate (which shall be in form and substance consistent with the
Perfection Certificate delivered on the date hereof or otherwise reasonably
acceptable to the Collateral Agent) executed and delivered by the Grantors
contemporaneously with the execution and delivery of each Joinder Agreement by
any additional Grantor executed in accordance with Section 10.12 hereof, in each
case, as the same may be

18

--------------------------------------------------------------------------------

 

amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the Credit Agreement (including pursuant to any
officer’s certificate delivered pursuant to Section 9.01(e) of the Credit
Agreement or upon the reasonable request of the Collateral Agent pursuant to
Section 6.3 of this Agreement).

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Pledged Collateral” shall mean all of the authorized, and the issued and
outstanding, stock, shares, partnership interests, limited liability company
membership interests or other Equity Interests held by any Grantor of (i) any
Subsidiary of Holdings or (ii) a Person that is not a Subsidiary of Holdings to
the extent the aggregate fair market value of the equity investment by any
Grantor in such Person (measured as of the Closing Date or the date of such
investment, as applicable) exceeds $3,375,000.

“Proceeds” shall mean all “proceeds” as such term is defined in the UCC as in
effect on the date hereof in the State of New York.

“Promissory Note” shall have the meaning provided in the UCC as in effect on the
date hereof in the State of New York.

“Protected Purchasers” shall have the meaning provided in the UCC as in effect
on the date hereof in the State of New York.

“PTO” shall mean the United States Patent and Trademark Office.

“Quarterly Update Date” shall mean the latest of (i) the date of delivery of the
compliance certificate from a Responsible Officer pursuant to Section 9.01(e) of
the Credit Agreement, (ii) thirty (30) days after the acquisition of the
applicable after-acquired Collateral or occurrence of applicable change and
(iii) the date agreed to in the sole discretion of the Collateral Agent.

“Registered Organization” shall have the meaning provided in the UCC as in
effect on the date hereof in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(b).

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Securities” shall have the meaning provided in the UCC as in effect on the date
hereof in the State of New York.

“Securities Act” shall mean the Securities Act of 1933, as amended, as in effect
from time to time.

“Software” shall mean “software” as such term is defined in the UCC as in effect
on the date hereof in the State of New York.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the UCC as in effect on the date hereof in the State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Trade Secret Rights” shall mean the rights of a Grantor in any Trade Secret it
holds.

19

--------------------------------------------------------------------------------

 

“Trade Secrets” shall mean any of the following owned by a Grantor : trade
secrets, including secretly held existing engineering or other proprietary data,
information, production procedures and other know-how relating to the design,
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business owned by a Grantor whether written or not.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law any or all of the perfection or priority of the
Collateral Agent’s security interest in any item or portion of the Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect, at such time, in such other jurisdiction for purposes of the
provisions relating to such perfection or priority and for purposes of
definitions relating to such provisions.

“USCO” shall mean the United States Copyright Office.

“Vehicles” shall mean all (i) cars, trucks, construction and other equipment
covered by a certificate of title law of any state and (ii) rolling stock,
vessels, boats, ships and aircraft (with respect to this clause (ii) only, with
a value of less than $22,500,000).

“Voting Equity Interests” shall mean (i) all classes of Equity Interests
entitled to vote and (ii) any other Equity Interests treated as voting stock for
purposes of Treasury Regulation Section 1.956- 2(c)(2).

ARTICLE X

MISCELLANEOUS

10.1Notices.  Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered in accordance with Section 13.03 of the Credit
Agreement.  All notices and other communications shall be in writing and
addressed as follows:

(a)if to any Grantor or the Collateral Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 13.03 of the Credit Agreement or such other address as shall be
designated by such party in a written notice to the Collateral Agent (in the
case of any Grantor) or Lead Borrower (in the case of the Collateral Agent);

(b)if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(c)if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Grantor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2Waiver; Amendment.  Except as provided in Sections 10.8 and 10.12, none of
the terms and conditions of this Agreement may be changed, waived, modified or
varied in any manner whatsoever unless in writing duly signed by each Grantor
directly affected thereby (it being understood that the addition or release of
any Grantor hereunder shall not constitute a change, waiver, discharge or
termination affecting any Grantor other than the Grantor so added or released)
and the Collateral Agent (with the consent required pursuant to the Credit
Agreement).

10.3Obligations Absolute.  To the maximum extent permitted by applicable law,
the obligations of each Grantor hereunder shall remain in full force and effect
without regard to, and shall not be impaired by, (a) any bankruptcy, insolvency,
reorganization, arrangement, readjustment, composition, liquidation or the like
of such Grantor; (b) any exercise or non-exercise, or any waiver of, any right,
remedy, power or privilege under or in respect of this Agreement, the Credit
Agreement or other Credit Document or any agreement underlying any Secured Bank
Product Obligation; or (c) any amendment to or modification of the Credit
Agreement or other Credit Document or any agreement underlying any Secured Bank
Product Obligation or any security for any of the Obligations; whether or not
such Grantor shall have notice or knowledge of any of the foregoing.

20

--------------------------------------------------------------------------------

 

10.4Successors and Assigns.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8, (ii) be
binding upon each Grantor, its successors and assigns; provided, however, that,
other than as permitted pursuant to the Credit Agreement, no Grantor shall
assign any of its rights or obligations hereunder without the prior written
consent of the Collateral Agent and (iii) inure, together with the rights and
remedies of the Collateral Agent hereunder, to the benefit of the Collateral
Agent, the other Secured Creditors and their respective successors, transferees
and permitted assigns.  All agreements, statements, representations and
warranties made by each Grantor herein or in any certificate or other instrument
delivered by such Grantor or on its behalf under this Agreement shall be
considered to have been relied upon by the Secured Creditors and shall survive
the execution and delivery of this Agreement and the other Credit Documents
regardless of any investigation made by the Secured Creditors or on their
behalf.

10.5Headings Descriptive.  The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a)THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK.  ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT (EXCEPT
THAT, (X) IN THE CASE OF ANY COLLATERAL LOCATED IN ANY STATE OTHER THAN NEW
YORK, PROCEEDINGS MAY BE BROUGHT BY THE ADMINISTRATIVE AGENT OR COLLATERAL AGENT
IN THE STATE IN WHICH THE RELEVANT COLLATERAL IS LOCATED OR ANY OTHER RELEVANT
JURISDICTION AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR
PROCEEDING WITH RESPECT TO ANY GRANTOR, ACTIONS OR PROCEEDINGS RELATED TO THIS
AGREEMENT MAY BE BROUGHT IN SUCH COURT HOLDING SUCH BANKRUPTCY, INSOLVENCY OR
SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS.  EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY, AS THE CASE MAY BE, AT ITS
ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE, SUCH SERVICE TO BECOME
EFFECTIVE 30 DAYS AFTER SUCH MAILING.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY OTHER SUCH PARTY IN ANY OTHER JURISDICTION.

(b)EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

21

--------------------------------------------------------------------------------

 

(c)EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7Grantor’s Duties.  It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Grantor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Grantor under or with respect to any Collateral.
The parties hereto expressly agree that, unless the Collateral Agent shall
become the absolute owner of the Pledged Collateral pursuant hereto, this
Agreement shall not be construed as creating a partnership or joint venture
among the Collateral Agent, any other Secured Creditor, any Grantor and/or any
other Person.

10.8Termination; Release.

(a)Upon the occurrence of the Termination Date, this Agreement shall
automatically and without further action, as to all Grantors, terminate and have
no further force and effect, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors (provided that all indemnities set forth in the Credit
Agreement with respect to this Agreement shall survive such termination) and the
Collateral Agent, at the request and expense of the respective Grantor, will
promptly execute and deliver to such Grantor a proper instrument or instruments
(including, without limitation, (i) UCC termination statements on form UCC-3,
(ii) a notice of termination for each lien notice filed with the PTO and USCO,
(iii) a notice of termination for each “control agreement” and (iv) mortgage
releases) to terminate the perfection of the security interests granted pursuant
to this Agreement and other notices of Liens and acknowledge the satisfaction
and termination of this Agreement, and will return to Holdings for the benefit
of Holdings and each of its direct and indirect Domestic Subsidiaries  (without
recourse and without any representation or warranty) all of the Collateral in
the possession of the Collateral Agent that has not theretofore been sold or
otherwise applied or released pursuant to this Agreement.  As used in this
Agreement, “Termination Date” shall mean the date upon which all Obligations
have been paid in full (within the meaning of Section 1.02 of the Credit
Agreement).

(b)In the event that any part of the Collateral is sold or otherwise disposed of
(to a Person other than a Credit Party) in connection with a sale or disposition
permitted by Section 10.02 of the Credit Agreement or is otherwise released at
the direction of the Required Lenders (or all the Lenders if required by Section
13.12 of the Credit Agreement) the security interest created hereby in such
Collateral will be automatically released and the Collateral Agent will execute
and deliver such documentation, including termination or partial release
statements and the like in connection therewith at the request and expense of
such Grantor and assign, transfer and deliver to such Grantor (without recourse
and without any representation or warranty) such of the Collateral as is then
being (or has been) so sold or otherwise disposed of, or released, and as may be
in the possession of the Collateral Agent and has not theretofore been released
pursuant to this Agreement.  Furthermore, upon the release of any Subsidiary
Guarantor from the Guaranty Agreement in accordance with the provisions thereof,
such Grantor (and the Collateral at such time assigned by the respective Grantor
pursuant hereto) shall be released from this Agreement automatically and without
further action and this Agreement shall, as to such Grantor, terminate, and have
no further force and effect.

(c)At any time that a Grantor desires that the Collateral Agent take any action
to acknowledge or give effect to any release of Collateral pursuant to the
foregoing Section 10.8(b), such Grantor shall deliver to the Collateral Agent
(and the relevant sub-agent, if any, designated hereunder) a certificate signed
by a Responsible Officer of  Lead Borrower and such Grantor stating that the
release of the respective Collateral is permitted pursuant to such Section
10.8(b).  At any time that either Lead Borrower or the respective Grantor
desires that, in connection with a Subsidiary of Lead Borrower which has been
released from the Guaranty Agreement, the Collateral Agent take any action in
connection with the release of such Subsidiary hereunder as provided in the last
sentence of Section 10.8(b), it shall deliver to the Collateral Agent a
certificate signed by a Responsible Officer of Lead Borrower and the respective
Grantor stating that the release of the respective Grantor (and its Collateral)
is permitted pursuant to such Section 10.8(b).

22

--------------------------------------------------------------------------------

 

(d)The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with
this Section 10.8.  The parties hereto (and the Secured Creditors by their
acceptance of the security created hereby) acknowledge and agree that the
Collateral Agent may rely conclusively as to any of the matters described in
this Section 10.8 on a certificate or similar instrument provided to it by any
Grantor without further inquiry or investigation.

10.9Counterparts.  This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall constitute an original, but all of which, when
taken together, shall constitute one and the same instrument.  A set of
counterparts executed by all the parties hereto shall be lodged with Lead
Borrower and the Collateral Agent.  Delivery of an executed signature page to
this Agreement by facsimile, PDF or other electronic transmission shall be as
effective as delivery of an original executed counterpart of this Agreement.

10.10Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11The Collateral Agent and the other Secured Creditors.  The Collateral Agent
shall hold in accordance with this Agreement all items of Collateral at any time
received under this Agreement.  Until the occurrence and continuation of an
Event of Default, the Collateral Agent shall not directly pledge any Collateral
in its possession or control to secure its own debt.  It is expressly understood
and agreed that the obligations of the Collateral Agent as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in Article 12 of the Credit Agreement.  The Collateral Agent shall
act hereunder on the terms and conditions set forth herein and in Article 12 of
the Credit Agreement.

10.12Additional Grantors.  It is understood and agreed that any Subsidiary
Guarantor or Borrower that desires to become a Grantor hereunder, or is required
to execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall (i)
become a Grantor hereunder by executing a counterpart hereof and delivering same
to the Collateral Agent, or by executing and delivering to the Collateral Agent
a joinder agreement substantially in the form of Exhibit E, (ii) deliver or
cause to be delivered a Perfection Certificate with respect to it and its assets
constituting Collateral and (iii) take all actions as specified in this
Agreement as would have been taken by such Grantor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Collateral Agent and with all documents and actions required
above to be taken to the reasonable satisfaction of the Collateral Agent.

10.13Intercreditor Agreement.  This Agreement and the other Credit Documents are
subject to the terms and conditions set forth in the Intercreditor Agreement in
all respects and, in the event of any conflict between the terms of the
Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern.  Notwithstanding anything herein to the contrary, the
Lien and security interest granted to the Collateral Agent pursuant to any
Credit Document and the exercise of any right or remedy in respect of the
Collateral by the Collateral Agent (or any Secured Creditor) hereunder or under
any other Credit Document are subject to the provisions of the Intercreditor
Agreement and in the event of any conflict between the terms of the
Intercreditor Agreement and any Credit Document, the terms of the Intercreditor
Agreement shall govern and control with respect to the exercise of any such
right or remedy.  Without limiting the generality of the foregoing, and
notwithstanding anything herein to the contrary, no Credit Party shall be
required hereunder or under any Credit Document to take any action with respect
to the Collateral that is inconsistent with such Credit Parties’ obligations
under the Intercreditor Agreement.  Prior to the Discharge of Fixed Asset
Obligations (as defined in the Intercreditor Agreement), (i) the delivery or
granting of “control” (as defined in the UCC) to the extent only one Person can
be granted “control” therein under applicable law of any Fixed Asset Collateral
(as defined in the Intercreditor Agreement) to the collateral agent under the
First Lien Term Loan Credit Agreement or to the collateral agent under the
Second Lien Term Loan Credit Agreement, as applicable, pursuant to the terms of
the Fixed Asset Collateral Documents (as defined in the Intercreditor Agreement)
shall satisfy any such delivery or granting of “control” requirement hereunder
or under any other Credit Document with respect to any Fixed Asset Collateral to
the extent that such delivery or granting of “control” is consistent with the
terms of the Intercreditor Agreement and (ii) the possession of any Fixed Asset
Collateral by the collateral agent under the First Lien Term Loan Credit
Agreement or by collateral agent under the

23

--------------------------------------------------------------------------------

 

Second Lien Term Loan Credit Agreement, as applicable, pursuant to the terms of
the Fixed Asset Collateral Documents shall satisfy any such possession
requirement hereunder or under any other Credit Document with respect to Fixed
Asset Collateral to the extent that such possession is consistent with the terms
of the Intercreditor Agreement.

10.14Additional Collateral Under the First Lien Term Documents and Second Lien
Term Documents.  Notwithstanding anything to the contrary herein in the event
the First Lien Term Documents or the Second Lien Term Documents provide for the
granting of a security interest in any assets of any Grantor and such assets do
not otherwise constitute Collateral under this Agreement or any other Credit
Document, except to the extent inconsistent with Section 2.5 of the
Intercreditor Agreement, such Grantor shall (i) cause such assets to constitute
Collateral hereunder, and secure the Obligations, (ii) subject to Section 10.13,
promptly deliver (or cause to be delivered), or provide control over, such
assets to the Collateral Agent, (iii) subject to Section 10.13, promptly take
any actions necessary to deliver (or cause to be delivered), or provide control
over, such assets to the Collateral Agent to the same extent set forth in the
First Lien Term Documents or the Second Lien Term Documents and (iv) take all
other necessary steps reasonably requested by the Collateral Agent in connection
with the foregoing.

10.15Appointment of Sub-Agents.  The Collateral Agent shall have the right to
appoint one or more sub-agents for the purpose of retaining physical possession
of the Collateral.

10.16Limited Obligations.  It is the desire and intent of each Grantor and the
Secured Creditors that this Agreement shall be enforced against each Grantor to
the fullest extent permissible under the laws applied in each jurisdiction in
which enforcement is sought.

*       *       *

 

24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

FOR AND ON BEHALF OF:

GREENLIGHT ACQUISITION CORPORATION

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVIHILL ELECTRICAL ENTERPRISES, INC.,

each as a Grantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

UPON AND FOLLOWING THE CONSUMMATION OF THE ACQUISITION:

 

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

each as a Grantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

[ATS – ABL Security Agreement]

--------------------------------------------------------------------------------

 

 

Accepted and Agreed to:

 

BANK OF AMERICA, N.A.,

 

 

as Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[ATS – ABL Security Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A
to
SECURITY AGREEMENT

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [●], 20[●], made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain Security Agreement, dated as of
March 1, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Copyright Security Agreement (this “Copyright Security Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Copyright Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Copyrights of such Grantor listed on Schedule I attached hereto (other than
Excluded Collateral); and

(b)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein.  In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 5.Counterparts.  This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

Exhibit A-1

--------------------------------------------------------------------------------

 

SECTION 6.Governing Law.  This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

SECTION 7.Intercreditor Agreements.  This Copyright Security Agreement is
subject to the terms and conditions set forth in the Intercreditor Agreement (as
defined in the Credit Agreement) in all respects and, in the event of any
conflict between the terms of the Intercreditor Agreement and this Copyright
Security Agreement, the terms of the Intercreditor Agreement shall govern.

[signature page follows]




Exhibit A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[GRANTORS]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit A-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER

REGISTRATION NUMBER

TITLE

 

 

 

 

Copyright Applications:

 

OWNER

TITLE

 

 

 

 

Exhibit A-4

--------------------------------------------------------------------------------

 

EXHIBIT B
to
SECURITY AGREEMENT

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [●], 20[●], made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain Security Agreement, dated as of
March 1, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Patent Security Agreement (this “Patent Security Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Patent Collateral.  Each Grantor hereby
pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Patents of such Grantor listed on Schedule I attached hereto (other than
Excluded Collateral); and

(b)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Grantors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Patent Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5.Counterparts.  This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

Exhibit B-1

--------------------------------------------------------------------------------

 

SECTION 6.Governing Law.  This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

SECTION 7.Intercreditor Agreements.  This Patent Security Agreement is subject
to the terms and conditions set forth in the Intercreditor Agreement (as defined
in the Credit Agreement) in all respects and, in the event of any conflict
between the terms of the Intercreditor Agreement and this Patent Security
Agreement, the terms of the Intercreditor Agreement shall govern.

[signature page follows]




Exhibit B-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours,

 

[GRANTORS]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit B-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER

REGISTRATION NUMBER

NAME

 

 

 

 

Patent Applications:

 

OWNER

APPLICATION
NUMBER

NAME

 

 

 

 

 

Exhibit B-4

--------------------------------------------------------------------------------

 

EXHIBIT C
to
SECURITY AGREEMENT

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [●], 20[●], made by each of the
undersigned grantors (individually, a “Grantor”, and, collectively, the
“Grantors”), in favor of BANK OF AMERICA, N.A., in its capacity as Collateral
Agent.

W I T N E S S E T H:

Whereas, the Grantors are party to that certain Security Agreement, dated as of
March 1, 2018 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Security Agreement”) in favor of the Collateral
Agent pursuant to which the Grantors are required to execute and deliver this
Trademark Security Agreement (this “Trademark Security Agreement”);

Now, Therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Creditors, to enter into the Credit
Agreement, the Grantors hereby agree with the Collateral Agent as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2.Grant of Security Interest in Trademark Collateral.  Each Grantor
hereby pledges and grants to the Collateral Agent for the benefit of the Secured
Creditors a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Grantor:

(a)Marks of such Grantor listed on Schedule I attached hereto (in no event shall
Collateral include any application for registration of a trademark filed with
the United States Patent and Trademark Office (“PTO”) on an intent-to-use basis
until such time (if any) as a statement of use or amendment to allege use is
accepted by the PTO);

(b)all goodwill associated with such Marks (other than Excluded Collateral); and

(c)all Proceeds of any and all of the foregoing.

SECTION 3.Security Agreement.  The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Marks made and
granted hereby are more fully set forth in the Security Agreement, the terms and
provisions of which are incorporated by reference herein as if fully set forth
herein.  In the event that any provision of this Trademark Security Agreement is
deemed to conflict with the Security Agreement, the provisions of the Security
Agreement shall control.

SECTION 4.Termination.  Upon the occurrence of the Termination Date and
termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Grantors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Marks under this Trademark Security Agreement.

SECTION 5.Counterparts.  This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

Exhibit C-1

--------------------------------------------------------------------------------

 

SECTION 6.Governing Law.  This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

SECTION 7.Intercreditor Agreements.  This Trademark Security Agreement is
subject to the terms and conditions set forth in the Intercreditor Agreement (as
defined in the Credit Agreement) in all respects and, in the event of any
conflict between the terms of the Intercreditor Agreement and this Trademark
Security Agreement, the terms of the Intercreditor Agreement shall govern.

[signature page follows]




Exhibit C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours,

 

[GRANTORS]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Accepted and Agreed:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit C-3

--------------------------------------------------------------------------------

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER

REGISTRATION NUMBER

TRADEMARK

 

 

 

 

Trademark Applications:

 

OWNER

APPLICATION
NUMBER

TRADEMARK

 

 

 

 

 

Exhibit C-4

--------------------------------------------------------------------------------

 

EXHIBIT D
to
SECURITY AGREEMENT

[Form of]

Agreement Regarding Uncertificated Securities

AGREEMENT (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, this “Agreement”), dated as of [●], 20[●], among the
undersigned Grantor (the “Grantor”), Bank OF AMERICA, N.A., in its capacity as
Collateral Agent (the “Collateral Agent”), and [__________], as the issuer of
the Uncertificated Securities (the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Grantor, certain of its affiliates and the Collateral Agent have
entered into a Security Agreement, dated as of March 1, 2018 (as amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Security Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Security Agreement),
the Grantor has or will pledge to the Collateral Agent for the benefit of the
Secured Creditors (as defined in the Security Agreement), and grant a security
interest in favor of the Collateral Agent for the benefit of the Secured
Creditors in, all of the right, title and interest of the Grantor in and to
certain “uncertificated securities” (as defined in Section 8-102(a)(18) of the
Uniform Commercial Code, as adopted in the State of New York) (“Uncertificated
Securities”), from time to time issued by the Issuer, whether now existing or
hereafter from time to time acquired by the Grantor (with all of such
Uncertificated Securities being herein collectively called the “Issuer Pledged
Interests”); and

WHEREAS, the Grantor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Collateral Agent under the Security
Agreement in the Issuer Pledged Interests, to vest in the Collateral Agent
control of the Issuer Pledged Interests and to provide for the rights of the
parties under this Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.The Grantor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Collateral Agent (and its successors and assigns) regarding
any and all of the Issuer Pledged Interests without the further consent by the
registered owner (including the Grantor), and, following its receipt of a notice
from the Collateral Agent stating that the Collateral Agent is exercising
exclusive control of the Issuer Pledged Interests, not to comply with any
instructions or orders regarding any or all of the Issuer Pledged Interests
originated by any person or entity other than the Collateral Agent (and its
successors and assigns) or a court of competent jurisdiction.

2.All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Grantor by the Issuer in
respect of the Issuer will also be sent to the Collateral Agent at the following
address:

 

Bank of America, N.A.

 

 

 

 

3.Following its receipt of a notice from the Collateral Agent stating that the
Collateral Agent is exercising exclusive control of the Issuer Pledged Interests
and until the Collateral Agent shall have delivered written notice to the Issuer
that the Termination Date has occurred and this Agreement is terminated, the
Issuer will send any and all redemptions, distributions, interest or other
payments in respect of the Issuer Pledged Interests from the Issuer for the
account of the Collateral Agent only by wire transfers to such account as the
Collateral Agent shall instruct.

Exhibit D-1

--------------------------------------------------------------------------------

 

4.Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Collateral Agent or the Issuer shall not be
effective until received.  All notices and other communications shall be in
writing and addressed as follows:

(a)if to the Grantor, at:

 

 

 

 

 

(b)if to the Collateral Agent, at the address given in Section 4 hereof;

(c)if to the Issuer, at:

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 4, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

5.This Agreement shall be binding upon the successors and assigns of the Grantor
and the Issuer and shall inure to the benefit of and be enforceable by the
Collateral Agent and its successors and permitted assigns.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall constitute one instrument.  In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.  None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
any manner whatsoever except in writing signed by the Collateral Agent, the
Issuer and the Grantor.

6.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

7.The rights and powers granted herein to the Collateral Agent have been granted
in order to perfect its security interest in the Issuer Pledged Interests.  This
Agreement shall continue in effect until the security interest of the Collateral
Agent in the Issuer Pledged Interests has been terminated and the Collateral
Agent has notified the Issuer of such termination in writing.  Upon receipt of
such notice the obligations of Issuer pursuant to this Agreement with respect to
the Issuer Pledged Interests after the receipt of such notice shall terminate,
the Collateral Agent shall have no further right to originate instructions
concerning the Issuer Pledged Interests and the Issuer may thereafter take such
steps as the Grantor may request to vest full ownership and control of the
Issuer Pledged Interests in the Grantor.  The Grantor may only terminate this
Agreement with the written consent of the Collateral Agent; provided that, by
giving such notice with the Collateral Agent's written consent, both the Grantor
and the Collateral Agent acknowledge that they will thereby be confirming that,
as of the termination date set forth in such Notice, the Collateral Agent will
no longer have a perfected security interest in the Issuer Pledged Interests via
control pursuant to this Agreement.  Subject to the foregoing, this Agreement
automatically terminates when the Collateral Agent notifies the Issuer that all
obligations owed to the Collateral Agent have been paid in full and the
Collateral Agent has terminated its security interest in the Issuer Pledged
Interests.

8.This Agreement is subject to the terms and conditions set forth in the
Intercreditor Agreement (as defined in the Credit Agreement) in all respects
and, in the event of any conflict between the terms of the Intercreditor
Agreement and this Agreement, the terms of the Intercreditor Agreement shall
govern.

Exhibit D-2

--------------------------------------------------------------------------------

 

[signature page follows]

Exhibit D-3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantor, the Collateral Agent and the Issuer have caused
this Agreement to be executed by their duly elected officers duly authorized as
of the date first above written.

 

[________], as Grantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

BANK OF AMERICA, N.A., as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

Title:

 

[________], as the Issuer

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Exhibit D-4

--------------------------------------------------------------------------------

 

EXHIBIT E
to
SECURITY AGREEMENT

[Form of]

Joinder Agreement

Reference is made to (a) the Security Agreement, dated as of March 1, 2018 (as
amended, amended and restated, modified, supplemented, extended or renewed from
time to time, the “Security Agreement”), among Greenlight Acquisition
Corporation, a Delaware corporation (“Holdings”), ATS Consolidated, Inc., a
Delaware corporation (the “Lead Borrower”), the other grantors party thereto
from time to time (together with Holdings and Lead Borrower, the “Grantors”) and
Bank of America, N.A., as collateral agent (together with any successor
collateral agent, the “Collateral Agent”) and (b) the Revolving Credit
Agreement, dated as of March 1, 2018 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement”), among Holdings, Lead Borrower, each other Borrower party thereto,
the lenders party thereto from time to time (the “Lenders”), Bank of America,
N.A., as administrative agent (together with any successor administrative agent,
the “Administrative Agent”) and collateral agent and certain other parties
thereto. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Security Agreement, or if not
defined therein, the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Grantors have entered into the Security Agreement in order to
induce the Lenders to make Revolving Loans and Swingline Loans to, and to issue
Letters of Credit on behalf of, the Borrowers and the Other Creditors to enter
into separate arrangements pursuant to which the Lead Borrower and/or one or
more of the Restricted Subsidiaries will incur Secured Bank Product Obligations;

WHEREAS, the undersigned Subsidiary (the “New Grantor”) is required pursuant to
the terms of the Credit Agreement and the Security Agreement, or Lead Borrower
has otherwise elected in accordance with the terms of the Credit Agreement and
the Security Agreement to cause such New Grantor, to become a Grantor by
executing this joinder agreement (“Joinder Agreement”) to the Security
Agreement;

NOW, THEREFORE, the Administrative Agent and the New Grantor hereby agree as
follows:

1.Grant of Security Interest.  In accordance with Section 10.12 of the Security
Agreement, the New Grantor by its signature below becomes a Grantor under the
Security Agreement with the same force and effect as if originally named therein
as a Grantor.  As security for the prompt and complete payment or performance,
as the case may be, when due of all of the Obligations, the New Grantor does
hereby pledge and grant to the Collateral Agent, for the benefit of the Secured
Creditors, a continuing security interest in all of the right, title and
interest of such Grantor in, to and under all of its Collateral, in each case
whether now existing or hereafter from time to time acquired (but excluding any
Excluded Collateral).

2.Representations and Warranties; Covenants.  The New Grantor hereby agrees to
all the terms and provisions of the Security Agreement applicable to it as a
Grantor thereunder and represents and warrants that the representations and
warranties made by it as a Grantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof, except  that any such representation
or warranty solely as to such New Grantor and the applicable Collateral that (a)
relates to an earlier date shall be deemed to be made as of the date hereof and
(b) refers to a Schedule to the Perfection Certificate shall be deemed to refer
to such Schedule as supplemented hereby.  Each reference to a Grantor in the
Credit Agreement and to a Grantor in the Security Agreement shall, from and
after the date hereof, be deemed to include the New Grantor.

3.Severability.  Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

--------------------------------------------------------------------------------

 

4.Counterparts.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original.  Delivery of an executed signature page to
this Joinder Agreement by facsimile, PDF or other electronic transmission shall
be as effective as delivery of a manually executed counterpart of this Joinder
Agreement.

5.No Waiver.  Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

6.Notices.  All notices, requests and demands to or upon the New Grantor, any
Agent or any Lender shall be governed by the terms of Section 10.1 of the
Security Agreement.

7.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK.

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                   ],

 

as a Guarantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

BANK OF AMERICA, N.A.,

as Collateral Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF GUARANTY AGREEMENT

THIS ABL GUARANTY AGREEMENT, dated as of [●] (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, this “Guaranty”),
made by each of the undersigned Guarantors (as defined in the Credit Agreement
referred to below) and each additional Guarantor that becomes a party hereto
pursuant to Section 22 hereof.  Except as otherwise defined herein, capitalized
terms used herein and defined in the Credit Agreement (as defined below) shall
be used herein as therein defined.

W I T N E S S E T H :

WHEREAS, Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), ATS Consolidated, Inc., a Delaware corporation (“Lead Borrower”),
the other Borrowers party thereto from time to time (together with Lead Borrower
and AT Solutions, the “Borrowers”), the lenders and issuing banks party thereto
from time to time (the “Lenders”) and Bank of America, N.A., as administrative
agent (together with any successor administrative agent, the “Administrative
Agent”) and as collateral agent, have entered into a Revolving Credit Agreement,
dated as of even date herewith (as amended, amended and restated, modified,
supplemented, extended or renewed from time to time, the “Credit Agreement”);

WHEREAS, in order to induce the Lenders and the other Lender Creditors to extend
credit under, or otherwise enter into, the Credit Agreement, and to induce the
other Guaranteed Creditors to enter into pursuant to one or more separate
arrangements, Secured Bank Product Obligations from Secured Bank Product
Providers, and in recognition of the direct or indirect benefits to be received
by each Guarantor from the incurrence of Revolving Loans by the Borrowers under
the Credit Agreement and the entry by the Borrowers or the Restricted
Subsidiaries into such agreements underlying any Secured Bank Product
Obligations, each Guarantor desires to enter into this Guaranty; and

WHEREAS, it is a condition to (i) the making of Revolving Loans to, and the
issuance of Letters of Credit on behalf of, the Borrowers, and (ii) the making
of Swingline Loans to the Borrowers, in each case under the Credit Agreement
that each Guarantor shall have executed and delivered this Guaranty.

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
each Guarantor, the receipt and sufficiency of which are hereby acknowledged,
each Guarantor hereby agrees with the Administrative Agent for the benefit of
the Guaranteed Creditors as follows:

1.The Guaranty. Each Guarantor, jointly and severally, hereby unconditionally
and irrevocably, until the Termination Date (or such earlier date such Guarantor
is released from this Guaranty in accordance with Section 18), guarantees as
primary obligor and not merely as surety the full and prompt payment when due,
whether upon maturity, acceleration or otherwise, of any and all of its Relevant
Guaranteed Obligations to the Guaranteed Creditors.  If any or all of the
Relevant Guaranteed Obligations becomes due and payable hereunder, such
Guarantor, unconditionally and irrevocably, jointly and severally, promises to
pay such indebtedness to the Administrative Agent and/or the other Guaranteed
Creditors, on order, on demand, together with any and all expenses which may be
incurred by the Administrative Agent and the other Guaranteed Creditors in
collecting any of the Relevant Guaranteed Obligations, subject to any applicable
limitations set forth in Section 13.01 of the Credit Agreement.  This Guaranty
is a guaranty of payment and not of collection.  This Guaranty is a continuing
one and all liabilities to which it applies or may apply under the terms hereof
shall be conclusively presumed to have been created in reliance hereon.  If
claim is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Relevant
Guaranteed Obligations and any of the aforesaid payees repays all or part of
said amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such payee or any of its property
or (ii) any settlement or compromise of any such claim effected by such payee
with any such claimant (including any Borrower or any other Guaranteed Party),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding upon such Guarantor,
notwithstanding any revocation of this Guaranty or any other instrument
evidencing any liability of any Borrower or any other Guaranteed Party, and such
Guarantor shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

--------------------------------------------------------------------------------

 

No failure or delay on the part of any Guaranteed Creditor in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  The rights and remedies herein expressly specified
are cumulative and not exclusive of any rights or remedies which any Guaranteed
Creditor would otherwise have.  Except as otherwise required hereby or by any
other Credit Document, no notice to or demand on any Guarantor in any case shall
entitle such Guarantor to any other further notice or demand in similar or other
circumstances or constitute a waiver of the rights of any Guaranteed Creditor to
any other or further action in any circumstances without notice or demand.

2.Bankruptcy.  Additionally, each Guarantor, jointly and severally,
unconditionally and irrevocably, until the Termination Date (or such earlier
date such Guarantor is released from this Guaranty in accordance with Section
18), guarantees the payment of any and all of its Relevant Guaranteed
Obligations to the Guaranteed Creditors whether or not due or payable by any
Borrower or any such other Guaranteed Party upon the occurrence of any of the
events specified in Section 11.05 of the Credit Agreement, and jointly and
severally, unconditionally and irrevocably, until the Termination Date (or such
earlier date such Guarantor is released from this Guaranty in accordance with
Section 18), promises to pay such Relevant Guaranteed Obligations to the
Guaranteed Creditors, on order, on demand, in lawful money of the United States.

3.Nature of Liability. The liability of each Guarantor hereunder is primary,
absolute, joint and several, and unconditional, exclusive and independent of any
security for or other guaranty of the Relevant Guaranteed Obligations, whether
executed by such Guarantor, any other Guarantor, any other guarantor or by any
other party, and each Guarantor understands and agrees, to the fullest extent
permitted under law, that the liability of such Guarantor hereunder shall not be
affected or impaired by (a) any direction as to application of payment by the
Borrowers, any other Guaranteed Party or any other party, (b) any other
continuing or other guaranty or undertaking of such Guarantor or of any other
party as to the Relevant Guaranteed Obligations, (c) any payment on or in
reduction of any such other guaranty or undertaking (other than payment in cash
of the Relevant Guaranteed Obligations to the extent of such payment), (d) any
dissolution, termination or increase, decrease or change in personnel by any
Guaranteed Party, (e) any payment made to any Guaranteed Creditor on the
Relevant Guaranteed Obligations which any such Guaranteed Creditor repays to any
Guaranteed Party pursuant to court order in any bankruptcy, reorganization,
arrangement, moratorium or other debtor relief proceeding, and each Guarantor
waives any right to the deferral or modification of its obligations hereunder by
reason of any such proceeding, (f) any action or inaction by the Guaranteed
Creditors as contemplated in Section 5 hereof or (g) any invalidity,
irregularity or unenforceability of all or any part of the Relevant Guaranteed
Obligations or of any security therefor.

4.Independent Obligation. The obligations of each Guarantor hereunder are
independent of the obligations of any other Guarantor, any other guarantor, any
Borrower,  any other party or any other Guaranteed Party, and a separate action
or actions may be brought and prosecuted against any Guarantor whether or not
action is brought against any other Guarantor, any other guarantor, any other
party, any Borrower or any other Guaranteed Party and whether or not any other
guarantor, any other party, any Borrower or any other Guaranteed Party be joined
in any such action or actions.  Each Guarantor waives, to the fullest extent
permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof.  Any payment by any Borrower or
any other Guaranteed Party or other circumstance which operates to toll any
statute of limitations as to any Borrower or any such other Guaranteed Party
shall operate to toll the statute of limitations as to the relevant Guarantor.
The provisions of this Guaranty constitute a continuing guaranty and includes
all present and future Relevant Guaranteed Obligations including any under
transactions continuing, compromising, extending, increasing, modifying,
releasing, or renewing the Relevant Guaranteed Obligations, changing the
interest rate, payment terms, or other terms and conditions thereof, or creating
new or additional Relevant Guaranteed Obligations after prior Relevant
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke the
provisions of this Guaranty as to future Relevant Guaranteed Obligations. If
such a revocation is effective notwithstanding the foregoing waiver, each
Guarantor acknowledges and agrees that (i) no such revocation shall be effective
until written notice thereof has been received by Administrative Agent, (ii) no
such revocation shall apply to any Relevant Guaranteed Obligations in existence
on the date of receipt by Administrative Agent of such written notice (including
any subsequent continuation, extension, or renewal thereof, or change in the
interest rate, payment terms, or other terms and conditions thereof), (iii) no
such revocation shall apply to any Relevant Guaranteed Obligations made or
created after such date to the extent made or created pursuant to a legally
binding commitment of any Guaranteed Party in existence on the date of such
revocation, (iv) no payment by any Guarantor or from any

 

--------------------------------------------------------------------------------

 

other source, prior to the date of Administrative Agent’s receipt of written
notice of such revocation shall reduce the maximum obligation of such Guarantor
hereunder, and (v) any payment by the Borrower or from any source other than
such Guarantor subsequent to the date of such revocation shall first be applied
to that portion of the Relevant Guaranteed Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder.

5.Authorization.  To the fullest extent permitted under law, each Guarantor
authorizes the Guaranteed Creditors without notice or demand, and without
affecting or impairing its liability hereunder, from time to time to:

(a)change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Relevant
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Guaranty shall apply to the Relevant Guaranteed Obligations as so changed,
extended, renewed or altered;

(b)take and hold security for the payment of the Relevant Guaranteed Obligations
and sell, exchange, release, impair, surrender, realize upon or otherwise deal
with in any manner and in any order any property by whomsoever at any time
pledged or mortgaged to secure, or howsoever securing, the Relevant Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset there
against;

(c)exercise or refrain from exercising any rights against the Borrowers, any
other Guaranteed Party, any other Credit Party or any other Person or otherwise
act or refrain from acting;

(d)release or substitute any one or more endorsers, guarantors, the Borrowers,
any other Guaranteed Party, any other Credit Party, any other Person or other
obligors;

(e)settle or compromise any of the Relevant Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) to
its creditors other than the Guaranteed Creditors;

(f)except as otherwise expressly required by the Security Documents, apply any
sums by whomsoever paid or howsoever realized to any liability or liabilities of
the Borrowers or any other Guaranteed Party to the Guaranteed Creditors
regardless of what liability or liabilities of the Borrowers or such other
Guaranteed Party remain unpaid;

(g)consent to or waive any breach of, or any act, omission or default under,
this Guaranty, any other Credit Document, any agreements underlying any Secured
Bank Product Obligations or any of the instruments or agreements referred to
herein or therein, or otherwise amend, modify or supplement this Guaranty, any
other Credit Document, any agreements underlying any Secured Bank Product
Obligations or any of such other instruments or agreements; and/or

(h)take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of such Guarantor from
its liabilities under this Guaranty.

6.Reliance.  It is not necessary for any Guaranteed Creditor to inquire into the
capacity or powers of the Borrowers, any other Guaranteed Party or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Relevant Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

7.Subordination.  Any indebtedness of the Borrowers or any other Guaranteed
Party now or hereafter owing to any Guarantor is hereby subordinated to the
Relevant Guaranteed Obligations of the Borrowers or such other Guaranteed Party
owing to the Guaranteed Creditors and, if the Administrative Agent so requests
at a time

 

--------------------------------------------------------------------------------

 

when an Event of Default exists, all such indebtedness to such Guarantor shall
be collected, enforced and received by such Guarantor for the benefit of the
Guaranteed Creditors and be paid over to the Administrative Agent on behalf of
the Guaranteed Creditors on account of the Relevant Guaranteed Obligations of
the Borrowers or such other Guaranteed Party to the Guaranteed Creditors, but
without affecting or impairing in any manner the liability of any Guarantor
under the other provisions of this Guaranty.  Without limiting the generality of
the foregoing, each Guarantor hereby agrees with the Guaranteed Creditors that
it will not exercise any right of subrogation, reimbursement, exoneration,
contribution or indemnification or any right to participate in any claim or
remedy of any Borrower or any other Guaranteed Party which it may at any time
otherwise have as a result of this Guaranty (whether contractual, under Section
509 of the Bankruptcy Code or otherwise) until all Relevant Guaranteed
Obligations have been irrevocably paid in full in cash.  If any amount shall be
paid to any Guarantor in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of the Borrowers and the other
Guaranteed Parties, and shall forthwith be paid to Administrative Agent to be
credited and applied to the Relevant Guaranteed Obligations and all other
amounts payable hereunder, whether matured or unmatured, in accordance with the
terms of this Guaranty, or to be held as Collateral for any Relevant Guaranteed
Obligations or other amounts payable hereunder thereafter
arising.  Notwithstanding anything to the contrary contained herein, no
Guarantor may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other
Guarantor (the “Foreclosed Guarantor”), including after the Termination Date, if
all or any portion of the Obligations have been satisfied in connection with a
sale or other disposition by Collateral Agent of the Equity Interests of such
Foreclosed Guarantor, whether pursuant to the Security Agreement or otherwise.

8.Waiver. (a) Each Guarantor waives, to the fullest extent permitted under
applicable law, any right to require any Guaranteed Creditor to (i) proceed
against the Borrowers, any other Guaranteed Party, any other Guarantor, any
other guarantor of the Guaranteed Obligations or any other Person, (ii) proceed
against or exhaust any security held from the Borrowers, any other Guaranteed
Party, any other Guarantor, any other guarantor of the Guaranteed Obligations or
any other Person, (iii) protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Guarantor or any other Person, or any collateral or
(iv) pursue any other remedy in any Guaranteed Creditor’s power
whatsoever.  Each Guarantor waives, to the fullest extent permitted under
applicable law, any defense based on or arising out of any defense of the
Borrowers, any other Guaranteed Party, any other Guarantor, any other guarantor
of the Guaranteed Obligations or any other person, other than payment of the
Relevant Guaranteed Obligations to the extent of such payment and release of
such Guarantor from this Guaranty in accordance with Section 18, based on or
arising out of the disability of the Borrowers, any other Guaranteed Party, any
other Guarantor, any other guarantor of the Guaranteed Obligations or any other
Person, or the invalidity, illegality or unenforceability of the Relevant
Guaranteed Obligations or any part thereof for any cause, or the cessation from
any cause of the liability of the Borrowers or any other Guaranteed Party other
than payment of the Relevant Guaranteed Obligations to the extent of such
payment and release of such Guarantor from this Guaranty in accordance with
Section 18.  The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not
every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against the Borrowers, any other Guaranteed Party
or any other Person, or any security, without affecting or impairing in any way
the liability of any Guarantor hereunder except to the extent the Relevant
Guaranteed Obligations have been paid.  Each Guarantor waives, to the fullest
extent permitted under law, any defense arising out of any such election by the
Guaranteed Creditors, even though such election operates to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of such
Guarantor against the Borrowers, any other Guaranteed Party or any other Person
or any security.

(b)Each Guarantor waives, to the fullest extent permitted under law, all
presentments, demands for performance, protests and notices, including, without
limitation, notices of nonperformance, notices of protest, notices of dishonor,
notices of acceptance of this Guaranty, and notices of the existence, creation
or incurring of new or additional Relevant Guaranteed Obligations.  Each
Guarantor assumes all responsibility for being and keeping itself informed of
each Borrower’s and each other Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Relevant Guaranteed Obligations and the nature, scope and extent of the
risks which such Guarantor assumes and incurs hereunder, and agrees that neither
the Administrative Agent nor any of the other Guaranteed Creditors shall have
any duty to advise any Guarantor of information known to them regarding such
circumstances or risks.

 

--------------------------------------------------------------------------------

 

(c)Each Guarantor, to the fullest extent permitted under law, (i) subordinates
to the payment in full of the Obligations, any right to assert against any
Borrower or any other Guaranteed Party, any defense (legal or equitable),
set-off, counterclaim, or claim which each Guarantor may now or at any time
hereafter have against any Borrower or any other party liable to any Borrower or
such other Guaranteed Party; and (ii) waives any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guaranteed Obligations or any security therefor.

9.Maximum Liability.  It is the desire and intent of each Guarantor and the
Guaranteed Creditors that this Guaranty shall be enforced against such Guarantor
to the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  If, however, and to the
extent that, the obligations of any Guarantor under this Guaranty shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of such Guarantor’s
obligations under this Guaranty shall be deemed to be reduced and such Guarantor
shall pay the maximum amount of the Relevant Guaranteed Obligations which would
be permissible under applicable law.

10.Enforcement.  Each Guaranteed Creditor agrees (by its acceptance of the
benefits of this Guaranty) that this Guaranty may be enforced only by the action
of the Administrative Agent, acting upon the instructions of the Required
Lenders and that no other Guaranteed Creditor shall have any right individually
to seek to enforce or to enforce this Guaranty, it being understood and agreed
that such rights and remedies may be exercised by the Administrative Agent, for
the benefit of the Guaranteed Creditors upon the terms of this Guaranty.  Each
Guaranteed Creditor further agrees (by its acceptance of the benefits of this
Guaranty) that this Guaranty may not be enforced against any director, officer,
employee, partner, member or stockholder of any Guarantor (except to the extent
such partner, member or stockholder is also a Guarantor hereunder).

11.Representations and Warranties. Each Guarantor represents and warrants that:

(a)Such Guarantor (i) is a duly organized or incorporated and validly existing
corporation, partnership, limited liability company, unlimited liability company
or other applicable business entity, as the case may be, in good standing (to
the extent such concept is applicable) under the laws of the jurisdiction of its
organization or incorporation, as applicable, (ii) has the requisite corporate,
partnership, limited liability company, unlimited limited company or other
applicable business entity power and authority, as the case may be, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage and (iii) is, to the extent such concepts are
applicable under the laws of the relevant jurisdiction, duly qualified and is
authorized to do business and is in good standing in each jurisdiction where the
ownership of its property or the conduct of its business requires such
qualifications except for failures to be so qualified which, individually and in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

(b)Such Guarantor has the corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity power and
authority, as the case may be, to execute, deliver and perform the terms and
provisions of this Guaranty and each other Credit Document to which it is party
and has taken all necessary corporate, partnership, limited liability company,
unlimited liability company or other applicable business entity action, as the
case may be, to authorize the execution, delivery and performance by it of this
Guaranty and each such other Credit Document. Such Guarantor has duly executed
and delivered this Guaranty and each other Credit Document to which it is a
party, and this Guaranty and each such other Credit Document constitutes the
legal, valid and binding obligation of such Guarantor, enforceable in accordance
with its terms, except to the extent that the enforceability hereof or thereof
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

(c)Neither the execution, delivery or performance by such Guarantor of this
Guaranty or any other Credit Document to which it is a party, nor compliance by
it with the terms and provisions hereof and thereof, will violate any provision
of the certificate or articles of incorporation, certificate of formation,
limited liability company agreement or by-laws (or equivalent organizational
documents), as applicable, of such Guarantor.

 

--------------------------------------------------------------------------------

 

12.Covenants. Each Guarantor that is not a party to the Credit Agreement
covenants and agrees that on and after the Closing Date and until the
Termination Date (or such earlier date released from this Guaranty in accordance
with Section 18 hereof), such Guarantor will comply, and will cause each of its
Restricted Subsidiaries to comply, with all of the applicable provisions,
covenants and agreements contained in Articles 9 and 10 of the Credit
Agreement.  As used in this Guaranty, “Termination Date” shall mean the date
upon which the Credit Document Obligations have been paid in full and terminated
(other than any indemnification obligations arising under the Credit Documents
which are not then due and payable) and all Letters of Credit have expired or
otherwise terminated (within the meaning of Section 1.02 of the Credit
Agreement).

13.Successors and Assigns. This Guaranty shall be binding upon each Guarantor
and its successors and assigns and shall inure to the benefit of the Guaranteed
Creditors and their successors and permitted assigns.

14.Amendments. Neither this Guaranty nor any provision hereof may be changed,
waived, discharged or terminated except with the written consent of each
Guarantor directly affected thereby (it being understood that the addition or
release of any Guarantor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Guarantor other than the Guarantor so
added or released) and the Administrative Agent (with each other consent
required pursuant to Section 13.12 of the Credit Agreement).

15.Authorization. Subject, in each case, to the limitations set forth in Section
13.02(b) of the Credit Agreement, in addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Guaranteed Creditor is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Guarantor, any such notice being hereby expressly waived, to set off and to
appropriate and apply any and all deposits (general or special) (other than
accounts used exclusively for payroll, payroll taxes, fiduciary and trust
purposes, and employee benefits) and any other Indebtedness at any time held or
owing by such Guaranteed Creditor to or for the credit or the account of such
Guarantor against and on account of its Relevant Guaranteed Obligations to the
Guaranteed Creditor under this Guaranty, irrespective of whether or not such
Guaranteed Creditor shall have made any demand hereunder and although such
Relevant Guaranteed Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured.

16.Notice, etc. All notices, requests, demands or other communications pursuant
hereto shall be sent in accordance with the terms and provisions set forth in
Section 13.03 of the Credit Agreement.  All notices and other communications
shall be in writing and addressed to such party at (i) in the case of any Lender
Creditor, as provided in the Credit Agreement, (ii) in the case of any
Guarantor, at: ATS Consolidated, Inc. c/o Platinum Equity, LLC, 360 North
Crescent Drive, Beverly Hills, CA 90210; Facsimile: 310-712-1863, Attention:
Legal Department, and (iii) in the case of any other Guaranteed Creditor, at
such address as such other Guaranteed Creditor shall have specified in writing
to Lead Borrower and the Administrative Agent or, in any case at such other
address as any of the Persons listed above may hereafter notify the others in
writing.

17.CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. (a) THIS
GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE GUARANTEED CREDITORS AND OF THE
UNDERSIGNED HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK.  Any legal action or proceeding with respect to
this Guaranty (except that in the case of any bankruptcy, insolvency or similar
proceedings with respect to any Guarantor, actions or proceedings related to
this Guaranty and the other Credit Documents may be brought in such court
holding such bankruptcy, insolvency or similar proceedings) may be brought in
the courts of the State of New York or of the United States of America for the
Southern District of New York in each case which are located in the County of
New York, and, by execution and delivery of this Guaranty, each Guarantor and
each Guaranteed Creditor (by its acceptance of the benefits of this Guaranty)
hereby irrevocably accepts for itself and in respect of its property, generally
and unconditionally, the exclusive jurisdiction of the aforesaid courts.  Each
Guarantor and each Guaranteed Creditor (by its acceptance of the benefits of
this Guaranty) hereby further irrevocably waives any claim that any such court
lacks personal jurisdiction over it, and agrees not to plead or claim in any
legal action or proceeding with respect to this Guaranty or any other Credit
Document to which it is a party brought in any of the aforesaid courts that any
such court lacks personal jurisdiction over it.  Each Guarantor and each
Guaranteed Creditor (by its acceptance of the benefits of this Guaranty) further
irrevocably consents to the service of process out of any of the aforementioned
courts in any

 

--------------------------------------------------------------------------------

 

such action or proceeding by the mailing of copies thereof by registered or
certified mail, postage prepaid, to such party at its address set forth in
Section 16 hereof, such service to become effective 30 days after such
mailing.  Each Guarantor and each Guaranteed Creditor (by its acceptance of the
benefits of this Guaranty) hereby irrevocably waives any objection to such
service of process and further irrevocably waives and agrees not to plead or
claim in any action or proceeding commenced hereunder or under any other Credit
Document to which it is a party that such service of process was in any way
invalid or ineffective. Nothing herein shall affect the right of any such party
to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against any other party in any other
jurisdiction.

(b)EACH GUARANTOR AND EACH GUARANTEED CREDITOR (by its acceptance of the
benefits of this Guaranty) HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTY OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)EACH GUARANTOR AND EACH GUARANTEED CREDITOR HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

18.Release. In the event that a Guarantor becomes an Excluded Subsidiary or all
of the capital stock of a Guarantor is sold or otherwise disposed of or
liquidated in accordance with Section 10.02 of the Credit Agreement (or such
sale or other disposition has been approved in writing by the Required Lenders
(or all the Lenders if required by Section 13.12 of the Credit Agreement)), such
Guarantor shall upon consummation of such sale or other disposition (except to
the extent that such sale or disposition is to Holdings or another Credit Party)
be released from this Guaranty automatically and without further action and this
Guaranty shall, as to each such Guarantor, terminate, and have no further force
or effect (it being understood and agreed that the sale of one or more Persons
that own, directly or indirectly, all of the capital stock of any Guarantor
shall be deemed to be a sale of such Guarantor for the purposes of this
Section 18).  Upon the occurrence of the Termination Date, this Guaranty shall
automatically and without further action, as to all Guarantors, terminate and
have no further force and effect.  The Administrative Agent will (and each
Guaranteed Creditor (by its acceptance of the benefits of this Guaranty)
irrevocably authorizes the Administrative Agent to), at the Guarantors’ expense,
execute and deliver to the Guarantors such documents as the Guarantors may
reasonably request to evidence, as applicable, the release of such Guarantor
from, or the termination in full of, this Guaranty.

19.Right of Contribution. At any time a payment in respect of the Relevant
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Relevant Guaranteed Obligations under this
Guaranty.  At any time that a Relevant Payment is made by a Guarantor that
results in the aggregate payments made by such Guarantor in respect of the
Relevant Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Relevant
Guaranteed Obligations to and including the date of the Relevant Payment (such
excess, the “Aggregate Excess Amount”), each such Guarantor shall have a right
of contribution against each other Guarantor who has made payments in respect of
the Relevant Guaranteed Obligations to and including the date of the Relevant
Payment in an aggregate amount less than such other Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date of the
Relevant Payment by all Guarantors in respect of the Relevant Guaranteed
Obligations (the aggregate amount of such deficit, the “Aggregate Deficit
Amount”) in an amount equal to (x) a fraction the numerator of which is the
Aggregate Excess Amount of such Guarantor and the denominator of which is the
Aggregate Excess Amount of all Guarantors multiplied by (y) the Aggregate
Deficit Amount of such other Guarantor.  A Guarantor’s right of contribution
pursuant to the preceding sentences shall arise at the time of each computation,
subject to adjustment to the time of each computation; provided that no
Guarantor may take any action to enforce such right until the Relevant
Guaranteed Obligations have

 

--------------------------------------------------------------------------------

 

been paid in full, it being expressly recognized and agreed by all parties
hereto that any Guarantor’s right of contribution arising pursuant to this
Section 19 against any other Guarantor shall be expressly junior and subordinate
to such other Guarantor’s obligations and liabilities in respect of the Relevant
Guaranteed Obligations and any other obligations owing under this Guaranty.  As
used in this Section 19, (i) each Guarantor’s “Contribution Percentage” shall
mean the percentage obtained by dividing (x) the Adjusted Net Worth (as defined
below) of such Guarantor by (y) the aggregate Adjusted Net Worth of all
Guarantors; (ii) the “Adjusted Net Worth” of each Guarantor shall mean the
greater of (x) the Net Worth (as defined below) of such Guarantor and (y) zero;
and (iii) the “Net Worth” of each Guarantor shall mean the amount by which the
fair saleable value of such Guarantor’s assets on the date of any Relevant
Payment exceeds its existing debts and other liabilities (including contingent
liabilities, but without giving effect to any Relevant Guaranteed Obligations
arising under this Guaranty) on such date.  Notwithstanding anything to the
contrary contained above, any Guarantor that is released from this Guaranty
shall thereafter have no contribution obligations, or rights, pursuant to this
Section 19, and at the time of any such release, if the released Guarantor had
an Aggregate Excess Amount or an Aggregate Deficit Amount, same shall be deemed
reduced to $0, and the contribution rights and obligations of the remaining
Guarantors shall be recalculated on the respective date of release (as otherwise
provided above) based on the payments made hereunder by the remaining
Guarantors.  All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 19, each Guarantor who makes
any payment in respect of the Relevant Guaranteed Obligations shall have no
right of contribution or subrogation against any other Guarantor in respect of
such payment until all of the Relevant Guaranteed Obligations have been paid in
full.  Each of the Guarantors recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution.

20.Counterparts. This Guaranty may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  A set of counterparts executed by all
the parties hereto shall be lodged with the Guarantors and the Administrative
Agent.

21.Payments. All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense (other than payment of the Relevant
Guaranteed Obligations to the extent of such payment), and shall be subject to
the applicable provisions of the Credit Agreement including Sections 2.10, 5.01,
11.11 and 13.22 thereof.

22.Additional Guarantors. It is understood and agreed that any Restricted
Subsidiary of Lead Borrower that is required, or with respect to which Lead
Borrower elects to cause, to become a party to this Guaranty after the date
hereof pursuant to the relevant provisions of the Credit Agreement, shall become
a Guarantor hereunder by executing and delivering a counterpart hereof, or a
joinder agreement substantially in the form of Exhibit A hereto, and delivering
same to the Administrative Agent.

23.Keepwell. Each Guarantor that is a Qualified ECP Guarantor (as defined below)
at the time the Guaranty or the grant of the security interest under the Credit
Documents, in each case, by any Specified Credit Party (as defined below),
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Credit Party with respect to such
Swap Obligation as may be needed by such Specified Credit Party from time to
time to honor all of its obligations under this Guaranty and the other Credit
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this
Section 23 voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this Section 23 shall remain
in full force and effect until the Relevant Guaranteed Obligations have been
paid and performed in full.  Each Qualified ECP Guarantor intends this Section
23 to constitute, and this Section 23 shall be deemed to constitute, a guarantee
of the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Credit Party for all purposes of the Commodity
Exchange Act.

24.Definitions.  The following terms shall have the meanings herein
specified.  Such definitions shall be equally applicable to the singular and
plural forms of the terms defined.

 

--------------------------------------------------------------------------------

 

“Credit Document Obligations” shall have the meaning specified in the definition
of “Guaranteed Obligations” hereunder.

“Guaranteed Obligations” shall mean the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of the unpaid
principal and interest on each Note issued by, all Revolving Loans and Swingline
Loans made to, and the Letters of Credit issued on behalf of, the Borrowers
under the Credit Agreement, together with all the other Obligations (including
obligations which, but for the automatic stay under Section 362(a) of the
Bankruptcy Code, would become due), indebtedness and liabilities (including,
without limitation, indemnities, fees, expenses, prepayment premiums, and
interest (including any interest, fees, expenses, prepayment premiums and other
amounts accruing after the commencement of any bankruptcy, insolvency,
receivership or similar proceeding at the rate provided for herein, whether or
not such interest, fees, expenses and other amounts is an allowed or allowable
claim in any such proceeding) thereon) of (x) the Credit Parties to the
Guaranteed Creditors now existing or hereafter incurred under, arising out of or
in connection with the Credit Agreement and each other Credit Document to which
any of the Credit Parties is a party and the due performance and compliance by
the Credit Parties with all the terms, conditions and agreements contained in
the Credit Agreement and in each such other Credit Document (all such
obligations, collectively, the “Credit Document Obligations”) and (y) Lead
Borrower or any of the Restricted Subsidiaries owing under any agreement
underlying any Secured Bank Product Obligations and the due performance and
compliance with all terms, conditions and agreements contained therein.

“Guaranteed Party” shall mean each of the Borrowers and/or each Restricted
Subsidiary of Lead Borrower party to any agreement underlying any Secured Bank
Product Obligations with the applicable Guaranteed Creditor.

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the guaranty
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other Person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Relevant Guaranteed Obligations” shall mean (x) with respect to any Borrower,
all Guaranteed Obligations (other than with respect to such Borrower, its own
Guaranteed Obligations) and (y) with respect to all other Guarantors, the
Guaranteed Obligations.

“Specified Credit Party” shall mean any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 23).

*       *       *

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed and
delivered as of the date first above written.

 

FOR AND ON BEHALF OF:

 

GREENLIGHT ACQUISITION CORPORATION,

 

as a Guarantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

ATS CONSOLIDATED, INC.

AMERICAN TRAFFIC SOLUTIONS, INC.

LASERCRAFT, INC.

AMERICAN TRAFFIC SOLUTIONS CONSOLIDATED, L.L.C.

PLATEPASS, L.L.C.

ATS PROCESSING SERVICES, L.L.C.

ATS TOLLING LLC

SUNSHINE STATE TAG AGENCY LLC

AUTO TAG OF AMERICA LLC

AUTO TITLES OF AMERICA LLC

AMERICAN TRAFFIC SOLUTIONS, L.L.C.

MULVIHILL ICS, INC.

MULVIHILL ELECTRICAL ENTERPRISES, INC.,

each as a Guarantor

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

UPON AND FOLLOWING THE CONSUMMATION OF THE ACQUISITION:

 

HIGHWAY TOLL ADMINISTRATION, LLC

TOLL BUDDY, LLC

VIOLATION MANAGEMENT SOLUTIONS, LLC,

each as a Guarantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

[ATS – ABL Guaranty Agreement]

--------------------------------------------------------------------------------

 

Accepted and Agreed to:

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[ATS – ABL Guaranty Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of]

JOINDER AGREEMENT

Reference is made to (a) the ABL Guaranty Agreement, dated as of March 1, 2018
(as amended, amended and restated, modified, supplemented, extended or renewed
from time to time, the “Guaranty”), among Greenlight Acquisition Corporation
(“Holdings”), ATS Consolidated, Inc. (“Lead Borrower”), the other subsidiaries
of Lead Borrower party thereto from time to time (the “Subsidiary Guarantors”)
and Bank of America, N.A., as administrative agent (together with any successor
administrative agent, the “Administrative Agent”) and (b) the Revolving Credit
Agreement, dated as of dated as of March 1, 2018, among Holdings, the Borrowers
party thereto from time to time, the lenders party thereto from time to time
(the “Lenders”) and the Administrative Agent (as amended, modified, restated
and/or supplemented from time to time, the “Credit Agreement”).  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Guaranty or, if not defined therein, the Credit
Agreement.

W I T N E S S E T H:

WHEREAS, the Guarantors have entered into the Guaranty in order to induce (i)
the Lender Creditors to make the Revolving Loans to, and issue Letters of Credit
on behalf of, the Borrowers under the Credit Agreement, (ii) the Swingline
Lender to make Swingline Loans to the Borrowers under the Credit Agreement, and
(iii) the other Guaranteed Creditors to enter into one or more separate
agreements underlying any Secured Bank Product Obligations in recognition of the
direct benefits to be received by Lead Borrower or any of its Restricted
Subsidiaries from the proceeds of the Revolving Loans and the entering into of
such agreements underlying any Secured Bank Product Obligations; and

WHEREAS, the undersigned Subsidiary (the “New Guarantor”) is required pursuant
to the terms of the Credit Agreement and the Guaranty, or Lead Borrower has
otherwise elected in accordance with the terms of the Credit Agreement and the
Guaranty to cause such New Guarantor, to become a Guarantor by executing this
joinder agreement (this “Joinder Agreement”) to the Guaranty.

NOW, THEREFORE, the Administrative Agent and the New Guarantor hereby agree as
follows:

1.Guarantee.  In accordance with Section 22 of the Guaranty, the New Guarantor
by its signature below becomes a Guarantor under the Guaranty with the same
force and effect as if originally named therein as a Guarantor.

2.Covenants; Representations and Warranties.  The New Guarantor hereby
(a) agrees to all the terms and provisions of the Guaranty applicable to it as a
Guarantor thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor thereunder are true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date hereof.  Each reference to a Guarantor in
the Credit Agreement and to a Guarantor in the Guaranty shall, from and after
the date hereof, be deemed to include the New Guarantor.

3.Severability.  Any provision of this Joinder Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

4.Counterparts.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original.  Delivery of an executed signature page to
this Joinder Agreement by facsimile transmission shall be as effective as
delivery of a manually executed counterpart of this Joinder Agreement.

[ATS – ABL Guaranty Agreement]

--------------------------------------------------------------------------------

 

5.No Waiver.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.

6.Notices.  All notices, requests and demands to or upon the New Guarantor, any
Agent or any Lender shall be governed by the terms of Section 16 of the
Guaranty.

7.Governing Law.  THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

[Signature Pages Follow]

[ATS – ABL Guaranty Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the day and year
first above written.

 

[                   ],

as a Guarantor

 

By:

 

 

 

 

Name:

 

 

Title:

 

Address for Notices:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[ATS – ABL Guaranty Agreement]

--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

This Solvency Certificate (this “Certificate”) is delivered pursuant to (a)
[Section 6.12] of the First Lien Term Loan Credit Agreement, dated as of March
1, 2018 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “First Lien Credit Agreement”), among Greenlight
Acquisition Corporation, a Delaware corporation (“Holdings”), ATS Consolidated,
Inc., a Delaware corporation (“Lead Borrower”), the other borrowers from time to
time party thereto, the financial institutions from time to time party thereto
and Bank of America, N.A., as administrative agent, (b) [Section 6.12] of the
Second Lien Term Loan Credit Agreement, dated as of March 1, 2018 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Second Lien Credit Agreement”), among Holdings, Lead Borrower, the
other borrowers from time to time party thereto, the financial institutions from
time to time party thereto and Bank of America, N.A., as administrative agent,
and (c) [Section 6.12] of Revolving Credit Agreement, dated as of March 1, 2018
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “ABL Credit Agreement” and, together with the First Lien
Credit Agreement and the Second Lien Credit Agreement, the “Credit Agreements”),
among Holdings, Lead Borrower, the other borrowers from time to time party
thereto, the financial institutions from time to time party thereto and Bank of
America, N.A., as administrative agent.  Capitalized terms used herein without
definition have the same meanings as in the applicable Credit Agreement.

I hereby certify on behalf of Lead Borrower and its subsidiaries, solely in my
capacity as an officer of Lead Borrower and not in my individual capacity, as
follows:

1.I am the duly qualified and acting [Chief Financial Officer] [specify other
officer with equivalent duties] of Lead Borrower and in such capacity am a
senior financial officer with responsibility for the management of the financial
affairs of Lead Borrower and the preparation of consolidated financial
statements of Lead Borrower. In connection with the following certifications, I
have reviewed the financial statements of Lead Borrower and its subsidiaries and
the business, financial conditions, assets and liabilities of Lead Borrower and
its subsidiaries.

2.I have carefully reviewed the contents of this Certificate and have made such
investigations and inquiries as I have deemed to be reasonably necessary and
prudent, and have carefully reviewed the Credit Agreements and the other Credit
Documents referred to therein (collectively, the “Transaction Documents”) and
such other documents as I have deemed relevant.

3.The projections which underlie and form the basis for the certifications made
in this Certificate were made in good faith based on assumptions believed to be
reasonable at the time made and continue to be believed to be reasonable as of
the date hereof.

4.As of the date hereof, before and after giving effect to the transactions
contemplated by the Transaction Documents and the loans made under the Credit
Agreements it is my opinion that:

a.the fair value of the assets of Lead Borrower and its subsidiaries, on a
consolidated basis, is greater as of the date hereof than the total amount of
liabilities, including contingent liabilities, of Lead Borrower and its
subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability);

b.the present fair salable value of the assets of Lead Borrower and its
subsidiaries, on a consolidated basis, is greater as of the date hereof than the
total amount of liabilities, including contingent liabilities, of Lead Borrower
and its subsidiaries, on a consolidated basis (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount

 

I-1

--------------------------------------------------------------------------------

 

that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability);

c.Lead Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities (including, without limitation, contingent and
subordinated liabilities) as they become absolute and mature in the ordinary
course of business on their respective stated maturities and are otherwise
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; and

d.Lead Borrower and its subsidiaries have, and will have adequate capital with
which to conduct the business they are presently conducting and reasonably
anticipate conducting.

5.Lead Borrower and its subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts or liabilities that would be
beyond their ability to pay such debts as they mature.

 

 

 

I-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned officer has duly executed this Certificate
as of the date first written above.

 

ATS CONSOLIDATED, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Solvency Certificate]

--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the Revolving Credit Agreement, dated as of March 1, 2018 (as amended, amended
and restated, modified, supplemented, extended or renewed from time to time, the
“Credit Agreement,” the terms defined therein being used herein as therein
defined), among Greenlight Acquisition Corporation, a Delaware corporation, ATS
Consolidated, Inc., a Delaware corporation (“Lead Borrower”), the other
borrowers signatory thereto (collectively, and together with Lead Borrower, the
“Borrowers”), the various financial institutions party thereto from time to time
and Bank of America, N.A., as administrative agent (the “Administrative
Agent”).  Capitalized terms used herein that are not defined herein shall have
the meanings ascribed to them in the Credit Agreement.

(1)I am a duly elected, qualified and acting Responsible Officer of Lead
Borrower.

(2)I have reviewed and am familiar with the contents of this Compliance
Certificate.  I am providing this Compliance Certificate solely in my capacity
as a Responsible Officer of Lead Borrower and not in my individual capacity.

(3)I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of Lead Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”).  On the date
hereof, to my knowledge, no Default or Event of Default has occurred and is
continuing[, except as set forth below and described in detail, the nature and
extent thereof and what actions, if any, Lead Borrower has taken and proposes to
take with respect thereto].

(4)Solely to the extent the Lead Borrower is then subject to Section 10.11 of
the Credit Agreement, attached hereto as ANNEX 2 is the reasonably detailed
calculation with respect to the Consolidated Fixed Charge Coverage Ratio.

(5)Attached hereto as ANNEX 3 is the information required by Section 9.01(e) of
the Credit Agreement as of the date of this Compliance Certificate.

*       *       *

 

J-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first set forth above.

 

ATS CONSOLIDATED, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Signature Page to Compliance Certificate]

--------------------------------------------------------------------------------

 

Exhibit J
ANNEX 1

Financial Statements to be Attached

 

 

 

1-J-1

--------------------------------------------------------------------------------

 

Exhibit J
ANNEX 2

Consolidated Fixed Charge Coverage Ratio

 

 

 

2-J-1

--------------------------------------------------------------------------------

 

Exhibit J
ANNEX 3

1.

It is hereby certified that there have been no changes to Schedules 1(a), 2(b),
5, 6, 7(a), 7(b), 7(c), 8, 9 and 10 of the Perfection Certificate, in each case
since the Closing Date or, if later, since the date of the most recent
Compliance Certificate delivered pursuant to Section 9.01(e) of the Credit
Agreement[, except as specially set forth below]:

[______

______

______]1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.Include a list in reasonable detail of such changes (but, in each case, only
to the extent that such changes are required to be reported to the Collateral
Agent pursuant to the terms of the Security Documents).

 

 

 

3-J-1

--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
the [Assignors][Assignees]3 hereunder are several and not joint.]4 Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented and/or modified from time to time, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][ respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] as further detailed below (including
without limitation any guarantees), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the [Assignor (in its capacity as a Lender)][ respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

 

 

 

 

 

 

 

 

 

 

 

1

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3

Select as appropriate.

4

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 

K-1

--------------------------------------------------------------------------------

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignor is [not] a Defaulting Lender

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate if an Affiliate or an Approved Fund of [identify
Lender]]

 

 

 

 

 

 

 

[for each Assignee, indicate if an Affiliate of any Borrower]

 

 

 

 

 

3.

 

Lead Borrower:

ATS Consolidated, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

Bank of America, N.A., as the administrative agent under the Credit Agreement.

 

 

 

 

 

5.

 

Credit Agreement:

The Revolving Credit Agreement dated as of March 1, 2018 among Greenlight
Acquisition Corporation, a Delaware corporation, the Borrowers party thereto,
the financial institutions party thereto and Bank of America, N.A., as
Administrative Agent.

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

Assignor[s]5

Assignee[s]6

Aggregate
Amount of
Commitment /
Revolving
Loans for all
Lenders7

Amount of
Commitment/Revolving
Loans Assigned8

Percentage
Assigned of
Commitment/
Revolving Loans8

CUSIP
Number

 

 

$

$

%

 

 

 

$

$

%

 

 

 

$

$

%

 

 

[7.

 

Trade Date:

 

]9

 

[Page break]

 

 

 

 

 

 

 

5

List each Assignor, as appropriate.

6

List each Assignee, as appropriate.

7

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

K-2

--------------------------------------------------------------------------------

 

Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]1

[NAME OF ASSIGNOR]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE[S]2

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

2

Add additional signature blocks as needed.  Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

--------------------------------------------------------------------------------

 

Consented to and Accepted:

 

BANK OF AMERICA, N.A.,

  as Administrative Agent and as Issuing Bank

 

By:

 

 

 

 

Name:

 

 

Title:

 

Consented to:3

 

ATS CONSOLIDATED, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

To be added only if the consent of Lead Borrower is required by the Credit
Agreement.

 

--------------------------------------------------------------------------------

 

ANNEX 1

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1.Representations and Warranties.

1.1Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2.Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 13.04(b) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 13.04 of the Credit Agreement), (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of [the][the relevant] Assigned Interest, shall
have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement, and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 9.01(b) thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vii) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee and (viii) it is not a Disqualified Lender; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

2.Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.  Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.General Provisions.  This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

--------------------------------------------------------------------------------

 

EXHIBIT L

FORM OF INTERCREDITOR AGREEMENT

This INTERCREDITOR AGREEMENT (“Agreement”), is dated as of [●], and is entered
into by and among Bank of America, N.A. (“Bank of America”), as collateral agent
for the holders of the Revolving Credit Obligations (together with its permitted
successors and assigns (including in connection with any Refinancing), the
“Revolving Credit Collateral Agent”), Bank of America, as collateral agent for
the holders of the Initial Fixed Asset Obligations (together with its permitted
successors and assigns (including in connection with any Refinancing), the
“Initial Fixed Asset Collateral Agent”) and Bank of America, as collateral agent
for the holders of the Second Lien Initial Fixed Asset Obligations (together
with its permitted successors and assigns (including in connection with any
Refinancing), the “Second Lien Initial Fixed Asset Collateral Agent”) and
acknowledged and agreed to by Greenlight Acquisition Corporation, a Delaware
corporation (“Holdings”), ATS Consolidated, Inc., a Delaware corporation (the
“Lead Borrower”), and the certain Subsidiaries of the Lead Borrower that sign an
acknowledgment hereto from time to time as a Borrower or Guarantor.

RECITALS

Holdings, the Borrowers (the “Revolving Credit Borrowers”), the lenders and
agents from time to time party thereto, Bank of America, as administrative agent
(the “Revolving Credit Administrative Agent”) and Revolving Credit Collateral
Agent have entered into that certain asset-based revolving credit agreement,
dated as the date hereof, providing a revolving credit and letter of credit
facility to the Revolving Credit Borrowers (as amended, supplemented, amended
and restated, replaced, Refinanced or otherwise modified from time to time, the
“Revolving Credit Agreement”);

Holdings, the Borrowers (the “Term Loan Borrowers”), the lenders and agents from
time to time party thereto, Bank of America, as administrative agent (the
“Initial Fixed Asset Administrative Agent”) and Initial Fixed Asset Collateral
Agent, have entered into that  certain first lien term loan credit agreement,
dated as of the date hereof, providing a term loan facility to the Term Loan
Borrowers (as amended, supplemented, amended and restated, replaced, Refinanced
or otherwise modified from time to time, the “Initial Fixed Asset Facility
Agreement”);

Holdings, the Term Loan Borrowers, the lenders and agents from time to time
party thereto, Bank of America, as administrative agent (the “Second Lien
Initial Fixed Asset Administrative Agent”) and Second Lien Initial Fixed Asset
Collateral Agent, have entered into that certain second lien term loan credit
agreement, dated as of the date hereof, providing a term loan facility to the
Term Loan Borrowers (as amended, supplemented, amended and restated, replaced,
Refinanced or otherwise modified from time to time, the “Second Lien Initial
Fixed Asset Facility Agreement,” and together with the Revolving Credit
Agreement and the Initial Fixed Asset Facility Agreement, the “Credit
Agreements”);

The Revolving Credit Agreement, the Initial Fixed Asset Facility Agreement and
the Second Lien Initial Fixed Asset Facility Agreement permit the Revolving
Credit Borrowers and the Term Loan Borrowers, respectively, to incur additional
indebtedness secured by a Lien on the Collateral ranking equal to the Lien
securing the applicable Credit Agreement;

In order to induce the Revolving Credit Administrative Agent, the Revolving
Credit Collateral Agent and the Revolving Credit Lenders to enter into the
Revolving Credit Agreement, in order to induce the Initial Fixed Asset
Administrative Agent, the Initial Fixed Asset Collateral Agent and the Initial
Fixed Asset Lenders to enter into the Initial Fixed Asset Facility Agreement,
and in order to induce the Second Lien Initial Fixed Asset Administrative Agent,
the Second Lien Initial Fixed Asset Collateral Agent and the Second Lien Initial
Fixed Asset Lenders to enter into the Second Lien Initial Fixed Asset Facility
Agreement, the Revolving Credit Collateral Agent, the Initial Fixed Asset
Collateral Agent and the Second Lien Initial Fixed Asset Collateral Agent have
agreed to the relative priority of their respective Liens on the Collateral and
certain other rights, priorities and interests as set forth in this Agreement.

 

--------------------------------------------------------------------------------

 

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1.

Definitions.

1.1.Defined Terms.  Capitalized terms used in this Agreement have the meanings
assigned to them in Section 1 below or, if not otherwise defined, the Revolving
Credit Agreement (as such term is defined below).  As used in the Agreement, the
following terms shall have the following meanings:

“ABL Collateral” means the following assets of the Revolving Credit Borrowers
and the Guarantors:  (a) all Accounts Receivable (except to the extent
constituting proceeds of Equipment, real property or Intellectual Property or
evidencing any intercompany loans); (b) all Inventory; (c) all Instruments,
Payment Intangibles, Chattel Paper and other contracts, in each case,
evidencing, or substituted for, any Accounts Receivable referred to in clause
(a) above; (d) all guarantees, letters of credit, security and other credit
enhancements in each case for the Accounts Receivable referred to in clause (a)
above; (e) all Documents for any Inventory referred to in clause (b) above; (f)
all Commercial Tort Claims and General Intangibles (other than Intellectual
Property, Equity Interests and intercompany debt) to the extent relating to any
of the Accounts Receivable referred to in clause (a) above or Inventory; (g) all
Deposit Accounts, Securities Accounts (including all cash and other funds on
deposit therein, except any such account which holds solely identifiable
proceeds of the Fixed Asset Collateral) and Investment Property (excluding any
Equity Interests); (h) all tax refunds (other than tax refunds relating to real
property, Intellectual Property, Equipment or Equity Interests); (i) all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and (j) all substitutions, replacements, accessions, products or
Proceeds (including, without limitation, insurance proceeds) of any of the
foregoing; provided, however, that to the extent that identifiable Proceeds of
Fixed Asset Collateral are deposited or held in any Deposit Accounts or
Securities Accounts that constitute ABL Collateral after an Enforcement Notice,
then (as provided in Section 3.5 below) such Collateral or other identifiable
Proceeds shall be treated as Fixed Asset Collateral for purposes of this
Agreement.  Terms used in this definition and not otherwise defined herein shall
have the meanings given to such terms in the UCC.

“Access Acceptance Notice” has the meaning assigned to that term in Section
3.3(b).

“Access Period” means for each parcel of Mortgaged Premises the period, after
the commencement of an Enforcement Period, which begins on the day that the
Revolving Credit Collateral Agent provides the Controlling Fixed Asset
Collateral Agent with the notice of its election to request access to any
Mortgaged Premises pursuant to Section 3.3(b) below and ends on the earliest of
(i) the 180th day after the Revolving Credit Collateral Agent obtains the
ability to use, take physical possession of, remove or otherwise control the use
or access to the Collateral located on such Mortgaged Premises following a
Collateral Enforcement Action plus such number of days, if any, after the
Revolving Credit Collateral Agent obtains access to such Collateral that it is
stayed or otherwise prohibited by law or court order from exercising remedies
with respect to Collateral located on such Mortgaged Premises, (ii) the date on
which all or substantially all of the ABL Collateral located on such Mortgaged
Premises is sold, collected or liquidated, (iii) the date on which the Discharge
of Revolving Credit Obligations occurs and (iv) the date on which the Revolving
Credit Default or the Fixed Asset Default that was the subject of the applicable
Enforcement Notice relating to such Enforcement Period has been cured to the
satisfaction of the Revolving Credit Collateral Agent or the Controlling Fixed
Asset Collateral Agent, as applicable, or waived in writing in accordance with
the requirements of the applicable Credit Agreement.

“Accounts Receivable” means (i) all “Accounts,” as such term is defined in the
UCC and (ii) all other rights to payment of money or funds, whether or not
earned by performance, (a) for Inventory that has been or is to be sold, leased,
licensed, assigned, or otherwise disposed of, (b) for services rendered or to be
rendered, or (c) owed by a credit card issuer or by a credit card processor
resulting from purchases by customers using credit or debit cards issued by such
issuer in connection with the transactions described in clauses (a) and (b)
above, whether such rights to payment constitute Payment Intangibles,
Letter-of-Credit Rights or any other classification of property, or are
evidenced in whole or in part by Instruments, Chattel Paper, General Intangibles
or Documents.  Terms used in this definition and not otherwise defined herein
shall have the meanings given to such terms in the UCC.

 

--------------------------------------------------------------------------------

 

“Additional Fixed Asset Claimholders” means, at any relevant time, the holders
of Additional Fixed Asset Obligations at that time and the trustees, agents and
other representatives of the holders of any Additional Fixed Asset Debt, the
beneficiaries of each indemnification obligation undertaken by any Grantor under
any Additional Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Additional Fixed Asset Document
outstanding at such time.

“Additional Fixed Asset Collateral Agent” means, in the case of any Additional
Fixed Asset Instrument and the Additional Fixed Asset Claimholders thereunder,
the trustee, administrative agent, collateral agent, security agent or similar
agent under such Additional Fixed Asset Instrument that is named as the
Collateral Agent in respect of such Additional Fixed Asset Instrument in the
applicable Joinder Agreement.

“Additional Fixed Asset Collateral Documents” means any security agreements,
pledge agreements, collateral assignments, mortgages, deeds of trust, control
agreements, guarantees, notes and any other documents or instruments now
existing or entered into after the date hereof that create Liens on any assets
or properties of any Grantor to secure any Additional Fixed Asset Obligations
owed thereunder to any Additional Fixed Asset Claimholders or under which rights
or remedies with respect to such Liens are governed.

“Additional Fixed Asset Debt” means the principal amount of Indebtedness issued
or incurred under any Additional Fixed Asset Instrument.

“Additional Fixed Asset Documents” means any Additional Fixed Asset Instrument,
Additional Fixed Asset Collateral Document and any other Credit Document (or
equivalent term as defined in any Additional Fixed Asset Instrument) and each of
the other agreements, documents and instruments providing for or evidencing any
other Additional Fixed Asset Obligations, including any document or instrument
executed or delivered at any time in connection with any Additional Fixed Asset
Obligations, including any intercreditor or joinder agreement among holders of
Additional Fixed Asset Obligations, to the extent such are effective at the
relevant time.

“Additional Fixed Asset Instrument” means any (A) debt facilities, indentures or
commercial paper facilities providing for revolving credit loans, term loans,
notes, debentures, receivables financing (including through the sale of
receivables to lenders or to special purpose entities formed to borrow from
lenders against such receivables) or letters of credit, (B) debt securities,
indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other indebtedness, in each case,
with the same or different borrowers or issuers and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
increased, replaced or refunded in whole or in part from time to time in
accordance with each applicable Secured Revolver/Fixed Asset Facility Document;
provided that none of the Revolving Credit Agreement, the Initial Fixed Asset
Facility Agreement, the Second Lien Initial Fixed Asset Facility Agreement or
any Refinancing of any of the foregoing in this proviso shall constitute an
Additional Fixed Asset Instrument at any time.

“Additional Fixed Asset Obligations” means all obligations of every nature of
each Grantor from time to time owed to any Additional Fixed Asset Claimholders
or any of their respective Affiliates under any Additional Fixed Asset Documents
that are secured on a pari passu or junior basis with the Initial Fixed Asset
Obligations or Second Lien Initial Fixed Asset Obligations, whether for
principal, interest, fees, expenses, indemnification or otherwise and all
guarantees of any of the foregoing.  “Additional Fixed Asset Obligations” shall
include all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Additional Fixed Asset Document whether or not
the claim for such interest is allowed as a claim in such Insolvency or
Liquidation Proceeding.

“Additional Pari First Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Initial Fixed Asset
Obligations.

“Additional Pari Second Lien Fixed Asset Obligations” means any Additional Fixed
Asset Obligations issued or incurred pursuant to an Additional Fixed Asset
Instrument ranking equal in right of security with the Second Lien Initial Fixed
Asset Obligations.

 

--------------------------------------------------------------------------------

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling,” “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by agreement or otherwise.

“Agreement” means this Intercreditor Agreement, as amended, supplemented,
amended and restated, renewed or otherwise modified from time to time.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Bankruptcy Law” means each of the Bankruptcy Code, any similar federal, state
or foreign laws, rules or regulations for the relief of debtors or any
reorganization, insolvency, moratorium or assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any Person
and any similar laws, rules or regulations relating to or affecting the
enforcement of creditors’ rights generally.

“Borrowers” means the Term Loan Borrowers and the Revolving Credit Borrowers
(each, a “Borrower”).

“Business Day” means any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close.

“Claimholders” means, collectively, the Revolving Credit Claimholders and the
Fixed Asset Claimholders.

“Collateral” means all of the assets and property now owned or at any time
hereafter acquired by any Grantor, whether real, personal or mixed, constituting
Revolving Credit Collateral and Fixed Asset Facility Collateral.

“Collateral Agents” means, collectively, (i) the Revolving Credit Collateral
Agent, (ii) the Initial Fixed Asset Collateral Agent, (iii) the Second Lien
Initial Fixed Asset Collateral Agent and (iv) each Additional Fixed Asset
Collateral Agent.

“Collateral Enforcement Action” means, collectively or individually for one or
more of the Collateral Agents, when a Revolving Credit Default or Fixed Asset
Default, as the case may be, has occurred and is continuing, whether or not in
consultation with any other Collateral Agent, any action by any Collateral Agent
to repossess or join any Person in repossessing, or exercise or join any Person
in exercising, or institute or maintain or participate in any action or
proceeding with respect to, any remedies with respect to any Collateral or
commence the judicial enforcement of any of the rights and remedies under the
Credit Documents or under any applicable law, but in all cases (i) including,
without limitation, (a) instituting or maintaining, or joining any Person in
instituting or maintaining, any enforcement, contest, protest, attachment,
collection, execution, levy or foreclosure action or proceeding with respect to
any Collateral, whether under any Credit Document or otherwise, (b) exercising
any right of set-off with respect to any Credit Party or (c) exercising any
remedy under any Deposit Account Control Agreement, Dominion Account, Landlord
Lien Waiver and Access Agreement or similar agreement or arrangement and (ii)
excluding the imposition of a default rate or late fee; provided, that
notwithstanding anything to the contrary in the foregoing, the exercise of
rights or remedies by the Revolving Credit Collateral Agent under any Deposit
Account Control Agreement or Dominion Account during a Liquidity Period shall
not constitute a Collateral Enforcement Action under this Agreement.

“Contingent Obligations” means at any time, any indemnification or other similar
contingent obligations which are not then due and owing at the time of
determination and with respect to which no claim has been asserted at the time
of determination.

“Controlling Fixed Asset Collateral Agent” means (i) at any time there is only
one Series of Fixed Asset Obligations, the Fixed Asset Collateral Agent for such
Series, (ii) at any time there is only one Series of Pari First Lien Fixed Asset
Obligations, the Fixed Asset Collateral Agent for such Series, (iii) at any time
there is more than one

 

--------------------------------------------------------------------------------

 

Series of Pari First Lien Fixed Asset Obligations, the “Applicable Authorized
Representative” (or any similar term) (as defined in the “Pari Passu
Intercreditor Agreement” (as defined in the Initial Fixed Asset Facility
Agreement or any equivalent agreement as defined in any Fixed Asset Document
governing Pari First Lien Fixed Asset Obligations)), (iv) at any time when the
Fixed Asset Obligations consist solely of two or more Series of Pari Second Lien
Fixed Asset Obligations, the Controlling Pari Second Lien Fixed Asset Collateral
Agent.

“Controlling Pari Second Lien Fixed Asset Collateral Agent” means the Collateral
Agent of the Series of Pari Second Lien Fixed Asset Obligations that constitutes
the largest outstanding principal amount of any then outstanding Series of Pari
Second Lien Fixed Asset Obligations.

“Credit Documents” means, collectively, the Revolving Credit Documents and the
Fixed Asset Documents.

“Credit Party” means each Revolving Credit Party and each Fixed Asset Credit
Party.

“Deposit Account” as defined in the UCC.

“DIP Financing” has the meaning assigned to that term in Section 6.1(a).

“Discharge of Fixed Asset Obligations” means, except to the extent otherwise
expressly provided in Section 5.5:

(a)payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under Fixed Asset
Documents and constituting Fixed Asset Obligations (other than obligations that
are not due and owing at such time under any Interest Rate Protection Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), Other Hedging Agreement (as
defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or Treasury Services Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), or any comparable terms under
any other Fixed Asset Document);

(b)payment in full in cash of all other Fixed Asset Obligations that are due and
payable or otherwise accrued and owing at or prior to the time such principal
and interest are paid (other than Contingent Obligations, and obligations that
are not due and owing at such time under any Interest Rate Protection Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable), Other Hedging Agreement (as
defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or Treasury Services Agreement
(as defined in the Initial Fixed Asset Facility Agreement or Second Lien Initial
Fixed Asset Facility Agreement, as applicable) or any comparable terms under any
other Fixed Asset Document); and

(c)termination or expiration of all commitments, if any, to extend credit that
would constitute Fixed Asset Obligations.

“Discharge of Revolving Credit Obligations” means, except to the extent
otherwise expressly provided in Section 5.5:

(a)payment in full in cash of the principal of and interest (including
Post-Petition Interest), on all Indebtedness outstanding under the Revolving
Credit Documents and constituting Revolving Credit Obligations (other than (i)
obligations that are not due and owing under any Secured Bank Product
Obligations and (ii) Letters of Credit that are cash collateralized or
backstopped, on terms reasonably satisfactory to the Revolving Credit
Administrative Agent);

(b)payment in full in cash of all other Revolving Credit Obligations that are
due and payable or otherwise accrued and owing at or prior to the time such
principal and interest are paid (other than (i) obligations that are not due and
owing under any Secured Bank Product Obligations and (ii) Letters of Credit that
are cash collateralized or backstopped, on terms reasonably satisfactory to the
Revolving Credit Administrative Agent);

 

--------------------------------------------------------------------------------

 

(c)termination or expiration of all commitments, if any, to extend credit that
would constitute Revolving Credit Obligations; and

(d)termination of all letters of credit issued under the Revolving Credit
Documents and constituting Revolving Credit Obligations or providing cash
collateral or backstop letters of credit reasonably acceptable to the Revolving
Credit Administrative Agent in an amount equal to 102% of the applicable
outstanding reimbursement obligation (in a manner reasonably satisfactory to the
Revolving Credit Administrative Agent).

“Disposition” has the meaning assigned to that term in Section 5.1(b).

“Documents” as defined in the UCC.

“Enforcement Notice” means a written notice delivered, at a time when a
Revolving Credit Default or Fixed Asset Default has occurred and is continuing,
by either (a) in the case of a Revolving Credit Default, the Revolving Credit
Administrative Agent or the Revolving Credit Collateral Agent to the Controlling
Fixed Asset Collateral Agent or (b) in the case of a Fixed Asset Default, the
Controlling Fixed Asset Collateral Agent to the Revolving Credit Administrative
Agent, in each case, announcing that an Enforcement Period has commenced,
specifying the relevant event of default and stating the current balance of the
Revolving Credit Obligations or the Fixed Asset Obligations, as applicable.

“Enforcement Period” means the period of time following the receipt by either
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent of an Enforcement Notice until the earliest of (i) in the case of an
Enforcement Period commenced by the Controlling Fixed Asset Collateral Agent,
the Discharge of Fixed Asset Obligations, (ii) in the case of an Enforcement
Period commenced by the Revolving Credit Collateral Agent, the Discharge of
Revolving Credit Obligations, (iii) the Revolving Credit Collateral Agent or the
Controlling Fixed Asset Collateral Agent (as applicable) agrees in writing to
terminate its Enforcement Period, or (iv) the date on which the Revolving Credit
Default or the Fixed Asset Default that was the subject of the Enforcement
Notice relating to such Enforcement Period has been cured to the satisfaction of
the Revolving Credit Collateral Agent or the Controlling Fixed Asset Collateral
Agent, as applicable, or waived in writing in accordance with the requirements
of the applicable Credit Documents.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest.

“Fixed Asset Claimholders” means, at any relevant time, the holders of Fixed
Asset Obligations at that time, including the Initial Fixed Asset Administrative
Agent, the Second Lien Initial Fixed Asset Administrative Agent, each Fixed
Asset Collateral Agent, the Additional Fixed Asset Claimholders, the Initial
Fixed Asset Claimholders and the Second Lien Initial Fixed Asset Claimholders.

“Fixed Asset Collateral” means all Real Estate Assets, Equipment, Intellectual
Property, Equity Interests in the Borrowers, the other Grantors and their
respective subsidiaries and other Collateral other than ABL Collateral and all
Supporting Obligations, documents and books and records relating to any of the
foregoing; and all substitutions, replacements, accessions, products or Proceeds
(including, without limitation, insurance proceeds) of any of the foregoing.

“Fixed Asset Collateral Agents” means the Initial Fixed Asset Collateral Agent,
the Second Lien Initial Fixed Asset Collateral Agent and each Additional Fixed
Asset Collateral Agent.

“Fixed Asset Collateral Documents” means the Initial Fixed Asset Security
Documents, the Second Lien Initial Fixed Asset Security Documents and any
Additional Fixed Asset Collateral Documents.

“Fixed Asset Default” means an “Event of Default” or equivalent term (as defined
in any of the Fixed Asset Documents).

 

--------------------------------------------------------------------------------

 

“Fixed Asset DIP Financing” has the meaning assigned to that term in Section
6.1(b).

“Fixed Asset Documents” means the Initial Fixed Asset Documents, the Second Lien
Initial Fixed Asset Documents and any Additional Fixed Asset Documents.

“Fixed Asset Facility Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be as security for any Fixed Asset Obligations.

“Fixed Asset Mortgages” means a collective reference to each mortgage, deed of
trust and other document or instrument under which any Lien on real property
owned or leased by any Grantor is granted to secure any Fixed Asset Obligations
or (except for this Agreement) under which rights or remedies with respect to
any such Liens are governed.

“Fixed Asset Obligations” means the Initial Fixed Asset Obligations, the Second
Lien Initial Fixed Asset Obligations and any Additional Fixed Asset Obligations.

“Fixed Asset Standstill Period” has the meaning set forth in Section 3.1(a)(1).

“Grantors” means the Borrowers, Holdings, each other Guarantor and each other
Person that is organized under the laws of the United States of America, any
State thereof or the District of Columbia that has or may from time to time
hereafter execute and deliver a Fixed Asset Collateral Document or a Revolving
Credit Collateral Document as a “grantor” or “pledgor” (or the equivalent
thereof).

“Guarantor” means, collectively, each “Guarantor” as defined in the Initial
Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset Facility
Agreement and the Revolving Credit Agreement.

“Holdings” has the meaning set forth in the Preamble to this Agreement.

“Indebtedness” means and includes all “Indebtedness” within the meaning of the
Initial Fixed Asset Facility Agreement, the Second Lien Initial Fixed Asset
Facility Agreement, the Revolving Credit Agreement or any Additional Fixed Asset
Instrument, as applicable.

“Initial Fixed Asset Administrative Agent” has the meaning assigned to it in the
Recitals to this Agreement.

“Initial Fixed Asset Claimholders” means, at any relevant time, the holders of
Initial Fixed Asset Facility Obligations at that time including the “Secured
Creditors” as defined in the Initial Fixed Asset Security Agreement and the
Initial Fixed Asset Administrative Agent, the Initial Fixed Asset Collateral
Agent, the trustees, agents and other representatives of the holders of the
Initial Fixed Asset Obligations (including any holders of Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Initial Fixed Asset Facility Agreement),
the beneficiaries of each indemnification obligation undertaken by any Grantor
under any Initial Fixed Asset Document and each other holder of, or obligee in
respect of, any holder or lender pursuant to any Initial Fixed Asset Document
outstanding at such time.

“Initial Fixed Asset Collateral Agent” has the meaning assigned to it in the
Preamble to this Agreement.

“Initial Fixed Asset Collateral Documents” means the “Security Documents” (as
defined in the Initial Fixed Asset Facility Agreement) and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Initial
Fixed Asset Obligations or under which rights or remedies with respect to such
Liens are governed.

“Initial Fixed Asset Documents” means the Initial Fixed Asset Facility
Agreement, the Initial Fixed Asset Collateral Documents and the other Credit
Documents (as defined in the Initial Fixed Asset Facility Agreement), any
Interest Rate Protection Agreement (as defined in the Initial Fixed Asset
Facility Agreement), Other Hedging Agreement (as defined in the Initial Fixed
Asset Facility Agreement) or Treasury Services Agreement (as defined in the
Initial Fixed Asset Facility Agreement) entered into by any Borrower or any of
its Restricted Subsidiaries with any “Secured Creditor” as defined in the
Initial Fixed Asset Security Agreement, and each of the other agreements,

 

--------------------------------------------------------------------------------

 

documents and instruments providing for or evidencing any other Initial Fixed
Asset Obligation, including, to the extent applicable, any other document or
instrument executed or delivered at any time in connection with any Initial
Fixed Asset Obligations, including any intercreditor or joinder agreement among
holders of Initial Fixed Asset Obligations, to the extent such are effective at
the relevant time.

“Initial Fixed Asset Facility Agreement” has the meaning assigned to that term
in the Recitals to this Agreement.

“Initial Fixed Asset Lenders” means Lenders as defined under the Initial Fixed
Asset Facility Agreement.

“Initial Fixed Asset Obligations” means all “Obligations,” as defined in the
Initial Fixed Asset Facility Agreement and all obligations of every nature of
each Grantor from time to time owed to any Initial Fixed Asset Claimholders or
any of their respective Affiliates under the Initial Fixed Asset Documents,
whether for principal, interest, fees, expenses, indemnification or otherwise
and all guarantees of any of the foregoing.  “Initial Fixed Asset Obligations”
shall include all Post-Petition Interest accrued or accruing (or which would,
absent commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Initial Fixed Asset Document whether or not the
claim for such Post-Petition Interest is allowed as a claim in such Insolvency
or Liquidation Proceeding.

“Initial Fixed Asset Security Agreement” means the Security Agreement, dated as
of the date hereof, among the Term Loan Borrowers, each of the other grantors
from time to time party thereto and Bank of America, N.A., as collateral agent,
as it may be amended, supplemented, amended and restated, replaced, renewed or
otherwise modified from time to time.

“Insolvency or Liquidation Proceeding” means:

(a)any voluntary or involuntary case or proceeding under the Bankruptcy Code or
any other Bankruptcy Law with respect to any Grantor;

(b)any other voluntary or involuntary insolvency, reorganization, winding-up or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to a material portion of their respective assets (other than any merger or
consolidation, liquidation, windup or dissolution not involving bankruptcy that
is expressly permitted pursuant to of the terms of each Revolving Credit
Agreement and each Fixed Asset Facility Agreement);

(c)any liquidation, dissolution, reorganization or winding up of any Grantor
whether voluntary or involuntary and whether or not involving insolvency or
bankruptcy (other than any merger or consolidation, liquidation, windup or
dissolution not involving bankruptcy that is expressly permitted pursuant to the
terms of each Revolving Credit Agreement and each Fixed Asset Facility
Agreement);

(d)any case or proceeding seeking arrangement, adjustment, protection, relief or
composition of any debt or other property of any Grantor;

(e)any case or proceeding seeking the entry of an order of relief or the
appointment of a custodian, receiver, trustee or other similar proceeding with
respect to any Grantor or any property or Indebtedness of any Grantor; or

(f)any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Grantor.

“Joinder Agreement” means an agreement substantially in the form of Exhibit A,
or in a form otherwise acceptable to each Collateral Agent, after giving effect
to Sections 5.3 and 5.7, as applicable.

“Mortgaged Premises” means any Material Real Property which shall now or
hereafter be subject to a Fixed Asset Mortgage.

 

--------------------------------------------------------------------------------

 

“New Agent” has the meaning assigned to that term in Section 5.5.

“New Debt Notice” has the meaning assigned to that term in Section 5.5.

“Non-Controlling Fixed Asset Collateral Agent” means each Fixed Asset Collateral
Agent other than the Controlling Fixed Asset Collateral Agent.

“Notice of Occupancy” has the meaning assigned to that term in Section 3.3(b).

“Pari First Lien Fixed Asset Obligations” means the Initial Fixed Asset
Obligations and any Additional Pari First Lien Fixed Asset Obligations.

“Pari Second Lien Fixed Asset Obligations” means the Second Lien Initial Fixed
Asset Obligations and any Additional Pari Second Lien Fixed Asset Obligations.

“Pledged Collateral” has the meaning set forth in Section 5.4.

“Post-Petition Interest” means interest, fees, expenses and other charges that
pursuant to the Fixed Asset Documents or the Revolving Credit Documents,
continue to accrue after the commencement of any Insolvency or Liquidation
Proceeding, whether or not such interest, fees, expenses and other charges are
allowed or allowable under the Bankruptcy Laws of any applicable jurisdiction or
in any such Insolvency or Liquidation Proceeding.

“Priority Collateral” with respect to the Revolving Credit Claimholders, all ABL
Collateral, and with respect to the Fixed Asset Claimholders, all Fixed Asset
Collateral.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recovery” has the meaning set forth in Section 6.4.

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such Indebtedness in
whole or in part.  “Refinanced” and “Refinancing” shall have correlative
meanings.

“Revolving Credit Administrative Agent” has the meaning assigned to that term in
the Preamble of this Agreement.

“Revolving Credit Agreement” has the meaning assigned to that term in the
Recitals to this Agreement, including, for the avoidance of doubt, any
Refinancing of the Revolving Credit Agreement in effect on the Closing Date.

“Revolving Credit Claimholders” means, at any relevant time, the holders of
Revolving Credit Obligations at that time, including the “Secured Creditors” as
defined in the Revolving Security Agreement.

“Revolving Credit Collateral” means all of the assets and property of any
Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Revolving Credit
Obligations.

“Revolving Credit Collateral Agent” has the meaning assigned to that term in the
Preamble to this Agreement.

“Revolving Credit Collateral Documents” means the Security Documents and any
other agreement, document or instrument pursuant to which a Lien is granted by
any Grantor securing any Revolving Credit Obligations or under which rights or
remedies with respect to such Liens are governed.

 

--------------------------------------------------------------------------------

 

“Revolving Credit Default” means an “Event of Default” (as defined in the
Revolving Credit Agreement).

“Revolving Credit Documents” means the Revolving Credit Agreement and the other
Credit Documents, any agreement in respect of any Secured Bank Product
Obligations and each of the other agreements, documents and instruments
providing for or evidencing any other Revolving Credit Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Revolving Credit Obligations, including any intercreditor or joinder agreement
among holders of Revolving Credit Obligations to the extent such are effective
at the relevant time, as each may be amended, supplemented, amended and
restated, replaced, Refinanced or otherwise modified from time to time in
accordance with the provisions of this Agreement.

“Revolving Credit Lenders” means the “Lenders” under and as defined in the
Revolving Credit Agreement.

“Revolving Credit Obligations” means all “Obligations” (as defined in the
Revolving Credit Agreement) and other obligations of every nature of each
Grantor from time to time owed to any Revolving Credit Claimholder or any other
respective Affiliates under the Revolving Credit Documents, whether for
principal, interest, (including Post-Petition Interest which, but for the filing
of a petition in bankruptcy with respect to such Grantor, would have accrued on
any obligation, whether or not a claim is allowed against such Grantor for such
Post-Petition Interest in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, fees, expenses, indemnification or
otherwise.

“Revolving Credit Party” means each “Credit Party” as defined in the Revolving
Credit Agreement.

“Revolving Credit Standstill Period” has the meaning set forth in Section
3.2(a)(1).

“Revolving Security Agreement” means the Security Agreement, dated as of the
date hereof, among the Borrowers, each of the other grantors from time to time
party thereto and Bank of America, N.A., as collateral agent, as it may be
amended, supplemented, amended and restated, replaced, renewed or otherwise
modified from time to time.

“Second Lien Initial Fixed Asset Administrative Agent” has the meaning assigned
to it in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Claimholders” means, at any relevant time, the
holders of Second Lien Initial Fixed Asset Facility Obligations at that time
including the “Secured Creditors” as defined in the Second Lien Initial Fixed
Asset Security Agreement and the Second Lien Initial Fixed Asset Administrative
Agent, the Second Lien Initial Fixed Asset Collateral Agent, the trustees,
agents and other representatives of the holders of the Second Lien Initial Fixed
Asset Obligations (including any holders of Second Lien Initial Fixed Asset
Obligations pursuant to supplements executed in connection with the incurrence
of additional Indebtedness under the Second Lien Initial Fixed Asset Facility
Agreement), the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Second Lien Initial Fixed Asset Document and each other
holder of, or obligee in respect of, any holder or lender pursuant to any Second
Lien Initial Fixed Asset Document outstanding at such time.

“Second Lien Initial Fixed Asset Collateral Agent” has the meaning assigned to
it in the Preamble to this Agreement.

“Second Lien Initial Fixed Asset Collateral Documents” means the “Security
Documents” (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Second Lien Initial Fixed Asset Obligations or
under which rights or remedies with respect to such Liens are governed.

“Second Lien Initial Fixed Asset Documents” means the Second Lien Initial Fixed
Asset Facility Agreement, the Second Lien Initial Fixed Asset Collateral
Documents and the other Credit Documents (as defined in the Second Lien Initial
Fixed Asset Facility Agreement), any Interest Rate Protection Agreement (as
defined in the Second Lien Initial Fixed Asset Facility Agreement), Other
Hedging Agreement (as defined in the Second Lien Initial Fixed Asset Facility
Agreement) or Treasury Services Agreement (as defined in the Second Lien Initial
Fixed Asset

 

--------------------------------------------------------------------------------

 

Facility Agreement) entered into by a Borrower or any of its Restricted
Subsidiaries with any “Secured Creditor” as defined in the Second Lien Initial
Fixed Asset Security Agreement, and each of the other agreements, documents and
instruments providing for or evidencing any other Second Lien Initial Fixed
Asset Obligation, including, to the extent applicable, any other document or
instrument executed or delivered at any time in connection with any Second Lien
Initial Fixed Asset Obligations, including any intercreditor or joinder
agreement among holders of Second Lien Initial Fixed Asset Obligations, to the
extent such are effective at the relevant time.

“Second Lien Initial Fixed Asset Facility Agreement” has the meaning assigned to
that term in the Recitals to this Agreement.

“Second Lien Initial Fixed Asset Lenders” means Lenders as defined under the
Second Lien Initial Fixed Asset Facility Agreement.

“Second Lien Initial Fixed Asset Obligations” means all “Obligations,” as
defined in the Second Lien Initial Fixed Asset Facility Agreement and all
obligations of every nature of each Grantor from time to time owed to any Second
Lien Initial Fixed Asset Claimholders or any of their respective Affiliates
under the Second Lien Initial Fixed Asset Documents, whether for principal,
interest, fees, expenses, indemnification or otherwise and all guarantees of any
of the foregoing.  “Second Lien Initial Fixed Asset Obligations” shall include
all Post-Petition Interest accrued or accruing (or which would, absent
commencement of an Insolvency or Liquidation Proceeding, accrue) after
commencement of an Insolvency or Liquidation Proceeding in accordance with the
rate specified in the relevant Second Lien Initial Fixed Asset Document whether
or not the claim for such Post-Petition Interest is allowed as a claim in such
Insolvency or Liquidation Proceeding.

“Second Lien Initial Fixed Asset Security Agreement” means the Security
Agreement, dated as of the date hereof, among the Borrowers, each of the other
grantors from time to time party thereto and Bank of America, N.A., as
collateral agent, as it may be amended, supplemented, amended and restated,
replaced, renewed or otherwise modified from time to time.

“Secured Revolver/Fixed Asset Documents” means the Fixed Asset Documents and the
Revolving Credit Documents.

“Securities Account” as defined in the UCC.

“Series” means, with respect to any Fixed Asset Obligations, each of (i) the
Initial Fixed Asset Obligations, (ii) the Second Lien Initial Fixed Asset
Obligations and (iii) the Additional Fixed Asset Obligations incurred pursuant
to any Additional Fixed Asset Document, which pursuant to any Joinder Agreement,
are to be represented hereunder by a common Collateral Agent (in its capacity as
such for such Additional Fixed Asset Obligations).

“Supporting Obligations” as defined in the UCC.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
any Collateral Agent’s or any secured party’s security interest in any
Collateral is governed by the Uniform Commercial Code as in effect from time to
time in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

1.2.Terms Generally.  The definitions of terms in this Agreement shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise:

(a)any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document as from time to time as amended,

 

--------------------------------------------------------------------------------

 

supplemented, amended and restated, replaced, renewed or otherwise modified from
time to time in accordance with the terms of this Agreement (including in
connection with any Refinancing);

(b)any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;

(c)the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof;

(d)all references herein to Sections shall be construed to refer to Sections of
this Agreement; and

(e)all references to terms defined in the UCC in effect in the State of New York
shall have the meaning ascribed to them therein (unless otherwise specifically
defined herein); and

(f)the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

SECTION 2.

Lien Priorities.

2.1.Relative Priorities.  Notwithstanding the date, time, method, manner or
order of grant, attachment or perfection of any Liens securing the Fixed Asset
Obligations granted on the Collateral or of any Liens securing the Revolving
Credit Obligations granted on the Collateral and notwithstanding any provision
of any UCC, or any other applicable law or the Revolving Credit Loan Documents
or the Fixed Asset Documents or any defect or deficiencies in, or failure to
perfect, the Liens securing the Revolving Credit Obligations or Fixed Asset
Obligations, and whether or not such Liens securing, or purporting to secure,
any Revolving Credit Obligations or Fixed Asset Obligations are subordinated to
any Lien securing any other obligation of the Borrowers, or any other Grantor or
any other Person or otherwise subordinated, voided, avoided, invalidated or
lapsed, or any other circumstance whatsoever, the Revolving Credit Collateral
Agent, on behalf of itself and/or the Revolving Credit Claimholders, and each
Fixed Asset Collateral Agent, on behalf of itself and/or the applicable Fixed
Asset Claimholders, hereby each agrees that:

(a)any Lien of the Revolving Credit Collateral Agent on the ABL Collateral,
whether now or hereafter held by or on behalf of the Revolving Credit Collateral
Agent or any Revolving Credit Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be senior in all respects and prior to all
Liens on the ABL Collateral securing or purporting to secure any Fixed Asset
Obligations; and

(b)any Lien of any Fixed Asset Collateral Agent on the Fixed Asset Collateral,
whether now or hereafter held by or on behalf of such Fixed Asset Collateral
Agent, any Fixed Asset Claimholder or any agent or trustee therefor regardless
of how acquired, whether by grant, possession, statute, operation of law,
subrogation or otherwise, shall be senior in all respects to all Liens on the
Fixed Asset Collateral securing or purporting to secure any Revolving Credit
Obligations.

2.2.Prohibition on Contesting Liens.  Each Fixed Asset Collateral Agent, for
itself and on behalf of each applicable Fixed Asset Claimholder, and the
Revolving Credit Collateral Agent, for itself and on behalf of each Revolving
Credit Claimholder, agrees that it will not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the perfection, priority, validity or
enforceability of a Lien held by or on behalf of any of the Revolving Credit
Claimholders or any of the Fixed Asset Claimholders in the Collateral, the
allowability of the claims asserted with respect to the Fixed Assets Obligations
or the Revolving Credit Obligations in any Insolvency or Liquidation Proceeding,
or the provisions of this Agreement; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of any Collateral Agent or
any Revolving Credit Claimholder or Fixed Asset Claimholder to enforce this
Agreement, including the provisions of this Agreement relating to the priority
of the Liens securing the Obligations as provided in Sections 2.1, 3.1 and 3.2.

 

--------------------------------------------------------------------------------

 

2.3.No New Liens.  Until  the Discharge of Revolving Credit Obligations and the
Discharge of Fixed Asset Obligations shall have occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced by or against one or
more of the Term Loan Borrowers, the Revolving Credit Borrowers or any other
Grantor, the parties hereto acknowledge and agree that it is their intention
that:

(a)Subject to Section 2.5 below, there shall be no Liens on any asset or
property to secure any Fixed Asset Obligation unless a Lien on such asset or
property also secures the Revolving Credit Obligations; or

(b)subject to Section 2.5 below, there shall be no Liens on any asset or
property of any Grantor to secure any Revolving Credit Obligations unless  a
Lien on such asset or property also secures the Fixed Asset Obligations.

To the extent any additional Liens are granted on any asset or property as
described above, the priority of such additional Liens shall be determined in
accordance with Section 2.1.  In addition, to the extent that Liens are granted
on any asset or property to secure any Fixed Asset Obligation or Revolving
Credit Obligation, as applicable, and a corresponding Lien is not granted to
secure the Revolving Credit Obligations or Fixed Asset Obligations, as
applicable,  without limiting any other rights and remedies available hereunder,
the Revolving Credit Collateral Agent, on behalf of the Revolving Credit
Claimholders and each Fixed Asset Collateral Agent, on behalf of the applicable
Fixed Asset Claimholders, agree that, subject to Section 2.5, (i) such
applicable Collateral Agent that has been granted such Lien shall also hold such
Lien on behalf of the other Collateral Agent subject to the relative priorities
set forth in Section 2.1 and (ii) any amounts received by or distributed to any
of them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

2.4.Similar Liens and Agreements.  Subject to Section 2.5, the parties hereto
agree that it is their intention that the Revolving Credit Collateral and the
Fixed Asset Facility Collateral be identical.  In furtherance of the foregoing
and of Section 8.8, the parties hereto agree, subject to the other provisions of
this Agreement, including Section 2.5:

(a)upon request by the Revolving Credit Collateral Agent or any Fixed Asset
Collateral Agent, to cooperate in good faith (and to direct their counsel to
cooperate in good faith) from time to time in order to determine the specific
items included in the Revolving Credit Collateral and the Fixed Asset Facility
Collateral and the steps taken to perfect their respective Liens thereon and the
identity of the respective parties obligated under the Revolving Credit
Documents and the Fixed Asset Documents; and

(b)that the Revolving Credit Collateral Documents, taken as a whole, and the
Fixed Asset Collateral Documents, taken as a whole, shall be in all material
respects the same forms of documents other than with respect to differences to
reflect the nature of the lending arrangements and the relative priorities of
the liens securing the Obligations thereunder with respect to the Fixed Asset
Collateral and the ABL Collateral.

2.5.Cash Collateral; Real Property.  Notwithstanding anything in this Agreement
to the contrary, Sections 2.3 and 2.4 shall not apply to (i) any cash or cash
equivalents pledged to secure Revolving Credit Obligations consisting of
reimbursement obligations in respect of letters of credit or otherwise held by
the Revolving Credit Collateral Agent or any other Revolving Credit Claimholder
pursuant to Sections 2.05, 3.05, or 5.06 of the Revolving Credit Agreement (or
any equivalent successor provision) and any such cash and cash equivalents shall
be applied as specified in the Revolving Credit Agreement and will not
constitute Collateral hereunder or (ii) any real property a mortgage over which
has been granted pursuant to the terms of the Fixed Assets Documents and has not
been granted pursuant to the terms of the Revolving Credit Documents.

SECTION 3.

Enforcement.

3.1.Exercise of Remedies – Restrictions on Fixed Asset Collateral Agents.

 

--------------------------------------------------------------------------------

 

(a)Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, the Fixed Asset Collateral Agents and the Fixed Asset Claimholders:

(1)will not exercise or seek to exercise any rights or remedies with respect to
any ABL Collateral (including the exercise of any right of setoff or any right
under any lockbox agreement or any control agreement with respect to Deposit
Accounts or Securities Accounts) or institute any action or proceeding with
respect to such rights or remedies (including any action of foreclosure);
provided, however, that the Controlling Fixed Asset Collateral Agent or any
Person authorized by it may exercise any or all such rights or remedies after
the passage of a period of at least 180 days has elapsed since the later
of:  (A) the date on which such Controlling Fixed Asset Collateral Agent
declared the existence of a Fixed Asset Default and demanded the repayment of
all the principal amount of any Fixed Asset Obligations; and (B) the date on
which the Revolving Credit Collateral Agent received notice from such
Controlling Fixed Asset Collateral Agent of such declaration of a Fixed Asset
Default and that the Fixed Assets Obligations are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the applicable Fixed Asset Documents (the “Fixed Asset
Standstill Period”); provided, further, however, that notwithstanding anything
herein to the contrary, in no event shall any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder exercise any rights or remedies with respect to the
ABL Collateral if, notwithstanding the expiration of the Fixed Asset Standstill
Period, the Revolving Credit Collateral Agent (or any person authorized by it)
or Revolving Credit Claimholders shall have commenced and be diligently pursuing
the exercise of their rights or remedies with respect to all or any material
portion of such Collateral (prompt notice of such exercise to be given to the
Controlling Fixed Asset Collateral Agent) or shall be stayed under applicable
law from exercising such rights and remedies;

(2)will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder or any other exercise by the Revolving
Credit Collateral Agent or any Revolving Credit Claimholder of any rights and
remedies relating to the ABL Collateral, whether under the Revolving Credit
Documents or otherwise; and

(3)subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.1(c), will not object to the forbearance by the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders from
bringing or pursuing any Collateral Enforcement Action;

provided, however, that, in the case of (1), (2) and (3) above, the Liens
granted to secure the Fixed Asset Obligations of the Fixed Asset Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

(b)Until the Discharge of Revolving Credit Obligations has occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders shall (subject to Section 3.1(a)(1))
have the exclusive right to enforce rights, exercise remedies (including set-off
and the right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of ABL Collateral by the respective Grantors after a
Revolving Credit Default) make determinations regarding the release,
disposition, or restrictions with respect to the ABL Collateral (including,
without limitation, exercising remedies under Deposit Account Control Agreements
and Dominion Accounts) without any consultation with or the consent of any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder; provided, however, that
the Lien securing the Fixed Asset Obligations shall remain on the Proceeds
(other than those properly applied to the Revolving Credit Obligations) of such
Collateral released or disposed of subject to the relative priorities described
in Section 2.  In exercising rights and remedies with respect to the ABL
Collateral, each Fixed Asset Collateral Agent, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may enforce the provisions of the
Revolving Credit Documents and exercise remedies thereunder, all in such order
and in such manner as they may determine in the exercise of their sole
discretion.  Such exercise and enforcement shall include the rights of an agent
appointed by them to sell or otherwise dispose of the ABL Collateral upon
foreclosure, to incur expenses in connection with such sale or disposition, and
to exercise all the rights and remedies of a secured creditor under the UCC and
of a secured creditor under the Bankruptcy Laws of any applicable
jurisdiction.  Each Fixed Asset Collateral Agent, for itself and on behalf

 

--------------------------------------------------------------------------------

 

of the applicable Fixed Asset Claimholders, agrees that it will not seek, and
hereby waives any right, to have any ABL Collateral or any part thereof
marshaled upon any foreclosure or other disposition of such Collateral.

(c)Notwithstanding the foregoing, any Fixed Asset Collateral Agent and any Fixed
Asset Claimholder may:

(1)file a claim or statement of interest with respect to the Fixed Asset
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2)take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the ABL Collateral, or the rights of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders to
exercise remedies in respect thereof;

(3)file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Fixed Asset Claimholders, including any claims secured by the ABL
Collateral, if any, in each case in accordance with the terms of this Agreement;

(4)file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with, or prohibited by, the terms of this Agreement;

(5)vote on any plan of reorganization or similar dispositive restructuring plan,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Fixed Asset Obligations and the
Fixed Asset Collateral; and

(6)exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Fixed Asset Standstill Period to the extent
permitted by Section 3.1(a)(1).

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that it will not take or receive any ABL Collateral
or any Proceeds of such Collateral in connection with the exercise of any right
or remedy (including set-off) with respect to any such Collateral in its
capacity as a creditor in violation of this Agreement.  Without limiting the
generality of the foregoing, unless and until the Discharge of Revolving Credit
Obligations has occurred, except as expressly provided in Sections 3.1(a),
6.3(c)(1) and this Section 3.1(c), the sole right of the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders with respect to the ABL Collateral is to
hold a Lien on such Collateral pursuant to the Fixed Asset Collateral Documents
for the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of Revolving Credit Obligations
has occurred.

(d)Subject to Sections 3.l(a) and (c) and Section 6.3(c)(1):

(1)each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, agrees that it will not, except as not prohibited
herein, take any action that would hinder or delay any exercise of remedies
under the Revolving Credit Documents or that is otherwise prohibited hereunder,
including any sale, lease, exchange, transfer or other disposition of the ABL
Collateral, whether by foreclosure or otherwise;

(2)each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, hereby waives any and all rights it or the applicable
Fixed Asset Claimholders may have as a junior lien creditor with respect to the
ABL Collateral or otherwise to object to the manner in which the Revolving
Credit Collateral Agent or the Revolving Credit Claimholders seek to enforce or
collect the Revolving Credit Obligations or the Liens on the ABL Collateral
securing the Revolving Credit Obligations

 

--------------------------------------------------------------------------------

 

granted in any of the Revolving Credit Documents or undertaken in accordance
with this Agreement, regardless of whether any action or failure to act by or on
behalf of the Revolving Credit Collateral Agent or Revolving Credit Claimholders
is adverse to the interest of the Fixed Asset Claimholders; and

(3)each Fixed Asset Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Fixed Asset
Collateral Documents or any other Fixed Asset Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders with
respect to the ABL Collateral as set forth in this Agreement and the Revolving
Credit Documents.

(e)Except as otherwise set forth in, or otherwise prohibited by or inconsistent,
any provision of this Agreement (including Sections 3.1(a) and (d), 3.5 and any
provision prohibiting or restricting them from taking various actions or making
various objections), the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may exercise rights and remedies as unsecured creditors against any
Grantor and may exercise rights and remedies with respect to the Fixed Asset
Collateral, in each case, in accordance with the terms of the applicable Fixed
Asset Documents and applicable law; provided, however, that in the event that
any Fixed Asset Claimholder becomes a judgment Lien creditor in respect of ABL
Collateral as a result of its enforcement of its rights as an unsecured creditor
with respect to the Fixed Asset Obligations, such judgment Lien shall be subject
to the terms of this Agreement for all purposes (including in relation to the
Revolving Credit Obligations) as the other Liens securing the Fixed Asset
Obligations are subject to this Agreement.

(f)Nothing in this Agreement shall prohibit the receipt by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholders of payments of interest,
principal and other amounts owed in respect of the applicable Fixed Asset
Obligations so long as such receipt is not the direct or indirect result of the
exercise by such Fixed Asset Collateral Agent or any Fixed Asset Claimholders of
rights or remedies with respect to ABL Collateral (including set-off) or
enforcement of any Lien on ABL Collateral held by any of them.  Nothing in this
Agreement impairs or otherwise adversely affects any rights or remedies the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders may have
against the Grantors under the Revolving Credit Documents, other than with
respect to the Fixed Asset Collateral solely to the extent expressly provided
herein.

3.2.Exercise of Remedies – Restrictions on Revolving Credit Collateral Agent.

(a)Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders:

(1)will not exercise or seek to exercise any rights or remedies with respect to
any Fixed Asset Collateral or institute any action or proceeding with respect to
such rights or remedies (including any action of foreclosure); provided,
however, that the Revolving Credit Collateral Agent may exercise the rights
provided for in Section 3.3 (with respect to any Access Period) and may exercise
any or all such other rights or remedies after the passage of a period of at
least 180 days has elapsed since the later of:  (A) the date on which the
Revolving Credit Collateral Agent declared the existence of any Revolving Credit
Default and demanded the repayment of all the principal amount of any Revolving
Credit Obligations; and (B) the date on which the Controlling Fixed Asset
Collateral Agent received notice from the Revolving Credit Collateral Agent of
such declaration of a Revolving Credit Default and that the Revolving Credit
Obligations are currently due and payable in full (whether as a result of
acceleration thereof or otherwise) in accordance with the terms of the
applicable Revolving Credit Documents (the “Revolving Credit Standstill
Period”); provided, further, however, that notwithstanding anything herein to
the contrary, in no event shall the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder exercise any rights or remedies (other than those
under Section 3.3) with respect to the Fixed Asset Collateral if,
notwithstanding the expiration of the Revolving Credit Standstill Period, the
Controlling Fixed Asset Collateral Agent (or any person authorized by it) shall
have commenced and be diligently pursuing the exercise of their rights or
remedies with respect to all or any material portion of such Collateral (prompt
notice of such exercise to be given to the Revolving Credit Collateral Agent) or
shall be stayed under applicable law from exercising such rights and remedies;

 

--------------------------------------------------------------------------------

 

(2)will not contest, protest or object to, or otherwise interfere with, any
foreclosure proceeding or action brought by any Fixed Asset Collateral Agent or
any Fixed Asset Claimholder or any other exercise by a Fixed Asset Collateral
Agent or any Fixed Asset Claimholder of any rights and remedies relating to the
Fixed Asset Collateral, whether under the Fixed Asset Documents or otherwise;
and

(3)subject to their rights under clause (a)(1) above and except as may be
permitted in Section 3.2(c), will not object to the forbearance by any Fixed
Asset Collateral Agent or Fixed Asset Claimholders from bringing or pursuing any
Collateral Enforcement Action;

provided, however, that in the case of (1), (2) and (3) above, the Liens granted
to secure the Revolving Credit Obligations of the Revolving Credit Claimholders
shall attach to the Proceeds thereof subject to the relative priorities
described in Section 2.

(b)Until the Discharge of Fixed Asset Obligations has occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against any
Grantor, the Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, agrees that the Fixed Asset Collateral Agents and
the Fixed Asset Claimholders shall (subject to Section 3.2(a)(1)) have the
exclusive right to enforce rights, exercise remedies (including set-off and the
right to credit bid their debt) and, in connection therewith (including
voluntary Dispositions of Fixed Asset Collateral by the respective Grantors
after a Fixed Asset Default) make determinations regarding the release,
disposition, or restrictions with respect to the Fixed Asset Collateral without
any consultation with or the consent of the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder; provided, however, that the Lien securing the
Revolving Credit Obligations shall remain on the Proceeds (other than those
properly applied to the Fixed Asset Obligations) of such Collateral released or
disposed of subject to the relative priorities described in Section 2.  In
exercising rights and remedies with respect to the Fixed Asset Collateral, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders may enforce the provisions of the Fixed Asset Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion.  Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of the Fixed Asset Collateral upon foreclosure, to incur
expenses in connection with such sale or disposition, and to exercise all the
rights and remedies of a secured creditor under the UCC and of a secured
creditor under the Bankruptcy Laws of any applicable jurisdiction.  The
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, agrees that it will not seek, and hereby waives any right,
to have any Fixed Asset Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral.

(c)Notwithstanding the foregoing, the Revolving Credit Collateral Agent and any
Revolving Credit Claimholder may:

(1)file a claim or statement of interest with respect to the Revolving Credit
Obligations; provided that an Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor;

(2)take any action in order to create, perfect, preserve or protect (but not
enforce) its Lien on any of the Collateral; provided that such action shall not
be inconsistent with the terms of this Agreement and shall not be adverse to the
priority status of the Liens on the Fixed Asset Collateral, or the rights of any
Fixed Asset Collateral Agent or any of the Fixed Asset Claimholders to exercise
remedies in respect thereof;

(3)file any necessary or appropriate responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any Person objecting to or otherwise seeking the disallowance of the claims or
Liens of the Revolving Credit Claimholders, including any claims secured by the
Fixed Asset Collateral, if any, in each case in accordance with the terms of
this Agreement;

(4)file any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Grantors arising under either
any Insolvency or Liquidation Proceeding or applicable non-bankruptcy law, in
each case not inconsistent with or prohibited by the terms of this Agreement;

 

--------------------------------------------------------------------------------

 

(5)vote on any plan of reorganization or similar dispositive restructuring plan,
file any proof of claim, make other filings and make any arguments and motions
that are, in each case, in accordance with the terms of this Agreement
(including Section 6.7(d)), with respect to the Revolving Credit Obligations and
the ABL Collateral; and

(6)exercise any of its rights or remedies with respect to any of the Collateral
after the termination of the Revolving Credit Standstill Period to the extent
permitted by Section 3.2(a)(1).

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will not take or receive any Fixed Asset
Collateral or any Proceeds of such Collateral in connection with the exercise of
any right or remedy (including set-off) with respect to any such Collateral in
its capacity as a creditor in violation of this Agreement.  Without limiting the
generality of the foregoing, unless and until the Discharge of Fixed Asset
Obligations has occurred, except as expressly provided in Sections 3.2(a), 3.3,
3.4, 6.3(c)(2) and this Section 3.2(c), the sole right of the Revolving Credit
Collateral Agent and the Revolving Credit Claimholders with respect to the Fixed
Asset Collateral is to hold a Lien on such Collateral pursuant to the Revolving
Credit Collateral Documents for the period and to the extent granted therein and
to receive a share of the Proceeds thereof, if any, after the Discharge of Fixed
Asset Obligations has occurred.

(d)Subject to Sections 3.2(a) and (c) and Sections 3.3 and 6.3(c)(2):

(1)the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, agrees that the Revolving Credit Collateral Agent
and the Revolving Credit Claimholders will not, except as not prohibited herein,
take any action that would hinder or delay any exercise of remedies under the
Fixed Asset Documents or that is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other disposition of the Fixed Asset
Collateral, whether by foreclosure or otherwise;

(2)the Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, hereby waives any and all rights it or the
Revolving Credit Claimholders may have as a junior lien creditor with respect to
the Fixed Asset Collateral or otherwise to object to the manner in which the any
Fixed Asset Collateral Agent or the Fixed Asset Claimholders seek to enforce or
collect the Fixed Asset Obligations or the Liens on the Fixed Asset Collateral
securing the Fixed Asset Obligations granted in any of the Fixed Asset Documents
or undertaken in accordance with this Agreement, regardless of whether any
action or failure to act by or on behalf of any Fixed Asset Collateral Agent or
the Fixed Asset Claimholders is adverse to the interest of the Revolving Credit
Claimholders; and

(3)the Revolving Credit Collateral Agent hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any of the Revolving Credit
Collateral Documents or any other Revolving Credit Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of the
Fixed Asset Collateral Agents or the Fixed Asset Claimholders with respect to
the Fixed Asset Collateral as set forth in this Agreement and the Fixed Asset
Documents.

(e)Except as otherwise set forth in, or otherwise prohibited by or inconsistent
with, any provision of this Agreement (including Sections 3.2(a) and (d),
Section 3.5 and any provision prohibiting or restricting them from taking
various actions or making various objections), the Revolving Credit Collateral
Agent and the Revolving Credit Claimholders may exercise rights and remedies as
unsecured creditors against any Grantor and may exercise rights and remedies
with respect to the ABL Collateral, in each case, in accordance with the terms
of the Revolving Credit Documents and applicable law; provided, however, that in
the event that any Revolving Credit Claimholder becomes a judgment Lien creditor
in respect of Fixed Asset Collateral as a result of its enforcement of its
rights as an unsecured creditor with respect to the Revolving Credit
Obligations, such judgment Lien shall be subject to the terms of this Agreement
for all purposes (including in relation to the Fixed Asset Obligations) as the
other Liens securing the Revolving Credit Obligations are subject to this
Agreement.

(f)Nothing in this Agreement shall prohibit the receipt by the Revolving Credit
Collateral Agent or any Revolving Credit Claimholders of payments of interest,
principal and other amounts owed in respect of the Revolving Credit Obligations
so long as such receipt is not the direct or indirect result of the exercise by
the Revolving Credit Collateral Agent or any Revolving Credit Claimholders of
rights or remedies with respect to Fixed

 

--------------------------------------------------------------------------------

 

Asset Collateral (including set-off) or enforcement of any Lien on the Fixed
Asset Collateral held by any of them.  Nothing in this Agreement impairs or
otherwise adversely affects any rights or remedies the Fixed Asset Collateral
Agents or the Fixed Asset Claimholders may have against the Grantors under the
Fixed Asset Documents, other than with respect to the ABL Collateral solely to
the extent expressly provided herein.

3.3.Exercise of Remedies – Collateral Access Rights.

(a)The Revolving Credit Collateral Agent and the Fixed Asset Collateral Agents
agree not to commence any Collateral Enforcement Action until an Enforcement
Notice has been given to the other Collateral Agent.  Subject to the provisions
of Sections 3.1 and 3.2 above, either Collateral Agent may join in any judicial
proceedings commenced by the other Collateral Agent to enforce Liens on the
Collateral, provided that neither Collateral Agent, nor the Revolving Credit
Claimholders or the Fixed Asset Claimholders, as the case may be, shall
interfere with the Collateral Enforcement Actions of the other with respect to
Collateral in which such party has the priority Lien in accordance herewith.

(b)If any Fixed Asset Collateral Agent, or any agent or representative of any
Fixed Asset Collateral Agent, or any receiver, shall obtain possession or
physical control of any of the Mortgaged Premises, such Fixed Asset Collateral
Agent shall promptly notify the Revolving Credit Collateral Agent of that fact
(such notice, a “Notice of Occupancy”) and the Revolving Credit Collateral Agent
shall, within ten (10) Business Days thereafter, notify the Controlling Fixed
Asset Collateral Agent as to whether the Revolving Credit Collateral Agent
desires to exercise access rights under this Agreement (such notice, an “Access
Acceptance Notice”), at which time the parties shall confer in good faith to
coordinate with respect to the Revolving Credit Collateral Agent’s exercise of
such access rights; provided, that it is understood and agreed that the Fixed
Asset Collateral Agents shall obtain possession or physical control of the
Mortgaged Premises in the manner provided in the applicable Fixed Asset
Collateral Documents and in the manner provided herein.  Access rights may apply
to differing parcels of Mortgaged Premises at differing times, in which case, a
differing Access Period may apply to each such property.  In the event that the
Revolving Credit Collateral Agent elects to exercise its access rights as
provided in this Agreement, each Fixed Asset Collateral Agent agrees, for itself
and on behalf of the applicable Fixed Asset Claimholders, that in the event that
any Fixed Asset Claimholder exercises its rights to sell or otherwise dispose of
any Mortgaged Premises, whether before or after the delivery of a Notice of
Occupancy to the Revolving Credit Collateral Agent, the Fixed Asset Collateral
Agents shall (i) provide access rights to the Revolving Credit Collateral Agent
for the duration of the Access Period in accordance with this Agreement and (ii)
if such a sale or other disposition occurs prior to the Revolving Credit
Collateral Agent delivering an Access Acceptance Notice during the time period
provided therefor, or if applicable, the expiration of the applicable Access
Period, shall ensure that the purchaser or other transferee of such Mortgaged
Premises provides the Revolving Credit Collateral Agent the opportunity to
exercise its access rights, and upon delivery of an Access Acceptance Notice to
such purchaser or transferee, continued access rights to such Mortgaged Premises
for the duration of the applicable Access Period, in the manner and to the
extent required by this Agreement.

(c)Upon delivery of notice to the Controlling Fixed Asset Collateral Agent as
provided in Section 3.3(b), the Access Period shall commence for the subject
parcel of Mortgaged Premises.  During the Access Period, the Revolving Credit
Collateral Agent and its agents, representatives and designees shall have a
non-exclusive right to have access to, and a rent free right to use, the Fixed
Asset Collateral for the purpose of arranging for and effecting the sale or
disposition of ABL Collateral, including the production, completion, packaging
and other preparation of such ABL Collateral for sale or disposition.  During
any such Access Period, the Revolving Credit Collateral Agent and its agents,
representatives and designees (and Persons employed on their respective
behalves), may continue to operate, service, maintain, process and sell the ABL
Collateral, as well as to engage in bulk sales of ABL Collateral.  The Revolving
Credit Collateral Agent shall take proper care of any Fixed Asset Collateral
that is used by the Revolving Credit Collateral Agent during the Access Period
and repair and replace any damage (ordinary wear-and-tear excepted) caused by
the Revolving Credit Collateral Agent or its agents, representatives or
designees and the Revolving Credit Collateral Agent shall comply with all
applicable laws in connection with its use or occupancy of the Fixed Asset
Collateral.  The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders shall (to the extent that there are sufficient available proceeds
of ABL Collateral for the purposes of paying such indemnity) indemnify and hold
harmless the Fixed Asset Collateral Agents and the Fixed Asset Claimholders for
any injury or damage to Persons or property caused by the acts or omissions of
Persons under its control.  The Revolving Credit Collateral Agent and the Fixed
Asset Collateral Agents shall cooperate and use reasonable efforts to ensure
that their activities during the Access Period as described above do not
interfere materially

 

--------------------------------------------------------------------------------

 

with the activities of the other as described above, including the right of the
Fixed Asset Collateral Agents to show the Fixed Asset Collateral to prospective
purchasers and to ready the Fixed Asset Collateral for sale.

(d)If any order or injunction is issued or stay is granted which prohibits the
Revolving Credit Collateral Agent from exercising any of its rights hereunder,
then at the Revolving Credit Collateral Agent’s option, the Access Period
granted to the Revolving Credit Collateral Agent under this Section 3.3 shall be
stayed during the period of such prohibition and shall continue thereafter for
the number of days remaining as required under this Section 3.3.  If any Fixed
Asset Collateral Agent shall foreclose or otherwise sell any of the Fixed Asset
Collateral, such Fixed Asset Collateral Agent will notify the buyer thereof of
the existence of this Agreement and that the buyer is acquiring the Fixed Asset
Collateral subject to the terms of this Agreement.

(e)The Grantors hereby agree with the Fixed Asset Collateral Agents that the
Revolving Credit Collateral Agent shall have access, during the Access Period,
as described herein and each such Grantor that owns any of the Mortgaged
Premises grants a non-exclusive easement in gross over its property to permit
the uses by the Revolving Credit Collateral Agent contemplated by this Section
3.3.  Each Fixed Asset Collateral Agent consents to such easement and to the
recordation of a collateral access easement agreement, in form and substance
reasonably acceptable to the Controlling Fixed Asset Collateral Agent, in the
relevant real estate records with respect to each parcel of real property that
is now or hereafter subject to a Fixed Asset Mortgage.  The Revolving Credit
Collateral Agent agrees that upon either a Discharge of Revolving Credit
Obligations or the expiration of the final Access Period with respect to any
parcel of property covered by a Fixed Asset Mortgage, it shall, upon request,
execute and deliver to the Controlling Fixed Asset Collateral Agent, or if a
Discharge of Fixed Asset Obligations has occurred, to the respective Grantor,
such documentation, in recordable form, as may reasonably be requested to
terminate any and all rights with respect to such Access Periods.

3.4.Exercise of Remedies – Intellectual Property Rights/Access to
Information.  Each Fixed Asset Collateral Agent hereby grants (to the full
extent of their respective rights and interests) the Revolving Credit Collateral
Agent and its agents, representatives and designees (a) a royalty free, rent
free non-exclusive license and lease to use all of the Fixed Asset Collateral
constituting Intellectual Property, to complete the sale of inventory and (b) a
royalty free non-exclusive license (which will be binding on any successor or
assignee of the Intellectual Property) to use any and all Intellectual Property,
in each case, at any time in connection with its Collateral Enforcement Action;
provided, however, the royalty free, rent free non-exclusive license and lease
granted in clause (a) shall immediately expire upon the sale, lease, transfer or
other disposition of all such inventory.

3.5.Exercise of Remedies – Set Off and Tracing of and Priorities in Proceeds.

(a)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, acknowledges and agrees that, to the extent the
Revolving Credit Collateral Agent or any Revolving Credit Claimholder exercises
its rights of setoff against any Grantors’ Deposit Accounts or Securities
Accounts that contain identifiable Proceeds of Fixed Asset Collateral, a
percentage of the amount of such setoff equal to the percentage that such
Proceeds of Fixed Asset Collateral bear to the total amount on deposit in or
credited to the balance of such Deposit Accounts or Securities Accounts shall be
deemed to constitute Fixed Asset Collateral, which amount shall be held and
distributed pursuant to Section 4.3; provided, however that the foregoing shall
not apply to any setoff by the Revolving Credit Collateral Agent against any ABL
Collateral to the extent applied to the payment of Revolving Credit Obligations.

(b)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, also agrees that prior to an issuance of an
Enforcement Notice, all funds deposited in an account subject to a Deposit
Account Control Agreement or a Dominion Account (in each case as defined in the
Revolving Credit Agreement) that constitute ABL Collateral and then applied to
the Revolving Credit Obligations shall be treated as ABL Collateral and, unless
the Revolving Credit Collateral Agent has actual knowledge to the contrary, any
claim that payments made to the Revolving Credit Collateral Agent through the
Deposit Accounts and Securities Accounts that are subject to such Deposit
Account Control Agreements or Dominion Accounts, respectively, are Proceeds of
or otherwise constitute Fixed Asset Collateral are waived by the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders; provided that after the
issuance of an Enforcement Notice by the Controlling Fixed Asset Collateral
Agent, all identifiable proceeds of Fixed Asset Collateral shall be deemed Fixed
Asset Collateral, whether or not held in an account subject to a control
agreement.

 

--------------------------------------------------------------------------------

 

(c)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, for itself
and on behalf of the applicable Fixed Asset Claimholders, further agree that
prior to an issuance of an Enforcement Notice, any Proceeds of Collateral,
whether or not deposited in an account subject to a deposit account control
agreement or a securities account control agreement, shall not (as between the
Collateral Agents, the Revolving Credit Claimholders and the Fixed Asset
Claimholders) be treated as Proceeds of Collateral for purposes of determining
the relative priorities in the Collateral.

SECTION 4.

Payments.

4.1.Application of Proceeds.

(a)So long as the Discharge of Revolving Credit Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against any Grantor, all ABL Collateral or Proceeds thereof received in
connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies by the Revolving Credit Collateral
Agent or any Revolving Credit Claimholder, shall be applied by the Revolving
Credit Collateral Agent to the Revolving Credit Obligations in such order as
specified in the relevant Revolving Credit Documents.  Upon the Discharge of
Revolving Credit Obligations, the Revolving Credit Collateral Agent shall
deliver to the Controlling Fixed Asset Collateral Agent any Collateral and
Proceeds of Collateral held by it as a result of the exercise of remedies in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct to be applied by the Controlling
Fixed Asset Collateral Agent to the Fixed Asset Obligations in such order as
specified in Section 4.1(b).

(b)So long as the Discharge of Fixed Asset Obligations has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
any Grantor, subject to any intercreditor arrangements among the Fixed Asset
Claimholders referred to in Section 8.17 hereof, all Fixed Asset Collateral or
Proceeds thereof received in connection with the sale or other disposition of,
or collection on, such Collateral upon the exercise of remedies by any Fixed
Asset Collateral Agent or any Fixed Asset Claimholder, shall be applied by the
Controlling Fixed Asset Collateral Agent to the Fixed Asset Obligations in the
order specified in the Fixed Asset Documents.  Upon the Discharge of Fixed Asset
Obligations, each Fixed Asset Collateral Agent shall deliver to the Revolving
Credit Collateral Agent any Collateral and Proceeds of Collateral held by it as
a result of the exercise of remedies in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Revolving Credit Collateral Agent to the Revolving
Credit Obligations in such order as specified in the Revolving Credit Collateral
Documents.

4.2.Payments Over in Violation of Agreement.  So long as neither the Discharge
of Revolving Credit Obligations nor the Discharge of Fixed Asset Obligations has
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against any Grantor, any Collateral or Proceeds thereof
(including assets or Proceeds subject to Liens referred to in the final sentence
of Section 2.3) received by any Collateral Agent or any Fixed Asset Claimholders
or Revolving Credit Claimholders in connection with the exercise of any right or
remedy (including set-off) relating to the Collateral  or otherwise received in
contravention of this Agreement shall be segregated and held in trust and
forthwith paid over to the appropriate Collateral Agent for the benefit of the
Fixed Asset Claimholders or the Revolving Credit Claimholders, as the case may
be, in the same form as received, with any necessary endorsements or as a court
of competent jurisdiction may otherwise direct.  Each Collateral Agent is hereby
authorized by the other Collateral Agent to make any such endorsements as agent
for the other Collateral Agent or any Fixed Asset Claimholders or Revolving
Credit Claimholders, as the case may be.  This authorization is coupled with an
interest and is irrevocable until the Discharge of Revolving Credit Obligations
and Discharge of Fixed Asset Obligations.

4.3.Application of Payments.  Subject to the other terms of this Agreement, all
payments received by (a) the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders may be applied, reversed and reapplied, in whole or in part,
to the Revolving Credit Obligations to the extent provided for in the Revolving
Credit Documents and (b) the Fixed Asset Collateral Agents or the Fixed Asset
Claimholders, subject to any intercreditor arrangements among the Fixed Asset
Claimholders referred to in Section 8.17 hereof, may be applied, reversed and
reapplied, in whole or in part, to the Fixed Asset Obligations.

4.4.Reinstatement.

 

--------------------------------------------------------------------------------

 

(a)To the extent any payment with respect to any Revolving Credit Obligation
(whether by or on behalf of any Grantor, as Proceeds of security, enforcement of
any right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Fixed Asset Claimholders, receiver or
similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Revolving Credit Claimholders and the Fixed Asset
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred.  To the extent that any interest, fees, expenses or other charges
(including, without limitation, Post-Petition Interest) to be paid pursuant to
the Revolving Credit Documents are disallowed by order of any court, including,
without limitation, by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Revolving
Credit Claimholders and the Fixed Asset Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Revolving Credit
Obligations.”

(b)To the extent any payment with respect to any Fixed Asset Obligation (whether
by or on behalf of any Grantor, as Proceeds of security, enforcement of any
right of setoff or otherwise) is avoided or otherwise declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any Revolving Credit Claimholders, receiver
or similar Person, whether in connection with any Insolvency or Liquidation
Proceeding or otherwise, then the obligation or part thereof originally intended
to be satisfied shall, for the purposes of this Agreement and the rights and
obligations of the Fixed Asset Claimholders and the Revolving Credit
Claimholders, be deemed to be reinstated and outstanding as if such payment had
not occurred.  To the extent that any interest, fees, expenses or other charges
(including, without limitation, Post-Petition Interest) to be paid pursuant to
the Fixed Asset Documents are disallowed by order of any court, including,
without limitation, by order of a Bankruptcy Court in any Insolvency or
Liquidation Proceeding, such interest, fees, expenses and charges (including,
without limitation, Post-Petition Interest) shall, as between the Fixed Asset
Claimholders and the Revolving Credit Claimholders, be deemed to continue to
accrue and be added to the amount to be calculated as the “Fixed Asset
Obligations.”

SECTION 5.

Other Agreements.

5.1.Releases.

(a)(i)  If in connection with the exercise of the Revolving Credit Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.1,
the Revolving Credit Collateral Agent, for itself or on behalf of any of the
Revolving Credit Claimholders, releases any of its Liens on any part of the ABL
Collateral, then the Liens, if any, of each Fixed Asset Collateral Agent, for
itself or for the benefit of the applicable Fixed Asset Claimholders, on the ABL
Collateral sold or disposed of in connection with such exercise, shall be
automatically, unconditionally and simultaneously released.  Each Fixed Asset
Collateral Agent, for itself or on behalf of any such Fixed Asset Claimholders,
promptly shall execute and deliver to the Revolving Credit Collateral Agent or
such Grantor such termination statements, releases and other documents as the
Revolving Credit Collateral Agent or such Grantor may request to effectively
confirm such release.

(ii)

If in connection with the exercise of the Controlling Fixed Asset Collateral
Agent’s remedies in respect of any Collateral as provided for in Section 3.2,
the Controlling Fixed Asset Collateral Agent, for itself or on behalf of any of
the Fixed Asset Claimholders, releases any of its Liens on any part of the Fixed
Asset Collateral, then the Liens, if any, of the Revolving Credit Collateral
Agent, for itself or for the benefit of the Revolving Credit Claimholders, on
the Fixed Asset Collateral sold or disposed of in connection with such exercise,
shall be automatically, unconditionally and simultaneously released.  The
Revolving Credit Collateral Agent, for itself or on behalf of any such Revolving
Credit Claimholders, promptly shall execute and deliver to the Controlling Fixed
Asset Collateral Agent or such Grantor such termination statements, releases and
other documents as the Controlling Fixed Asset Collateral Agent or such Grantor
may request to effectively confirm such release.

(b)If in connection with any sale, lease, exchange, transfer or other
disposition of any Collateral (collectively, a “Disposition”) permitted under
the terms of both the Revolving Credit Documents and the Fixed Asset Documents
(other than in connection with the exercise of the respective Collateral Agent’s
rights and remedies in respect of the Collateral as provided for in Sections 3.1
and 3.2), (i) the Revolving Credit Collateral Agent,

 

--------------------------------------------------------------------------------

 

for itself or on behalf of any of the Revolving Credit Claimholders, releases
any of its Liens on any part of the ABL Collateral, in each case other than (A)
in connection with the Discharge of Revolving Credit Obligations or (B) after
the occurrence and during the continuance of a Fixed Asset Default, then the
Liens, if any, of each Fixed Asset Collateral Agent, for itself or for the
benefit of the applicable Fixed Asset Claimholders, on such Collateral shall be
automatically, unconditionally and simultaneously released, and (ii) the
Controlling Fixed Asset Collateral Agent, for itself or on behalf of any of the
applicable Fixed Asset Claimholders, releases any of its Liens on any part of
the Fixed Asset Collateral, in each case other than (A) in connection with the
Discharge of Fixed Asset Obligations or (B) after the occurrence and during the
continuance of a Revolving Credit Default, then the Liens, if any, of the
Revolving Credit Collateral Agent, for itself or for the benefit of the
Revolving Credit Claimholders on such Collateral (or, if such Collateral
includes the Equity Interests of any Subsidiary, the Liens on Collateral owned
by such Subsidiary) shall be automatically, unconditionally and simultaneously
released.  The Revolving Credit Collateral Agent and each Fixed Asset Collateral
Agent, each for itself and on behalf of any such Revolving Credit Claimholders
or Fixed Asset Claimholders, as the case may be, promptly shall execute and
deliver to the other Collateral Agents or such Grantor such termination
statements, releases and other documents as the other Collateral Agents or such
Grantor may request to effectively confirm such release.

(c)Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, and each Fixed Asset
Collateral Agent, for itself and on behalf of the applicable Fixed Asset
Claimholders, as the case may be, hereby irrevocably constitutes and appoints
the other Collateral Agents and any officer or agent of the other Collateral
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of the other
Collateral Agent or such holder or in the Collateral Agent’s own name, from time
to time in such Collateral Agent’s discretion, for the purpose of carrying out
the terms of this Section 5.1, to take any and all appropriate action and to
execute any and all documents and instruments which may be necessary to
accomplish the purposes of this Section 5.1, including any endorsements or other
instruments of transfer or release.

(d)Until the Discharge of Revolving Credit Obligations and Discharge of Fixed
Asset Obligations shall occur, to the extent that the Collateral Agents or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (i) have released
any Lien on Collateral and such Lien is later reinstated or (ii) obtain any new
Liens from any Grantor, then each other Collateral Agent, for itself and for the
Revolving Credit Claimholders or applicable Fixed Asset Claimholders, as the
case may be, shall be granted a Lien on any such Collateral, subject to the lien
priority provisions of this Agreement and subject to Section 2.5 of this
Agreement.

5.2.Insurance.

(a)Unless and until the Discharge of Revolving Credit Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Revolving
Credit Documents, each Fixed Asset Collateral Agent, for itself and on behalf of
the applicable Fixed Asset Claimholders agrees, that (i) in accordance with the
terms of the applicable Credit Documents, the Revolving Credit Collateral Agent
shall have the sole and exclusive right to adjust settlement for any insurance
policy covering the ABL Collateral in the event of any loss thereunder and to
approve any award granted in any condemnation or similar proceeding (or any deed
in lieu of condemnation) affecting such Collateral; (ii) in accordance with the
terms of the applicable Credit Documents, all Proceeds of any such policy and
any such award (or any payments with respect to a deed in lieu of condemnation)
if in respect of such Collateral and to the extent required by the Revolving
Credit Documents shall be paid to the Revolving Credit Collateral Agent for the
benefit of the Revolving Credit Claimholders pursuant to the terms of the
Revolving Credit Documents (including, without limitation, for purposes of cash
collateralization of letters of credit) and thereafter, to the extent no
Revolving Credit Obligations are outstanding, and subject to the rights of the
Grantors under the Fixed Asset Documents, to the Fixed Asset Collateral Agents
for the benefit of the Fixed Asset Claimholders to the extent required under the
Fixed Asset Collateral Documents and then, to the extent no Fixed Asset
Obligations are outstanding, to the owner of the subject property, such other
Person as may be entitled thereto or as a court of competent jurisdiction may
otherwise direct, and (iii) in accordance with the terms of the applicable
Credit Documents, if any Fixed Asset Collateral Agent or any Fixed Asset
Claimholders shall, at any time, receive any Proceeds of any such insurance
policy or any such award or payment in contravention of this Agreement, it shall
segregate and hold in trust and forthwith pay such Proceeds over to the
Revolving Credit Collateral Agent in accordance with the terms of Section 4.2.

 

--------------------------------------------------------------------------------

 

(b)Unless and until the Discharge of Fixed Asset Obligations has occurred,
subject to the terms of, and the rights of the Grantors under, the Fixed Asset
Documents, the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that (i) in accordance with the terms
of the applicable Credit Documents, the Controlling Fixed Asset Collateral
Agent, for itself and on behalf of the Fixed Asset Claimholders shall have the
sole and exclusive right to adjust settlement for any insurance policy covering
the Fixed Asset Collateral in the event of any loss thereunder and to approve
any award granted in any condemnation or similar proceeding (or any deed in lieu
of condemnation) affecting such Collateral; (ii) in accordance with the terms of
the applicable Credit Documents, all Proceeds of any such policy and any such
award (or any payments with respect to a deed in lieu of condemnation) if in
respect of such Collateral and to the extent required by the Fixed Asset
Documents shall be paid to the Fixed Asset Collateral Agents for the benefit of
the Fixed Asset Claimholders pursuant to the terms of the Fixed Asset Documents
and thereafter, to the extent no Fixed Asset Obligations are outstanding, and
subject to the rights of the Grantors under the Revolving Credit Documents, to
the Revolving Credit Collateral Agent for the benefit of the Revolving Credit
Claimholders to the extent required under the Revolving Credit Collateral
Documents and then, to the extent no Revolving Credit Obligations are
outstanding, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct,
and (iii) in accordance with the terms of the applicable Credit Documents, if
the Revolving Credit Collateral Agent or any Revolving Credit Claimholders
shall, at any time, receive any Proceeds of any such insurance policy or any
such award or payment in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the Controlling Fixed
Asset Collateral Agent in accordance with the terms of Section 4.2.

(c)To effectuate the foregoing, the Collateral Agents shall each receive
separate lender’s loss payable endorsements naming themselves as loss payee and
additional insured, as their interests may appear, with respect to policies
which insure Collateral hereunder.  To the extent any Proceeds are received for
business interruption or for any liability or indemnification and those Proceeds
are not compensation for a casualty loss with respect to the Fixed Asset
Collateral, such Proceeds shall first be applied to repay the Revolving Credit
Obligations (to the extent required pursuant to the Revolving Credit Agreement)
and then be applied, to the extent required by the Fixed Asset Documents, to the
Fixed Asset Obligations.

5.3.Amendments to Revolving Credit Documents and Fixed Asset Documents;
Refinancing.

(a)The Fixed Asset Documents may be amended, supplemented, amended and restated,
replaced, Refinanced or otherwise modified from time to time in accordance with
their terms and the Fixed Asset Obligations may be Refinanced, in each case,
without notice to, or the consent of the Revolving Credit Collateral Agent or
the Revolving Credit Claimholders, all without affecting the lien priorities or
other provisions of this Agreement; provided, however, that any such Refinancing
shall comply with Section 5.5 and shall not contravene any provision of this
Agreement.

(b)The Revolving Credit Documents may be amended, supplemented, amended and
restated, replaced, Refinanced or otherwise modified from time to time in
accordance with their terms and the Revolving Credit Agreement may be
Refinanced, in each case, without notice to, or the consent of any Fixed Asset
Collateral Agent or the Fixed Asset Claimholders, all without affecting the lien
priorities or other provisions of this Agreement; provided, however, that any
such Refinancing shall comply with Section 5.5 and shall not contravene any
provision of this Agreement.

(c)On or after any Refinancing, and the receipt of notice thereof, which notice
shall include the identity of an new or replacement Collateral Agent or other
agent serving the same or similar function, each existing Collateral Agent shall
promptly enter into such documents and agreements (including amendments or
supplements to this Intercreditor Agreement) as any Grantor or such new or
replacement Collateral Agent may reasonably request in order to provide to such
new or replacement Collateral Agent the rights, remedies and powers and
authorities contemplated hereby, in each case consistent in all respects with
the terms of this Intercreditor Agreement.

(d)The Revolving Credit Collateral Agent and each Fixed Asset Collateral Agent
shall each use good faith efforts to notify the other parties hereto of any
written amendment or modification to any Revolving Credit Document or any Fixed
Asset Document, as applicable, but the failure to do so shall not create a cause
of action against the party failing to give such notice or create any claim or
right on behalf of any third party.

 

--------------------------------------------------------------------------------

 

5.4.Bailees for Perfection.

(a)Except as provided in Section 2.5, each Collateral Agent agrees to hold that
part of the Collateral that is in its possession or control (or in the
possession or control of its agents or bailees) to the extent that possession or
control thereof is taken to perfect a Lien thereon under the UCC (such
Collateral being the “Pledged Collateral”) as collateral agent for the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, and as
bailee for the other Collateral Agents (such bailment being intended, among
other things, to satisfy the requirements of Sections 8-106(d)(3), 8-301(a)(2)
and 9-313(c) of the UCC) and any assignee solely for the purpose of perfecting
the security interest granted under the Revolving Credit Documents and the Fixed
Asset Documents, respectively, subject to the terms and conditions of this
Section 5.4.

(b)No Collateral Agent shall have any obligation whatsoever to the other
Collateral Agents, to any Revolving Credit Claimholder, or to any Fixed Asset
Claimholder to ensure that the Pledged Collateral is genuine or owned by any of
the Grantors or to preserve rights or benefits of any Person except as expressly
set forth in this Section 5.4.  The duties or responsibilities of the respective
Collateral Agents under this Section 5.4 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.4 and delivering
the Pledged Collateral upon a Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as the case may be, as provided in
paragraph (d) below.

(c)No Collateral Agent acting pursuant to this Section 5.4 shall have by reason
of the Revolving Credit Documents, the Fixed Asset Documents, this Agreement or
any other document a fiduciary relationship in respect of the other Collateral
Agent, or any Revolving Credit Claimholders or any Fixed Asset
Claimholders.  Each Collateral Agent, for itself and on behalf of each
applicable Credit Party represented thereby, hereby waives and releases the
other Collateral Agent from all claims and liabilities arising pursuant to such
Collateral Agent’s role under this Section 5.4 as bailee with respect to the
applicable Pledged Collateral.

(d)Upon the Discharge of Revolving Credit Obligations or the Discharge of Fixed
Asset Obligations, as the case may be, the Collateral Agent under the debt
facility which has been discharged shall deliver the remaining Pledged
Collateral (if any) together with any necessary endorsements and without
recourse or warranty, first, to the other Collateral Agent (for the avoidance of
doubt, in the case of the Discharge of Revolving Credit Obligations, to the
Controlling Fixed Asset Collateral Agent) to the extent the other Obligations
(other than Contingent Obligations) remain outstanding, and second, to the
applicable Grantor to the extent no Revolving Credit Obligations or Fixed Asset
Obligations, as the case may be, remain outstanding (in each case, so as to
allow such Person to obtain possession or control of such Pledged
Collateral).  Each Collateral Agent further agrees, to the extent that any other
Obligations (other than applicable Contingent Obligations) remain outstanding,
to take all other commercially reasonable action as shall be reasonably
requested by the other Collateral Agent, at the sole cost and expense of the
Credit Parties, to permit such other Collateral Agent to obtain, for the benefit
of the Revolving Credit Claimholders or Fixed Asset Claimholders, as applicable,
a first-priority interest in the Collateral or as a court of competent
jurisdiction may otherwise direct.

(e)Subject to the terms of this Agreement, (i) so long as the Discharge of
Revolving Credit Obligations has not occurred, the Revolving Credit Collateral
Agent shall be entitled to deal with the Pledged Collateral or Collateral within
its “control” in accordance with the terms of this Agreement and other Revolving
Credit Documents, but only to the extent that such Collateral constitutes ABL
Collateral, as if the Liens of the Fixed Asset Collateral Agents and Fixed Asset
Claimholders did not exist and (ii) so long as the Discharge of Fixed Asset
Obligations has not occurred, the Controlling Fixed Asset Collateral Agent shall
be entitled to deal with the Pledged Collateral or Collateral within its
“control” in accordance with the terms of this Agreement and other Fixed Asset
Documents, but only to the extent that such Collateral constitutes Fixed Asset
Collateral, as if the Liens of the Revolving Credit Collateral Agent and
Revolving Credit Claimholders did not exist.  In furtherance of the foregoing,
promptly following the Discharge of Revolving Credit Obligations, unless a New
Debt Notice in respect of new Revolving Credit Documents shall have been
delivered as provided in Section 5.5 below, the Revolving Credit Collateral
Agent hereby agrees to deliver, at the cost and expense of the Credit Parties,
to each bank and securities intermediary, if any, that is counterparty to a
deposit account control agreement or securities account control agreement, as
applicable, written notice as contemplated in such deposit account control
agreement or securities account control agreement, as applicable, directing such
bank or securities intermediary, as applicable, to comply with the instructions
of the Controlling Fixed Asset Collateral Agent (to the extent a party thereto),
unless the Discharge

 

--------------------------------------------------------------------------------

 

of Fixed Asset Obligations has occurred (as certified to the Revolving Credit
Collateral Agent by the Borrower), in which case, such deposit account control
agreement or securities account control agreement, as the case may be, shall be
terminated.

(f)Notwithstanding anything in this Agreement to the contrary:

(1)each of the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, agrees that any requirement under any
Revolving Credit Collateral Document that any Grantor deliver any Collateral
that constitutes Fixed Asset Collateral to the Revolving Credit Collateral
Agent, or that requires any Grantor to vest the Revolving Credit Collateral
Agent with possession or “control” (as defined in the UCC) of any Collateral
that constitutes Fixed Asset Collateral, in each case, shall be deemed satisfied
to the extent that, prior to the Discharge of Fixed Asset Obligations (other
than Contingent Obligations), such Collateral is delivered to the Controlling
Fixed Asset Collateral Agents, or the Controlling Fixed Asset Collateral Agents
shall have been vested with such possession or (unless, pursuant to the UCC,
control may be given concurrently to the Revolving Credit Collateral Agent and
the Controlling Fixed Asset Collateral Agent) “control,” in each case, subject
to the provisions of Section 5.4; and

(2)each of the Fixed Asset Collateral Agents, for itself and on behalf of the
applicable Fixed Asset Claimholders, agrees that any requirement under any Fixed
Asset Collateral Document that any Grantor deliver any Collateral that
constitutes ABL Collateral to such Fixed Asset Collateral Agent, or that
requires any Grantor to vest such Fixed Asset Collateral Agent with possession
or “control” (as defined in the UCC) of any Collateral that constitutes ABL
Collateral, in each case, shall be deemed satisfied to the extent that, prior to
the Discharge of Revolving Credit Obligations (other than Contingent
Obligations), such Collateral is delivered to the Revolving Credit Collateral
Agent, or the Revolving Credit Collateral Agent shall have been vested with such
possession or (unless, pursuant to the UCC, control may be given concurrently to
the Fixed Asset Collateral Agent and the Revolving Credit Collateral Agent)
“control,” in each case, subject to the provisions of Section 5.4.

5.5.When Discharge of Revolving Credit Obligations and Discharge of Fixed Asset
Obligations Deemed to Not Have Occurred.  If in connection with the Discharge of
Revolving Credit Obligations or the Discharge of Fixed Asset Obligations, any
Borrower substantially concurrently or subsequently enters into any Refinancing
of any Revolving Credit Obligation or Fixed Asset Obligation as the case may be,
which Refinancing is permitted by both the Fixed Asset Documents and the
Revolving Credit Documents, in each case, to the extent such documents will
remain in effect following such Refinancing, then such Discharge of Revolving
Credit Obligations or the Discharge of Fixed Asset Obligations, shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken pursuant to this Agreement as a
result of the occurrence of such Discharge of Revolving Credit Obligations or
Discharge of Fixed Asset Obligations, as applicable) and, from and after the
date on which the New Debt Notice is delivered to the appropriate Collateral
Agents in accordance with the next sentence, the obligations under such
Refinancing (the “Refinanced Obligations”) shall automatically be treated as
Revolving Credit Obligations or Fixed Asset Obligations, as applicable, for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the Revolving Credit
Collateral Agent or Fixed Asset Collateral Agent, as the case may be, under such
new Revolving Credit Documents or new Fixed Asset Documents shall be the
Revolving Credit Collateral Agent or a Fixed Asset Collateral Agent for all
purposes of this Agreement.  Upon receipt of a notice (the “New Debt Notice”)
stating that a Borrower has entered into new Revolving Credit Documents or new
Fixed Asset Documents (which notice shall include a complete copy of the
relevant new documents and provide the identity of the new collateral agent,
such agent, the “New Agent”), the other Collateral Agents shall promptly (a)
enter into such documents and agreements (including amendments or supplements to
this Agreement) as such Borrower or such New Agent shall reasonably request in
order to provide to the New Agent the rights contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement and (b)
deliver to the New Agent any Pledged Collateral (that is Fixed Asset Collateral,
in the case of a New Agent that is the agent under any new Fixed Asset Documents
or that is ABL Collateral, in the case of a New Agent that is the agent under
any new Revolving Credit Documents) held by it together with any necessary
endorsements (or otherwise allow the New Agent to obtain control of such Pledged
Collateral).  The New Agent shall agree in a writing addressed to the other
Collateral Agents for the benefit of the Revolving Credit Claimholders or the
Fixed Asset Claimholders, as the case may be, to be bound by the terms of this
Agreement.  Subject to Section 2.5, if the new Revolving Credit Obligations
under the new Revolving Credit Documents or the

 

--------------------------------------------------------------------------------

 

new Fixed Asset Obligations under the new Fixed Asset Documents are secured by
assets of the Grantors constituting Collateral that do not also secure the other
Obligations, then the other Obligations shall be secured at such time by a
second priority Lien on such assets to the same extent provided in the Revolving
Credit Documents, Fixed Asset Collateral Documents and this Agreement.

5.6.[Reserved.]

5.7.Additional Fixed Asset Debt and Refinanced Obligations.  The Lead Borrower
and the other applicable Grantors will be permitted to designate (i) as an
additional holder of Fixed Asset Obligations hereunder each Person who is, or
who becomes or who is to become, the registered holder of any Additional Fixed
Asset Debt incurred by the Lead Borrower or such Grantor after the date of this
Agreement in accordance with the terms of all then existing Secured
Revolver/Fixed Asset Documents and (ii) as a holder of Refinanced Obligations
hereunder, each Person who is, or becomes or who is to become, the registered
holder of Refinanced Obligations hereunder in accordance with Section 5.5.  Upon
the issuance or incurrence of any such Additional Fixed Asset Debt or such
Refinanced Obligations, as the case may be:

(a)the Lead Borrower shall deliver to the Fixed Asset Collateral Agents and the
Revolving Credit Collateral Agent an Officers’ Certificate stating that the Lead
Borrower or such Grantor intends to enter into an Additional Fixed Asset
Instrument or incur Refinanced Obligations, as applicable, and certifying (x)
that the issuance or incurrence of Additional Fixed Asset Debt under such
Additional Fixed Asset Instrument is permitted by each then existing Secured
Revolver/Fixed Asset Documents or (y) in the case of any Refinanced Obligations,
the issuance or incurrence thereof is in accordance with Section 5.5;

(b)the administrative agent or trustee and collateral agent for such Additional
Fixed Asset Debt shall execute and deliver to the Collateral Agents a Joinder
Agreement;

(c)the Fixed Asset Collateral Documents in respect of such Additional Fixed
Asset Debt or the New Agent for such Refinanced Obligations, as applicable,
shall be subject to, and shall comply with, Sections 2.3 and 2.4 of this
Agreement; and

(d)each existing Collateral Agent shall promptly enter into such documents and
agreements (including amendments or supplements to this Intercreditor Agreement)
as the Lead Borrower or the administrative agent or trustee and collateral agent
for such Additional Fixed Asset Debt or the New Agent for such Refinanced
Obligations, as applicable, may reasonably request in order to provide to them
the rights, remedies and powers and authorities contemplated hereby, in each
consistent in all respects with the terms of this Intercreditor Agreement.

Upon satisfaction of the conditions set forth in the foregoing clauses (a)
through (d), the Additional Fixed Asset Collateral Agent for such Additional
Fixed Asset Debt or the New Agent for such Refinanced Obligations, as
applicable, shall be a Collateral Agent hereunder and the respective obligations
will be Additional Fixed Asset Obligations or Refinanced Obligations, as
applicable, without further act on the part of any Person.

Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow Holdings or any other Grantor to incur additional indebtedness unless
otherwise permitted by the terms of each applicable Credit Document.

SECTION 6.

Insolvency or Liquidation Proceedings.

6.1.Finance Issues.

(a)Until the Discharge of Revolving Credit Obligations has occurred, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Revolving Credit Collateral Agent shall desire to permit the use of “Cash
Collateral” (as such term is defined in Section 363(a) of the Bankruptcy Code)
constituting ABL Collateral on which the Revolving Credit Collateral Agent or
any other creditor has a Lien or to permit any Grantor to obtain financing to be
secured at least in part by the ABL Collateral, whether from the Revolving
Credit Claimholders or any other Person under Section 364 of the Bankruptcy Code
or any similar provision of any other Bankruptcy Law (“DIP Financing”) then each
Fixed Asset Collateral Agent, on behalf of itself and the applicable

 

--------------------------------------------------------------------------------

 

Fixed Asset Claimholders, agrees that it will raise no objection to such Cash
Collateral use or DIP Financing so long as such Cash Collateral use or DIP
Financing meets the following requirements: (i) the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders retain the right to object to any
ancillary agreements or arrangements regarding the Cash Collateral use or the
DIP Financing that are materially prejudicial to their interests in the Fixed
Asset Collateral, and (ii) the terms of the DIP Financing (A) do not expressly
require the liquidation of the Collateral prior to a default under the DIP
Financing documentation or Cash Collateral order and (B) do not require that any
Lien of the Fixed Asset Collateral Agents on the Fixed Asset Collateral be
subordinated to or pari passu with any Lien on the Fixed Asset Collateral
securing such DIP Financing.  To the extent the Liens securing the Revolving
Credit Obligations are subordinated to or pari passu with such DIP Financing
which meets the requirements of clauses (i) through (ii) above, each Fixed Asset
Collateral Agent will subordinate its Liens in the ABL Collateral to (1) the
Liens thereon securing such DIP Financing (and all Obligations relating
thereto), (2) all adequate protection Liens thereon granted to the Revolving
Credit Claimholders, and (3) to any “carve out” therefrom for professional and
United States Trustee fees that has been agreed to by the Revolving Credit
Collateral Agent, and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Revolving Credit
Collateral Agent or to the extent permitted by Section 6.3).

(b)Until the Discharge of Fixed Asset Obligations has occurred, if any Grantor
shall be subject to any Insolvency or Liquidation Proceeding and the Controlling
Fixed Asset Collateral Agent shall desire to permit the use of “Cash Collateral”
(as such term is defined in Section 363(a) of the Bankruptcy Code) constituting
Fixed Asset Collateral on which the Fixed Asset Collateral Agents or any other
creditor has a Lien or to permit any Grantor to obtain financing to be secured
at least in part by the Fixed Asset Collateral, whether from the Fixed Asset
Claimholders or any other Person under Section 364 of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law (“Fixed Asset DIP Financing”) then
the Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that it will raise no objection to such Cash
Collateral use or Fixed Asset DIP Financing so long as such Cash Collateral use
or Fixed Asset DIP Financing meets the following requirements: (i) the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders retain the right
to object to any ancillary agreements or arrangements regarding the Cash
Collateral use or the Fixed Asset DIP Financing that are materially prejudicial
to their interests in the Revolving Credit Collateral, and (ii) the terms of the
Fixed Asset DIP Financing (A) do not expressly require the liquidation of the
Collateral prior to a default under the Fixed Asset DIP Financing documentation
or Cash Collateral order and (B) do not require that any Lien of the Revolving
Credit Collateral Agent on the ABL Collateral be subordinated to or pari passu
with any Lien on the ABL Collateral securing such Fixed Asset DIP Financing.  To
the extent the Liens securing the Fixed Asset Obligations are subordinated to or
pari passu with such Fixed Asset DIP Financing which meets the requirements of
clauses (i) through (ii) above, the Revolving Credit Collateral Agent will
subordinate its Liens in the Fixed Asset Collateral to (1) the Liens thereon
securing such Fixed Asset DIP Financing (and all Obligations relating thereto),
(2) all adequate protection Liens thereon granted to the Fixed Asset
Claimholders, and (3) to any “carve out” therefrom for professional and United
States Trustee fees that has been agreed to by the Controlling Fixed Asset
Collateral Agent, and will not request adequate protection or any other relief
in connection therewith (except, as expressly agreed by the Controlling Fixed
Asset Collateral Agent or to the extent permitted by Section 6.3).

6.2.Relief from the Automatic Stay.

(a)Until the Discharge of Revolving Credit Obligations has occurred, each Fixed
Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the ABL Collateral, without the prior
written consent of the Revolving Credit Collateral Agent.

(b)Until the Discharge of Fixed Asset Obligations has occurred, the Revolving
Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders, agrees that none of them shall seek (or support any other Person
seeking) relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Fixed Asset Collateral (other than to
the extent such relief is required to exercise its rights under Section 3.3),
without the prior written consent of the Controlling Fixed Asset Collateral
Agent.

6.3.Adequate Protection.

 

--------------------------------------------------------------------------------

 

(a)Each Fixed Asset Collateral Agent, on behalf of itself and the applicable
Fixed Asset Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1)any request by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders for adequate protection with respect to the ABL Collateral;
provided that (A) such adequate protection claim shall not seek the creation of
any Lien over additional assets or property of any Grantor other than with
respect to assets or property that constitute Revolving Credit Collateral and
(B) if such additional assets or property shall also constitute Fixed Asset
Collateral, (i) a Lien shall have been created in favor of the Fixed Asset
Claimholders in respect of such Collateral and (ii) the Lien in favor of the
Revolving Credit Claimholders on such Fixed Asset Collateral shall be
subordinated to the extent set forth in this Agreement; or

(2)any objection by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders to any motion, relief, action or proceeding based on the
Revolving Credit Collateral Agent or the Revolving Credit Claimholders claiming
a lack of adequate protection with respect to the ABL Collateral; provided that
if the Revolving Credit Collateral Agent is granted adequate protection in the
form of additional or replacement collateral, the Fixed Asset Collateral Agents
and the Fixed Asset Claimholders may seek or request adequate protection in the
form of a Lien on such additional or replacement collateral; it being understood
and agreed that (1) if such additional or replacement collateral shall also
constitute Fixed Asset Collateral, the Lien on such additional or replacement
collateral that constitutes Fixed Asset Collateral in favor of or providing
adequate protection for the Revolving Credit Collateral Agent shall be
subordinate to the Lien on such Fixed Asset Collateral in favor of or providing
adequate protection for the Fixed Asset Collateral Agents and (2) if such
additional or replacement collateral shall also constitute ABL Collateral, the
Lien on such additional or replacement collateral that constitutes ABL
Collateral in favor of or providing adequate protection for the Revolving Credit
Collateral Agent shall be senior to the Lien on such ABL Collateral in favor of
or providing adequate protection for the Fixed Asset Collateral Agents, in each
case with respect to the foregoing clauses (1) and (2), to the extent required
by this Agreement.

(b)The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that none of them shall contest (or support any
other Person contesting):

(1)any request by the Controlling Fixed Asset Collateral Agent for adequate
protection with respect to the Fixed Asset Collateral; provided that (A) such
adequate protection claim shall not seek the creation of any Lien over
additional assets or property of any Grantor other than with respect to assets
or property that constitute Fixed Asset Facility Collateral and (B) if such
additional assets or property shall also constitute ABL Collateral, (i) a Lien
shall have been created in favor of the Revolving Credit Claimholders in respect
of such Collateral and (ii) the Lien in favor of the Fixed Asset Claimholders on
such ABL Collateral shall be subordinated to the extent set forth in this
Agreement; or

(2)any objection by the Controlling Fixed Asset Collateral Agent to any motion,
relief, action or proceeding based on the Controlling Fixed Asset Collateral
Agent claiming a lack of adequate protection with respect to the Fixed Asset
Collateral; provided that if the Fixed Asset Collateral Agents are granted
adequate protection in the form of additional or replacement collateral, the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders may seek
or request adequate protection in the form of a Lien on such additional or
replacement collateral; it being understood and agreed that (1) if such
additional or replacement collateral shall also constitute ABL Collateral, the
Lien on such additional or replacement collateral that constitutes ABL
Collateral in favor of or providing adequate protection for the Fixed Asset
Collateral Agents shall be subordinate to the Lien on such ABL Collateral in
favor of and providing adequate protection for the Revolving Credit Collateral
Agent and (2) if such additional or replacement collateral shall also constitute
Fixed Asset Collateral, the Lien on such additional or replacement collateral
that constitutes Fixed Asset Collateral in favor of or providing adequate
protection for the Fixed Asset Collateral Agents shall be senior to the Lien on
such Fixed Asset Collateral in favor of or providing adequate protection for the
Revolving Credit Collateral Agent, in each case with respect to the foregoing
clauses (1) and (2), to the extent required by this Agreement.

 

--------------------------------------------------------------------------------

 

(c)Notwithstanding the foregoing provisions in this Section 6.3, in any
Insolvency or Liquidation Proceeding:

(1)if the Revolving Credit Claimholders (or any subset thereof) are granted
adequate protection with respect to the ABL Collateral in the form of additional
or replacement collateral of the Credit Parties (even if such collateral is not
of a type which would otherwise have constituted ABL Collateral) in connection
with any Cash Collateral use or DIP Financing or Fixed Asset DIP Financing, then
the Controlling Fixed Asset Collateral Agent, on behalf of itself or any of the
Fixed Asset Claimholders, may seek or request adequate protection with respect
to its interests in such Collateral in the form of a Lien on the same additional
or replacement collateral, which Lien on any assets that constitute ABL
Collateral will be subordinated to the Liens securing or providing adequate
protection for the Revolving Credit Obligations on the same basis as the other
Liens of the Fixed Asset Collateral Agents on ABL Collateral;

(2)if the Fixed Asset Claimholders (or any subset thereof) are granted adequate
protection with respect to the Fixed Asset Collateral in the form of additional
or replacement collateral of the Credit Parties (even if such collateral is not
of a type which would otherwise have constituted Fixed Asset Collateral) in
connection with any Cash Collateral use or DIP Financing or Fixed Asset DIP
Financing, then the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, may seek or request adequate
protection with respect to its interests in such Collateral in the form of a
Lien on the same additional or replacement collateral, which Lien on any assets
that constitute Fixed Asset Collateral will be subordinated to the Liens
securing or providing adequate protection for the Fixed Asset Obligations on the
same basis as the other Liens of the Revolving Credit Collateral Agent on Fixed
Asset Collateral;

(3)in the event the Revolving Credit Collateral Agent, on behalf of itself or
any of the Revolving Credit Claimholders, seeks or requests adequate protection
in respect of ABL Collateral and such adequate protection is granted in the form
of additional or replacement collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted ABL
Collateral), then the Revolving Credit Collateral Agent, on behalf of itself and
any of the Revolving Credit Claimholders, agrees that the Fixed Asset Collateral
Agents may also be granted a Lien on the same additional or replacement
collateral as adequate protection for the Fixed Asset Obligations and for any
Cash Collateral use or DIP Financing or Fixed Asset DIP Financing provided by
the Fixed Asset Claimholders, and each Fixed Asset Collateral Agent, on behalf
of itself and any of the applicable Fixed Asset Claimholders, agrees that any
Lien on such additional or replacement collateral that constitutes ABL
Collateral securing or providing adequate protection for the Fixed Asset
Obligations shall be subordinated to the Liens on such collateral securing or
providing adequate protection for the Revolving Credit Obligations in connection
with any such use of Cash Collateral or any such DIP Financing or Fixed Asset
DIP Financing provided by the Fixed Asset Claimholders (and all Obligations
relating thereto), all on the same basis as the other Liens of the Fixed Asset
Collateral Agents on ABL Collateral; and

(4)in the event any Fixed Asset Collateral Agent, on behalf of itself or any of
the Fixed Asset Claimholders, seeks or requests adequate protection in respect
of Fixed Asset Collateral and such adequate protection is granted in the form of
additional or replacement collateral of the Credit Parties (even if such
collateral is not of a type which would otherwise have constituted Fixed Asset
Collateral), then each Fixed Asset Collateral Agent, on behalf of itself and any
of the Fixed Asset Claimholders, agrees that the Revolving Credit Collateral
Agent may also be granted a Lien on the same additional or replacement
collateral as adequate protection for the Revolving Credit Obligations and for
any Cash Collateral use or DIP Financing or Fixed Asset DIP Financing provided
by the Revolving Credit Claimholders, and the Revolving Credit Collateral Agent,
on behalf of itself and any of the Revolving Credit Claimholders, agrees that
any Lien on such additional or replacement collateral that constitutes Fixed
Asset Collateral securing or providing adequate protection for the Revolving
Credit Obligations shall be subordinated to the Liens on such collateral
securing or providing adequate protection for the Fixed Asset Obligations in
connection with any such use of cash Collateral or any such DIP Financing or
Fixed Asset DIP Financing provided by the Revolving Credit Claimholders (and all
Obligations relating thereto), all on the same basis as the other Liens of the
Revolving Credit Collateral Agent on Fixed Asset Collateral.

 

--------------------------------------------------------------------------------

 

(d)Except as otherwise expressly set forth in this Section 6 or in connection
with the exercise of remedies with respect to (i) the ABL Collateral, nothing
herein shall limit the rights of the Fixed Asset Collateral Agents or the Fixed
Asset Claimholders from seeking adequate protection with respect to their rights
in the Fixed Asset Collateral in any Insolvency or Liquidation Proceeding
(including adequate protection in the form of a cash payment, periodic cash
payments, administrative claims or otherwise, other than from the proceeds of
ABL Collateral) or (ii) the Fixed Asset Collateral, nothing herein shall limit
the rights of the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders from seeking adequate protection with respect to their rights in
the ABL Collateral in any Insolvency or Liquidation Proceeding (including
adequate protection in the form of a cash payment, periodic cash payments,
administrative claims or otherwise, other than from the proceeds of Fixed Asset
Collateral).

6.4.Avoidance Issues.  If any Revolving Credit Claimholder or Fixed Asset
Claimholder is required in any Insolvency or Liquidation Proceeding or otherwise
to turn over or otherwise pay to the estate of the applicable Grantor any amount
paid in respect of Revolving Credit Obligations or the Fixed Asset Obligations,
as the case may be (a “Recovery”), then such Revolving Credit Claimholders or
Fixed Asset Claimholders shall be entitled to a reinstatement of Revolving
Credit Obligations or the Fixed Asset Obligations, as the case may be, with
respect to all such recovered amounts.  If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto from
such date of reinstatement.

6.5.Post-Petition Interest.

(a)No Fixed Asset Collateral Agent nor any Fixed Asset Claimholder shall oppose
or seek to challenge any claim by the Revolving Credit Collateral Agent or any
Revolving Credit Claimholder for allowance in any Insolvency or Liquidation
Proceeding of Revolving Credit Obligations consisting of Post-Petition Interest
to the extent of the value of the Lien securing any Revolving Credit
Claimholder’s claim, without regard to the existence of the Lien of the Fixed
Asset Collateral Agent on behalf of the Fixed Asset Claimholders on the
Collateral.

(b)Neither the Revolving Credit Collateral Agent nor any other Revolving Credit
Claimholder shall oppose or seek to challenge any claim by any Fixed Asset
Collateral Agent or any Fixed Asset Claimholder for allowance in any Insolvency
or Liquidation Proceeding of Fixed Asset Obligations consisting of Post-Petition
Interest to the extent of the value of the Lien securing any Fixed Asset
Claimholder’s claim, without regard to the existence of the Lien of the
Revolving Credit Collateral Agent on behalf of the Revolving Credit Claimholders
on the Collateral.

6.6.Waivers – 506(c) and 1111(b)(2) Issues.

(a)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, waives any claim it may hereafter have against any
Revolving Credit Claimholder arising out of the election of any Revolving Credit
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or out of any grant of a
security interest in connection with the ABL Collateral in any Insolvency or
Liquidation Proceeding.

(b)The Revolving Credit Collateral Agent, for itself and on behalf of the
Revolving Credit Claimholders, waives any claim it may hereafter have against
any Fixed Asset Claimholder arising out of the election of any Fixed Asset
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law or out of any grant of a
security interest in connection with the Fixed Asset Collateral in any
Insolvency or Liquidation Proceeding.

(c)Until the Discharge of the Revolving Credit Obligations has occurred, each
Fixed Asset Collateral Agent, for itself and on behalf of the applicable Fixed
Asset Claimholders, agrees that it will not assert or enforce any claim under
Section 506(c) of the Bankruptcy Code or any similar provision of any other
Bankruptcy Law senior to or on a parity with the Liens on ABL Collateral
securing the Revolving Credit Obligations for costs or expenses of preserving or
disposing of any Collateral.  Until the Discharge of the Fixed Asset Obligations
has occurred, the Revolving Credit Collateral Agent, for itself and on behalf of
the other Revolving Credit Claimholders, will not assert or enforce any claim
under Section 506(c) of the Bankruptcy Code or any similar provision of any
other Bankruptcy Law senior to or on a parity with the Liens on Fixed Asset
Collateral securing the Fixed Asset Obligations for costs or expenses of
preserving or disposing of any Collateral.

 

--------------------------------------------------------------------------------

 

6.7.Separate Grants of Security and Separate Classification.

(a)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, acknowledges and agrees that
the grants of Liens pursuant to the Revolving Credit Collateral Documents and
the Fixed Asset Collateral Documents constitute separate and distinct grants of
Liens, and because of, among other things, their differing rights in the
Collateral, the Fixed Asset Obligations are fundamentally different from the
Revolving Credit Obligations and must be separately classified in any plan of
reorganization or similar dispositive restructuring plan proposed, confirmed or
adopted in an Insolvency or Liquidation Proceeding.  In furtherance of the
foregoing, the Fixed Asset Collateral Agent, each for itself and on behalf of
the applicable Fixed Asset Claimholders, and the Revolving Credit Collateral
Agent, for itself and on behalf of the Revolving Credit Claimholders, each
agrees that the Fixed Asset Claimholders and the Revolving Credit Claimholders
will vote as separate classes in connection with any plan of reorganization or
similar dispositive restructuring plan in any Insolvency or Liquidation
Proceeding and that no Collateral Agent nor any Claimholder will seek to vote
with the other as a single class in connection with any plan of reorganization
or similar dispositive restructuring plan in any Insolvency or Liquidation
Proceeding.

(b)To further effectuate the intent of the parties as provided in this Section
6.7, if it is held that the claims of the Fixed Asset Claimholders and the
Revolving Credit Claimholders in respect of the Fixed Asset Facility Collateral
constitute only one secured claim (rather than separate classes of secured
claims subject to the relative Lien priorities set forth herein with respect to
such Fixed Asset Facility Collateral), then each Fixed Asset Collateral Agent,
for itself and on behalf of the applicable Fixed Asset Claimholders and the
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, hereby acknowledges and agrees that, subject to Sections
2.1 and 4.1, all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Grantors in respect of the Fixed
Asset Facility Collateral (with the effect being that, to the extent that the
aggregate value of the Fixed Asset Collateral is sufficient (for this purpose
ignoring all claims held by the Revolving Credit Claimholders), the Fixed Asset
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest, fees, expenses and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Fixed Asset Documents, arising from
or related to a default, whether or not a claim therefor is allowed or allowable
in any Insolvency or Liquidation Proceeding) before any distribution is made
from the Fixed Asset Collateral in respect of the claims held by the Revolving
Credit Claimholders, with the Revolving Credit Collateral Agent, for itself and
on behalf of the Revolving Credit Claimholders, hereby acknowledging and
agreeing to turn over to the Controlling Fixed Asset Collateral Agent, for
itself and on behalf of the Non-Controlling Fixed Asset Collateral Agent and the
Fixed Asset Claimholders, amounts otherwise received or receivable by them from
the Fixed Asset Collateral to the extent necessary to effectuate the intent of
this sentence, even if such turnover has the effect of reducing the claim or
recovery of the Revolving Credit Claimholders.

(c)To further effectuate the intent of the parties as provided in this Section
6.7, if it is held that the claims of the Fixed Asset Claimholders and the
Revolving Credit Claimholders in respect of the Revolving Credit Collateral
constitute only one secured claim (rather than separate classes of secured
claims subject to the relative Lien priority set forth herein with respect to
such Revolving Credit Collateral), then each Fixed Asset Collateral Agent, for
itself and on behalf of the applicable Fixed Asset Claimholders and the
Revolving Credit Collateral Agent, for itself and on behalf of the Revolving
Credit Claimholders, hereby acknowledges and agrees that, subject to Sections
2.1 and 4.1, all distributions shall be made as if there were separate classes
of senior and junior secured claims against the Grantors in respect of the
Revolving Credit Collateral (with the effect being that, to the extent that the
aggregate value of the ABL Collateral is sufficient (for this purpose ignoring
all claims held by the Fixed Asset Claimholders), the Revolving Credit
Claimholders shall be entitled to receive, in addition to amounts distributed to
them in respect of principal, pre-petition interest, fees, expenses and other
claims, all amounts owing in respect of Post-Petition Interest, including any
additional interest payable pursuant to the Revolving Credit Agreement, arising
from or related to a default, whether or not a claim therefor is allowed or
allowable in any Insolvency or Liquidation Proceeding) before any distribution
is made from the ABL Collateral in respect of the claims held by the Fixed Asset
Claimholders, with each Fixed Asset Collateral Agent, for itself and on behalf
of the applicable Fixed Asset Claimholders, hereby acknowledging and agreeing to
turn over to the Revolving Credit Collateral Agent, for itself and on behalf of
the Revolving Credit Claimholders, amounts otherwise received or receivable by
them from the ABL Collateral to the

 

--------------------------------------------------------------------------------

 

extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Fixed Asset
Claimholders.

(d)Each Fixed Asset Collateral Agent, for itself and on behalf of the applicable
Fixed Asset Claimholders, and the Revolving Credit Collateral Agent, for itself
and on behalf of the Revolving Credit Claimholders, acknowledges and agrees that
no Revolving Credit Claimholder nor any Fixed Asset Claimholder (whether in the
capacity of a secured creditor or an unsecured creditor) shall propose, vote
for, or otherwise support directly or indirectly any plan of reorganization or
similar dispositive restructuring plan that is inconsistent with the priorities
or other provisions of this Agreement.

(e)If, in any Insolvency or Liquidation Proceeding involving a Grantor, debt
obligations of the reorganized debtor secured by Liens upon any property of the
reorganized debtor are distributed or reinstated (in whole or in part) pursuant
to a plan of reorganization or similar dispositive restructuring plan, both on
account of the Revolving Credit Obligations and on account of the Fixed Asset
Obligations, then, to the extent the debt obligations distributed on account of
the Revolving Credit Obligations and on account of the Fixed Asset Obligations
are secured by Liens upon the same property, the provisions of this Agreement
will survive the distribution of such debt obligations pursuant to such plan and
will apply with like effect to the Liens securing such debt obligations.

6.8.Enforceability and Continuing Priority.  This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof.  The
relative rights of Claimholders in or to any distributions from or in respect of
any Collateral or Proceeds of Collateral shall continue after the commencement
of any Insolvency or Liquidation Proceeding.  Accordingly, the provisions of
this Agreement (including, without limitation, Section 2.1 hereof) are intended
to be and shall be enforceable as a subordination agreement within the meaning
of Section 510(a) of the Bankruptcy Code.

6.9.Sales.  Subject to Sections 3.1(c)(5) and 3.2(c)(5) and 3.3, each Collateral
Agent agrees that it will consent, and will not object or oppose, or support any
party in opposing, a motion to dispose of any Priority Collateral of the other
party free and clear of any Liens or other claims under Section 363 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law if the
requisite Revolving Credit Claimholders under the Revolving Credit Agreement or
Fixed Asset Claimholders under the applicable Fixed Asset Documents, as the case
may be, have consented to such disposition of their respective Priority
Collateral, such motion does not impair, subject to the priorities set forth in
this Agreement, the rights of such party under Section 363(k) of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law (so long as the right
of any Fixed Asset Claimholder to offset its claim against the purchase price
for any ABL Collateral exists only after the Revolving Credit Obligations have
been paid in full in cash, and so long as the right of any Revolving Credit
Claimholder to offset its claim against the purchase price for any Fixed Asset
Collateral exists only after the Fixed Asset Obligations have been paid in full
in cash), and the terms of any proposed order approving such transaction provide
for the respective Liens to attach to the proceeds of the Priority Collateral
that is the subject of such disposition, subject to the Lien priorities in
Section 2.1 and the other terms and conditions of this Agreement.  Each Fixed
Asset Collateral Agent and the Revolving Credit Collateral Agent further agrees
that it will not oppose, or support any party in opposing, the right of the
other party to credit bid under Section 363(k) of the Bankruptcy Code or any
similar provision of any other Bankruptcy Law with respect to its respective
Priority Collateral, subject to the provision of the immediately preceding
sentence with respect to the Priority Collateral or the other party.

SECTION 7.

Reliance; Waivers, Etc.

7.1.Reliance.  Other than any reliance on the terms of this Agreement, the
Revolving Credit Collateral Agent, on behalf of itself and the Revolving Credit
Claimholders under its Revolving Credit Documents, acknowledges that it and such
Revolving Credit Claimholders have, independently and without reliance on any
Fixed Asset Collateral Agent or any Fixed Asset Claimholders, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into such Revolving Credit Documents and be bound
by the terms of this Agreement and they will continue to make their own credit
decision in taking or not taking any action under the Revolving Credit Agreement
or this Agreement.  Other than any reliance on the terms of this Agreement, each
Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, acknowledges that it and the Fixed Asset Claimholders have,
independently and without reliance on the Revolving Credit Collateral Agent or
any Revolving Credit Claimholder, and based on documents and information deemed
by

 

--------------------------------------------------------------------------------

 

them appropriate, made their own credit analysis and decision to enter into each
of the Fixed Asset Documents and be bound by the terms of this Agreement and
they will continue to make their own credit decision in taking or not taking any
action under the Fixed Asset Documents or this Agreement.

7.2.No Warranties or Liability.  The Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders under the Revolving
Credit Documents, acknowledges and agrees that no Fixed Asset Collateral Agent
nor any Fixed Asset Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Fixed Asset
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Fixed Asset
Collateral Agents and the Fixed Asset Claimholders will be entitled to manage
and supervise their respective loans and extensions of credit under the Fixed
Asset Documents in accordance with law and the Fixed Asset Documents, as they
may, in their sole discretion, deem appropriate.  Each Fixed Asset Collateral
Agent, on behalf of itself and the applicable Fixed Asset Claimholders,
acknowledges and agrees that neither the Revolving Credit Collateral Agent nor
any Revolving Credit Claimholder has made any express or implied representation
or warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Revolving Credit
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon.  Except as otherwise provided in this Agreement, the Revolving
Credit Collateral Agent and the Revolving Credit Claimholders will be entitled
to manage and supervise their respective loans and extensions of credit under
their respective Revolving Credit Documents in accordance with law and the
Revolving Credit Documents, as they may, in their sole discretion, deem
appropriate.  No Fixed Asset Collateral Agent nor any Fixed Asset Claimholders
shall have any duty to the Revolving Credit Collateral Agent or any of the
Revolving Credit Claimholders, and the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders shall have no duty to any Fixed Asset Collateral
Agent or any of the Fixed Asset Claimholders, to act or refrain from acting in a
manner which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with any Grantor (including the
Revolving Credit Documents and the Fixed Asset Documents), regardless of any
knowledge thereof which they may have or be charged with.

7.3.No Waiver of Lien Priorities.

(a)No right of the Collateral Agents, the Revolving Credit Claimholders or the
Fixed Asset Claimholders to enforce any provision of this Agreement or any
Revolving Credit Document or Fixed Asset Document shall at any time in any way
be prejudiced or impaired by any act or failure to act on the part of any
Grantor or by any act or failure to act by such Collateral Agents, Revolving
Credit Claimholders or Fixed Asset Claimholders or by any noncompliance by any
Person with the terms, provisions and covenants of this Agreement, any of the
Revolving Credit Documents or any of the Fixed Asset Documents, regardless of
any knowledge thereof which the Collateral Agents or the Revolving Credit
Claimholders or Fixed Asset Claimholders, or any of them, may have or be
otherwise charged with.

(b)Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of the Grantors under the Revolving Credit Documents and
Fixed Asset Documents and subject to the provisions of Sections 2.3, 2.4 and
5.3), the Collateral Agents, the Revolving Credit Claimholders and the Fixed
Asset Claimholders may, at any time and from time to time in accordance with the
Revolving Credit Documents and Fixed Asset Documents and/or applicable law,
without the consent of, or notice to, the other Collateral Agent or the
Revolving Credit Claimholders or the Fixed Asset Claimholders (as the case may
be), without incurring any liabilities to such Persons and without impairing or
releasing the Lien priorities and other benefits provided in this Agreement
(even if any right of subrogation or other right or remedy is affected, impaired
or extinguished thereby) do any one or more of the following:

(1)change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations or any Lien or guaranty thereof or any liability of any Grantor,
or any liability incurred directly or indirectly in respect thereof (including
any increase in or extension of the Obligations, without any restriction as to
the tenor or terms of any such increase or extension) or otherwise amend, renew,
exchange, extend, modify or supplement in any manner any Liens held by the
Collateral Agents or any rights or remedies under any of the Revolving Credit
Documents or the Fixed Asset Documents;

 

--------------------------------------------------------------------------------

 

(2)sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of any Grantor or any
liability incurred directly or indirectly in respect thereof;

(3)settle or compromise any Obligation or any other liability of any Grantor or
any security therefor or any liability incurred directly or indirectly in
respect thereof and apply any sums by whomsoever paid and however realized to
any liability in any manner or order that is not inconsistent with the terms of
this Agreement; and

(4)exercise or delay in or refrain from exercising any right or remedy against
any security or any Grantor or any other Person, elect any remedy and otherwise
deal freely with any Grantor.

(c)Except as otherwise provided herein, the Revolving Credit Collateral Agent,
on behalf of itself and the Revolving Credit Claimholders, also agrees that the
Fixed Asset Claimholders and the Fixed Asset Collateral Agents shall have no
liability to the Revolving Credit Collateral Agent or any Revolving Credit
Claimholders, and the Revolving Credit Collateral Agent, on behalf of itself and
the Revolving Credit Claimholders, hereby waives any claim against any Fixed
Asset Claimholder or any Fixed Asset Collateral Agent, arising out of any and
all actions which the Fixed Asset Claimholders or any Fixed Asset Collateral
Agent may take or permit or omit to take with respect to:

(1)the Fixed Asset Documents;

(2)the collection of the Fixed Asset Obligations; or

(3)the foreclosure upon, or sale, liquidation or other disposition of, any Fixed
Asset Collateral.

The Revolving Credit Collateral Agent, on behalf of itself and the Revolving
Credit Claimholders, agrees that the Fixed Asset Claimholders and the Fixed
Asset Collateral Agents have no duty to them in respect of the maintenance or
preservation of the Fixed Asset Collateral, the Fixed Asset Obligations or
otherwise.

(d)Except as otherwise provided herein, each Fixed Asset Collateral Agent, on
behalf of itself and the applicable Fixed Asset Claimholders, also agrees that
the Revolving Credit Claimholders and the Revolving Credit Collateral Agent
shall have no liability to the Fixed Asset Collateral Agents or any Fixed Asset
Claimholders, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders, hereby waives any claim against any
Revolving Credit Claimholder or the Revolving Credit Collateral Agent, arising
out of any and all actions which the Revolving Credit Claimholders or the
Revolving Credit Collateral Agent may take or permit or omit to take with
respect to:

(1)the Revolving Credit Documents;

(2)the collection of the Revolving Credit Obligations; or

(3)the foreclosure upon, or sale, liquidation or other disposition of, any ABL
Collateral.

Each Fixed Asset Collateral Agent, on behalf of itself and the applicable Fixed
Asset Claimholders, agrees that the Revolving Credit Claimholders and the
Revolving Credit Collateral Agent have no duty to them in respect of the
maintenance or preservation of the ABL Collateral, the Revolving Credit
Obligations or otherwise.

(e)Until the Discharge of Fixed Asset Obligations, the Revolving Credit
Collateral Agent, on behalf of itself and the Revolving Credit Claimholders,
agrees not to assert and hereby waives, to the fullest extent permitted by law,
any right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshalling, appraisal, valuation or other similar right that
may otherwise be available under applicable law with respect to the Fixed Asset
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

--------------------------------------------------------------------------------

 

(f)Until the Discharge of Revolving Credit Obligations, each Fixed Asset
Collateral Agent, on behalf of itself and the applicable Fixed Asset
Claimholders, agrees not to assert and hereby waives, to the fullest extent
permitted by law, any right to demand, request, plead or otherwise assert or
otherwise claim the benefit of, any marshalling, appraisal, valuation or other
similar right that may otherwise be available under applicable law with respect
to the ABL Collateral or any other similar rights a junior secured creditor may
have under applicable law.

7.4.Obligations Unconditional.  All rights, interests, agreements and
obligations of the Revolving Credit Collateral Agent and the Revolving Credit
Claimholders and the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

(a)any lack of validity or enforceability of any Revolving Credit Documents or
any Fixed Asset Documents;

(b)except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Revolving Credit Obligations or Fixed Asset Obligations, or any amendment or
waiver or other modification, including any increase in the amount thereof,
whether by course of conduct or otherwise, of the terms of any Revolving Credit
Document or any Fixed Asset Document;

(c)except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Revolving Credit Obligations or Fixed
Asset Obligations or any guaranty thereof;

(d)the commencement of any Insolvency or Liquidation Proceeding in respect of
the any Grantor; or

(e)any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Revolving Credit Collateral
Agent, the Revolving Credit Obligations, any Revolving Credit Claimholder, the
Fixed Asset Collateral Agent, the Fixed Asset Obligations or any Fixed Asset
Claimholder in respect of this Agreement.

SECTION 8.

Miscellaneous.

8.1.Conflicts.  In the event of any conflict between the provisions of this
Agreement and the provisions of any Revolving Credit Document or any Fixed Asset
Document, the provisions of this Agreement shall govern and control.

8.2.Effectiveness; Continuing Nature of this Agreement; Severability.  This
Agreement shall become effective when executed and delivered by the parties
hereto.  This is a continuing agreement of lien subordination and the Revolving
Credit Claimholders and Fixed Asset Claimholders may continue, at any time and
without notice to any Collateral Agent, to extend credit and other financial
accommodations and lend monies to or for the benefit of any Grantor in reliance
hereon.  Each of the Collateral Agents, on behalf of itself and the Revolving
Credit Claimholders or the Fixed Asset Claimholders, as the case may be, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement.  The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency or
Liquidation Proceeding.  Consistent with, but not in limitation of, the
preceding sentence, each Collateral Agent, on behalf of the applicable
Claimholders, irrevocably acknowledges that this Agreement constitutes a
“subordination agreement” within the meaning of both New York law and Section
510(a) of the Bankruptcy Code.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  All references to any Grantor shall include such Grantor as
debtor and debtor-in-possession and any receiver or trustee for any Grantor (as
the case may be) in any Insolvency or Liquidation Proceeding.  This Agreement
shall terminate and be of no further force and effect:

 

--------------------------------------------------------------------------------

 

(a)with respect to the Revolving Credit Collateral Agent, the Revolving Credit
Claimholders and the Revolving Credit Obligations, on the date of the Discharge
of Revolving Credit Obligations, subject to the rights of the Revolving Credit
Claimholders under Section 6.4; and

(b)with respect to the Fixed Asset Collateral Agents, the Fixed Asset
Claimholders and the Fixed Asset Obligations, on the date of the Discharge of
Fixed Asset Obligations, subject to the rights of the Fixed Asset Claimholders
under Section 6.4.

8.3.Amendments; Waivers; Additional Grantors.  No amendment, modification or
waiver of any of the provisions of this Agreement by any Fixed Asset Collateral
Agent or the Revolving Credit Collateral Agent shall be deemed to be made unless
the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time.  Notwithstanding the foregoing, (a)
no Grantor shall have any right to consent to or approve any amendment,
modification or waiver of any provision of this Agreement except to the extent
that such amendment, modification or waiver (i) adversely affects or impairs its
rights hereunder, under the Fixed Asset Documents or under the Revolving Credit
Documents, (ii) imposes any additional obligation or liability upon it or (iii)
amends, modifies or waives any provision of Section 6.1 or this Section 8.3 of
this Agreement and (b)  this Agreement may be amended without the consent of the
Collateral Agents, to include acknowledgments from additional Grantors.

8.4.Information Concerning Financial Condition of the Grantors and their
Subsidiaries.  The Revolving Credit Collateral Agent and the Revolving Credit
Claimholders, on the one hand, and the Fixed Asset Collateral Agents and the
Fixed Asset Claimholders, on the other hand, shall each be responsible for
keeping themselves informed of (a) the financial condition of the Grantors and
their Subsidiaries and all endorsers and/or guarantors of the Revolving Credit
Obligations or the Fixed Asset Obligations and (b) all other circumstances
bearing upon the risk of nonpayment of the Revolving Credit Obligations or the
Fixed Asset Obligations.  Neither the Revolving Credit Collateral Agent and the
Revolving Credit Claimholders, on the one hand, nor the Fixed Asset Collateral
Agents and the Fixed Asset Claimholders, on the other hand, shall have any duty
to advise the other of information known to it or them regarding such condition
or any such circumstances or otherwise.  In the event that either the Revolving
Credit Collateral Agent or any of the Revolving Credit Claimholders, on the one
hand, or any Fixed Asset Collateral Agent and the Fixed Asset Claimholders, on
the other hand, undertakes at any time or from time to time to provide any such
information to any of the others, it or they shall be under no obligation:

(a)to make, and shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b)to provide any additional information or to provide any such information on
any subsequent occasion;

(c)to undertake any investigation; or

(d)to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

8.5.Subrogation.

(a)With respect to the value of any payments or distributions in cash, property
or other assets that any of the Fixed Asset Claimholders or any Fixed Asset
Collateral Agent pays over to the Revolving Credit Collateral Agent or the
Revolving Credit Claimholders under the terms of this Agreement, the Fixed Asset
Claimholders and Fixed Asset Collateral Agents shall be subrogated to the rights
of the Revolving Credit Collateral Agent and the Revolving Credit Claimholders;
provided, however, that, each Fixed Asset Collateral Agent, on behalf of itself
and the applicable Fixed Asset Claimholders, hereby agrees not to assert or
enforce all such rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Revolving Credit Obligations has occurred.  The
Grantors acknowledge and agree that, to the extent permitted by applicable law,
the value of any

 

--------------------------------------------------------------------------------

 

payments or distributions in cash, property or other assets received by any
Fixed Asset Collateral Agent or the Fixed Asset Claimholders that are paid over
to the Revolving Credit Collateral Agent or the Revolving Credit Claimholders
pursuant to this Agreement shall not reduce any of the Fixed Asset Obligations.

(b)With respect to the value of any payments or distributions in cash, property
or other assets that any of the Revolving Credit Claimholders or the Revolving
Credit Collateral Agent pays over to any Fixed Asset Collateral Agent or the
Fixed Asset Claimholders under the terms of this Agreement, the Revolving Credit
Claimholders and the Revolving Credit Collateral Agent shall be subrogated to
the rights of the Fixed Asset Collateral Agents and the Fixed Asset
Claimholders; provided, however, that, the Revolving Credit Collateral Agent, on
behalf of itself and the Revolving Credit Claimholders, hereby agrees not to
assert or enforce all such rights of subrogation it may acquire as a result of
any payment hereunder until the Discharge of Fixed Asset Obligations has
occurred.  The Grantors acknowledge and agree that, to the extent permitted by
applicable law, the value of any payments or distributions in cash, property or
other assets received by the Revolving Credit Collateral Agent or the Revolving
Credit Claimholders that are paid over to the Fixed Asset Collateral Agents or
the Fixed Asset Claimholders pursuant to this Agreement shall not reduce any of
the Revolving Credit Obligations.

8.6.SUBMISSION TO JURISDICTION, WAIVERS.

(a)ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR RELATING
HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN
THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH PARTY FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY:

(1)ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF
SUCH COURTS;

(2)WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(3)AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE
APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 8.7; AND

(4)AGREES THAT SERVICE AS PROVIDED IN CLAUSE (3) ABOVE IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH PROCEEDING IN ANY
SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT.

(b)EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE; MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 8.6(b) AND EXECUTED BY
EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS,

 

--------------------------------------------------------------------------------

 

SUPPLEMENTS OR MODIFICATIONS HERETO.  IN THE EVENT OF LITIGATION, THIS AGREEMENT
MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

(c)EACH OF THE PARTIES HERETO WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER REVOLVING CREDIT DOCUMENT OR FIXED ASSET
DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN
STATEMENT OR ACTION OF ANY PARTY HERETO.

8.7.Notices.  All notices to the Fixed Asset Claimholders and the Revolving
Credit Claimholders permitted or required under this Agreement shall also be
sent to the Fixed Asset Collateral Agents and the Revolving Credit Collateral
Agent, respectively.  Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or three
Business Days after depositing it in the United States mail with postage prepaid
and properly addressed.  For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on Exhibit B hereto, or, as
to each party, at such other address as may be designated by such party in a
written notice to all of the other parties.

8.8.Further Assurances.  The Revolving Credit Collateral Agent, on behalf of
itself and the Revolving Credit Claimholders under the Revolving Credit
Documents, and each Fixed Asset Collateral Agent, on behalf of itself and the
applicable Fixed Asset Claimholders under the Fixed Asset Documents, and the
Grantors, agree that each of them shall take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the Borrower, Revolving Credit Collateral Agent or any
Fixed Asset Collateral Agent may reasonably request to effectuate the terms of
and the Lien priorities contemplated by this Agreement.

8.9.APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

8.10.Binding on Successors and Assigns.  This Agreement shall be binding upon
the Revolving Credit Collateral Agent, the Revolving Credit Claimholders, the
Fixed Asset Collateral Agents, the Fixed Asset Claimholders and their respective
successors and assigns.

8.11.Specific Performance.  Each of the Revolving Credit Collateral Agent and
each Fixed Asset Collateral Agent may demand specific performance of this
Agreement.  The Revolving Credit Collateral Agent, on behalf of itself and the
Revolving Credit Claimholders, and each Fixed Asset Collateral Agent, on behalf
of itself and the applicable Fixed Asset Claimholders, hereby irrevocably waive
any defense based on the adequacy of a remedy at law and any other defense which
might be asserted to bar the remedy of specific performance in any action which
may be brought by the Revolving Credit Collateral Agent or the Revolving Credit
Claimholders or any Fixed Asset Collateral Agent or the Fixed Asset
Claimholders, as the case may be.

8.12.Headings.  Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

8.13.Counterparts.  This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

8.14.Authorization.  By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

 

--------------------------------------------------------------------------------

 

8.15.No Third Party Beneficiaries.  This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
Collateral Agents, the Revolving Credit Claimholders, the Fixed Asset
Claimholders and, with respect to Sections 5.1, 5.2, 5.3, 5.4, 5.7, 8.3, this
8.15 and 8.17, the Borrowers and the other Grantors.  Nothing in this Agreement
shall impair, as between the Grantors and the Revolving Credit Collateral Agent
and the Revolving Credit Claimholders, or as between the Grantors and the Fixed
Asset Collateral Agents and the Fixed Asset Claimholders, the obligations of the
Grantors to pay principal, interest, fees and other amounts as provided in the
Revolving Credit Documents and the Fixed Asset Documents, respectively.

8.16.Provisions to Define Relative Rights.  The provisions of this Agreement are
and are intended for the purpose of defining the relative rights of the
Revolving Credit Collateral Agent and the Revolving Credit Claimholders on the
one hand and the Fixed Asset Collateral Agents and the Fixed Asset Claimholders
on the other hand.  Nothing in this Agreement is intended to or shall impair the
obligations of any Grantor, which are absolute and unconditional, to pay the
Revolving Credit Obligations and the Fixed Asset Obligations as and when the
same shall become due and payable in accordance with their terms.

8.17.Intercreditor Agreements.  Notwithstanding anything to the contrary
contained in this Agreement, each party hereto agrees that the Fixed Asset
Claimholders holding Pari First Lien Fixed Asset Obligations (as among
themselves), the Fixed Asset Claimholders holding Pari Second Lien Fixed Asset
Obligations (as among themselves) and the Fixed Asset Claimholders holding Fixed
Asset Obligations (as among each other) may in each case enter into
intercreditor agreements (or similar arrangements) with the relevant Collateral
Agents governing the rights, benefits and privileges of the Fixed Asset
Claimholders holding Pari First Lien Fixed Asset Obligations (as among
themselves), Fixed Asset Claimholders holding Pari Second Lien Fixed Asset
Obligations (as among themselves) or the Fixed Asset Claimholders holding Fixed
Asset obligations (as among each other), as the case may be, in respect of any
or all of the Collateral and the applicable Fixed Asset Documents, including as
to the application of proceeds of any Collateral, voting rights, control of any
Collateral and waivers with respect to any Collateral, in each case so long as
the terms thereof do not violate or conflict with the provisions of this
Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Intercreditor
Agreement as of the date first written above.

 

Initial Fixed Asset Collateral Agent

 

 

 

BANK OF AMERICA, N.A., as Initial Fixed Asset Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Authorized Signatory

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Second Lien Initial Fixed Asset Collateral Agent

 

 

 

BANK OF AMERICA, N.A., as Second Lien Initial Fixed Asset Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Authorized Signatory

 

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Revolving Credit Administrative Agent

 

 

 

BANK OF AMERICA, N.A., as Revolving Credit Administrative Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

 

Revolving Credit Collateral Agent

 

 

 

BANK OF AMERICA, N.A., as Revolving Credit Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Acknowledged and Agreed to by:

Holdings

 

GREENLIGHT ACQUISITION CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Borrowers

 

ATS CONSOLIDATED, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

[                           ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

Guarantors

 

[                           ]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[Intercreditor Agreement]

--------------------------------------------------------------------------------

 

Exhibit A

[FORM OF] JOINDER AGREEMENT NO. [  ] dated as of [      ], 20[  ] to the
INTERCREDITOR AGREEMENT dated as of March 1, 2018 (the “Intercreditor
Agreement”), among Greenlight Acquisition Corporation, a Delaware corporation
(“Holdings”), ATS Consolidated, Inc., a Delaware corporation (the “Lead
Borrower”), certain subsidiaries and affiliates of the Lead Borrower party
thereto from time to time as a Borrower or as a Guarantor (each a “Grantor”),
Bank of America, N.A., as Revolving Credit Administrative Agent and as Revolving
Credit Collateral Agent under the Revolving Credit Agreement, Bank of America,
N.A., as Initial Fixed Asset Administrative Agent and as Initial Fixed Asset
Collateral Agent under the Initial Fixed Asset Facility Agreement, and as
Controlling Fixed Asset Collateral Agent, Bank of America, N.A., as Second Lien
Initial Fixed Asset Administrative Agent and as Second Lien Initial Fixed Asset
Collateral Agent under the Second Lien Initial Fixed Asset Facility Agreement
and the Additional Fixed Asset Collateral Agents from time to time a party
thereto.

A.Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B.As a condition to the ability of the Lead Borrower or any other Grantor to
incur Additional Fixed Asset Debt after the date of the Intercreditor Agreement
and to secure such Additional Fixed Asset Debt with the Lien and to have such
Additional Fixed Asset Debt guaranteed by the Grantors on a senior basis, in
each case under and pursuant to the Fixed Asset Collateral Documents, the
[collateral agent] in respect of such Additional Fixed Asset Debt is required to
become an Additional Fixed Asset Collateral Agent under, and such Additional
Fixed Asset Debt and the Fixed Asset Claimholders in respect thereof are
required to become subject to and bound by, the Intercreditor
Agreement.  Section 5.7(b) of the Intercreditor Agreement provides that such
collateral agent may become a Fixed Asset Collateral Agent under, and such
Additional Fixed Asset Debt and such Fixed Asset Claimholders may become subject
to and bound by, Intercreditor Agreement, pursuant to the execution and delivery
by the New Additional Fixed Asset Collateral Agent (as defined below) of an
instrument in the form of this Joinder Agreement and the satisfaction of the
other conditions set forth in Section 5.7 of the Intercreditor Agreement.  The
undersigned collateral agent (the “New Additional Fixed Asset Collateral Agent”)
is executing this Joinder Agreement in accordance with the requirements of the
applicable Secured Revolver/Fixed Asset Documents.

Accordingly, the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the New Additional Fixed Asset Collateral Agent agree as
follows:

SECTION 1.  In accordance with Section 5.7(b) of the Intercreditor Agreement,
the New Additional Fixed Asset Collateral Agent by its signature below becomes a
Fixed Asset Collateral Agent under, and the related Additional Fixed Asset Debt
and Fixed Asset Claimholders become subject to and bound by, the Intercreditor
Agreement with the same force and effect as if the New Additional Fixed Asset
Collateral Agent had originally been named therein as a Fixed Asset Collateral
Agent, and the New Additional Fixed Asset Collateral Agent, on behalf of itself
and such Fixed Asset Claimholders, hereby agrees to all the terms and provisions
of the Intercreditor Agreement applicable to it as a Fixed Asset Collateral
Agent and to the Fixed Asset Claimholders that it represents as Fixed Asset
Claimholders.  Each reference to a “Fixed Asset Collateral Agent” or “Additional
Fixed Asset Collateral Agent” in the Intercreditor Agreement shall be deemed to
include the New Additional Fixed Asset Collateral Agent.  The Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2.  The New Additional Fixed Asset Collateral Agent represents and
warrants to the Revolving Credit Collateral Agent, the Controlling Fixed Asset
Collateral Agent and the other Claimholders that (i) it has full power and
authority to enter into this Joinder Agreement, in its capacity as [agent]
[trustee] under [describe new Fixed Asset Facility], (ii) this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms, (iii) the Fixed Asset Documents relating to such Additional Fixed
Asset Debt provide that, upon the New Additional Fixed Asset Collateral Agent’s
entry into this Joinder Agreement, the Fixed Asset Claimholders in respect of
such Additional Fixed Asset Debt will be subject to and bound by the provisions
of the Intercreditor Agreement as Fixed Asset Claimholders and (iv) the
applicable Additional Fixed Asset Claimholders and the Collateral with respect
to such Additional Fixed Asset Debt have agreed to be bound by the terms and
conditions of the Intercreditor Agreement.

 

A-1

--------------------------------------------------------------------------------

 

SECTION 3.  This Joinder Agreement may be executed in counterparts, each of
which shall constitute an original, but all of which when taken together shall
constitute a single contract.  This Joinder Agreement shall become effective
when the Revolving Credit Collateral Agent and the Controlling Fixed Asset
Collateral Agent shall have received a counterpart of this Joinder Agreement
that bears the signature of the New Additional Fixed Asset Collateral
Agent.  Delivery of an executed signature page to this Joinder Agreement by
facsimile transmission or other electronic method shall be effective as delivery
of a manually signed counterpart of this Joinder Agreement.

SECTION 4.  Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5.  THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6.  In case any one or more of the provisions contained in this Joinder
Agreement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Intercreditor Agreement shall not in any way be affected or impaired.  The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 8.7 of the Intercreditor Agreement.  All
communications and notices hereunder to the New Additional Fixed Asset
Collateral Agent shall be given to it at the address set forth below its
signature hereto.

SECTION 8.  The Lead Borrower agrees to reimburse the Revolving Credit
Collateral Agent and the Controlling Fixed Asset Collateral Agent for their
respective reasonable out-of-pocket expenses in connection with this Joinder
Agreement, including the reasonable fees, other charges and disbursements of
counsel for the Revolving Credit Collateral Agent and the Controlling Fixed
Asset Collateral Agent.

 

A-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Additional Fixed Asset Collateral Agent, the
Revolving Credit Collateral Agent and the Controlling Fixed Asset Collateral
Agent have duly executed this Joinder Agreement to the Intercreditor Agreement
as of the day and year first above written.

 

[NAME OF NEW Additional Fixed Asset Collateral Agent]

as [                 ] for the holders of [                                  ]

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for notices:

 

 

 

 

 

 

 

 

Attention of:

 

 

 

 

 

 

 

 

Telecopy:

 

 

 

 

BANK OF AMERICA, N.A.,

as Revolving Credit Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

[                             ],

as Controlling Fixed Asset Collateral Agent

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

A-3

--------------------------------------------------------------------------------

 

 

Acknowledged by:

 

ATS CONSOLIDATED, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

THE GRANTORS

LISTED ON SCHEDULE I HERETO

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

A-4

--------------------------------------------------------------------------------

 

Schedule I to the
Joinder Agreement to the
Intercreditor Agreement

Grantors

[               ]

 

 

 

A-5

--------------------------------------------------------------------------------

 

Exhibit B

Notice Addresses

Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
CA5-705-04-09
San Francisco, California 94104
Attention:  Aamir Saleem
Tel:  415-436-2769
Fax:  415-503-5089
Email:  aamir.saleem@baml.com

Second Lien Initial Fixed Asset Collateral Agent:
Bank of America, N.A.
Agency Management
555 California Street, 4th Floor
CA5-705-04-09
San Francisco, California 94104
Attention:  Aamir Saleem
Tel:  415-436-2769
Fax:  415-503-5089
Email:  aamir.saleem@baml.com

Revolving Credit Administrative Agent:
Bank of America, N.A.
333 S. Hope Street, 13th Floor
Los Angeles, CA 90071
Attention:  Robert Dalton, Sr. Vice President
Telephone No.: 213-345-0486
Email:  Robert.m.dalton@baml.com

Revolving Credit Collateral Agent:
Bank of America, N.A.
333 S. Hope Street, 13th Floor
Los Angeles, CA 90071
Attention:  Robert Dalton, Sr. Vice President
Telephone No.: 213-345-0486
Email:  Robert.m.dalton@baml.com

Grantors:

c/o ATS Consolidated, Inc.
c/o Platinum Equity, LLC
360 North Crescent Drive
Beverly Hills, CA 90210
Attention:  Legal Department
Telecopier: 310-712-1863

 

 

B-1